RÉPÉBLIQUE IL SNHOER BE MAURETANIE

a |

LOS FRET Di PARTAGE DE PRODLCRION D'ANDROCARMURES RE CISR
ENTRE
a RÉPEBEMONE PES HRQUE DIE MAUAPFANTE. à
ee

ROBE HAURLFANE FEV LTD
tt
ÉRPRORAR CAROL EES

SGA D JD

ie

HARDVAN FR EROEAE.

ARRET ANS
Fr

TER

LRO ONE (HAHAEEA NEA) CORAN
ur

PLANE GIE ASENERIANEN CHR

SUR LE NOTE

COR RAL DE PARTAGE DE PRODUCTION B'HYDROCARBCRES
Fate

Le République Jsanique de Mauritanie, ryprésenrée au, présente pa le Ministre charge de
ner 4 da Péri, eapcès dénommée Le "Couveroemen",

dune part,

WOODSIDE MALRITANIA FTY LLD, ane ancieré cunstiée selon les fois de T'ausrilie
Cléciderate agunt sn aibge nef à 240, SL Gsvrges Terrsos, Perth, SD, Wéstera Astral,
dent aus présentes par Han Fra,

8

PENRONAS CARIGALI OVTRSTAS SDN BMD, une ancidé eunstituée selon Les Lis de La
Masse, ayant son siège social à Level 24, Taies 1, Perou Toro Tone, OCR Ka
Lamgur. Malaysia, qua donné un mandat spécial, à l'ai de sigmuz Le présent comirt, à
A lab Fra,

re

HARDARS PÉTROLEDI (MAURITANIA} FLY LTD, (ACN UE3 869 388), me société
cousine lon les Lois de lAuMrlie Ocuédentue, ayan £on sig sneial à Led 1, 50 Hiva
Pak Host Por, Wencent Autmalis 6008 représente aux présaos par M, Alan Emme,

ue

PLANET ON. (MAURITANTA) LISBLED, une société constituée selon le lin de Cluemsev,
ga son gp soc & PO Box 367, Chanel House, Forest Lan, #: Peter lim, Gucmregs,
Cenael sad, VI 2NE, reprsantée aux présences pur M Alan Bus

Fe

RQ OIL CMAURITANIAI COMPANY, ane seriété comsituée sion er lois dés
Easnnan, ss sen siège soeié à C° Ciose Brothers (Cuymani Limited 113 Soul Cueh
rec, Grané Cyr, Les Cuanan, représentée aux grésenes ar M Fdgr Baies,

Les suciftés MOOD MALRITAXIS LIMTEED, FETRONAS CARIGALT OVERSEAS
SON BD, HARDMAN PEPRGLFUN (MAGRIFANTA) PTY LTD. PLANEF OIL
IMLAURITANIA) LIMITED ur ROC OT (HIAURILANIAS COMPANY, sant ture ennemie
dénnmssL "Contractat'

d'autre par,

Le Gouvemement et le Content ua égale éiunés ciraprès llerticement "Pari
ou indé delle “Partie”

CHAMP D'APPLICATION DU CONTRAT
* AUTORISATION EXCEUSIVE.D'EXPLORATION.
GBLIGATION DE FRAVAUX D'EXFLORA TION

£ ETABLISSEMENT ET APPROBATION DES PROGRAMNIES ANNULLS PE
ee

TRAVAUX ms

6 OBLIGATIONS DU CONTRACTANT DANS LA CONMUTT DES
SGPÉRATIONS PETROLIERES .
+ DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS

PETROLEERES om sn
8. SURVEILLANCE DKS OPERATIONS PRTROLIRRES LT RAPPORTS
DACTIETE. es 16

FYALLATION D'UNE DECOUVERTE FT OCTROI D'UNE, AUTOMATE
EXCLUSIVE D'EXPLOITATION.
18. RECOUVREMENT DES COUTS PETROUFRE ET PARTAGE DE LA
PRODEUTFION. .
11. REGIME FISCAL,
12 PERSONNEL.
Fe BONE
14. RTS DU PETROLE BRET
15. GAZ NALUREL
16. TRANSPORT DES HNDROCARBURES PAK CAN NLISATIONS.…
17. OBHIGATION D'APPROVISIONNEMENT DE MARCHE INTERIEUR EN
PETROLE BRUT
18. IMPORTATION ET EXFORTATION..
1. CHANGE. _ ;
2. TENUE DES LIVRES, UNITÉ MUXE FAIRE, COMPTABILITÉ

21. PARTICIPATION DU GOUVERNEMENT
Be

ea

2.

38 RESPONSABILEFÉ ET ASSURANCES.
26. RASILIATION DU CONTRAT ren

27. DROT APPLICABLE ET SLABILISATION DES CONDTTTONS
28. FORCE MAIEURE cm
29, ARBITRAGE LE EXPERTISE. ;
1. CONONMIONS D'APPLICATION RU CONTRAT.
32. ENTREE EN VIGUEX

ANNEXE:
ANNEXE 2

Considènet que le Cemenint eonilee promouvoir la découverte ei la production
DHsdroeabares pout Favoriser l'expansion du pas

Lronéérent que de Comet, gui a déiré panne Les espueilés Eancibrés 4 1echntques
Sn Fan Prafade. désire Apr énpiuer, dur Te celte du présent congut de partage de
production, 103 Hdmembures linuides cuire gsaik puit ete contes dns Je Périmere
d'Esphooation

Consitérant le Choztrai de Partsge de Meduedon pour a Zone € Eloe 6 signe à Nounhchot. lu 7

ste HS Li approue Le 23 jui 299 care 1 République Lslamique de Macritaie d'un
part et loue les socle coitituant Le éaairecrmnt à lu date de ignamre d'autre part Lio
TOR

Conidérant l'Aceord stat Le 28 rue 2006 cs vor duquel Je Gousemement de Opérateur
contcansemu do évier le Con dti, ali d'y mrègrer les dipstions dudit Aucun

Vu Odomrance ef 8154 du 7 novombre {288 relative au régime juridique et face de 1
here at de Maple des HU,

CÉCIEXPOSF, 1, EST CONVENU CE QUI SUIT :

DÉFINITIONS

Les rennes uit dans Ke ele des présentes ut 1 signifient sue

11 année Civile” signifie une période de dure {123 mic conséconls euimiengant Le
presser Cleaner ne termonaat Le rente er un G) désemie suivant.

#2 ‘Aanée Conraemel”" nigifie une pére de deure (y muis coneuifs
eommengaot à La Dar d'ÉFR ue js anni nel de ladite Date d UN.

13 harl sigafie CUS han, avi 22 gallons américaine mésurés à le Lempéralune de
GP ex I pression sonusphér que.

A4 Mudgét Anmpel cigrife Fescimarinn déluliée du coût dés Opérions Pénolières
Lines dans ur Pregamne Arme de Travain

16 “Comment digailie colclivement eu indridlhennem In vu le sociétés
rires du présent con ain que tone sec à gl serai CAE un ré en
Mean le ati ZE 2.

Contrat io le présent avie ei es auexes ali que toute eetemsinn
celles substitution où mdifeation aux préans qui aevraient
approbation des Parties,

MEomérat Haiti” signifie Le contat de Paage de Pecducliun pour la Ze C lee
signé à Noudkchet Le 7 janvier 1909 et aphroane le 23 ju 1990 entr in République
leugue de Mamie re pat Et rates Les Ro constant Le eunfraiant à La
dite de gratte d'autre pa.

RÉPÉBLIQUE IL SNHOER BE MAURETANIE

a |

LOS FRET Di PARTAGE DE PRODLCRION D'ANDROCARMURES RE CISR
ENTRE
a RÉPEBEMONE PES HRQUE DIE MAUAPFANTE. à
ee

ROBE HAURLFANE FEV LTD
tt
ÉRPRORAR CAROL EES

SGA D JD

ie

HARDVAN FR EROEAE.

ARRET ANS
Fr

TER

LRO ONE (HAHAEEA NEA) CORAN
ur

PLANE GIE ASENERIANEN CHR

SUR LE NOTE

COR RAL DE PARTAGE DE PRODUCTION B'HYDROCARBCRES
Fate

Le République Jsanique de Mauritanie, ryprésenrée au, présente pa le Ministre charge de
ner 4 da Péri, eapcès dénommée Le "Couveroemen",

dune part,

WOODSIDE MALRITANIA FTY LLD, ane ancieré cunstiée selon les fois de T'ausrilie
Cléciderate agunt sn aibge nef à 240, SL Gsvrges Terrsos, Perth, SD, Wéstera Astral,
dent aus présentes par Han Fra,

8

PENRONAS CARIGALI OVTRSTAS SDN BMD, une ancidé eunstituée selon Les Lis de La
Masse, ayant son siège social à Level 24, Taies 1, Perou Toro Tone, OCR Ka
Lamgur. Malaysia, qua donné un mandat spécial, à l'ai de sigmuz Le présent comirt, à
A lab Fra,

re

HARDARS PÉTROLEDI (MAURITANIA} FLY LTD, (ACN UE3 869 388), me société
cousine lon les Lois de lAuMrlie Ocuédentue, ayan £on sig sneial à Led 1, 50 Hiva
Pak Host Por, Wencent Autmalis 6008 représente aux présaos par M, Alan Emme,

ue

PLANET ON. (MAURITANTA) LISBLED, une société constituée selon le lin de Cluemsev,
ga son gp soc & PO Box 367, Chanel House, Forest Lan, #: Peter lim, Gucmregs,
Cenael sad, VI 2NE, reprsantée aux présences pur M Alan Bus

Fe

RQ OIL CMAURITANIAI COMPANY, ane seriété comsituée sion er lois dés
Easnnan, ss sen siège soeié à C° Ciose Brothers (Cuymani Limited 113 Soul Cueh
rec, Grané Cyr, Les Cuanan, représentée aux grésenes ar M Fdgr Baies,

Les suciftés MOOD MALRITAXIS LIMTEED, FETRONAS CARIGALT OVERSEAS
SON BD, HARDMAN PEPRGLFUN (MAGRIFANTA) PTY LTD. PLANEF OIL
IMLAURITANIA) LIMITED ur ROC OT (HIAURILANIAS COMPANY, sant ture ennemie
dénnmssL "Contractat'

d'autre par,

Le Gouvemement et le Content ua égale éiunés ciraprès llerticement "Pari
ou indé delle “Partie”

CHAMP D'APPLICATION DU CONTRAT
* AUTORISATION EXCEUSIVE.D'EXPLORATION.
GBLIGATION DE FRAVAUX D'EXFLORA TION

£ ETABLISSEMENT ET APPROBATION DES PROGRAMNIES ANNULLS PE
ee

TRAVAUX ms

6 OBLIGATIONS DU CONTRACTANT DANS LA CONMUTT DES
SGPÉRATIONS PETROLIERES .
+ DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS

PETROLEERES om sn
8. SURVEILLANCE DKS OPERATIONS PRTROLIRRES LT RAPPORTS
DACTIETE. es 16

FYALLATION D'UNE DECOUVERTE FT OCTROI D'UNE, AUTOMATE
EXCLUSIVE D'EXPLOITATION.
18. RECOUVREMENT DES COUTS PETROUFRE ET PARTAGE DE LA
PRODEUTFION. .
11. REGIME FISCAL,
12 PERSONNEL.
Fe BONE
14. RTS DU PETROLE BRET
15. GAZ NALUREL
16. TRANSPORT DES HNDROCARBURES PAK CAN NLISATIONS.…
17. OBHIGATION D'APPROVISIONNEMENT DE MARCHE INTERIEUR EN
PETROLE BRUT
18. IMPORTATION ET EXFORTATION..
1. CHANGE. _ ;
2. TENUE DES LIVRES, UNITÉ MUXE FAIRE, COMPTABILITÉ

21. PARTICIPATION DU GOUVERNEMENT
Be

ea

2.

38 RESPONSABILEFÉ ET ASSURANCES.
26. RASILIATION DU CONTRAT ren

27. DROT APPLICABLE ET SLABILISATION DES CONDTTTONS
28. FORCE MAIEURE cm
29, ARBITRAGE LE EXPERTISE. ;
1. CONONMIONS D'APPLICATION RU CONTRAT.
32. ENTREE EN VIGUEX

ANNEXE:
ANNEXE 2

Considènet que le Cemenint eonilee promouvoir la découverte ei la production
DHsdroeabares pout Favoriser l'expansion du pas

Lronéérent que de Comet, gui a déiré panne Les espueilés Eancibrés 4 1echntques
Sn Fan Prafade. désire Apr énpiuer, dur Te celte du présent congut de partage de
production, 103 Hdmembures linuides cuire gsaik puit ete contes dns Je Périmere
d'Esphooation

Consitérant le Choztrai de Partsge de Meduedon pour a Zone € Eloe 6 signe à Nounhchot. lu 7

ste HS Li approue Le 23 jui 299 care 1 République Lslamique de Macritaie d'un
part et loue les socle coitituant Le éaairecrmnt à lu date de ignamre d'autre part Lio
TOR

Conidérant l'Aceord stat Le 28 rue 2006 cs vor duquel Je Gousemement de Opérateur
contcansemu do évier le Con dti, ali d'y mrègrer les dipstions dudit Aucun

Vu Odomrance ef 8154 du 7 novombre {288 relative au régime juridique et face de 1
here at de Maple des HU,

CÉCIEXPOSF, 1, EST CONVENU CE QUI SUIT :

DÉFINITIONS

Les rennes uit dans Ke ele des présentes ut 1 signifient sue

11 année Civile” signifie une période de dure {123 mic conséconls euimiengant Le
presser Cleaner ne termonaat Le rente er un G) désemie suivant.

#2 ‘Aanée Conraemel”" nigifie une pére de deure (y muis coneuifs
eommengaot à La Dar d'ÉFR ue js anni nel de ladite Date d UN.

13 harl sigafie CUS han, avi 22 gallons américaine mésurés à le Lempéralune de
GP ex I pression sonusphér que.

A4 Mudgét Anmpel cigrife Fescimarinn déluliée du coût dés Opérions Pénolières
Lines dans ur Pregamne Arme de Travain

16 “Comment digailie colclivement eu indridlhennem In vu le sociétés
rires du présent con ain que tone sec à gl serai CAE un ré en
Mean le ati ZE 2.

Contrat io le présent avie ei es auexes ali que toute eetemsinn
celles substitution où mdifeation aux préans qui aevraient
approbation des Parties,

MEomérat Haiti” signifie Le contat de Paage de Pecducliun pour la Ze C lee
signé à Noudkchet Le 7 janvier 1909 et aphroane le 23 ju 1990 entr in République
leugue de Mamie re pat Et rates Les Ro constant Le eunfraiant à La
dite de gratte d'autre pa.

RÉPÉBLIQUE IL SNHOER BE MAURETANIE

a |

LOS FRET Di PARTAGE DE PRODLCRION D'ANDROCARMURES RE CISR
ENTRE
a RÉPEBEMONE PES HRQUE DIE MAUAPFANTE. à
ee

ROBE HAURLFANE FEV LTD
tt
ÉRPRORAR CAROL EES

SGA D JD

ie

HARDVAN FR EROEAE.

ARRET ANS
Fr

TER

LRO ONE (HAHAEEA NEA) CORAN
ur

PLANE GIE ASENERIANEN CHR

SUR LE NOTE

COR RAL DE PARTAGE DE PRODUCTION B'HYDROCARBCRES
Fate

Le République Jsanique de Mauritanie, ryprésenrée au, présente pa le Ministre charge de
ner 4 da Péri, eapcès dénommée Le "Couveroemen",

dune part,

WOODSIDE MALRITANIA FTY LLD, ane ancieré cunstiée selon les fois de T'ausrilie
Cléciderate agunt sn aibge nef à 240, SL Gsvrges Terrsos, Perth, SD, Wéstera Astral,
dent aus présentes par Han Fra,

8

PENRONAS CARIGALI OVTRSTAS SDN BMD, une ancidé eunstituée selon Les Lis de La
Masse, ayant son siège social à Level 24, Taies 1, Perou Toro Tone, OCR Ka
Lamgur. Malaysia, qua donné un mandat spécial, à l'ai de sigmuz Le présent comirt, à
A lab Fra,

re

HARDARS PÉTROLEDI (MAURITANIA} FLY LTD, (ACN UE3 869 388), me société
cousine lon les Lois de lAuMrlie Ocuédentue, ayan £on sig sneial à Led 1, 50 Hiva
Pak Host Por, Wencent Autmalis 6008 représente aux présaos par M, Alan Emme,

ue

PLANET ON. (MAURITANTA) LISBLED, une société constituée selon le lin de Cluemsev,
ga son gp soc & PO Box 367, Chanel House, Forest Lan, #: Peter lim, Gucmregs,
Cenael sad, VI 2NE, reprsantée aux présences pur M Alan Bus

Fe

RQ OIL CMAURITANIAI COMPANY, ane seriété comsituée sion er lois dés
Easnnan, ss sen siège soeié à C° Ciose Brothers (Cuymani Limited 113 Soul Cueh
rec, Grané Cyr, Les Cuanan, représentée aux grésenes ar M Fdgr Baies,

Les suciftés MOOD MALRITAXIS LIMTEED, FETRONAS CARIGALT OVERSEAS
SON BD, HARDMAN PEPRGLFUN (MAGRIFANTA) PTY LTD. PLANEF OIL
IMLAURITANIA) LIMITED ur ROC OT (HIAURILANIAS COMPANY, sant ture ennemie
dénnmssL "Contractat'

d'autre par,

Le Gouvemement et le Content ua égale éiunés ciraprès llerticement "Pari
ou indé delle “Partie”

CHAMP D'APPLICATION DU CONTRAT
* AUTORISATION EXCEUSIVE.D'EXPLORATION.
GBLIGATION DE FRAVAUX D'EXFLORA TION

£ ETABLISSEMENT ET APPROBATION DES PROGRAMNIES ANNULLS PE
ee

TRAVAUX ms

6 OBLIGATIONS DU CONTRACTANT DANS LA CONMUTT DES
SGPÉRATIONS PETROLIERES .
+ DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS

PETROLEERES om sn
8. SURVEILLANCE DKS OPERATIONS PRTROLIRRES LT RAPPORTS
DACTIETE. es 16

FYALLATION D'UNE DECOUVERTE FT OCTROI D'UNE, AUTOMATE
EXCLUSIVE D'EXPLOITATION.
18. RECOUVREMENT DES COUTS PETROUFRE ET PARTAGE DE LA
PRODEUTFION. .
11. REGIME FISCAL,
12 PERSONNEL.
Fe BONE
14. RTS DU PETROLE BRET
15. GAZ NALUREL
16. TRANSPORT DES HNDROCARBURES PAK CAN NLISATIONS.…
17. OBHIGATION D'APPROVISIONNEMENT DE MARCHE INTERIEUR EN
PETROLE BRUT
18. IMPORTATION ET EXFORTATION..
1. CHANGE. _ ;
2. TENUE DES LIVRES, UNITÉ MUXE FAIRE, COMPTABILITÉ

21. PARTICIPATION DU GOUVERNEMENT
Be

ea

2.

38 RESPONSABILEFÉ ET ASSURANCES.
26. RASILIATION DU CONTRAT ren

27. DROT APPLICABLE ET SLABILISATION DES CONDTTTONS
28. FORCE MAIEURE cm
29, ARBITRAGE LE EXPERTISE. ;
1. CONONMIONS D'APPLICATION RU CONTRAT.
32. ENTREE EN VIGUEX

ANNEXE:
ANNEXE 2

Considènet que le Cemenint eonilee promouvoir la découverte ei la production
DHsdroeabares pout Favoriser l'expansion du pas

Lronéérent que de Comet, gui a déiré panne Les espueilés Eancibrés 4 1echntques
Sn Fan Prafade. désire Apr énpiuer, dur Te celte du présent congut de partage de
production, 103 Hdmembures linuides cuire gsaik puit ete contes dns Je Périmere
d'Esphooation

Consitérant le Choztrai de Partsge de Meduedon pour a Zone € Eloe 6 signe à Nounhchot. lu 7

ste HS Li approue Le 23 jui 299 care 1 République Lslamique de Macritaie d'un
part et loue les socle coitituant Le éaairecrmnt à lu date de ignamre d'autre part Lio
TOR

Conidérant l'Aceord stat Le 28 rue 2006 cs vor duquel Je Gousemement de Opérateur
contcansemu do évier le Con dti, ali d'y mrègrer les dipstions dudit Aucun

Vu Odomrance ef 8154 du 7 novombre {288 relative au régime juridique et face de 1
here at de Maple des HU,

CÉCIEXPOSF, 1, EST CONVENU CE QUI SUIT :

DÉFINITIONS

Les rennes uit dans Ke ele des présentes ut 1 signifient sue

11 année Civile” signifie une période de dure {123 mic conséconls euimiengant Le
presser Cleaner ne termonaat Le rente er un G) désemie suivant.

#2 ‘Aanée Conraemel”" nigifie une pére de deure (y muis coneuifs
eommengaot à La Dar d'ÉFR ue js anni nel de ladite Date d UN.

13 harl sigafie CUS han, avi 22 gallons américaine mésurés à le Lempéralune de
GP ex I pression sonusphér que.

A4 Mudgét Anmpel cigrife Fescimarinn déluliée du coût dés Opérions Pénolières
Lines dans ur Pregamne Arme de Travain

16 “Comment digailie colclivement eu indridlhennem In vu le sociétés
rires du présent con ain que tone sec à gl serai CAE un ré en
Mean le ati ZE 2.

Contrat io le présent avie ei es auexes ali que toute eetemsinn
celles substitution où mdifeation aux préans qui aevraient
approbation des Parties,

MEomérat Haiti” signifie Le contat de Paage de Pecducliun pour la Ze C lee
signé à Noudkchet Le 7 janvier 1909 et aphroane le 23 ju 1990 entr in République
leugue de Mamie re pat Et rates Les Ro constant Le eunfraiant à La
dite de gratte d'autre pa.

RÉPÉBLIQUE IL SNHOER BE MAURETANIE

a |

LOS FRET Di PARTAGE DE PRODLCRION D'ANDROCARMURES RE CISR
ENTRE
a RÉPEBEMONE PES HRQUE DIE MAUAPFANTE. à
ee

ROBE HAURLFANE FEV LTD
tt
ÉRPRORAR CAROL EES

SGA D JD

ie

HARDVAN FR EROEAE.

ARRET ANS
Fr

TER

LRO ONE (HAHAEEA NEA) CORAN
ur

PLANE GIE ASENERIANEN CHR

SUR LE NOTE

COR RAL DE PARTAGE DE PRODUCTION B'HYDROCARBCRES
Fate

Le République Jsanique de Mauritanie, ryprésenrée au, présente pa le Ministre charge de
ner 4 da Péri, eapcès dénommée Le "Couveroemen",

dune part,

WOODSIDE MALRITANIA FTY LLD, ane ancieré cunstiée selon les fois de T'ausrilie
Cléciderate agunt sn aibge nef à 240, SL Gsvrges Terrsos, Perth, SD, Wéstera Astral,
dent aus présentes par Han Fra,

8

PENRONAS CARIGALI OVTRSTAS SDN BMD, une ancidé eunstituée selon Les Lis de La
Masse, ayant son siège social à Level 24, Taies 1, Perou Toro Tone, OCR Ka
Lamgur. Malaysia, qua donné un mandat spécial, à l'ai de sigmuz Le présent comirt, à
A lab Fra,

re

HARDARS PÉTROLEDI (MAURITANIA} FLY LTD, (ACN UE3 869 388), me société
cousine lon les Lois de lAuMrlie Ocuédentue, ayan £on sig sneial à Led 1, 50 Hiva
Pak Host Por, Wencent Autmalis 6008 représente aux présaos par M, Alan Emme,

ue

PLANET ON. (MAURITANTA) LISBLED, une société constituée selon le lin de Cluemsev,
ga son gp soc & PO Box 367, Chanel House, Forest Lan, #: Peter lim, Gucmregs,
Cenael sad, VI 2NE, reprsantée aux présences pur M Alan Bus

Fe

RQ OIL CMAURITANIAI COMPANY, ane seriété comsituée sion er lois dés
Easnnan, ss sen siège soeié à C° Ciose Brothers (Cuymani Limited 113 Soul Cueh
rec, Grané Cyr, Les Cuanan, représentée aux grésenes ar M Fdgr Baies,

Les suciftés MOOD MALRITAXIS LIMTEED, FETRONAS CARIGALT OVERSEAS
SON BD, HARDMAN PEPRGLFUN (MAGRIFANTA) PTY LTD. PLANEF OIL
IMLAURITANIA) LIMITED ur ROC OT (HIAURILANIAS COMPANY, sant ture ennemie
dénnmssL "Contractat'

d'autre par,

Le Gouvemement et le Content ua égale éiunés ciraprès llerticement "Pari
ou indé delle “Partie”

CHAMP D'APPLICATION DU CONTRAT
* AUTORISATION EXCEUSIVE.D'EXPLORATION.
GBLIGATION DE FRAVAUX D'EXFLORA TION

£ ETABLISSEMENT ET APPROBATION DES PROGRAMNIES ANNULLS PE
ee

TRAVAUX ms

6 OBLIGATIONS DU CONTRACTANT DANS LA CONMUTT DES
SGPÉRATIONS PETROLIERES .
+ DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS

PETROLEERES om sn
8. SURVEILLANCE DKS OPERATIONS PRTROLIRRES LT RAPPORTS
DACTIETE. es 16

FYALLATION D'UNE DECOUVERTE FT OCTROI D'UNE, AUTOMATE
EXCLUSIVE D'EXPLOITATION.
18. RECOUVREMENT DES COUTS PETROUFRE ET PARTAGE DE LA
PRODEUTFION. .
11. REGIME FISCAL,
12 PERSONNEL.
Fe BONE
14. RTS DU PETROLE BRET
15. GAZ NALUREL
16. TRANSPORT DES HNDROCARBURES PAK CAN NLISATIONS.…
17. OBHIGATION D'APPROVISIONNEMENT DE MARCHE INTERIEUR EN
PETROLE BRUT
18. IMPORTATION ET EXFORTATION..
1. CHANGE. _ ;
2. TENUE DES LIVRES, UNITÉ MUXE FAIRE, COMPTABILITÉ

21. PARTICIPATION DU GOUVERNEMENT
Be

ea

2.

38 RESPONSABILEFÉ ET ASSURANCES.
26. RASILIATION DU CONTRAT ren

27. DROT APPLICABLE ET SLABILISATION DES CONDTTTONS
28. FORCE MAIEURE cm
29, ARBITRAGE LE EXPERTISE. ;
1. CONONMIONS D'APPLICATION RU CONTRAT.
32. ENTREE EN VIGUEX

ANNEXE:
ANNEXE 2

Considènet que le Cemenint eonilee promouvoir la découverte ei la production
DHsdroeabares pout Favoriser l'expansion du pas

Lronéérent que de Comet, gui a déiré panne Les espueilés Eancibrés 4 1echntques
Sn Fan Prafade. désire Apr énpiuer, dur Te celte du présent congut de partage de
production, 103 Hdmembures linuides cuire gsaik puit ete contes dns Je Périmere
d'Esphooation

Consitérant le Choztrai de Partsge de Meduedon pour a Zone € Eloe 6 signe à Nounhchot. lu 7

ste HS Li approue Le 23 jui 299 care 1 République Lslamique de Macritaie d'un
part et loue les socle coitituant Le éaairecrmnt à lu date de ignamre d'autre part Lio
TOR

Conidérant l'Aceord stat Le 28 rue 2006 cs vor duquel Je Gousemement de Opérateur
contcansemu do évier le Con dti, ali d'y mrègrer les dipstions dudit Aucun

Vu Odomrance ef 8154 du 7 novombre {288 relative au régime juridique et face de 1
here at de Maple des HU,

CÉCIEXPOSF, 1, EST CONVENU CE QUI SUIT :

DÉFINITIONS

Les rennes uit dans Ke ele des présentes ut 1 signifient sue

11 année Civile” signifie une période de dure {123 mic conséconls euimiengant Le
presser Cleaner ne termonaat Le rente er un G) désemie suivant.

#2 ‘Aanée Conraemel”" nigifie une pére de deure (y muis coneuifs
eommengaot à La Dar d'ÉFR ue js anni nel de ladite Date d UN.

13 harl sigafie CUS han, avi 22 gallons américaine mésurés à le Lempéralune de
GP ex I pression sonusphér que.

A4 Mudgét Anmpel cigrife Fescimarinn déluliée du coût dés Opérions Pénolières
Lines dans ur Pregamne Arme de Travain

16 “Comment digailie colclivement eu indridlhennem In vu le sociétés
rires du présent con ain que tone sec à gl serai CAE un ré en
Mean le ati ZE 2.

Contrat io le présent avie ei es auexes ali que toute eetemsinn
celles substitution où mdifeation aux préans qui aevraient
approbation des Parties,

MEomérat Haiti” signifie Le contat de Paage de Pecducliun pour la Ze C lee
signé à Noudkchet Le 7 janvier 1909 et aphroane le 23 ju 1990 entr in République
leugue de Mamie re pat Et rates Les Ro constant Le eunfraiant à La
dite de gratte d'autre pa.

LR Coûts Pétrolierst signifie vus les coûte at dépens encuue pee le Confeaciant à
compter de Is date d'smbuion de fartcsaion exelusire dexplormtion intsle Lo 22
fin 1999, en exéenion de Géraions Fénulles prevues au présent Con et
déednés suit Le Passer Carprabe Ghjat de Lex 2 da présent Con

29 Date A'EIer" sagnifie La te d'entiée en vigueur du présent Contat telle quille ee
define à tic 31

148 Dot if le dll des Dar Unis d'A rnériqui.

LA Eau Profomde” gré are profondeur d'u dépassant 200 mètres

22 Ga Nam signe Le gare et le ge Mon, prit otéameul vu en asoiation
nee Pirate ral ainsi que sou autres ons gare, Patrie pi.

123 Var Naturel Associé" signifie le Ge Nat éstant ans un réservoir 2 soon

ce Pétrole Bru, au some tome de gas exp" en ommect avec Le Pétrole Bru, et qui
168 produit cu pau re produit en astolation ave Le Pétrole Brut

234 Ge Naturel Non Assoeié® igrifie Je Guz Naturel à Jexclasion du Ge Naturel
Asso.

118 Government" sisi ie Gouvernement de Ja Répubfique Itamique de Manritanis,

136 itidroeurburest serie le Pévule Bret ee Gé Nanrel

117 intro! signifie le Minis diurgé de Yong ati Péro.

LS “Opérations Pétrolires” sigle toutes es cpérfions d'exploration, dévalustin, de
éévoluppement Àe prrcieten, de semi, de Wroinannt, de stockage, de traaipert et
de cnmeriahsaton des dm arues juviutas Point de Livroion, cles pas Le
Conragrant dim lé eadre du prés Cortal, cms Le Lol du Ua Nituml,
as À exc du mbinage er 4e dieburion den produite pti

110 “périmètre d'Éploitation" digne toute Haciion an Périmètre ÉEaploraion

32

54

Hu le Gauvememen: dun Ve cadre du présent Contrat, à sceuid£ au Contracrant
une ampriatos exclure d'erplarain, euntbemement aux disposons des anicls
ÉRPTA)

“férimètre d'Fxplarationt snif Ia soon défini à T'Annexe Lg daduction
es ras prés à L'ile À mur laquelle Le Louvemeuent, das Le coûre du présent
Coma, eco au Conrrarene ne aureralion psc ice d'éxplcration, confoamément
aux dispositions de Pariele 2.1

Pétrole Br” signife Méle minérile Luis, plate. ockérie 21 tue sure
hydrueatbures solides, sumiesolides on liquides à lé nature où chiens dû
Na par cordes ou exraccon, 3 compris es comte et les liquides ie Gaz.
Nat

“Point de Livraibon’" soif Le puim F.O.B, 4e vaguement des [Tdrocuthures ani
end denparmninn on are pui Lx ur conuen ascoud par Le Pattes

Lexpiniion, la rénoneialiun ou La réilition du orcseis Comtal pour quelque raison
sue ee soi ne Hbére pas Le Coufmaciont du sui obltions a die da prevent Cru
Dés avant eu à luseasion de dite eapiralion, rmenelenion on rotin, lumuilles
fovrant ère eau par Le Conan,

Le Contractant aura Le reaponsabiité de rétsur Les Orerations Pétrliéres précues dans
Le précent Con, 1 Sénguge pour teur HÉalisalon à respecter les régles de l'ai de
Hadustie pétlise internationale

Li Cuntrusant Évuemirs tous les moveus Elnanriors et tadiniques nécessaire au bon
dérinement des Opérations Pétralièrs e: eurpantern sa tot)té tous es ris Hé à La
Réliiion des Opérations Pérolières, Les Cols Péralier suppanés par le Couteactant
rent réa ves parle Conractant confommément aux disposiicus de Taticle 1.

Durant Ja période de velnlité de Coutet, la production résulunt des Opérations
Péules sen parue entre de Goweemeat ele Conmaetant rat les
dispositions de l'aile

AUTORISATION EXCLUSIVE D'EXPLORATION

L'art exclusive déxploration à lüuérene du Périmétre d'nrhemtion défini à

“Amaeke à seven e Content confirmément aux disposlons de L'ile 2 1. ur
ne période inialk, puis raouvelée puur une meronde péroo. 2 té pruxpaée pour une
Emisinme période qu dot enirer le 8 Debré 2008

ent eos pécide définie à 1
Pirate pau en (50e) de a sure

le 2, le Contasront ae pourra tent que
5 4 Pérmetse d'Explarion.

Pour l'application de latice 32 :

à Len mafacee déjà radmmées aa re de Particle 5 e es sufices déj couverte
per de autonantins échos d'exploinioe kendrunt et déduction des suraces
andre

Be Le Comment aura Le doit de ie l'étendue. a five 1 l'emplacement de la

pion du Pénoéte d'ésplomson qu een conmever, Taaeïn, Le portion
Faëne devra Be cumiuée de sombre Nmité de périmées de fome
éometrique simple, Éimités pr de goes NonSud, Este ve pue des
Fresh,

23 Le Cantectoar sdressem an Ministre de l'Energie «du Péuole un plan port
Aiestion du Fermée d'Exploratiun conservé ain qu d'un rapport précisant Les:
avis aieomés depuis Te Date SEUL sur le urfaces range ef Lex Rues
dent

Le Conte put À Lul moment. mu prés de Mois (1 mois, notifier au
Gouventement qu'il renumen à ea droits eur ou pare du Périmètre d'in

Fa cs de reponciation parut, les disposons de l'aricie 31 seront appliesbles a
périmène ren,

124

125

126

1e

36

s1

2

programme Anquel de Tenans" gpl Lé docuiint desennOf, past jar pote.
des Cpérauns Férlières dovunt dre rés au coins dune Année Cole dans le
code pré Cereal prépur eunlormément aux disposons das aile 5 et 4

PSoclèté Aide gris

à cou ancièéé ou toute sue entité qui come ou est contrôlé, directement en
iniectement, pur une ROGÉ pate du présents
bn ou toute société onu etre entré qu centre ou ut cuntrèlés, directement en

indirectement, par ue société où ele qui contcôie cememe direrement ni
Antec roue nait paris aux présentes.

Aux Enr de La prée déintion, Le tee “anne” Sri M propriété directe où
adieu pri ane sé en toute autre em d'un prursenlage dtions de parts
sales at pour donner I manie des droit U vole à Fisiubiée eeréale
Mare tr 508 où et, ge pour donne un pourais Gta dans le diem:
de cele au posté où er

“Tiers” semis aus socésé vu fonte autre aile qu n'entre pas dans Le cadre de 1
limitien Cela Lai 124

Erimestrer dgnifé une période de ile LA) ms consdeutis commenté le premier
ru éjantier, Gil, juil ou octobre ehque Armée Civile.

“Opéracenr sinio la socité rapansahle de La duvet sien des opérations

pérahéres, et ae, en conformité ave Fatiole 62.
CHAMP D'APPLICATION DE CONTRAT

Pac les présentes, le Gouremement aulerée le Conlesctant à eflcetuar à re exc
dans le Pérrmêter d'Evaleraton défini a Lanmnaxe | le Opérations Pélrolères oil et
nécessires dans Fe cadre da présent Cort, lue onlendu que celle 4 ne peuvent se
Apport Htncatures

Le préset Conte est con pour In dinée do Pantesarion esclave d'exploration
te que prévue à luriule 3 5 compris æs pétrtes de seivellement dl de
prgalien éravlle @, et vas de dévourers sommmuls, prur Le dueée des
anrsuniuns oxéhives denplnitstion qui auront té octroyees, tile que dk
Fais 9 40

Si à Fexpitior de lememble des pénndes dexplamtion préves à Firisle 3, le
Conte me mas ob une autorisation evclsie d'exploianos rimive à ur
sement conter Je présent Contrat prends fi.

En en d'ocni ie plusieurs auturisstinns exclusives demplation, le présent Contrat
prendra Ba à lenpirion de La dem ère tortue en nan de validité, saut resiliation
andre

Ps En les, meme renonciation votant 0 cours d'une période d'uxplonnion:
ne ui let entamer de Lacan dexplorslion supules à aride 2 pour Late
mie, Le prima de LA game eorresprnae

A l'expiration de la oisième période d'exploration déiate À tie 3.1, le lontéactünt
love rendre Ia arfsg restante da Périmbre d'Esplomtion, ea dehors des suce déjà
couvertes par des Péniméines 'Explatatée

SE à lespirtion de la toisième dénude d'explortion définie à L'atcle 241, ui
proue de avant evaluation dune découvene te que visé à l'aile 1.2 ça
éfleciuemen. un enus de rédisafion, Le Cusireciant gbtiendre, sa cas de derrande
relie à La surfice vximés de dite déco, une prormguion de l'amocisation
Grive deglamben pour la duée nécosure à Vaeévement des tracaux
Sean, came ruretni parano er ds dci

Las eu cas, le Conttetant deu Sépnser La dima de proragaüion de torsion
sise Fespcraion susvisée auprés du Hlnisie 2 moins deux (2) ms avant
Foxparation de la trieiènre périls éevgloron, ct peur ve rie péiods, le
Cuntatanr durs ch rempli toute lee chigations de travaux d'exploration sipulées
aile

Le durée de Tastoasation exdlusiue dexplesion ser éealemet prurogée, le eos
dant, en es dé denamde d'une auortahon ecluie dexploision, jusqu
L'irtvénion dure décision, eee qui cree la mpufice visée dans Ii demande.

OBLIGATIGS DE TRAVAUX D'EXPLORA TION

Turenne période d'explortion défie à l'axticke 3.1 Le Cosasetiutt s'engage a
Réaliser a mois un LU forage d'oupierméen dune promu minis de deux lle
2.000) rares fous Je iveau de Ja me

Le Poruge déexphemien prévu cdence sata él juequà là reofbudeuz rrèmle
éanérlucle de deux mie (2000) msn. ou bien à une profondeur muinêre si le
Gouvernement L'aterie où 8 Le poursaite du frame, etfctue clou les éafeu de fort
er usage dans nie pérolièrs imemetionale, at exclue pour Lune où Faure des

2 Le sue os rereoniré 3 ne primeur inlieure à le pncloudeur mnirle
centrale suites,
D La poraude du frrage présence un danger manif ae en saispa de l'existence d'unc
pression dl couche anormale :
Gi des forme ivcliewes sur sénontées dont le der 1€ permet pas en
pratique l'mrancement du Frs cor uit avec Les rriyeus d'éipement :
Ut Hhomtions pétrole gun eemonmtrhes don I troterade née par eur

puotrion La pose de Mbages ae pennetint pas d'aides la profondeur
minimale vonaenuele susvisée.

LR Coûts Pétrolierst signifie vus les coûte at dépens encuue pee le Confeaciant à
compter de Is date d'smbuion de fartcsaion exelusire dexplormtion intsle Lo 22
fin 1999, en exéenion de Géraions Fénulles prevues au présent Con et
déednés suit Le Passer Carprabe Ghjat de Lex 2 da présent Con

29 Date A'EIer" sagnifie La te d'entiée en vigueur du présent Contat telle quille ee
define à tic 31

148 Dot if le dll des Dar Unis d'A rnériqui.

LA Eau Profomde” gré are profondeur d'u dépassant 200 mètres

22 Ga Nam signe Le gare et le ge Mon, prit otéameul vu en asoiation
nee Pirate ral ainsi que sou autres ons gare, Patrie pi.

123 Var Naturel Associé" signifie le Ge Nat éstant ans un réservoir 2 soon

ce Pétrole Bru, au some tome de gas exp" en ommect avec Le Pétrole Bru, et qui
168 produit cu pau re produit en astolation ave Le Pétrole Brut

234 Ge Naturel Non Assoeié® igrifie Je Guz Naturel à Jexclasion du Ge Naturel
Asso.

118 Government" sisi ie Gouvernement de Ja Répubfique Itamique de Manritanis,

136 itidroeurburest serie le Pévule Bret ee Gé Nanrel

117 intro! signifie le Minis diurgé de Yong ati Péro.

LS “Opérations Pétrolires” sigle toutes es cpérfions d'exploration, dévalustin, de
éévoluppement Àe prrcieten, de semi, de Wroinannt, de stockage, de traaipert et
de cnmeriahsaton des dm arues juviutas Point de Livroion, cles pas Le
Conragrant dim lé eadre du prés Cortal, cms Le Lol du Ua Nituml,
as À exc du mbinage er 4e dieburion den produite pti

110 “périmètre d'Éploitation" digne toute Haciion an Périmètre ÉEaploraion

32

54

Hu le Gauvememen: dun Ve cadre du présent Contrat, à sceuid£ au Contracrant
une ampriatos exclure d'erplarain, euntbemement aux disposons des anicls
ÉRPTA)

“férimètre d'Fxplarationt snif Ia soon défini à T'Annexe Lg daduction
es ras prés à L'ile À mur laquelle Le Louvemeuent, das Le coûre du présent
Coma, eco au Conrrarene ne aureralion psc ice d'éxplcration, confoamément
aux dispositions de Pariele 2.1

Pétrole Br” signife Méle minérile Luis, plate. ockérie 21 tue sure
hydrueatbures solides, sumiesolides on liquides à lé nature où chiens dû
Na par cordes ou exraccon, 3 compris es comte et les liquides ie Gaz.
Nat

“Point de Livraibon’" soif Le puim F.O.B, 4e vaguement des [Tdrocuthures ani
end denparmninn on are pui Lx ur conuen ascoud par Le Pattes

Lexpiniion, la rénoneialiun ou La réilition du orcseis Comtal pour quelque raison
sue ee soi ne Hbére pas Le Coufmaciont du sui obltions a die da prevent Cru
Dés avant eu à luseasion de dite eapiralion, rmenelenion on rotin, lumuilles
fovrant ère eau par Le Conan,

Le Contractant aura Le reaponsabiité de rétsur Les Orerations Pétrliéres précues dans
Le précent Con, 1 Sénguge pour teur HÉalisalon à respecter les régles de l'ai de
Hadustie pétlise internationale

Li Cuntrusant Évuemirs tous les moveus Elnanriors et tadiniques nécessaire au bon
dérinement des Opérations Pétralièrs e: eurpantern sa tot)té tous es ris Hé à La
Réliiion des Opérations Pérolières, Les Cols Péralier suppanés par le Couteactant
rent réa ves parle Conractant confommément aux disposiicus de Taticle 1.

Durant Ja période de velnlité de Coutet, la production résulunt des Opérations
Péules sen parue entre de Goweemeat ele Conmaetant rat les
dispositions de l'aile

AUTORISATION EXCLUSIVE D'EXPLORATION

L'art exclusive déxploration à lüuérene du Périmétre d'nrhemtion défini à

“Amaeke à seven e Content confirmément aux disposlons de L'ile 2 1. ur
ne période inialk, puis raouvelée puur une meronde péroo. 2 té pruxpaée pour une
Emisinme période qu dot enirer le 8 Debré 2008

ent eos pécide définie à 1
Pirate pau en (50e) de a sure

le 2, le Contasront ae pourra tent que
5 4 Pérmetse d'Explarion.

Pour l'application de latice 32 :

à Len mafacee déjà radmmées aa re de Particle 5 e es sufices déj couverte
per de autonantins échos d'exploinioe kendrunt et déduction des suraces
andre

Be Le Comment aura Le doit de ie l'étendue. a five 1 l'emplacement de la

pion du Pénoéte d'ésplomson qu een conmever, Taaeïn, Le portion
Faëne devra Be cumiuée de sombre Nmité de périmées de fome
éometrique simple, Éimités pr de goes NonSud, Este ve pue des
Fresh,

23 Le Cantectoar sdressem an Ministre de l'Energie «du Péuole un plan port
Aiestion du Fermée d'Exploratiun conservé ain qu d'un rapport précisant Les:
avis aieomés depuis Te Date SEUL sur le urfaces range ef Lex Rues
dent

Le Conte put À Lul moment. mu prés de Mois (1 mois, notifier au
Gouventement qu'il renumen à ea droits eur ou pare du Périmètre d'in

Fa cs de reponciation parut, les disposons de l'aricie 31 seront appliesbles a
périmène ren,

124

125

126

1e

36

s1

2

programme Anquel de Tenans" gpl Lé docuiint desennOf, past jar pote.
des Cpérauns Férlières dovunt dre rés au coins dune Année Cole dans le
code pré Cereal prépur eunlormément aux disposons das aile 5 et 4

PSoclèté Aide gris

à cou ancièéé ou toute sue entité qui come ou est contrôlé, directement en
iniectement, pur une ROGÉ pate du présents
bn ou toute société onu etre entré qu centre ou ut cuntrèlés, directement en

indirectement, par ue société où ele qui contcôie cememe direrement ni
Antec roue nait paris aux présentes.

Aux Enr de La prée déintion, Le tee “anne” Sri M propriété directe où
adieu pri ane sé en toute autre em d'un prursenlage dtions de parts
sales at pour donner I manie des droit U vole à Fisiubiée eeréale
Mare tr 508 où et, ge pour donne un pourais Gta dans le diem:
de cele au posté où er

“Tiers” semis aus socésé vu fonte autre aile qu n'entre pas dans Le cadre de 1
limitien Cela Lai 124

Erimestrer dgnifé une période de ile LA) ms consdeutis commenté le premier
ru éjantier, Gil, juil ou octobre ehque Armée Civile.

“Opéracenr sinio la socité rapansahle de La duvet sien des opérations

pérahéres, et ae, en conformité ave Fatiole 62.
CHAMP D'APPLICATION DE CONTRAT

Pac les présentes, le Gouremement aulerée le Conlesctant à eflcetuar à re exc
dans le Pérrmêter d'Evaleraton défini a Lanmnaxe | le Opérations Pélrolères oil et
nécessires dans Fe cadre da présent Cort, lue onlendu que celle 4 ne peuvent se
Apport Htncatures

Le préset Conte est con pour In dinée do Pantesarion esclave d'exploration
te que prévue à luriule 3 5 compris æs pétrtes de seivellement dl de
prgalien éravlle @, et vas de dévourers sommmuls, prur Le dueée des
anrsuniuns oxéhives denplnitstion qui auront té octroyees, tile que dk
Fais 9 40

Si à Fexpitior de lememble des pénndes dexplamtion préves à Firisle 3, le
Conte me mas ob une autorisation evclsie d'exploianos rimive à ur
sement conter Je présent Contrat prends fi.

En en d'ocni ie plusieurs auturisstinns exclusives demplation, le présent Contrat
prendra Ba à lenpirion de La dem ère tortue en nan de validité, saut resiliation
andre

Ps En les, meme renonciation votant 0 cours d'une période d'uxplonnion:
ne ui let entamer de Lacan dexplorslion supules à aride 2 pour Late
mie, Le prima de LA game eorresprnae

A l'expiration de la oisième période d'exploration déiate À tie 3.1, le lontéactünt
love rendre Ia arfsg restante da Périmbre d'Esplomtion, ea dehors des suce déjà
couvertes par des Péniméines 'Explatatée

SE à lespirtion de la toisième dénude d'explortion définie à L'atcle 241, ui
proue de avant evaluation dune découvene te que visé à l'aile 1.2 ça
éfleciuemen. un enus de rédisafion, Le Cusireciant gbtiendre, sa cas de derrande
relie à La surfice vximés de dite déco, une prormguion de l'amocisation
Grive deglamben pour la duée nécosure à Vaeévement des tracaux
Sean, came ruretni parano er ds dci

Las eu cas, le Conttetant deu Sépnser La dima de proragaüion de torsion
sise Fespcraion susvisée auprés du Hlnisie 2 moins deux (2) ms avant
Foxparation de la trieiènre périls éevgloron, ct peur ve rie péiods, le
Cuntatanr durs ch rempli toute lee chigations de travaux d'exploration sipulées
aile

Le durée de Tastoasation exdlusiue dexplesion ser éealemet prurogée, le eos
dant, en es dé denamde d'une auortahon ecluie dexploision, jusqu
L'irtvénion dure décision, eee qui cree la mpufice visée dans Ii demande.

OBLIGATIGS DE TRAVAUX D'EXPLORA TION

Turenne période d'explortion défie à l'axticke 3.1 Le Cosasetiutt s'engage a
Réaliser a mois un LU forage d'oupierméen dune promu minis de deux lle
2.000) rares fous Je iveau de Ja me

Le Poruge déexphemien prévu cdence sata él juequà là reofbudeuz rrèmle
éanérlucle de deux mie (2000) msn. ou bien à une profondeur muinêre si le
Gouvernement L'aterie où 8 Le poursaite du frame, etfctue clou les éafeu de fort
er usage dans nie pérolièrs imemetionale, at exclue pour Lune où Faure des

2 Le sue os rereoniré 3 ne primeur inlieure à le pncloudeur mnirle
centrale suites,
D La poraude du frrage présence un danger manif ae en saispa de l'existence d'unc
pression dl couche anormale :
Gi des forme ivcliewes sur sénontées dont le der 1€ permet pas en
pratique l'mrancement du Frs cor uit avec Les rriyeus d'éipement :
Ut Hhomtions pétrole gun eemonmtrhes don I troterade née par eur

puotrion La pose de Mbages ae pennetint pas d'aides la profondeur
minimale vonaenuele susvisée.

LR Coûts Pétrolierst signifie vus les coûte at dépens encuue pee le Confeaciant à
compter de Is date d'smbuion de fartcsaion exelusire dexplormtion intsle Lo 22
fin 1999, en exéenion de Géraions Fénulles prevues au présent Con et
déednés suit Le Passer Carprabe Ghjat de Lex 2 da présent Con

29 Date A'EIer" sagnifie La te d'entiée en vigueur du présent Contat telle quille ee
define à tic 31

148 Dot if le dll des Dar Unis d'A rnériqui.

LA Eau Profomde” gré are profondeur d'u dépassant 200 mètres

22 Ga Nam signe Le gare et le ge Mon, prit otéameul vu en asoiation
nee Pirate ral ainsi que sou autres ons gare, Patrie pi.

123 Var Naturel Associé" signifie le Ge Nat éstant ans un réservoir 2 soon

ce Pétrole Bru, au some tome de gas exp" en ommect avec Le Pétrole Bru, et qui
168 produit cu pau re produit en astolation ave Le Pétrole Brut

234 Ge Naturel Non Assoeié® igrifie Je Guz Naturel à Jexclasion du Ge Naturel
Asso.

118 Government" sisi ie Gouvernement de Ja Répubfique Itamique de Manritanis,

136 itidroeurburest serie le Pévule Bret ee Gé Nanrel

117 intro! signifie le Minis diurgé de Yong ati Péro.

LS “Opérations Pétrolires” sigle toutes es cpérfions d'exploration, dévalustin, de
éévoluppement Àe prrcieten, de semi, de Wroinannt, de stockage, de traaipert et
de cnmeriahsaton des dm arues juviutas Point de Livroion, cles pas Le
Conragrant dim lé eadre du prés Cortal, cms Le Lol du Ua Nituml,
as À exc du mbinage er 4e dieburion den produite pti

110 “périmètre d'Éploitation" digne toute Haciion an Périmètre ÉEaploraion

32

54

Hu le Gauvememen: dun Ve cadre du présent Contrat, à sceuid£ au Contracrant
une ampriatos exclure d'erplarain, euntbemement aux disposons des anicls
ÉRPTA)

“férimètre d'Fxplarationt snif Ia soon défini à T'Annexe Lg daduction
es ras prés à L'ile À mur laquelle Le Louvemeuent, das Le coûre du présent
Coma, eco au Conrrarene ne aureralion psc ice d'éxplcration, confoamément
aux dispositions de Pariele 2.1

Pétrole Br” signife Méle minérile Luis, plate. ockérie 21 tue sure
hydrueatbures solides, sumiesolides on liquides à lé nature où chiens dû
Na par cordes ou exraccon, 3 compris es comte et les liquides ie Gaz.
Nat

“Point de Livraibon’" soif Le puim F.O.B, 4e vaguement des [Tdrocuthures ani
end denparmninn on are pui Lx ur conuen ascoud par Le Pattes

Lexpiniion, la rénoneialiun ou La réilition du orcseis Comtal pour quelque raison
sue ee soi ne Hbére pas Le Coufmaciont du sui obltions a die da prevent Cru
Dés avant eu à luseasion de dite eapiralion, rmenelenion on rotin, lumuilles
fovrant ère eau par Le Conan,

Le Contractant aura Le reaponsabiité de rétsur Les Orerations Pétrliéres précues dans
Le précent Con, 1 Sénguge pour teur HÉalisalon à respecter les régles de l'ai de
Hadustie pétlise internationale

Li Cuntrusant Évuemirs tous les moveus Elnanriors et tadiniques nécessaire au bon
dérinement des Opérations Pétralièrs e: eurpantern sa tot)té tous es ris Hé à La
Réliiion des Opérations Pérolières, Les Cols Péralier suppanés par le Couteactant
rent réa ves parle Conractant confommément aux disposiicus de Taticle 1.

Durant Ja période de velnlité de Coutet, la production résulunt des Opérations
Péules sen parue entre de Goweemeat ele Conmaetant rat les
dispositions de l'aile

AUTORISATION EXCLUSIVE D'EXPLORATION

L'art exclusive déxploration à lüuérene du Périmétre d'nrhemtion défini à

“Amaeke à seven e Content confirmément aux disposlons de L'ile 2 1. ur
ne période inialk, puis raouvelée puur une meronde péroo. 2 té pruxpaée pour une
Emisinme période qu dot enirer le 8 Debré 2008

ent eos pécide définie à 1
Pirate pau en (50e) de a sure

le 2, le Contasront ae pourra tent que
5 4 Pérmetse d'Explarion.

Pour l'application de latice 32 :

à Len mafacee déjà radmmées aa re de Particle 5 e es sufices déj couverte
per de autonantins échos d'exploinioe kendrunt et déduction des suraces
andre

Be Le Comment aura Le doit de ie l'étendue. a five 1 l'emplacement de la

pion du Pénoéte d'ésplomson qu een conmever, Taaeïn, Le portion
Faëne devra Be cumiuée de sombre Nmité de périmées de fome
éometrique simple, Éimités pr de goes NonSud, Este ve pue des
Fresh,

23 Le Cantectoar sdressem an Ministre de l'Energie «du Péuole un plan port
Aiestion du Fermée d'Exploratiun conservé ain qu d'un rapport précisant Les:
avis aieomés depuis Te Date SEUL sur le urfaces range ef Lex Rues
dent

Le Conte put À Lul moment. mu prés de Mois (1 mois, notifier au
Gouventement qu'il renumen à ea droits eur ou pare du Périmètre d'in

Fa cs de reponciation parut, les disposons de l'aricie 31 seront appliesbles a
périmène ren,

124

125

126

1e

36

s1

2

programme Anquel de Tenans" gpl Lé docuiint desennOf, past jar pote.
des Cpérauns Férlières dovunt dre rés au coins dune Année Cole dans le
code pré Cereal prépur eunlormément aux disposons das aile 5 et 4

PSoclèté Aide gris

à cou ancièéé ou toute sue entité qui come ou est contrôlé, directement en
iniectement, pur une ROGÉ pate du présents
bn ou toute société onu etre entré qu centre ou ut cuntrèlés, directement en

indirectement, par ue société où ele qui contcôie cememe direrement ni
Antec roue nait paris aux présentes.

Aux Enr de La prée déintion, Le tee “anne” Sri M propriété directe où
adieu pri ane sé en toute autre em d'un prursenlage dtions de parts
sales at pour donner I manie des droit U vole à Fisiubiée eeréale
Mare tr 508 où et, ge pour donne un pourais Gta dans le diem:
de cele au posté où er

“Tiers” semis aus socésé vu fonte autre aile qu n'entre pas dans Le cadre de 1
limitien Cela Lai 124

Erimestrer dgnifé une période de ile LA) ms consdeutis commenté le premier
ru éjantier, Gil, juil ou octobre ehque Armée Civile.

“Opéracenr sinio la socité rapansahle de La duvet sien des opérations

pérahéres, et ae, en conformité ave Fatiole 62.
CHAMP D'APPLICATION DE CONTRAT

Pac les présentes, le Gouremement aulerée le Conlesctant à eflcetuar à re exc
dans le Pérrmêter d'Evaleraton défini a Lanmnaxe | le Opérations Pélrolères oil et
nécessires dans Fe cadre da présent Cort, lue onlendu que celle 4 ne peuvent se
Apport Htncatures

Le préset Conte est con pour In dinée do Pantesarion esclave d'exploration
te que prévue à luriule 3 5 compris æs pétrtes de seivellement dl de
prgalien éravlle @, et vas de dévourers sommmuls, prur Le dueée des
anrsuniuns oxéhives denplnitstion qui auront té octroyees, tile que dk
Fais 9 40

Si à Fexpitior de lememble des pénndes dexplamtion préves à Firisle 3, le
Conte me mas ob une autorisation evclsie d'exploianos rimive à ur
sement conter Je présent Contrat prends fi.

En en d'ocni ie plusieurs auturisstinns exclusives demplation, le présent Contrat
prendra Ba à lenpirion de La dem ère tortue en nan de validité, saut resiliation
andre

Ps En les, meme renonciation votant 0 cours d'une période d'uxplonnion:
ne ui let entamer de Lacan dexplorslion supules à aride 2 pour Late
mie, Le prima de LA game eorresprnae

A l'expiration de la oisième période d'exploration déiate À tie 3.1, le lontéactünt
love rendre Ia arfsg restante da Périmbre d'Esplomtion, ea dehors des suce déjà
couvertes par des Péniméines 'Explatatée

SE à lespirtion de la toisième dénude d'explortion définie à L'atcle 241, ui
proue de avant evaluation dune découvene te que visé à l'aile 1.2 ça
éfleciuemen. un enus de rédisafion, Le Cusireciant gbtiendre, sa cas de derrande
relie à La surfice vximés de dite déco, une prormguion de l'amocisation
Grive deglamben pour la duée nécosure à Vaeévement des tracaux
Sean, came ruretni parano er ds dci

Las eu cas, le Conttetant deu Sépnser La dima de proragaüion de torsion
sise Fespcraion susvisée auprés du Hlnisie 2 moins deux (2) ms avant
Foxparation de la trieiènre périls éevgloron, ct peur ve rie péiods, le
Cuntatanr durs ch rempli toute lee chigations de travaux d'exploration sipulées
aile

Le durée de Tastoasation exdlusiue dexplesion ser éealemet prurogée, le eos
dant, en es dé denamde d'une auortahon ecluie dexploision, jusqu
L'irtvénion dure décision, eee qui cree la mpufice visée dans Ii demande.

OBLIGATIGS DE TRAVAUX D'EXPLORA TION

Turenne période d'explortion défie à l'axticke 3.1 Le Cosasetiutt s'engage a
Réaliser a mois un LU forage d'oupierméen dune promu minis de deux lle
2.000) rares fous Je iveau de Ja me

Le Poruge déexphemien prévu cdence sata él juequà là reofbudeuz rrèmle
éanérlucle de deux mie (2000) msn. ou bien à une profondeur muinêre si le
Gouvernement L'aterie où 8 Le poursaite du frame, etfctue clou les éafeu de fort
er usage dans nie pérolièrs imemetionale, at exclue pour Lune où Faure des

2 Le sue os rereoniré 3 ne primeur inlieure à le pncloudeur mnirle
centrale suites,
D La poraude du frrage présence un danger manif ae en saispa de l'existence d'unc
pression dl couche anormale :
Gi des forme ivcliewes sur sénontées dont le der 1€ permet pas en
pratique l'mrancement du Frs cor uit avec Les rriyeus d'éipement :
Ut Hhomtions pétrole gun eemonmtrhes don I troterade née par eur

puotrion La pose de Mbages ae pennetint pas d'aides la profondeur
minimale vonaenuele susvisée.

LR Coûts Pétrolierst signifie vus les coûte at dépens encuue pee le Confeaciant à
compter de Is date d'smbuion de fartcsaion exelusire dexplormtion intsle Lo 22
fin 1999, en exéenion de Géraions Fénulles prevues au présent Con et
déednés suit Le Passer Carprabe Ghjat de Lex 2 da présent Con

29 Date A'EIer" sagnifie La te d'entiée en vigueur du présent Contat telle quille ee
define à tic 31

148 Dot if le dll des Dar Unis d'A rnériqui.

LA Eau Profomde” gré are profondeur d'u dépassant 200 mètres

22 Ga Nam signe Le gare et le ge Mon, prit otéameul vu en asoiation
nee Pirate ral ainsi que sou autres ons gare, Patrie pi.

123 Var Naturel Associé" signifie le Ge Nat éstant ans un réservoir 2 soon

ce Pétrole Bru, au some tome de gas exp" en ommect avec Le Pétrole Bru, et qui
168 produit cu pau re produit en astolation ave Le Pétrole Brut

234 Ge Naturel Non Assoeié® igrifie Je Guz Naturel à Jexclasion du Ge Naturel
Asso.

118 Government" sisi ie Gouvernement de Ja Répubfique Itamique de Manritanis,

136 itidroeurburest serie le Pévule Bret ee Gé Nanrel

117 intro! signifie le Minis diurgé de Yong ati Péro.

LS “Opérations Pétrolires” sigle toutes es cpérfions d'exploration, dévalustin, de
éévoluppement Àe prrcieten, de semi, de Wroinannt, de stockage, de traaipert et
de cnmeriahsaton des dm arues juviutas Point de Livroion, cles pas Le
Conragrant dim lé eadre du prés Cortal, cms Le Lol du Ua Nituml,
as À exc du mbinage er 4e dieburion den produite pti

110 “périmètre d'Éploitation" digne toute Haciion an Périmètre ÉEaploraion

32

54

Hu le Gauvememen: dun Ve cadre du présent Contrat, à sceuid£ au Contracrant
une ampriatos exclure d'erplarain, euntbemement aux disposons des anicls
ÉRPTA)

“férimètre d'Fxplarationt snif Ia soon défini à T'Annexe Lg daduction
es ras prés à L'ile À mur laquelle Le Louvemeuent, das Le coûre du présent
Coma, eco au Conrrarene ne aureralion psc ice d'éxplcration, confoamément
aux dispositions de Pariele 2.1

Pétrole Br” signife Méle minérile Luis, plate. ockérie 21 tue sure
hydrueatbures solides, sumiesolides on liquides à lé nature où chiens dû
Na par cordes ou exraccon, 3 compris es comte et les liquides ie Gaz.
Nat

“Point de Livraibon’" soif Le puim F.O.B, 4e vaguement des [Tdrocuthures ani
end denparmninn on are pui Lx ur conuen ascoud par Le Pattes

Lexpiniion, la rénoneialiun ou La réilition du orcseis Comtal pour quelque raison
sue ee soi ne Hbére pas Le Coufmaciont du sui obltions a die da prevent Cru
Dés avant eu à luseasion de dite eapiralion, rmenelenion on rotin, lumuilles
fovrant ère eau par Le Conan,

Le Contractant aura Le reaponsabiité de rétsur Les Orerations Pétrliéres précues dans
Le précent Con, 1 Sénguge pour teur HÉalisalon à respecter les régles de l'ai de
Hadustie pétlise internationale

Li Cuntrusant Évuemirs tous les moveus Elnanriors et tadiniques nécessaire au bon
dérinement des Opérations Pétralièrs e: eurpantern sa tot)té tous es ris Hé à La
Réliiion des Opérations Pérolières, Les Cols Péralier suppanés par le Couteactant
rent réa ves parle Conractant confommément aux disposiicus de Taticle 1.

Durant Ja période de velnlité de Coutet, la production résulunt des Opérations
Péules sen parue entre de Goweemeat ele Conmaetant rat les
dispositions de l'aile

AUTORISATION EXCLUSIVE D'EXPLORATION

L'art exclusive déxploration à lüuérene du Périmétre d'nrhemtion défini à

“Amaeke à seven e Content confirmément aux disposlons de L'ile 2 1. ur
ne période inialk, puis raouvelée puur une meronde péroo. 2 té pruxpaée pour une
Emisinme période qu dot enirer le 8 Debré 2008

ent eos pécide définie à 1
Pirate pau en (50e) de a sure

le 2, le Contasront ae pourra tent que
5 4 Pérmetse d'Explarion.

Pour l'application de latice 32 :

à Len mafacee déjà radmmées aa re de Particle 5 e es sufices déj couverte
per de autonantins échos d'exploinioe kendrunt et déduction des suraces
andre

Be Le Comment aura Le doit de ie l'étendue. a five 1 l'emplacement de la

pion du Pénoéte d'ésplomson qu een conmever, Taaeïn, Le portion
Faëne devra Be cumiuée de sombre Nmité de périmées de fome
éometrique simple, Éimités pr de goes NonSud, Este ve pue des
Fresh,

23 Le Cantectoar sdressem an Ministre de l'Energie «du Péuole un plan port
Aiestion du Fermée d'Exploratiun conservé ain qu d'un rapport précisant Les:
avis aieomés depuis Te Date SEUL sur le urfaces range ef Lex Rues
dent

Le Conte put À Lul moment. mu prés de Mois (1 mois, notifier au
Gouventement qu'il renumen à ea droits eur ou pare du Périmètre d'in

Fa cs de reponciation parut, les disposons de l'aricie 31 seront appliesbles a
périmène ren,

124

125

126

1e

36

s1

2

programme Anquel de Tenans" gpl Lé docuiint desennOf, past jar pote.
des Cpérauns Férlières dovunt dre rés au coins dune Année Cole dans le
code pré Cereal prépur eunlormément aux disposons das aile 5 et 4

PSoclèté Aide gris

à cou ancièéé ou toute sue entité qui come ou est contrôlé, directement en
iniectement, pur une ROGÉ pate du présents
bn ou toute société onu etre entré qu centre ou ut cuntrèlés, directement en

indirectement, par ue société où ele qui contcôie cememe direrement ni
Antec roue nait paris aux présentes.

Aux Enr de La prée déintion, Le tee “anne” Sri M propriété directe où
adieu pri ane sé en toute autre em d'un prursenlage dtions de parts
sales at pour donner I manie des droit U vole à Fisiubiée eeréale
Mare tr 508 où et, ge pour donne un pourais Gta dans le diem:
de cele au posté où er

“Tiers” semis aus socésé vu fonte autre aile qu n'entre pas dans Le cadre de 1
limitien Cela Lai 124

Erimestrer dgnifé une période de ile LA) ms consdeutis commenté le premier
ru éjantier, Gil, juil ou octobre ehque Armée Civile.

“Opéracenr sinio la socité rapansahle de La duvet sien des opérations

pérahéres, et ae, en conformité ave Fatiole 62.
CHAMP D'APPLICATION DE CONTRAT

Pac les présentes, le Gouremement aulerée le Conlesctant à eflcetuar à re exc
dans le Pérrmêter d'Evaleraton défini a Lanmnaxe | le Opérations Pélrolères oil et
nécessires dans Fe cadre da présent Cort, lue onlendu que celle 4 ne peuvent se
Apport Htncatures

Le préset Conte est con pour In dinée do Pantesarion esclave d'exploration
te que prévue à luriule 3 5 compris æs pétrtes de seivellement dl de
prgalien éravlle @, et vas de dévourers sommmuls, prur Le dueée des
anrsuniuns oxéhives denplnitstion qui auront té octroyees, tile que dk
Fais 9 40

Si à Fexpitior de lememble des pénndes dexplamtion préves à Firisle 3, le
Conte me mas ob une autorisation evclsie d'exploianos rimive à ur
sement conter Je présent Contrat prends fi.

En en d'ocni ie plusieurs auturisstinns exclusives demplation, le présent Contrat
prendra Ba à lenpirion de La dem ère tortue en nan de validité, saut resiliation
andre

Ps En les, meme renonciation votant 0 cours d'une période d'uxplonnion:
ne ui let entamer de Lacan dexplorslion supules à aride 2 pour Late
mie, Le prima de LA game eorresprnae

A l'expiration de la oisième période d'exploration déiate À tie 3.1, le lontéactünt
love rendre Ia arfsg restante da Périmbre d'Esplomtion, ea dehors des suce déjà
couvertes par des Péniméines 'Explatatée

SE à lespirtion de la toisième dénude d'explortion définie à L'atcle 241, ui
proue de avant evaluation dune découvene te que visé à l'aile 1.2 ça
éfleciuemen. un enus de rédisafion, Le Cusireciant gbtiendre, sa cas de derrande
relie à La surfice vximés de dite déco, une prormguion de l'amocisation
Grive deglamben pour la duée nécosure à Vaeévement des tracaux
Sean, came ruretni parano er ds dci

Las eu cas, le Conttetant deu Sépnser La dima de proragaüion de torsion
sise Fespcraion susvisée auprés du Hlnisie 2 moins deux (2) ms avant
Foxparation de la trieiènre périls éevgloron, ct peur ve rie péiods, le
Cuntatanr durs ch rempli toute lee chigations de travaux d'exploration sipulées
aile

Le durée de Tastoasation exdlusiue dexplesion ser éealemet prurogée, le eos
dant, en es dé denamde d'une auortahon ecluie dexploision, jusqu
L'irtvénion dure décision, eee qui cree la mpufice visée dans Ii demande.

OBLIGATIGS DE TRAVAUX D'EXPLORA TION

Turenne période d'explortion défie à l'axticke 3.1 Le Cosasetiutt s'engage a
Réaliser a mois un LU forage d'oupierméen dune promu minis de deux lle
2.000) rares fous Je iveau de Ja me

Le Poruge déexphemien prévu cdence sata él juequà là reofbudeuz rrèmle
éanérlucle de deux mie (2000) msn. ou bien à une profondeur muinêre si le
Gouvernement L'aterie où 8 Le poursaite du frame, etfctue clou les éafeu de fort
er usage dans nie pérolièrs imemetionale, at exclue pour Lune où Faure des

2 Le sue os rereoniré 3 ne primeur inlieure à le pncloudeur mnirle
centrale suites,
D La poraude du frrage présence un danger manif ae en saispa de l'existence d'unc
pression dl couche anormale :
Gi des forme ivcliewes sur sénontées dont le der 1€ permet pas en
pratique l'mrancement du Frs cor uit avec Les rriyeus d'éipement :
Ut Hhomtions pétrole gun eemonmtrhes don I troterade née par eur

puotrion La pose de Mbages ae pennetint pas d'aides la profondeur
minimale vonaenuele susvisée.

64

43

542

nt deu bre
sé voir te

Dans Le cas of Tune dus calins dde existe, Île Con
lauiodisetion préamahle ds Mise avr de suspenire Lo forage
For à profendeue iniiole contractuel susvisée

x ide Papa des aies 4 1 à 1.2, le forages d'évaluation effectués ins Le
are dan programume d'valuetion d'une Létourene ne RUN pas canidés comme
Ces Dragos Pexplonion à, en us de découverte dhydcocanires SU Un ENS FRE
désouverte sera agpuié re qu Érage ex lnration:

A a Date d's, e Conleuctant fournira une garantie A6 base axéouion des sociéue
brs dus so cena 1e Cantracmt, courants chligatiens du Conrarent an
tre du gré Cérat La garant dé burn exéeu on De Sera as GXÉAÉS sun bre
de Ministre

Le moment des cblieeons minimales de trmvaux sens Glbelé ch wie ei c
aies pardleméine de sismique 6 par loue c'e ploratinn stipule après

4 amome rent (409) Dollars pa kilomètre de gmigue à affecuet +

ing allions (5.000 600 de Dofus par For d'exolirlion à réaiser

vis EE mis après l'achévemet dun leu simigue nu d'un Corge explosion
<ftecté jusquà LE prefnnleur miirale controluell, Le mon extenié les sera
dus de cure à couvre Les obligiuns minimalor de irovatx dé La pénede
denplortion en ours retért à remplir, évaluées suivant 165 dispoations ds ain
présent

Si une d'ins période d'exploration quelconque, Gun eus de ren) ation orale ou
siianon du Cane les travaux d'éxpisration mob pas aeint les engagement
rai sousents au présent article à le Ministre aura 1 dt d'appeler Le germe à
ire demi pour imeéeulion de engagements de au qui main souris
par le Cuactant

Le piment elec, Le Corabtant ser réputé voir rem es Gbligamens rinimales
de trovaux dexpiontion au Été de l'ail 4 du présent Cor, he Cort I,
Sauf en cas d'annttion de laissons cave d'exploration ur an manquemet
mer a0 présem. Com, contimser à Lénelieer des diapoaiiuna dir Contre €,
zai de demandé réevble, done Le mmouvillemnent de Fautrrsation Exclish
d'ecpleraion

LTAREISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS 1
TRAVAUX

Au moins un {1} mois ane le débul de chaque Aanee Cul w, peur Ja première
Aube Civile au ph La deu Emi apres ia Date dEfle, k Contracant préparera
semer eu Mist pur approbation un Prog Annuel de ravaus déraitlé
Pose par pote ainsi que Le oder Annuu corresun pouur enscble du Périmène
S'Explortion.

rour Ia conéahe me Fexéeurion ds Opéaone Pétulières vojets de présent Contrat,
L'Opécnieur maintienda le Mure qu'à a vert en publique Islamique de Mauritanie,
de dun rempnrable ay manon pour la condule desdses Opéraions 21 #rauel
four être rame toute mtiieion pe du présent Cantrr,

Lopérenur dla à ls Date d'EIN du présent Convat uilement cm paré
{péraionel qui dev re mi dés rapens er ram cents à La emule 8 à
I gestion des Opéralions Férohiers depuis Le Lrtlone Mauriouien. Con errant
comprendre notamment [à tenue Ge a comprablté.

Eu canin epérotinnnal devra émet servir au rene unent de Le collaboration are
Le Cunfactant ex de Gouvememen maurtariun en vur de faéilter le Hansen de
crmpésonces a de cime,

Le Comment astra, avan le défi de tous Opérations Panrlisres, ai Snitèr
de Energie et du Pétrole pour sppechation, le plans de gestion de l'Environnement
Berre à eue Opéra,

Le Contactaut devra, ou, au uns des Oérions Pérofdres prendre ous Les
mesires macros à A probmion de Fanciroaneeal À cet La, deu potanment
andce loue Ls disparaitre FO?

a Siove que 'emsemble des iratl alien et éuuipements urlsés popr Les bein
des Oneemiena Pme sum en Ba El 2 oaeclenenl Maalents at
Éaictenss pendant La durée AU présent Cat;

9 Dites pertes e ref d'Héocarbunes prod ainsi que lu pertes et rejets de
Fa boue md tour au prod ris dun les Options Péliers à

à Ansurer le quoleclin des nappes cures senéoiméos au côure des Opérations
Dérroliéres At Jui au Phgeieur de l'Esplorsuun ct di Développement 473
Hide res Br fous LL remets biens Sur PP;

4 Flseue les Hicoeabuses produits dans es giniges coms à ce et

© Sig ao, remuer Les ailes ds Gpéritions Péraiéresà l'achèvement de chaque

Opération Perle

Sans préfréiee des cbligations at de En responsabilité du Conirerant en maière de
precis de Peudionement, es Pastiss sertie ae cullhorer en ve de pare en
ares ln mairie des aques ensimenememcuux, ado le principe de nés, Pour
les Anna Crnirasturlies pendant Tésquesles 1 y 6 d6 ja produeren à limérieur d'un
Périmètre JE piaitinn, sens préjuice du principe de indépendance des Contents, les
uns pre teppo dus autre, Le Comte cimbugrn à loblipation amuse dé
Financement d'un miliun 41.000900) Dear de ls Coumission Envieimmememil
sonde en vecu dl Con de Partage de Proderion Révisé Zone B (Exu Prof
Blocs & 5).

si

#1

as

sat

45

sé

Chaque Prune Annuël de Tavaux a lo Budget Aemuel coregpondant serv
undisés entre Les différentes acts emplono, et il ÿ à lieu, d'ésalumian pour
eat découvert. ee de Aucloppement ve de production pour chaque event
eme,

Le Mit pravrs proposer des révisions ou modifs at Program annuel de
Premvams eau Edge Annuel ooricspendam én Les man au Coma ac 1e
es justicatons juus us déns ue dé de rente (A jours visant La éceplion de
<e Programme. Dis ve en, le Ministre et le Cnfraeant se réunion sus rapidement
Que passible pour éudier lee Héuions on madifietions dempsdées et éoblir En
coin scconl le Pangraumme Annuel de Travaux cle Budget Anrcel cosresperalent
aus leur Home Hénin, annvant es rés l'an an nenge dans l'nuarte péxelière
intemaonile. La die duleplion de grogne amel des travaux ct du Budget
mue corspordant sûre la dre de l'oec on rune susvisé.

La l'absence de notation par 4e Mini 2 Cerrrachent de son désir De résine où
modems En Le GS e rente (RO) joues susvisé. it Prgranine Amiel de
Frsvaux 62 ke Bat Act corropndant amont répuiès aceognés par le Momie à a
Le expiration dudit délai.

Dans tes fe vas, shaque npértion du Programme Amel de Travaux. pour Fagucle Je
Mnstie asus pus damendé de sévisios ou modifient. devra ér réalisée par le
Cactent dun Jesreileuns Béuis

31 ae admis par Le Mine et Le Conrocuim que Les révlls aéquis où ours du
éroulement de sravaux ou que des cicomtanses jirticthienes parent justifier des
changement an Drums And de Trauma, Dans ee cu, sgiès nofcahon 2x
Minis, Le Contient Bouts eMéenter de fes cargemons sous réserve que Ice
if Doria it Prune Annuel de Travaux ve soient pas modifiés,

OBAGATIONS DL CONTRACTANT DANS LA CONDUITE Di
OPERATIONS PETROLIERES

Le Canin, devra Hum tous les md uécessaices et sééter ou, Inner tous Les
Putéiels, équipement 2: matériaux, mdispessables à Ia malition des Opérations
Péaidres 1 deu Sgalement four toute 'assienee teciriqe, camps l'emploi
du personn Etrerger revessaire à la rétisaion des Programmes Annals de Train
Le Cormrant est responsable de La préparation et de l'exécution des Progrumes
Homes de Travaux qu devront être réiisés de ia namièse La plus appropriée en
rspctant es réglés de l'art en usa des indus pétrolière frterationall.

A Date Et du présent Cour, None Mauritania PE Lu seu l'entité désigne
Lemmane Opéra e seu regpesable de la eanduito 61 de Mékéoution dus Opéricns
Péroliéres, L'Opéra, au ao ec pour Le come du Contaclant, commutiquera #0
Miiste dou rappas, inentions et renseignements visés dans Je présent Contrat,
eur dngement dOpéraieur dev iecevoi Lappeobiton, préshihle du Mirisre,
laque nu era pas ofsée sans raison démo motivés

VE

Lémirer soumet an Minieié pour mpiobaion ur plan d'ahméen dde suis en
ist couvent les Gpéntions l'érulières (“Plan de d'Abandon et de Rerrise en Etat")
compérant nommer Xe desenuf des tryvux abandon e de remise au ét ai
une estimation du Li des cu puur Lean d'antan st de remise un ft
Li Paris conviennent qu'un cempne en espèces do les mobs sicoat recoudrbles
duels feslement sera enéé moi €) Arabes Civiles van fa dar prévue peur
haedon et In remise en ét, el 1 cs préte qu c2 compre sera un crmpte équestre
ete Conte Sémprsmer) Le Compte Séguerre sern one 1 La base du et
ar Le Contrat des et der de rer en dut à 6e momo La

L'Opérateur versera les fonde relatif au Cuiipte Séquestte mentionné Grue sv a
cote en Dies amet dans ur mie sr par Les Paties.

Les Parier convioanent qu

Le Compie Féquertre est dalle excludement au financement des opérations
d'abandn et de reset.

l'épéraeur mouvements ce Comp: Séqucare confovmémen au badges
approuve et aux programmes de AVE, €

2 Vopérateur fume au Gauvemement copie confme des reves banesires
memes concert ce Coraplé Séquesire.

Sie montant eur des frnés sur Le Cmnple Réquése ea insotFam: pur courir Le
ri des anéarions d'ébmmden v Ge remise en él, Le Comsacsant amer le deficie
en cas de Ronde aniientares sur le Compte Séguesme, loxesdenr ser Ulisé aux fins
din Comision Frviréumenentele cousiuée conformément au Contrat de Partage de
Frodoetion Revisé Zone 8 (fc Pride Blocs à & 55

Foe Les iravaux ee iusalaians ériaés por Je Contractant en vertu du présen Cantrat
devrom, gén fa nature et les cirsonatances, re cnatruits, indiqués, baliés et équipés
rigaion à

Ale agen & Lee Bu out Hé et te séeu e Ubre prssage
Lriieur Bu Périmètre dx plurition ex sans préjuince de ce qui Pré
da pou tree ln navigion installer ce maintenir on bon Et des disant
Range Uu plus appart ou enigés pee le antosités canéenies du
Genet

Le Cciréctant s'empare couts Les préeaetions nécessis pour prévenir une
path de I mé marine dans le Fârinège d'Expleralion 4 à respecies aotamamest
Les disposiicus de Hs Convention Imerutomae pour Ja prévention de la pollution des
veux de la mer par les Mecubuees siunéo à ondes le (2 mm 1954. de ses
amendemeats & de texte pris pour atueor sa mire en Guru. Pour prévenir le
pollen Le Gonvemenent peut Écalemeut Jévider an second avec le Conteactant Ge
Faute mesure supplémentaire qui If parts necessaire puur 1irer la prérervait de

64

43

542

nt deu bre
sé voir te

Dans Le cas of Tune dus calins dde existe, Île Con
lauiodisetion préamahle ds Mise avr de suspenire Lo forage
For à profendeue iniiole contractuel susvisée

x ide Papa des aies 4 1 à 1.2, le forages d'évaluation effectués ins Le
are dan programume d'valuetion d'une Létourene ne RUN pas canidés comme
Ces Dragos Pexplonion à, en us de découverte dhydcocanires SU Un ENS FRE
désouverte sera agpuié re qu Érage ex lnration:

A a Date d's, e Conleuctant fournira une garantie A6 base axéouion des sociéue
brs dus so cena 1e Cantracmt, courants chligatiens du Conrarent an
tre du gré Cérat La garant dé burn exéeu on De Sera as GXÉAÉS sun bre
de Ministre

Le moment des cblieeons minimales de trmvaux sens Glbelé ch wie ei c
aies pardleméine de sismique 6 par loue c'e ploratinn stipule après

4 amome rent (409) Dollars pa kilomètre de gmigue à affecuet +

ing allions (5.000 600 de Dofus par For d'exolirlion à réaiser

vis EE mis après l'achévemet dun leu simigue nu d'un Corge explosion
<ftecté jusquà LE prefnnleur miirale controluell, Le mon extenié les sera
dus de cure à couvre Les obligiuns minimalor de irovatx dé La pénede
denplortion en ours retért à remplir, évaluées suivant 165 dispoations ds ain
présent

Si une d'ins période d'exploration quelconque, Gun eus de ren) ation orale ou
siianon du Cane les travaux d'éxpisration mob pas aeint les engagement
rai sousents au présent article à le Ministre aura 1 dt d'appeler Le germe à
ire demi pour imeéeulion de engagements de au qui main souris
par le Cuactant

Le piment elec, Le Corabtant ser réputé voir rem es Gbligamens rinimales
de trovaux dexpiontion au Été de l'ail 4 du présent Cor, he Cort I,
Sauf en cas d'annttion de laissons cave d'exploration ur an manquemet
mer a0 présem. Com, contimser à Lénelieer des diapoaiiuna dir Contre €,
zai de demandé réevble, done Le mmouvillemnent de Fautrrsation Exclish
d'ecpleraion

LTAREISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS 1
TRAVAUX

Au moins un {1} mois ane le débul de chaque Aanee Cul w, peur Ja première
Aube Civile au ph La deu Emi apres ia Date dEfle, k Contracant préparera
semer eu Mist pur approbation un Prog Annuel de ravaus déraitlé
Pose par pote ainsi que Le oder Annuu corresun pouur enscble du Périmène
S'Explortion.

rour Ia conéahe me Fexéeurion ds Opéaone Pétulières vojets de présent Contrat,
L'Opécnieur maintienda le Mure qu'à a vert en publique Islamique de Mauritanie,
de dun rempnrable ay manon pour la condule desdses Opéraions 21 #rauel
four être rame toute mtiieion pe du présent Cantrr,

Lopérenur dla à ls Date d'EIN du présent Convat uilement cm paré
{péraionel qui dev re mi dés rapens er ram cents à La emule 8 à
I gestion des Opéralions Férohiers depuis Le Lrtlone Mauriouien. Con errant
comprendre notamment [à tenue Ge a comprablté.

Eu canin epérotinnnal devra émet servir au rene unent de Le collaboration are
Le Cunfactant ex de Gouvememen maurtariun en vur de faéilter le Hansen de
crmpésonces a de cime,

Le Comment astra, avan le défi de tous Opérations Panrlisres, ai Snitèr
de Energie et du Pétrole pour sppechation, le plans de gestion de l'Environnement
Berre à eue Opéra,

Le Contactaut devra, ou, au uns des Oérions Pérofdres prendre ous Les
mesires macros à A probmion de Fanciroaneeal À cet La, deu potanment
andce loue Ls disparaitre FO?

a Siove que 'emsemble des iratl alien et éuuipements urlsés popr Les bein
des Oneemiena Pme sum en Ba El 2 oaeclenenl Maalents at
Éaictenss pendant La durée AU présent Cat;

9 Dites pertes e ref d'Héocarbunes prod ainsi que lu pertes et rejets de
Fa boue md tour au prod ris dun les Options Péliers à

à Ansurer le quoleclin des nappes cures senéoiméos au côure des Opérations
Dérroliéres At Jui au Phgeieur de l'Esplorsuun ct di Développement 473
Hide res Br fous LL remets biens Sur PP;

4 Flseue les Hicoeabuses produits dans es giniges coms à ce et

© Sig ao, remuer Les ailes ds Gpéritions Péraiéresà l'achèvement de chaque

Opération Perle

Sans préfréiee des cbligations at de En responsabilité du Conirerant en maière de
precis de Peudionement, es Pastiss sertie ae cullhorer en ve de pare en
ares ln mairie des aques ensimenememcuux, ado le principe de nés, Pour
les Anna Crnirasturlies pendant Tésquesles 1 y 6 d6 ja produeren à limérieur d'un
Périmètre JE piaitinn, sens préjuice du principe de indépendance des Contents, les
uns pre teppo dus autre, Le Comte cimbugrn à loblipation amuse dé
Financement d'un miliun 41.000900) Dear de ls Coumission Envieimmememil
sonde en vecu dl Con de Partage de Proderion Révisé Zone B (Exu Prof
Blocs & 5).

si

#1

as

sat

45

sé

Chaque Prune Annuël de Tavaux a lo Budget Aemuel coregpondant serv
undisés entre Les différentes acts emplono, et il ÿ à lieu, d'ésalumian pour
eat découvert. ee de Aucloppement ve de production pour chaque event
eme,

Le Mit pravrs proposer des révisions ou modifs at Program annuel de
Premvams eau Edge Annuel ooricspendam én Les man au Coma ac 1e
es justicatons juus us déns ue dé de rente (A jours visant La éceplion de
<e Programme. Dis ve en, le Ministre et le Cnfraeant se réunion sus rapidement
Que passible pour éudier lee Héuions on madifietions dempsdées et éoblir En
coin scconl le Pangraumme Annuel de Travaux cle Budget Anrcel cosresperalent
aus leur Home Hénin, annvant es rés l'an an nenge dans l'nuarte péxelière
intemaonile. La die duleplion de grogne amel des travaux ct du Budget
mue corspordant sûre la dre de l'oec on rune susvisé.

La l'absence de notation par 4e Mini 2 Cerrrachent de son désir De résine où
modems En Le GS e rente (RO) joues susvisé. it Prgranine Amiel de
Frsvaux 62 ke Bat Act corropndant amont répuiès aceognés par le Momie à a
Le expiration dudit délai.

Dans tes fe vas, shaque npértion du Programme Amel de Travaux. pour Fagucle Je
Mnstie asus pus damendé de sévisios ou modifient. devra ér réalisée par le
Cactent dun Jesreileuns Béuis

31 ae admis par Le Mine et Le Conrocuim que Les révlls aéquis où ours du
éroulement de sravaux ou que des cicomtanses jirticthienes parent justifier des
changement an Drums And de Trauma, Dans ee cu, sgiès nofcahon 2x
Minis, Le Contient Bouts eMéenter de fes cargemons sous réserve que Ice
if Doria it Prune Annuel de Travaux ve soient pas modifiés,

OBAGATIONS DL CONTRACTANT DANS LA CONDUITE Di
OPERATIONS PETROLIERES

Le Canin, devra Hum tous les md uécessaices et sééter ou, Inner tous Les
Putéiels, équipement 2: matériaux, mdispessables à Ia malition des Opérations
Péaidres 1 deu Sgalement four toute 'assienee teciriqe, camps l'emploi
du personn Etrerger revessaire à la rétisaion des Programmes Annals de Train
Le Cormrant est responsable de La préparation et de l'exécution des Progrumes
Homes de Travaux qu devront être réiisés de ia namièse La plus appropriée en
rspctant es réglés de l'art en usa des indus pétrolière frterationall.

A Date Et du présent Cour, None Mauritania PE Lu seu l'entité désigne
Lemmane Opéra e seu regpesable de la eanduito 61 de Mékéoution dus Opéricns
Péroliéres, L'Opéra, au ao ec pour Le come du Contaclant, commutiquera #0
Miiste dou rappas, inentions et renseignements visés dans Je présent Contrat,
eur dngement dOpéraieur dev iecevoi Lappeobiton, préshihle du Mirisre,
laque nu era pas ofsée sans raison démo motivés

VE

Lémirer soumet an Minieié pour mpiobaion ur plan d'ahméen dde suis en
ist couvent les Gpéntions l'érulières (“Plan de d'Abandon et de Rerrise en Etat")
compérant nommer Xe desenuf des tryvux abandon e de remise au ét ai
une estimation du Li des cu puur Lean d'antan st de remise un ft
Li Paris conviennent qu'un cempne en espèces do les mobs sicoat recoudrbles
duels feslement sera enéé moi €) Arabes Civiles van fa dar prévue peur
haedon et In remise en ét, el 1 cs préte qu c2 compre sera un crmpte équestre
ete Conte Sémprsmer) Le Compte Séguerre sern one 1 La base du et
ar Le Contrat des et der de rer en dut à 6e momo La

L'Opérateur versera les fonde relatif au Cuiipte Séquestte mentionné Grue sv a
cote en Dies amet dans ur mie sr par Les Paties.

Les Parier convioanent qu

Le Compie Féquertre est dalle excludement au financement des opérations
d'abandn et de reset.

l'épéraeur mouvements ce Comp: Séqucare confovmémen au badges
approuve et aux programmes de AVE, €

2 Vopérateur fume au Gauvemement copie confme des reves banesires
memes concert ce Coraplé Séquesire.

Sie montant eur des frnés sur Le Cmnple Réquése ea insotFam: pur courir Le
ri des anéarions d'ébmmden v Ge remise en él, Le Comsacsant amer le deficie
en cas de Ronde aniientares sur le Compte Séguesme, loxesdenr ser Ulisé aux fins
din Comision Frviréumenentele cousiuée conformément au Contrat de Partage de
Frodoetion Revisé Zone 8 (fc Pride Blocs à & 55

Foe Les iravaux ee iusalaians ériaés por Je Contractant en vertu du présen Cantrat
devrom, gén fa nature et les cirsonatances, re cnatruits, indiqués, baliés et équipés
rigaion à

Ale agen & Lee Bu out Hé et te séeu e Ubre prssage
Lriieur Bu Périmètre dx plurition ex sans préjuince de ce qui Pré
da pou tree ln navigion installer ce maintenir on bon Et des disant
Range Uu plus appart ou enigés pee le antosités canéenies du
Genet

Le Cciréctant s'empare couts Les préeaetions nécessis pour prévenir une
path de I mé marine dans le Fârinège d'Expleralion 4 à respecies aotamamest
Les disposiicus de Hs Convention Imerutomae pour Ja prévention de la pollution des
veux de la mer par les Mecubuees siunéo à ondes le (2 mm 1954. de ses
amendemeats & de texte pris pour atueor sa mire en Guru. Pour prévenir le
pollen Le Gonvemenent peut Écalemeut Jévider an second avec le Conteactant Ge
Faute mesure supplémentaire qui If parts necessaire puur 1irer la prérervait de

64

43

542

nt deu bre
sé voir te

Dans Le cas of Tune dus calins dde existe, Île Con
lauiodisetion préamahle ds Mise avr de suspenire Lo forage
For à profendeue iniiole contractuel susvisée

x ide Papa des aies 4 1 à 1.2, le forages d'évaluation effectués ins Le
are dan programume d'valuetion d'une Létourene ne RUN pas canidés comme
Ces Dragos Pexplonion à, en us de découverte dhydcocanires SU Un ENS FRE
désouverte sera agpuié re qu Érage ex lnration:

A a Date d's, e Conleuctant fournira une garantie A6 base axéouion des sociéue
brs dus so cena 1e Cantracmt, courants chligatiens du Conrarent an
tre du gré Cérat La garant dé burn exéeu on De Sera as GXÉAÉS sun bre
de Ministre

Le moment des cblieeons minimales de trmvaux sens Glbelé ch wie ei c
aies pardleméine de sismique 6 par loue c'e ploratinn stipule après

4 amome rent (409) Dollars pa kilomètre de gmigue à affecuet +

ing allions (5.000 600 de Dofus par For d'exolirlion à réaiser

vis EE mis après l'achévemet dun leu simigue nu d'un Corge explosion
<ftecté jusquà LE prefnnleur miirale controluell, Le mon extenié les sera
dus de cure à couvre Les obligiuns minimalor de irovatx dé La pénede
denplortion en ours retért à remplir, évaluées suivant 165 dispoations ds ain
présent

Si une d'ins période d'exploration quelconque, Gun eus de ren) ation orale ou
siianon du Cane les travaux d'éxpisration mob pas aeint les engagement
rai sousents au présent article à le Ministre aura 1 dt d'appeler Le germe à
ire demi pour imeéeulion de engagements de au qui main souris
par le Cuactant

Le piment elec, Le Corabtant ser réputé voir rem es Gbligamens rinimales
de trovaux dexpiontion au Été de l'ail 4 du présent Cor, he Cort I,
Sauf en cas d'annttion de laissons cave d'exploration ur an manquemet
mer a0 présem. Com, contimser à Lénelieer des diapoaiiuna dir Contre €,
zai de demandé réevble, done Le mmouvillemnent de Fautrrsation Exclish
d'ecpleraion

LTAREISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS 1
TRAVAUX

Au moins un {1} mois ane le débul de chaque Aanee Cul w, peur Ja première
Aube Civile au ph La deu Emi apres ia Date dEfle, k Contracant préparera
semer eu Mist pur approbation un Prog Annuel de ravaus déraitlé
Pose par pote ainsi que Le oder Annuu corresun pouur enscble du Périmène
S'Explortion.

rour Ia conéahe me Fexéeurion ds Opéaone Pétulières vojets de présent Contrat,
L'Opécnieur maintienda le Mure qu'à a vert en publique Islamique de Mauritanie,
de dun rempnrable ay manon pour la condule desdses Opéraions 21 #rauel
four être rame toute mtiieion pe du présent Cantrr,

Lopérenur dla à ls Date d'EIN du présent Convat uilement cm paré
{péraionel qui dev re mi dés rapens er ram cents à La emule 8 à
I gestion des Opéralions Férohiers depuis Le Lrtlone Mauriouien. Con errant
comprendre notamment [à tenue Ge a comprablté.

Eu canin epérotinnnal devra émet servir au rene unent de Le collaboration are
Le Cunfactant ex de Gouvememen maurtariun en vur de faéilter le Hansen de
crmpésonces a de cime,

Le Comment astra, avan le défi de tous Opérations Panrlisres, ai Snitèr
de Energie et du Pétrole pour sppechation, le plans de gestion de l'Environnement
Berre à eue Opéra,

Le Contactaut devra, ou, au uns des Oérions Pérofdres prendre ous Les
mesires macros à A probmion de Fanciroaneeal À cet La, deu potanment
andce loue Ls disparaitre FO?

a Siove que 'emsemble des iratl alien et éuuipements urlsés popr Les bein
des Oneemiena Pme sum en Ba El 2 oaeclenenl Maalents at
Éaictenss pendant La durée AU présent Cat;

9 Dites pertes e ref d'Héocarbunes prod ainsi que lu pertes et rejets de
Fa boue md tour au prod ris dun les Options Péliers à

à Ansurer le quoleclin des nappes cures senéoiméos au côure des Opérations
Dérroliéres At Jui au Phgeieur de l'Esplorsuun ct di Développement 473
Hide res Br fous LL remets biens Sur PP;

4 Flseue les Hicoeabuses produits dans es giniges coms à ce et

© Sig ao, remuer Les ailes ds Gpéritions Péraiéresà l'achèvement de chaque

Opération Perle

Sans préfréiee des cbligations at de En responsabilité du Conirerant en maière de
precis de Peudionement, es Pastiss sertie ae cullhorer en ve de pare en
ares ln mairie des aques ensimenememcuux, ado le principe de nés, Pour
les Anna Crnirasturlies pendant Tésquesles 1 y 6 d6 ja produeren à limérieur d'un
Périmètre JE piaitinn, sens préjuice du principe de indépendance des Contents, les
uns pre teppo dus autre, Le Comte cimbugrn à loblipation amuse dé
Financement d'un miliun 41.000900) Dear de ls Coumission Envieimmememil
sonde en vecu dl Con de Partage de Proderion Révisé Zone B (Exu Prof
Blocs & 5).

si

#1

as

sat

45

sé

Chaque Prune Annuël de Tavaux a lo Budget Aemuel coregpondant serv
undisés entre Les différentes acts emplono, et il ÿ à lieu, d'ésalumian pour
eat découvert. ee de Aucloppement ve de production pour chaque event
eme,

Le Mit pravrs proposer des révisions ou modifs at Program annuel de
Premvams eau Edge Annuel ooricspendam én Les man au Coma ac 1e
es justicatons juus us déns ue dé de rente (A jours visant La éceplion de
<e Programme. Dis ve en, le Ministre et le Cnfraeant se réunion sus rapidement
Que passible pour éudier lee Héuions on madifietions dempsdées et éoblir En
coin scconl le Pangraumme Annuel de Travaux cle Budget Anrcel cosresperalent
aus leur Home Hénin, annvant es rés l'an an nenge dans l'nuarte péxelière
intemaonile. La die duleplion de grogne amel des travaux ct du Budget
mue corspordant sûre la dre de l'oec on rune susvisé.

La l'absence de notation par 4e Mini 2 Cerrrachent de son désir De résine où
modems En Le GS e rente (RO) joues susvisé. it Prgranine Amiel de
Frsvaux 62 ke Bat Act corropndant amont répuiès aceognés par le Momie à a
Le expiration dudit délai.

Dans tes fe vas, shaque npértion du Programme Amel de Travaux. pour Fagucle Je
Mnstie asus pus damendé de sévisios ou modifient. devra ér réalisée par le
Cactent dun Jesreileuns Béuis

31 ae admis par Le Mine et Le Conrocuim que Les révlls aéquis où ours du
éroulement de sravaux ou que des cicomtanses jirticthienes parent justifier des
changement an Drums And de Trauma, Dans ee cu, sgiès nofcahon 2x
Minis, Le Contient Bouts eMéenter de fes cargemons sous réserve que Ice
if Doria it Prune Annuel de Travaux ve soient pas modifiés,

OBAGATIONS DL CONTRACTANT DANS LA CONDUITE Di
OPERATIONS PETROLIERES

Le Canin, devra Hum tous les md uécessaices et sééter ou, Inner tous Les
Putéiels, équipement 2: matériaux, mdispessables à Ia malition des Opérations
Péaidres 1 deu Sgalement four toute 'assienee teciriqe, camps l'emploi
du personn Etrerger revessaire à la rétisaion des Programmes Annals de Train
Le Cormrant est responsable de La préparation et de l'exécution des Progrumes
Homes de Travaux qu devront être réiisés de ia namièse La plus appropriée en
rspctant es réglés de l'art en usa des indus pétrolière frterationall.

A Date Et du présent Cour, None Mauritania PE Lu seu l'entité désigne
Lemmane Opéra e seu regpesable de la eanduito 61 de Mékéoution dus Opéricns
Péroliéres, L'Opéra, au ao ec pour Le come du Contaclant, commutiquera #0
Miiste dou rappas, inentions et renseignements visés dans Je présent Contrat,
eur dngement dOpéraieur dev iecevoi Lappeobiton, préshihle du Mirisre,
laque nu era pas ofsée sans raison démo motivés

VE

Lémirer soumet an Minieié pour mpiobaion ur plan d'ahméen dde suis en
ist couvent les Gpéntions l'érulières (“Plan de d'Abandon et de Rerrise en Etat")
compérant nommer Xe desenuf des tryvux abandon e de remise au ét ai
une estimation du Li des cu puur Lean d'antan st de remise un ft
Li Paris conviennent qu'un cempne en espèces do les mobs sicoat recoudrbles
duels feslement sera enéé moi €) Arabes Civiles van fa dar prévue peur
haedon et In remise en ét, el 1 cs préte qu c2 compre sera un crmpte équestre
ete Conte Sémprsmer) Le Compte Séguerre sern one 1 La base du et
ar Le Contrat des et der de rer en dut à 6e momo La

L'Opérateur versera les fonde relatif au Cuiipte Séquestte mentionné Grue sv a
cote en Dies amet dans ur mie sr par Les Paties.

Les Parier convioanent qu

Le Compie Féquertre est dalle excludement au financement des opérations
d'abandn et de reset.

l'épéraeur mouvements ce Comp: Séqucare confovmémen au badges
approuve et aux programmes de AVE, €

2 Vopérateur fume au Gauvemement copie confme des reves banesires
memes concert ce Coraplé Séquesire.

Sie montant eur des frnés sur Le Cmnple Réquése ea insotFam: pur courir Le
ri des anéarions d'ébmmden v Ge remise en él, Le Comsacsant amer le deficie
en cas de Ronde aniientares sur le Compte Séguesme, loxesdenr ser Ulisé aux fins
din Comision Frviréumenentele cousiuée conformément au Contrat de Partage de
Frodoetion Revisé Zone 8 (fc Pride Blocs à & 55

Foe Les iravaux ee iusalaians ériaés por Je Contractant en vertu du présen Cantrat
devrom, gén fa nature et les cirsonatances, re cnatruits, indiqués, baliés et équipés
rigaion à

Ale agen & Lee Bu out Hé et te séeu e Ubre prssage
Lriieur Bu Périmètre dx plurition ex sans préjuince de ce qui Pré
da pou tree ln navigion installer ce maintenir on bon Et des disant
Range Uu plus appart ou enigés pee le antosités canéenies du
Genet

Le Cciréctant s'empare couts Les préeaetions nécessis pour prévenir une
path de I mé marine dans le Fârinège d'Expleralion 4 à respecies aotamamest
Les disposiicus de Hs Convention Imerutomae pour Ja prévention de la pollution des
veux de la mer par les Mecubuees siunéo à ondes le (2 mm 1954. de ses
amendemeats & de texte pris pour atueor sa mire en Guru. Pour prévenir le
pollen Le Gonvemenent peut Écalemeut Jévider an second avec le Conteactant Ge
Faute mesure supplémentaire qui If parts necessaire puur 1irer la prérervait de

64

43

542

nt deu bre
sé voir te

Dans Le cas of Tune dus calins dde existe, Île Con
lauiodisetion préamahle ds Mise avr de suspenire Lo forage
For à profendeue iniiole contractuel susvisée

x ide Papa des aies 4 1 à 1.2, le forages d'évaluation effectués ins Le
are dan programume d'valuetion d'une Létourene ne RUN pas canidés comme
Ces Dragos Pexplonion à, en us de découverte dhydcocanires SU Un ENS FRE
désouverte sera agpuié re qu Érage ex lnration:

A a Date d's, e Conleuctant fournira une garantie A6 base axéouion des sociéue
brs dus so cena 1e Cantracmt, courants chligatiens du Conrarent an
tre du gré Cérat La garant dé burn exéeu on De Sera as GXÉAÉS sun bre
de Ministre

Le moment des cblieeons minimales de trmvaux sens Glbelé ch wie ei c
aies pardleméine de sismique 6 par loue c'e ploratinn stipule après

4 amome rent (409) Dollars pa kilomètre de gmigue à affecuet +

ing allions (5.000 600 de Dofus par For d'exolirlion à réaiser

vis EE mis après l'achévemet dun leu simigue nu d'un Corge explosion
<ftecté jusquà LE prefnnleur miirale controluell, Le mon extenié les sera
dus de cure à couvre Les obligiuns minimalor de irovatx dé La pénede
denplortion en ours retért à remplir, évaluées suivant 165 dispoations ds ain
présent

Si une d'ins période d'exploration quelconque, Gun eus de ren) ation orale ou
siianon du Cane les travaux d'éxpisration mob pas aeint les engagement
rai sousents au présent article à le Ministre aura 1 dt d'appeler Le germe à
ire demi pour imeéeulion de engagements de au qui main souris
par le Cuactant

Le piment elec, Le Corabtant ser réputé voir rem es Gbligamens rinimales
de trovaux dexpiontion au Été de l'ail 4 du présent Cor, he Cort I,
Sauf en cas d'annttion de laissons cave d'exploration ur an manquemet
mer a0 présem. Com, contimser à Lénelieer des diapoaiiuna dir Contre €,
zai de demandé réevble, done Le mmouvillemnent de Fautrrsation Exclish
d'ecpleraion

LTAREISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS 1
TRAVAUX

Au moins un {1} mois ane le débul de chaque Aanee Cul w, peur Ja première
Aube Civile au ph La deu Emi apres ia Date dEfle, k Contracant préparera
semer eu Mist pur approbation un Prog Annuel de ravaus déraitlé
Pose par pote ainsi que Le oder Annuu corresun pouur enscble du Périmène
S'Explortion.

rour Ia conéahe me Fexéeurion ds Opéaone Pétulières vojets de présent Contrat,
L'Opécnieur maintienda le Mure qu'à a vert en publique Islamique de Mauritanie,
de dun rempnrable ay manon pour la condule desdses Opéraions 21 #rauel
four être rame toute mtiieion pe du présent Cantrr,

Lopérenur dla à ls Date d'EIN du présent Convat uilement cm paré
{péraionel qui dev re mi dés rapens er ram cents à La emule 8 à
I gestion des Opéralions Férohiers depuis Le Lrtlone Mauriouien. Con errant
comprendre notamment [à tenue Ge a comprablté.

Eu canin epérotinnnal devra émet servir au rene unent de Le collaboration are
Le Cunfactant ex de Gouvememen maurtariun en vur de faéilter le Hansen de
crmpésonces a de cime,

Le Comment astra, avan le défi de tous Opérations Panrlisres, ai Snitèr
de Energie et du Pétrole pour sppechation, le plans de gestion de l'Environnement
Berre à eue Opéra,

Le Contactaut devra, ou, au uns des Oérions Pérofdres prendre ous Les
mesires macros à A probmion de Fanciroaneeal À cet La, deu potanment
andce loue Ls disparaitre FO?

a Siove que 'emsemble des iratl alien et éuuipements urlsés popr Les bein
des Oneemiena Pme sum en Ba El 2 oaeclenenl Maalents at
Éaictenss pendant La durée AU présent Cat;

9 Dites pertes e ref d'Héocarbunes prod ainsi que lu pertes et rejets de
Fa boue md tour au prod ris dun les Options Péliers à

à Ansurer le quoleclin des nappes cures senéoiméos au côure des Opérations
Dérroliéres At Jui au Phgeieur de l'Esplorsuun ct di Développement 473
Hide res Br fous LL remets biens Sur PP;

4 Flseue les Hicoeabuses produits dans es giniges coms à ce et

© Sig ao, remuer Les ailes ds Gpéritions Péraiéresà l'achèvement de chaque

Opération Perle

Sans préfréiee des cbligations at de En responsabilité du Conirerant en maière de
precis de Peudionement, es Pastiss sertie ae cullhorer en ve de pare en
ares ln mairie des aques ensimenememcuux, ado le principe de nés, Pour
les Anna Crnirasturlies pendant Tésquesles 1 y 6 d6 ja produeren à limérieur d'un
Périmètre JE piaitinn, sens préjuice du principe de indépendance des Contents, les
uns pre teppo dus autre, Le Comte cimbugrn à loblipation amuse dé
Financement d'un miliun 41.000900) Dear de ls Coumission Envieimmememil
sonde en vecu dl Con de Partage de Proderion Révisé Zone B (Exu Prof
Blocs & 5).

si

#1

as

sat

45

sé

Chaque Prune Annuël de Tavaux a lo Budget Aemuel coregpondant serv
undisés entre Les différentes acts emplono, et il ÿ à lieu, d'ésalumian pour
eat découvert. ee de Aucloppement ve de production pour chaque event
eme,

Le Mit pravrs proposer des révisions ou modifs at Program annuel de
Premvams eau Edge Annuel ooricspendam én Les man au Coma ac 1e
es justicatons juus us déns ue dé de rente (A jours visant La éceplion de
<e Programme. Dis ve en, le Ministre et le Cnfraeant se réunion sus rapidement
Que passible pour éudier lee Héuions on madifietions dempsdées et éoblir En
coin scconl le Pangraumme Annuel de Travaux cle Budget Anrcel cosresperalent
aus leur Home Hénin, annvant es rés l'an an nenge dans l'nuarte péxelière
intemaonile. La die duleplion de grogne amel des travaux ct du Budget
mue corspordant sûre la dre de l'oec on rune susvisé.

La l'absence de notation par 4e Mini 2 Cerrrachent de son désir De résine où
modems En Le GS e rente (RO) joues susvisé. it Prgranine Amiel de
Frsvaux 62 ke Bat Act corropndant amont répuiès aceognés par le Momie à a
Le expiration dudit délai.

Dans tes fe vas, shaque npértion du Programme Amel de Travaux. pour Fagucle Je
Mnstie asus pus damendé de sévisios ou modifient. devra ér réalisée par le
Cactent dun Jesreileuns Béuis

31 ae admis par Le Mine et Le Conrocuim que Les révlls aéquis où ours du
éroulement de sravaux ou que des cicomtanses jirticthienes parent justifier des
changement an Drums And de Trauma, Dans ee cu, sgiès nofcahon 2x
Minis, Le Contient Bouts eMéenter de fes cargemons sous réserve que Ice
if Doria it Prune Annuel de Travaux ve soient pas modifiés,

OBAGATIONS DL CONTRACTANT DANS LA CONDUITE Di
OPERATIONS PETROLIERES

Le Canin, devra Hum tous les md uécessaices et sééter ou, Inner tous Les
Putéiels, équipement 2: matériaux, mdispessables à Ia malition des Opérations
Péaidres 1 deu Sgalement four toute 'assienee teciriqe, camps l'emploi
du personn Etrerger revessaire à la rétisaion des Programmes Annals de Train
Le Cormrant est responsable de La préparation et de l'exécution des Progrumes
Homes de Travaux qu devront être réiisés de ia namièse La plus appropriée en
rspctant es réglés de l'art en usa des indus pétrolière frterationall.

A Date Et du présent Cour, None Mauritania PE Lu seu l'entité désigne
Lemmane Opéra e seu regpesable de la eanduito 61 de Mékéoution dus Opéricns
Péroliéres, L'Opéra, au ao ec pour Le come du Contaclant, commutiquera #0
Miiste dou rappas, inentions et renseignements visés dans Je présent Contrat,
eur dngement dOpéraieur dev iecevoi Lappeobiton, préshihle du Mirisre,
laque nu era pas ofsée sans raison démo motivés

VE

Lémirer soumet an Minieié pour mpiobaion ur plan d'ahméen dde suis en
ist couvent les Gpéntions l'érulières (“Plan de d'Abandon et de Rerrise en Etat")
compérant nommer Xe desenuf des tryvux abandon e de remise au ét ai
une estimation du Li des cu puur Lean d'antan st de remise un ft
Li Paris conviennent qu'un cempne en espèces do les mobs sicoat recoudrbles
duels feslement sera enéé moi €) Arabes Civiles van fa dar prévue peur
haedon et In remise en ét, el 1 cs préte qu c2 compre sera un crmpte équestre
ete Conte Sémprsmer) Le Compte Séguerre sern one 1 La base du et
ar Le Contrat des et der de rer en dut à 6e momo La

L'Opérateur versera les fonde relatif au Cuiipte Séquestte mentionné Grue sv a
cote en Dies amet dans ur mie sr par Les Paties.

Les Parier convioanent qu

Le Compie Féquertre est dalle excludement au financement des opérations
d'abandn et de reset.

l'épéraeur mouvements ce Comp: Séqucare confovmémen au badges
approuve et aux programmes de AVE, €

2 Vopérateur fume au Gauvemement copie confme des reves banesires
memes concert ce Coraplé Séquesire.

Sie montant eur des frnés sur Le Cmnple Réquése ea insotFam: pur courir Le
ri des anéarions d'ébmmden v Ge remise en él, Le Comsacsant amer le deficie
en cas de Ronde aniientares sur le Compte Séguesme, loxesdenr ser Ulisé aux fins
din Comision Frviréumenentele cousiuée conformément au Contrat de Partage de
Frodoetion Revisé Zone 8 (fc Pride Blocs à & 55

Foe Les iravaux ee iusalaians ériaés por Je Contractant en vertu du présen Cantrat
devrom, gén fa nature et les cirsonatances, re cnatruits, indiqués, baliés et équipés
rigaion à

Ale agen & Lee Bu out Hé et te séeu e Ubre prssage
Lriieur Bu Périmètre dx plurition ex sans préjuince de ce qui Pré
da pou tree ln navigion installer ce maintenir on bon Et des disant
Range Uu plus appart ou enigés pee le antosités canéenies du
Genet

Le Cciréctant s'empare couts Les préeaetions nécessis pour prévenir une
path de I mé marine dans le Fârinège d'Expleralion 4 à respecies aotamamest
Les disposiicus de Hs Convention Imerutomae pour Ja prévention de la pollution des
veux de la mer par les Mecubuees siunéo à ondes le (2 mm 1954. de ses
amendemeats & de texte pris pour atueor sa mire en Guru. Pour prévenir le
pollen Le Gonvemenent peut Écalemeut Jévider an second avec le Conteactant Ge
Faute mesure supplémentaire qui If parts necessaire puur 1irer la prérervait de

er

5

M

#2

14

qië

Das l'exercice de aun droit de cure, exéeuter des tra ee mie Lies LS
intilations mess aux fie du pren Comte, le Conraeumt ne der pas
ceuper dus toi SU 3 moine de cinquante (AU) mères de tous Giles reigieun
où sen, lux Je sépullue, encies murs, cours et joins, fubitations, groupes
Shubitudons, villages, egglnrnéracon, puits, poÿié d'eau, users, PR, TOUC,
he de fer, emma d'u, cualinions, nav Été publique, ouvrages d'a
us le cumsenienen. préalable du Minishe. Le Contrtant sers fa de répare tous
éme que ss LU DEA PU DGCASIENNET

Le Coirsétant ct ss sous-traitants engagent à accorder leur préférence au cpirprinu
prod mourmiens, à conditions égales en lenes de pa, Gant. aie,
caadiicns de paiement ete 2e Hraisoe

sasaue pour Les couts d'apprevisionsement, de cunsinetina où de
servine d'une valeur supériome à denx cœur cinquante mille (292000 Dalles, à
proder à des upper d'olhes paru des candidats Hrntiiniens eL drones, étant
een que Le Contrat ne Raiionnera pas abusive Les contra.

Les cbpies de tous Le eniar se apportant au Dpéraions Péri seront cms
au Mia da eur gate

Le Conaerant et des zones s'engage à ae
ohaiques Lepévalentes, à TRE es Hi né
par part à Leur Iealion ou tou aus Loue de bal

cer leur préfère, à eynlttens
res que Cpérions Péri

À cet af, de Canrrasant devis indiquer durs Les Progtatimes Anaucls de Tavoux
is ou es entra de Luvation d'une valeur supérieure à deu een cinquante mille
50.009) Dotlan.

DROITS DU CONTRACTANT DAX
ETROLIERES

LA CONDUITE DES OPERATIONS

Le Contrmessnt a le dépit exc defaut les Gpératns Pécliètes à l'irérieur di
l'écasètre d'ugloration, des Lors que celles sm confomme aux seimés et coiitiois
du présent Contat sin. géeur dispositions des Luis ct témfements de ln Répuiique
Esiamique 1e Mirror, er qu'elles sa: pété selon Le règles de l'a de inéct
pétrolière termine.

ue Bi he séention dus Oéragions Fétolières, le Conhructat le dit

4 ecenper les temrins mécersoes À l'exéeutiom der Opérations Péreièrs et à
eur acts sous, vetement aux activités vibes nm paragqii 0}  C1
iessous, € au logement du personnel acid auxtes Opécalius à

6h de procdier ma Rire provider aut mavrue dinimeuemre nécossuires à Es
séniution, dam des comdiions éonomigues moumales de Opatian
Périéses ul à Joues ects connexes, lez que e nor eue stockage de
mate, de Egypt el des produits ext, à l'exclusion du ansont des
Hydioeaburs per calisbens visé à laide 16 du prést Con,
Hébliwement de muse de élésommiitans 1 voies de common.
mini que Ha oineon où (a Fume ds lérerge mécessaise aux Opérations
Fétrolières:

%

en as, denis, et en géné res charges Gerland l'application des articles
F3 en 7 sidessus, serum a charge du Cora tent

Aus cs où ocsuaiion de crains prete Je propre on Le détcsteur de dioits
enuturers de prapassé dé l'atiiatio a tea pendre plus dun 3 nv, a es
x après Face ds vus, Les leads qu rate 8 cause préterent
lis à La culte, Les propritaues du les détenteurs de drois cmtuaniees d6 prépitté
run exige que le Ciel achète Lt era, Loute potion de terrin qu rt

écrasée ou dégradée sur 1 plus grande parte ce sa url devra Eve achetée
ea sa tra propre eu Le later de dos soumise proprlté Pari.
La valeur des oui À none sr toujmun estimés au ring à a leur quil avt
Sant Laon

L'expirtien partielle ca tatile dur Pérmèue Exploration ou dEspletation st sans
à Pc des decits aéaultat de ati 2,2 pour le Comtragtiut, su Les avaux et
lions rés en apylicaion des disposons du préseui mice 7 se rétone
que Leds gavsun dt ianllitines soient mifisés dun le cadre de activité du
Éesetent sur Un pare comurrée qu sue d'autres Périmètres d'Exlonmion ou
diphonaon.

au as danser la malheur wilinaten passhie du point de vus éeumomiaue ét
Abnique, Le Miiuré peut imposer au Contractent des cltions A2 Héalivon 81
d'exploitation des iramaus et des installations visé à are 7 2, sx Een fon
que lire eun ions ne porte pas ateinte aux coritiems économiques normal de
Factoié des tiures de droûs oxchaifs dexglontion el d'enploishen des
Hsrocarhur

Le Ministre pounra, nétummen à ces Fins, et à défint diicuord aminhle entre Les
Aatérestér ex de glass ée eur loliation en comm desde intallions

En che dre grue Les italie de oies us d'explertion st Pexploianen
des Hicemnres irréresds sur les vd liés d'une Lee ésscairion, 21 fonte duccor
sb, les dffécends seront sos à bise auivant es udalités spécifiées à
tie 29 du pre Contrat.

Sous réserve des posflone des aides 5.4, 6.9 8 18, Ceularrent a le Hberté de
ho des furmisseus 2e des suusiaitants er bânéficie du régime dune prés à
Farete 18

Sauf digositios contraires du Cuir, eue reuricion ne sera epparlée à Lentiée,
a Séicur, à fa Ferté de cieulion, d'émploi ci de rapuriement des personnes ut de
eus Euh aasi que de Leurs Mers pra es es du Conbiæetet ct ceux de 803
ram sur reve pour Je Cueraetent de repeurer là HÉgislaion et ie
Kégeneniaion du ses oinsi que Les Hole sodidles cu vigueur ou à iiervamr cn
Répablqué Hlamiqué de Mavritaie et sppltahies ue fe nd ie:

Le Gouvemement ficiters Ja Géfivuss au Contesctent, anal qu'à 2 Qt à à
ous ailes, de toutes auloiseiins sdminitratives éronmuellement ecigres en lation
vec les Opérations Péroitres 2eluées der Le cadre du pire CON

“1

#2

#3

54

8<

eemer on fre efféemer Les Jomées et an nRcanins à
Fapprovisienanent en seu du personne, des travaux el des allions
Lemon aux resrpliens réglementant Les puos d'eau

di de rendre et nnisr où fire pren et ile les meta du sl fautes que
1e Hdioeurbureah, nécessaires aux avis ses eux paragraphes a, D) 68e)
isdessus, sun la téglementtiun en vigne.

Lu gocuaions de ferains #sées à Panide 7.2 devront faire labje: dune diva
pres du Mine, précis lemnlanent de ces lets et Enion uns ng

Ans céception de Inite fments, à elle cat jugée recule. un anété du Minis
ce La réal et déni lé Lean nécessaires, Les droits corumicrs de
propriété nomma las, tant que de hescin, syHémliquemen emnisitée et vinifies
per T'aiminiaraton

Is Pabanne d'ineur aride, ateriats dose upon sara soeurs

2 Seuéson après qu Re propnéaire ou Les délenteurs des deois eovtumiers de
propres aurons la povabité de présemer lacs objections pur lnrermédisire de
Finition, das Li nie ul déteniné son les régles loc.

A ete, sera cc
us le vas de demain déterss per des patieulens, cahfuménent aux

sposinns du de vi den Jai q des règlements d'emespstriment: es
gronistarte

2 dans lé cs dé demain détems 1 vera de dore conne à Jus
émérite desdits rois, eu Jeu représentants dément au:

2 dans de ces de femme apprenant am dommai publ; Le caumanté où
Férgamisne publie qu Le admise et Le eus Gchèam, asuupu cn.

M auleeent apres comignation aupris du compable publie des indemnités
approsinatives déterées pae Pautirié admise

2 si Matepaion mt que feraponaie, er si Je Reain purée mi on Gulae
av het un Ca, comme leu présalemment, lineumuté serrée au
“oube du peau et du tr 2

das es are on, l'indemnité sara évaluée au domble Ge a valeur du terrain
art oc option.

Les différends eme propribtaices ou désculant d'esimmions de fommages usés
seront du esse des una civils

Los prets dés dans Emile 72 cdessne pousent, le sus dehéamt. re déclarés
ue pue, ns les conttons prévues pac les réglement sur l'exprapation pour
ae d'ualié publique

SURVERTARCE DES OPERATIONS PETROLIERES ET RAPPORTS
D'ACTIVITÉ

Las Opénriums Péroliéres sent soumises 4: 1e surveillance de La Direction de
L'Explalon e du Dévalonpément des Hydrcearbures Brets. Las représentants de (a
Diresion de l'Exploration et du Développement des Uydrocaituues Bruts dément
mandutés rent notamment Le dit de auveller des Opértiens Proliéres er, à
imervalke uitonables d'ngpestee les meilaiers, Gquipemuzté. matérich,
enveistrements à Jises efrérents aux Opérations Pérolières, sous réserve de ne pus
aus un road préjudieable aù Poe dérrlement desdites Opérations,

Au frs de pérmere Tunurcice due is viné ci-dessus, le Coniraelen louis aus
représentants de a Direction de Exploration ei du Dévalpemen dus Hyd-oombures
Brut ame asian ratonnable en marie de muyens de Iran el 'héhorgement.
des dépiess de transport 2e d'ibergenent heetement Tes à Lu eurveilames et à
Tinsnegtivn seront à is chere du Congasan. Lesdies dépense secnl cursidérées
name des Caisse ones sole les dispsitione US Triste 102.

Conactant ess de Direlius de VEspleyneoe et du Hérelappomenr des
Horrosaniims Brute éguliérement itfonmée de déroulement des Gpécaious Pérclières
A I cas échéqnt, es acces auras

Le Conti dev notamment utiles à le Diféction de F'Evoluralon di du
Dévetappentent dea Hyracurnures Bras, dès que pursibis ét au we: uP (1) mais à
Fame, Les Cpérations Pétières préjetes telles que eumpagre géologique où
eénphssique, orage.

Au cas où fe Cmemunr décidera d'ébandennee ui forage, il dev Le motlet à He
Diresion de l'Éxplerstion c! du Dérelompemenr des Hydrocsrburns Bras eu 10:08
irante one (72) eur al antan, ve dal se polé à ere (30) jours pour
Les puits produit,

La Direction de l'Esploration et du Dévéeppement des Tpioenbure En peur
demander mm Conimctens de réalise, à [a charge de ce éemicr, ls ira jugés
néesairer pour aurez La séeufié ein giéne pes Chéri: Périlires,

Le Gouvemement au seeds à (out Les données originales sésuant des Gpéttions
Parliéres entraprises pur De Conmacrans à linérieur de Périmètre d'Exploralicn tels
due moens géologiques géophyiiques, pero insiques, de forage, de mise en
exrlétation SR que cette émménnon pis dre considérés conne exhaustive 05
ETS

Le Cénmmctaër Songaie à Burst la Directio de l'Evplurvion 4 du Développement
es Hvdruearburus Bis Les rapports périnéiques suivant +

dd tampon juurmelier our le actiités de forage
€ des ropnoms hebemadiesaur es iravaux de cépyaique :

à cup de local d'une autant exclus d'exploioion, dus Les dix
AG jours auisant le Ba de chaque ini, des aps meule Su 1 géné

\#

7

#

er

5

M

#2

14

qië

Das l'exercice de aun droit de cure, exéeuter des tra ee mie Lies LS
intilations mess aux fie du pren Comte, le Conraeumt ne der pas
ceuper dus toi SU 3 moine de cinquante (AU) mères de tous Giles reigieun
où sen, lux Je sépullue, encies murs, cours et joins, fubitations, groupes
Shubitudons, villages, egglnrnéracon, puits, poÿié d'eau, users, PR, TOUC,
he de fer, emma d'u, cualinions, nav Été publique, ouvrages d'a
us le cumsenienen. préalable du Minishe. Le Contrtant sers fa de répare tous
éme que ss LU DEA PU DGCASIENNET

Le Coirsétant ct ss sous-traitants engagent à accorder leur préférence au cpirprinu
prod mourmiens, à conditions égales en lenes de pa, Gant. aie,
caadiicns de paiement ete 2e Hraisoe

sasaue pour Les couts d'apprevisionsement, de cunsinetina où de
servine d'une valeur supériome à denx cœur cinquante mille (292000 Dalles, à
proder à des upper d'olhes paru des candidats Hrntiiniens eL drones, étant
een que Le Contrat ne Raiionnera pas abusive Les contra.

Les cbpies de tous Le eniar se apportant au Dpéraions Péri seront cms
au Mia da eur gate

Le Conaerant et des zones s'engage à ae
ohaiques Lepévalentes, à TRE es Hi né
par part à Leur Iealion ou tou aus Loue de bal

cer leur préfère, à eynlttens
res que Cpérions Péri

À cet af, de Canrrasant devis indiquer durs Les Progtatimes Anaucls de Tavoux
is ou es entra de Luvation d'une valeur supérieure à deu een cinquante mille
50.009) Dotlan.

DROITS DU CONTRACTANT DAX
ETROLIERES

LA CONDUITE DES OPERATIONS

Le Contrmessnt a le dépit exc defaut les Gpératns Pécliètes à l'irérieur di
l'écasètre d'ugloration, des Lors que celles sm confomme aux seimés et coiitiois
du présent Contat sin. géeur dispositions des Luis ct témfements de ln Répuiique
Esiamique 1e Mirror, er qu'elles sa: pété selon Le règles de l'a de inéct
pétrolière termine.

ue Bi he séention dus Oéragions Fétolières, le Conhructat le dit

4 ecenper les temrins mécersoes À l'exéeutiom der Opérations Péreièrs et à
eur acts sous, vetement aux activités vibes nm paragqii 0}  C1
iessous, € au logement du personnel acid auxtes Opécalius à

6h de procdier ma Rire provider aut mavrue dinimeuemre nécossuires à Es
séniution, dam des comdiions éonomigues moumales de Opatian
Périéses ul à Joues ects connexes, lez que e nor eue stockage de
mate, de Egypt el des produits ext, à l'exclusion du ansont des
Hydioeaburs per calisbens visé à laide 16 du prést Con,
Hébliwement de muse de élésommiitans 1 voies de common.
mini que Ha oineon où (a Fume ds lérerge mécessaise aux Opérations
Fétrolières:

%

en as, denis, et en géné res charges Gerland l'application des articles
F3 en 7 sidessus, serum a charge du Cora tent

Aus cs où ocsuaiion de crains prete Je propre on Le détcsteur de dioits
enuturers de prapassé dé l'atiiatio a tea pendre plus dun 3 nv, a es
x après Face ds vus, Les leads qu rate 8 cause préterent
lis à La culte, Les propritaues du les détenteurs de drois cmtuaniees d6 prépitté
run exige que le Ciel achète Lt era, Loute potion de terrin qu rt

écrasée ou dégradée sur 1 plus grande parte ce sa url devra Eve achetée
ea sa tra propre eu Le later de dos soumise proprlté Pari.
La valeur des oui À none sr toujmun estimés au ring à a leur quil avt
Sant Laon

L'expirtien partielle ca tatile dur Pérmèue Exploration ou dEspletation st sans
à Pc des decits aéaultat de ati 2,2 pour le Comtragtiut, su Les avaux et
lions rés en apylicaion des disposons du préseui mice 7 se rétone
que Leds gavsun dt ianllitines soient mifisés dun le cadre de activité du
Éesetent sur Un pare comurrée qu sue d'autres Périmètres d'Exlonmion ou
diphonaon.

au as danser la malheur wilinaten passhie du point de vus éeumomiaue ét
Abnique, Le Miiuré peut imposer au Contractent des cltions A2 Héalivon 81
d'exploitation des iramaus et des installations visé à are 7 2, sx Een fon
que lire eun ions ne porte pas ateinte aux coritiems économiques normal de
Factoié des tiures de droûs oxchaifs dexglontion el d'enploishen des
Hsrocarhur

Le Ministre pounra, nétummen à ces Fins, et à défint diicuord aminhle entre Les
Aatérestér ex de glass ée eur loliation en comm desde intallions

En che dre grue Les italie de oies us d'explertion st Pexploianen
des Hicemnres irréresds sur les vd liés d'une Lee ésscairion, 21 fonte duccor
sb, les dffécends seront sos à bise auivant es udalités spécifiées à
tie 29 du pre Contrat.

Sous réserve des posflone des aides 5.4, 6.9 8 18, Ceularrent a le Hberté de
ho des furmisseus 2e des suusiaitants er bânéficie du régime dune prés à
Farete 18

Sauf digositios contraires du Cuir, eue reuricion ne sera epparlée à Lentiée,
a Séicur, à fa Ferté de cieulion, d'émploi ci de rapuriement des personnes ut de
eus Euh aasi que de Leurs Mers pra es es du Conbiæetet ct ceux de 803
ram sur reve pour Je Cueraetent de repeurer là HÉgislaion et ie
Kégeneniaion du ses oinsi que Les Hole sodidles cu vigueur ou à iiervamr cn
Répablqué Hlamiqué de Mavritaie et sppltahies ue fe nd ie:

Le Gouvemement ficiters Ja Géfivuss au Contesctent, anal qu'à 2 Qt à à
ous ailes, de toutes auloiseiins sdminitratives éronmuellement ecigres en lation
vec les Opérations Péroitres 2eluées der Le cadre du pire CON

“1

#2

#3

54

8<

eemer on fre efféemer Les Jomées et an nRcanins à
Fapprovisienanent en seu du personne, des travaux el des allions
Lemon aux resrpliens réglementant Les puos d'eau

di de rendre et nnisr où fire pren et ile les meta du sl fautes que
1e Hdioeurbureah, nécessaires aux avis ses eux paragraphes a, D) 68e)
isdessus, sun la téglementtiun en vigne.

Lu gocuaions de ferains #sées à Panide 7.2 devront faire labje: dune diva
pres du Mine, précis lemnlanent de ces lets et Enion uns ng

Ans céception de Inite fments, à elle cat jugée recule. un anété du Minis
ce La réal et déni lé Lean nécessaires, Les droits corumicrs de
propriété nomma las, tant que de hescin, syHémliquemen emnisitée et vinifies
per T'aiminiaraton

Is Pabanne d'ineur aride, ateriats dose upon sara soeurs

2 Seuéson après qu Re propnéaire ou Les délenteurs des deois eovtumiers de
propres aurons la povabité de présemer lacs objections pur lnrermédisire de
Finition, das Li nie ul déteniné son les régles loc.

A ete, sera cc
us le vas de demain déterss per des patieulens, cahfuménent aux

sposinns du de vi den Jai q des règlements d'emespstriment: es
gronistarte

2 dans lé cs dé demain détems 1 vera de dore conne à Jus
émérite desdits rois, eu Jeu représentants dément au:

2 dans de ces de femme apprenant am dommai publ; Le caumanté où
Férgamisne publie qu Le admise et Le eus Gchèam, asuupu cn.

M auleeent apres comignation aupris du compable publie des indemnités
approsinatives déterées pae Pautirié admise

2 si Matepaion mt que feraponaie, er si Je Reain purée mi on Gulae
av het un Ca, comme leu présalemment, lineumuté serrée au
“oube du peau et du tr 2

das es are on, l'indemnité sara évaluée au domble Ge a valeur du terrain
art oc option.

Les différends eme propribtaices ou désculant d'esimmions de fommages usés
seront du esse des una civils

Los prets dés dans Emile 72 cdessne pousent, le sus dehéamt. re déclarés
ue pue, ns les conttons prévues pac les réglement sur l'exprapation pour
ae d'ualié publique

SURVERTARCE DES OPERATIONS PETROLIERES ET RAPPORTS
D'ACTIVITÉ

Las Opénriums Péroliéres sent soumises 4: 1e surveillance de La Direction de
L'Explalon e du Dévalonpément des Hydrcearbures Brets. Las représentants de (a
Diresion de l'Exploration et du Développement des Uydrocaituues Bruts dément
mandutés rent notamment Le dit de auveller des Opértiens Proliéres er, à
imervalke uitonables d'ngpestee les meilaiers, Gquipemuzté. matérich,
enveistrements à Jises efrérents aux Opérations Pérolières, sous réserve de ne pus
aus un road préjudieable aù Poe dérrlement desdites Opérations,

Au frs de pérmere Tunurcice due is viné ci-dessus, le Coniraelen louis aus
représentants de a Direction de Exploration ei du Dévalpemen dus Hyd-oombures
Brut ame asian ratonnable en marie de muyens de Iran el 'héhorgement.
des dépiess de transport 2e d'ibergenent heetement Tes à Lu eurveilames et à
Tinsnegtivn seront à is chere du Congasan. Lesdies dépense secnl cursidérées
name des Caisse ones sole les dispsitione US Triste 102.

Conactant ess de Direlius de VEspleyneoe et du Hérelappomenr des
Horrosaniims Brute éguliérement itfonmée de déroulement des Gpécaious Pérclières
A I cas échéqnt, es acces auras

Le Conti dev notamment utiles à le Diféction de F'Evoluralon di du
Dévetappentent dea Hyracurnures Bras, dès que pursibis ét au we: uP (1) mais à
Fame, Les Cpérations Pétières préjetes telles que eumpagre géologique où
eénphssique, orage.

Au cas où fe Cmemunr décidera d'ébandennee ui forage, il dev Le motlet à He
Diresion de l'Éxplerstion c! du Dérelompemenr des Hydrocsrburns Bras eu 10:08
irante one (72) eur al antan, ve dal se polé à ere (30) jours pour
Les puits produit,

La Direction de l'Esploration et du Dévéeppement des Tpioenbure En peur
demander mm Conimctens de réalise, à [a charge de ce éemicr, ls ira jugés
néesairer pour aurez La séeufié ein giéne pes Chéri: Périlires,

Le Gouvemement au seeds à (out Les données originales sésuant des Gpéttions
Parliéres entraprises pur De Conmacrans à linérieur de Périmètre d'Exploralicn tels
due moens géologiques géophyiiques, pero insiques, de forage, de mise en
exrlétation SR que cette émménnon pis dre considérés conne exhaustive 05
ETS

Le Cénmmctaër Songaie à Burst la Directio de l'Evplurvion 4 du Développement
es Hvdruearburus Bis Les rapports périnéiques suivant +

dd tampon juurmelier our le actiités de forage
€ des ropnoms hebemadiesaur es iravaux de cépyaique :

à cup de local d'une autant exclus d'exploioion, dus Les dix
AG jours auisant le Ba de chaque ini, des aps meule Su 1 géné

\#

7

#

er

5

M

#2

14

qië

Das l'exercice de aun droit de cure, exéeuter des tra ee mie Lies LS
intilations mess aux fie du pren Comte, le Conraeumt ne der pas
ceuper dus toi SU 3 moine de cinquante (AU) mères de tous Giles reigieun
où sen, lux Je sépullue, encies murs, cours et joins, fubitations, groupes
Shubitudons, villages, egglnrnéracon, puits, poÿié d'eau, users, PR, TOUC,
he de fer, emma d'u, cualinions, nav Été publique, ouvrages d'a
us le cumsenienen. préalable du Minishe. Le Contrtant sers fa de répare tous
éme que ss LU DEA PU DGCASIENNET

Le Coirsétant ct ss sous-traitants engagent à accorder leur préférence au cpirprinu
prod mourmiens, à conditions égales en lenes de pa, Gant. aie,
caadiicns de paiement ete 2e Hraisoe

sasaue pour Les couts d'apprevisionsement, de cunsinetina où de
servine d'une valeur supériome à denx cœur cinquante mille (292000 Dalles, à
proder à des upper d'olhes paru des candidats Hrntiiniens eL drones, étant
een que Le Contrat ne Raiionnera pas abusive Les contra.

Les cbpies de tous Le eniar se apportant au Dpéraions Péri seront cms
au Mia da eur gate

Le Conaerant et des zones s'engage à ae
ohaiques Lepévalentes, à TRE es Hi né
par part à Leur Iealion ou tou aus Loue de bal

cer leur préfère, à eynlttens
res que Cpérions Péri

À cet af, de Canrrasant devis indiquer durs Les Progtatimes Anaucls de Tavoux
is ou es entra de Luvation d'une valeur supérieure à deu een cinquante mille
50.009) Dotlan.

DROITS DU CONTRACTANT DAX
ETROLIERES

LA CONDUITE DES OPERATIONS

Le Contrmessnt a le dépit exc defaut les Gpératns Pécliètes à l'irérieur di
l'écasètre d'ugloration, des Lors que celles sm confomme aux seimés et coiitiois
du présent Contat sin. géeur dispositions des Luis ct témfements de ln Répuiique
Esiamique 1e Mirror, er qu'elles sa: pété selon Le règles de l'a de inéct
pétrolière termine.

ue Bi he séention dus Oéragions Fétolières, le Conhructat le dit

4 ecenper les temrins mécersoes À l'exéeutiom der Opérations Péreièrs et à
eur acts sous, vetement aux activités vibes nm paragqii 0}  C1
iessous, € au logement du personnel acid auxtes Opécalius à

6h de procdier ma Rire provider aut mavrue dinimeuemre nécossuires à Es
séniution, dam des comdiions éonomigues moumales de Opatian
Périéses ul à Joues ects connexes, lez que e nor eue stockage de
mate, de Egypt el des produits ext, à l'exclusion du ansont des
Hydioeaburs per calisbens visé à laide 16 du prést Con,
Hébliwement de muse de élésommiitans 1 voies de common.
mini que Ha oineon où (a Fume ds lérerge mécessaise aux Opérations
Fétrolières:

%

en as, denis, et en géné res charges Gerland l'application des articles
F3 en 7 sidessus, serum a charge du Cora tent

Aus cs où ocsuaiion de crains prete Je propre on Le détcsteur de dioits
enuturers de prapassé dé l'atiiatio a tea pendre plus dun 3 nv, a es
x après Face ds vus, Les leads qu rate 8 cause préterent
lis à La culte, Les propritaues du les détenteurs de drois cmtuaniees d6 prépitté
run exige que le Ciel achète Lt era, Loute potion de terrin qu rt

écrasée ou dégradée sur 1 plus grande parte ce sa url devra Eve achetée
ea sa tra propre eu Le later de dos soumise proprlté Pari.
La valeur des oui À none sr toujmun estimés au ring à a leur quil avt
Sant Laon

L'expirtien partielle ca tatile dur Pérmèue Exploration ou dEspletation st sans
à Pc des decits aéaultat de ati 2,2 pour le Comtragtiut, su Les avaux et
lions rés en apylicaion des disposons du préseui mice 7 se rétone
que Leds gavsun dt ianllitines soient mifisés dun le cadre de activité du
Éesetent sur Un pare comurrée qu sue d'autres Périmètres d'Exlonmion ou
diphonaon.

au as danser la malheur wilinaten passhie du point de vus éeumomiaue ét
Abnique, Le Miiuré peut imposer au Contractent des cltions A2 Héalivon 81
d'exploitation des iramaus et des installations visé à are 7 2, sx Een fon
que lire eun ions ne porte pas ateinte aux coritiems économiques normal de
Factoié des tiures de droûs oxchaifs dexglontion el d'enploishen des
Hsrocarhur

Le Ministre pounra, nétummen à ces Fins, et à défint diicuord aminhle entre Les
Aatérestér ex de glass ée eur loliation en comm desde intallions

En che dre grue Les italie de oies us d'explertion st Pexploianen
des Hicemnres irréresds sur les vd liés d'une Lee ésscairion, 21 fonte duccor
sb, les dffécends seront sos à bise auivant es udalités spécifiées à
tie 29 du pre Contrat.

Sous réserve des posflone des aides 5.4, 6.9 8 18, Ceularrent a le Hberté de
ho des furmisseus 2e des suusiaitants er bânéficie du régime dune prés à
Farete 18

Sauf digositios contraires du Cuir, eue reuricion ne sera epparlée à Lentiée,
a Séicur, à fa Ferté de cieulion, d'émploi ci de rapuriement des personnes ut de
eus Euh aasi que de Leurs Mers pra es es du Conbiæetet ct ceux de 803
ram sur reve pour Je Cueraetent de repeurer là HÉgislaion et ie
Kégeneniaion du ses oinsi que Les Hole sodidles cu vigueur ou à iiervamr cn
Répablqué Hlamiqué de Mavritaie et sppltahies ue fe nd ie:

Le Gouvemement ficiters Ja Géfivuss au Contesctent, anal qu'à 2 Qt à à
ous ailes, de toutes auloiseiins sdminitratives éronmuellement ecigres en lation
vec les Opérations Péroitres 2eluées der Le cadre du pire CON

“1

#2

#3

54

8<

eemer on fre efféemer Les Jomées et an nRcanins à
Fapprovisienanent en seu du personne, des travaux el des allions
Lemon aux resrpliens réglementant Les puos d'eau

di de rendre et nnisr où fire pren et ile les meta du sl fautes que
1e Hdioeurbureah, nécessaires aux avis ses eux paragraphes a, D) 68e)
isdessus, sun la téglementtiun en vigne.

Lu gocuaions de ferains #sées à Panide 7.2 devront faire labje: dune diva
pres du Mine, précis lemnlanent de ces lets et Enion uns ng

Ans céception de Inite fments, à elle cat jugée recule. un anété du Minis
ce La réal et déni lé Lean nécessaires, Les droits corumicrs de
propriété nomma las, tant que de hescin, syHémliquemen emnisitée et vinifies
per T'aiminiaraton

Is Pabanne d'ineur aride, ateriats dose upon sara soeurs

2 Seuéson après qu Re propnéaire ou Les délenteurs des deois eovtumiers de
propres aurons la povabité de présemer lacs objections pur lnrermédisire de
Finition, das Li nie ul déteniné son les régles loc.

A ete, sera cc
us le vas de demain déterss per des patieulens, cahfuménent aux

sposinns du de vi den Jai q des règlements d'emespstriment: es
gronistarte

2 dans lé cs dé demain détems 1 vera de dore conne à Jus
émérite desdits rois, eu Jeu représentants dément au:

2 dans de ces de femme apprenant am dommai publ; Le caumanté où
Férgamisne publie qu Le admise et Le eus Gchèam, asuupu cn.

M auleeent apres comignation aupris du compable publie des indemnités
approsinatives déterées pae Pautirié admise

2 si Matepaion mt que feraponaie, er si Je Reain purée mi on Gulae
av het un Ca, comme leu présalemment, lineumuté serrée au
“oube du peau et du tr 2

das es are on, l'indemnité sara évaluée au domble Ge a valeur du terrain
art oc option.

Les différends eme propribtaices ou désculant d'esimmions de fommages usés
seront du esse des una civils

Los prets dés dans Emile 72 cdessne pousent, le sus dehéamt. re déclarés
ue pue, ns les conttons prévues pac les réglement sur l'exprapation pour
ae d'ualié publique

SURVERTARCE DES OPERATIONS PETROLIERES ET RAPPORTS
D'ACTIVITÉ

Las Opénriums Péroliéres sent soumises 4: 1e surveillance de La Direction de
L'Explalon e du Dévalonpément des Hydrcearbures Brets. Las représentants de (a
Diresion de l'Exploration et du Développement des Uydrocaituues Bruts dément
mandutés rent notamment Le dit de auveller des Opértiens Proliéres er, à
imervalke uitonables d'ngpestee les meilaiers, Gquipemuzté. matérich,
enveistrements à Jises efrérents aux Opérations Pérolières, sous réserve de ne pus
aus un road préjudieable aù Poe dérrlement desdites Opérations,

Au frs de pérmere Tunurcice due is viné ci-dessus, le Coniraelen louis aus
représentants de a Direction de Exploration ei du Dévalpemen dus Hyd-oombures
Brut ame asian ratonnable en marie de muyens de Iran el 'héhorgement.
des dépiess de transport 2e d'ibergenent heetement Tes à Lu eurveilames et à
Tinsnegtivn seront à is chere du Congasan. Lesdies dépense secnl cursidérées
name des Caisse ones sole les dispsitione US Triste 102.

Conactant ess de Direlius de VEspleyneoe et du Hérelappomenr des
Horrosaniims Brute éguliérement itfonmée de déroulement des Gpécaious Pérclières
A I cas échéqnt, es acces auras

Le Conti dev notamment utiles à le Diféction de F'Evoluralon di du
Dévetappentent dea Hyracurnures Bras, dès que pursibis ét au we: uP (1) mais à
Fame, Les Cpérations Pétières préjetes telles que eumpagre géologique où
eénphssique, orage.

Au cas où fe Cmemunr décidera d'ébandennee ui forage, il dev Le motlet à He
Diresion de l'Éxplerstion c! du Dérelompemenr des Hydrocsrburns Bras eu 10:08
irante one (72) eur al antan, ve dal se polé à ere (30) jours pour
Les puits produit,

La Direction de l'Esploration et du Dévéeppement des Tpioenbure En peur
demander mm Conimctens de réalise, à [a charge de ce éemicr, ls ira jugés
néesairer pour aurez La séeufié ein giéne pes Chéri: Périlires,

Le Gouvemement au seeds à (out Les données originales sésuant des Gpéttions
Parliéres entraprises pur De Conmacrans à linérieur de Périmètre d'Exploralicn tels
due moens géologiques géophyiiques, pero insiques, de forage, de mise en
exrlétation SR que cette émménnon pis dre considérés conne exhaustive 05
ETS

Le Cénmmctaër Songaie à Burst la Directio de l'Evplurvion 4 du Développement
es Hvdruearburus Bis Les rapports périnéiques suivant +

dd tampon juurmelier our le actiités de forage
€ des ropnoms hebemadiesaur es iravaux de cépyaique :

à cup de local d'une autant exclus d'exploioion, dus Les dix
AG jours auisant le Ba de chaque ini, des aps meule Su 1 géné

\#

7

#

er

5

M

#2

14

qië

Das l'exercice de aun droit de cure, exéeuter des tra ee mie Lies LS
intilations mess aux fie du pren Comte, le Conraeumt ne der pas
ceuper dus toi SU 3 moine de cinquante (AU) mères de tous Giles reigieun
où sen, lux Je sépullue, encies murs, cours et joins, fubitations, groupes
Shubitudons, villages, egglnrnéracon, puits, poÿié d'eau, users, PR, TOUC,
he de fer, emma d'u, cualinions, nav Été publique, ouvrages d'a
us le cumsenienen. préalable du Minishe. Le Contrtant sers fa de répare tous
éme que ss LU DEA PU DGCASIENNET

Le Coirsétant ct ss sous-traitants engagent à accorder leur préférence au cpirprinu
prod mourmiens, à conditions égales en lenes de pa, Gant. aie,
caadiicns de paiement ete 2e Hraisoe

sasaue pour Les couts d'apprevisionsement, de cunsinetina où de
servine d'une valeur supériome à denx cœur cinquante mille (292000 Dalles, à
proder à des upper d'olhes paru des candidats Hrntiiniens eL drones, étant
een que Le Contrat ne Raiionnera pas abusive Les contra.

Les cbpies de tous Le eniar se apportant au Dpéraions Péri seront cms
au Mia da eur gate

Le Conaerant et des zones s'engage à ae
ohaiques Lepévalentes, à TRE es Hi né
par part à Leur Iealion ou tou aus Loue de bal

cer leur préfère, à eynlttens
res que Cpérions Péri

À cet af, de Canrrasant devis indiquer durs Les Progtatimes Anaucls de Tavoux
is ou es entra de Luvation d'une valeur supérieure à deu een cinquante mille
50.009) Dotlan.

DROITS DU CONTRACTANT DAX
ETROLIERES

LA CONDUITE DES OPERATIONS

Le Contrmessnt a le dépit exc defaut les Gpératns Pécliètes à l'irérieur di
l'écasètre d'ugloration, des Lors que celles sm confomme aux seimés et coiitiois
du présent Contat sin. géeur dispositions des Luis ct témfements de ln Répuiique
Esiamique 1e Mirror, er qu'elles sa: pété selon Le règles de l'a de inéct
pétrolière termine.

ue Bi he séention dus Oéragions Fétolières, le Conhructat le dit

4 ecenper les temrins mécersoes À l'exéeutiom der Opérations Péreièrs et à
eur acts sous, vetement aux activités vibes nm paragqii 0}  C1
iessous, € au logement du personnel acid auxtes Opécalius à

6h de procdier ma Rire provider aut mavrue dinimeuemre nécossuires à Es
séniution, dam des comdiions éonomigues moumales de Opatian
Périéses ul à Joues ects connexes, lez que e nor eue stockage de
mate, de Egypt el des produits ext, à l'exclusion du ansont des
Hydioeaburs per calisbens visé à laide 16 du prést Con,
Hébliwement de muse de élésommiitans 1 voies de common.
mini que Ha oineon où (a Fume ds lérerge mécessaise aux Opérations
Fétrolières:

%

en as, denis, et en géné res charges Gerland l'application des articles
F3 en 7 sidessus, serum a charge du Cora tent

Aus cs où ocsuaiion de crains prete Je propre on Le détcsteur de dioits
enuturers de prapassé dé l'atiiatio a tea pendre plus dun 3 nv, a es
x après Face ds vus, Les leads qu rate 8 cause préterent
lis à La culte, Les propritaues du les détenteurs de drois cmtuaniees d6 prépitté
run exige que le Ciel achète Lt era, Loute potion de terrin qu rt

écrasée ou dégradée sur 1 plus grande parte ce sa url devra Eve achetée
ea sa tra propre eu Le later de dos soumise proprlté Pari.
La valeur des oui À none sr toujmun estimés au ring à a leur quil avt
Sant Laon

L'expirtien partielle ca tatile dur Pérmèue Exploration ou dEspletation st sans
à Pc des decits aéaultat de ati 2,2 pour le Comtragtiut, su Les avaux et
lions rés en apylicaion des disposons du préseui mice 7 se rétone
que Leds gavsun dt ianllitines soient mifisés dun le cadre de activité du
Éesetent sur Un pare comurrée qu sue d'autres Périmètres d'Exlonmion ou
diphonaon.

au as danser la malheur wilinaten passhie du point de vus éeumomiaue ét
Abnique, Le Miiuré peut imposer au Contractent des cltions A2 Héalivon 81
d'exploitation des iramaus et des installations visé à are 7 2, sx Een fon
que lire eun ions ne porte pas ateinte aux coritiems économiques normal de
Factoié des tiures de droûs oxchaifs dexglontion el d'enploishen des
Hsrocarhur

Le Ministre pounra, nétummen à ces Fins, et à défint diicuord aminhle entre Les
Aatérestér ex de glass ée eur loliation en comm desde intallions

En che dre grue Les italie de oies us d'explertion st Pexploianen
des Hicemnres irréresds sur les vd liés d'une Lee ésscairion, 21 fonte duccor
sb, les dffécends seront sos à bise auivant es udalités spécifiées à
tie 29 du pre Contrat.

Sous réserve des posflone des aides 5.4, 6.9 8 18, Ceularrent a le Hberté de
ho des furmisseus 2e des suusiaitants er bânéficie du régime dune prés à
Farete 18

Sauf digositios contraires du Cuir, eue reuricion ne sera epparlée à Lentiée,
a Séicur, à fa Ferté de cieulion, d'émploi ci de rapuriement des personnes ut de
eus Euh aasi que de Leurs Mers pra es es du Conbiæetet ct ceux de 803
ram sur reve pour Je Cueraetent de repeurer là HÉgislaion et ie
Kégeneniaion du ses oinsi que Les Hole sodidles cu vigueur ou à iiervamr cn
Répablqué Hlamiqué de Mavritaie et sppltahies ue fe nd ie:

Le Gouvemement ficiters Ja Géfivuss au Contesctent, anal qu'à 2 Qt à à
ous ailes, de toutes auloiseiins sdminitratives éronmuellement ecigres en lation
vec les Opérations Péroitres 2eluées der Le cadre du pire CON

“1

#2

#3

54

8<

eemer on fre efféemer Les Jomées et an nRcanins à
Fapprovisienanent en seu du personne, des travaux el des allions
Lemon aux resrpliens réglementant Les puos d'eau

di de rendre et nnisr où fire pren et ile les meta du sl fautes que
1e Hdioeurbureah, nécessaires aux avis ses eux paragraphes a, D) 68e)
isdessus, sun la téglementtiun en vigne.

Lu gocuaions de ferains #sées à Panide 7.2 devront faire labje: dune diva
pres du Mine, précis lemnlanent de ces lets et Enion uns ng

Ans céception de Inite fments, à elle cat jugée recule. un anété du Minis
ce La réal et déni lé Lean nécessaires, Les droits corumicrs de
propriété nomma las, tant que de hescin, syHémliquemen emnisitée et vinifies
per T'aiminiaraton

Is Pabanne d'ineur aride, ateriats dose upon sara soeurs

2 Seuéson après qu Re propnéaire ou Les délenteurs des deois eovtumiers de
propres aurons la povabité de présemer lacs objections pur lnrermédisire de
Finition, das Li nie ul déteniné son les régles loc.

A ete, sera cc
us le vas de demain déterss per des patieulens, cahfuménent aux

sposinns du de vi den Jai q des règlements d'emespstriment: es
gronistarte

2 dans lé cs dé demain détems 1 vera de dore conne à Jus
émérite desdits rois, eu Jeu représentants dément au:

2 dans de ces de femme apprenant am dommai publ; Le caumanté où
Férgamisne publie qu Le admise et Le eus Gchèam, asuupu cn.

M auleeent apres comignation aupris du compable publie des indemnités
approsinatives déterées pae Pautirié admise

2 si Matepaion mt que feraponaie, er si Je Reain purée mi on Gulae
av het un Ca, comme leu présalemment, lineumuté serrée au
“oube du peau et du tr 2

das es are on, l'indemnité sara évaluée au domble Ge a valeur du terrain
art oc option.

Les différends eme propribtaices ou désculant d'esimmions de fommages usés
seront du esse des una civils

Los prets dés dans Emile 72 cdessne pousent, le sus dehéamt. re déclarés
ue pue, ns les conttons prévues pac les réglement sur l'exprapation pour
ae d'ualié publique

SURVERTARCE DES OPERATIONS PETROLIERES ET RAPPORTS
D'ACTIVITÉ

Las Opénriums Péroliéres sent soumises 4: 1e surveillance de La Direction de
L'Explalon e du Dévalonpément des Hydrcearbures Brets. Las représentants de (a
Diresion de l'Exploration et du Développement des Uydrocaituues Bruts dément
mandutés rent notamment Le dit de auveller des Opértiens Proliéres er, à
imervalke uitonables d'ngpestee les meilaiers, Gquipemuzté. matérich,
enveistrements à Jises efrérents aux Opérations Pérolières, sous réserve de ne pus
aus un road préjudieable aù Poe dérrlement desdites Opérations,

Au frs de pérmere Tunurcice due is viné ci-dessus, le Coniraelen louis aus
représentants de a Direction de Exploration ei du Dévalpemen dus Hyd-oombures
Brut ame asian ratonnable en marie de muyens de Iran el 'héhorgement.
des dépiess de transport 2e d'ibergenent heetement Tes à Lu eurveilames et à
Tinsnegtivn seront à is chere du Congasan. Lesdies dépense secnl cursidérées
name des Caisse ones sole les dispsitione US Triste 102.

Conactant ess de Direlius de VEspleyneoe et du Hérelappomenr des
Horrosaniims Brute éguliérement itfonmée de déroulement des Gpécaious Pérclières
A I cas échéqnt, es acces auras

Le Conti dev notamment utiles à le Diféction de F'Evoluralon di du
Dévetappentent dea Hyracurnures Bras, dès que pursibis ét au we: uP (1) mais à
Fame, Les Cpérations Pétières préjetes telles que eumpagre géologique où
eénphssique, orage.

Au cas où fe Cmemunr décidera d'ébandennee ui forage, il dev Le motlet à He
Diresion de l'Éxplerstion c! du Dérelompemenr des Hydrocsrburns Bras eu 10:08
irante one (72) eur al antan, ve dal se polé à ere (30) jours pour
Les puits produit,

La Direction de l'Esploration et du Dévéeppement des Tpioenbure En peur
demander mm Conimctens de réalise, à [a charge de ce éemicr, ls ira jugés
néesairer pour aurez La séeufié ein giéne pes Chéri: Périlires,

Le Gouvemement au seeds à (out Les données originales sésuant des Gpéttions
Parliéres entraprises pur De Conmacrans à linérieur de Périmètre d'Exploralicn tels
due moens géologiques géophyiiques, pero insiques, de forage, de mise en
exrlétation SR que cette émménnon pis dre considérés conne exhaustive 05
ETS

Le Cénmmctaër Songaie à Burst la Directio de l'Evplurvion 4 du Développement
es Hvdruearburus Bis Les rapports périnéiques suivant +

dd tampon juurmelier our le actiités de forage
€ des ropnoms hebemadiesaur es iravaux de cépyaique :

à cup de local d'une autant exclus d'exploioion, dus Les dix
AG jours auisant le Ba de chaque ini, des aps meule Su 1 géné

\#

7

#

os

de développeanent ex espion acomnagnés netamment des strisiques de
prodeion 84 de vente des He arhures |

Gén es rome (0) jovrs aubvgnt La fin de chaque Fete, un rapport lab
aut Opérations Péholies aides pendre le Pimesre 4300k qui
comprendra cuamment une description des Dpérions Pétulièes réalisées st
A et détail des dépenses eng ées

A) deu le 1 CH) anèis sin ba Fin de choque Aide Cini, ma rapport tif

um Opéra Péatiren rées pod l'An Cie écoulée, ai qu'a
Sat détaille des dépenses égaues GI Un dé Qn personnel employé par le
Conraciu, Sdige. 1 pombre deniers, leur neteusli, Leur Fancson, Xe
menant Léa des sales ais qu'un apport sur lee sims médicaux €
ei Hour ir Bons,

Tai une, les cmopurs où documenté suivons soromt fourrés à In Direarion de
T'Enploradon e1 du Développement des Hydrceatbunes Buts inrmédiemenr Rp leur
blissernont Qu eu abnemron

di ui E) vrmplains fes nappe d'nudes
ete aires document y are

et de syrihèses péotogiques ainsi que

&) mis 6) oxomplalres des nmerts d'audis, de meme 4 d'nnerpréation
géphiques ira que loués Les es, PAF Sections où AIEES CREUMEN
Ans, La Direciun de PFaphoatin «du Déelypanent des Dvdrocahures
nds aura peus aux omnginanx de ous lee enregistrements rédlises {imdez
magiques où sil support 6e pour eur va demande, en eee de (2)
copies granitement, En mme le Conrcrnt Jengegs à come galuiteent
lesdits noirs pendsné un dune minis ds (LH uns savant Pesparaion
dn préaent Ca & à Lee eme à He Giépilion du Gouvernement, sur 84
demande +

à) deux (2) exemplaires des rapport d'implantation 6 de fi de Aa pour un
des tomges renises

di dur} exemple de routes les more, 1e, esais et dgrohics enr its
8 cour de forage ain que Le dssemblage avértuel sos fort cuntnoséL ave
représentation de ta Mhologie et autres données sristuntes pour dhucun des
das rés à

dune

exemplaire: do nimpar d'amalven, des test où sui de produon ;

D deux C2) exenieires de chaque rapport d'unises (pétrographie, biosnrraphis,
adm où autre) elfRémmdes au Le dures, Les déblis a Le Muides prélevés
Ans eee des forages rt y complex méga de disersua photographies
Faute

22 one porion raprésemm dl carre pres, des déblais de Forge prélevés das
Ghaque rats aus que 428 Shan des Mules gradiit pendant 165 ess où
esse de pren réron: épriement fourmi dans Les détais raisons, Lie
utie, eos 61 détas, en passes du Contraste à l'expiration du présent
Sc, seront rends cs Guuvememont î

j

Las Les cos (5) mofs subi l'achèvement des moraux d'évaluation, et au plus tré
crie BD) jou avant Fenpuron de a roisieme période dexplonion définie à
Pariele 31, évertuetlemert prorogés conformément aux dispesisiune de l'article 3.6, le
Cuntracanl societe a Mine un rapport détailé dennaut toutes Les infoertions
rœchriques et daosomiques relmives au asement déyémumbure aitsi dnuvert
élu, 8ù qui able selon le Coulructant, Le cuire connect! ou non de Ladies
écomrane.

Ce appt iluré notammenr Les formations avan: les cmrérisiques
Lésiogiques et pérophysiques du gisemet, 1 LEhiniiebon catimée du sisenent, les
éults des sets 2 essais de pruetion réalisée: une émde écanumique primaire
ea mise sa exploñatiou de giseureat

Tan quan dropunes priduiie à pari d'une découvert svan que selioci
at dlé déclarée comaide, s elle des pas unlitée pour 12 rédiamion do
Opérions Pémoièse où perds, sea soumie aus dispose de l'aicle 10.

Side Comacrt juge de déconne comme, met au Mie, dns Ts
Lens [53 mois sed, 1 voue du rappel vs à Ferticte 8. 6 an plus td rene

our voa lecpiratan da 1 misieme péaude des plauinn dti à Turuele 3.1,
Éenhelement proreaée confoiménont Bus drapoatinrs de Tariele À 8, une demande
dantorisaion exclusive dexpsaiun

Ladite demande préuisens Le déieiarian du Périmètre d'Eaploilaoc demandé, Luuel
eglenens La eurlace présumés du aise dLpdiossibures décor ei alé à
Finténeus du Périméne &'Explerion alors en cours de validité 1 sets aeccinpés des
ions leche sécéssares à dite délimitation,

La demande d'auoriaon exelusire d'expoiliion visés sé aecomsaiée d'un
srogramme de développement re pradsoion déc, comprenant none pour le
Het comcamné +

dé ame enmuien de observe néeupérables prouvées at probables et du péoil de
uduetion corepondin, nas qu'ane Se sur Lex méthode de récupéraion de
Hdroenderes le valotistien du Gue Nature;

D In description des mars ex natlaions mévesseies à a me en
sement, ils ni Le use de puis, Les inalattons requises pour a produit
Fa séparion, le inélement le dock a Le tango des ydrceabutes :

A Le pééramme nt Le eemdcr de réliaion denis rave etineallatians, à
compas La due de dériorge de a production:

Ah exiaution des ihvésrissememts de AGvaiopgeinent ax des Los d'éxainitatinn,
ain que ode écenemique confirmant le rares cemmerinl du zisument.

Le Miniare pour prupuser des révisions a modiBesiiuns mm prosnme de
Gévelopesment at de production susvisé, ai qu Hériaüte d'Exploitation demand,
en ke not au Coulréchunt avec loutés, Le juuestiune jugées vtles, dans es
Gaste-cinat-dix (00) jours saivanr la réception dudit programme. Leë dissem de
Farid 32 Sappliquerant audi programme ce qui sance me son adoption.

ex

on

ss

HI dune Façon génère, deux (2) examples de jou taxa, élades, mesures.
Anse on sortes résitals vu pros roue Bai qui et Érputée n eurmpIe
es Cdt Péurelies dans Le cadre lu présent Cora.

Luunes Les eartes, sosions et 1GuS num dcmmente géclegiques 03 géahssiquee a
dingruphies rñont Émis à La Direction de l'Enplorelica ct du Pévelonpeanert des
Hproenrbunes Bouts a 4 pp tarsparent qua pour raprodeion Lllrieure
sous ferme distalisée, be cu évéant.

Lu Past s'engager à considérer comme confidentiel et à te pus comarque à des
Ti, sont nn paré des dueumes et éehamiians se repponqat au Cpéraions
Péunlidres, pendu vus période de a st de Hague Lens demuments ce
chantillura roms nt ones, er en. car 65 zona à ane anne jusqu la date de
Taie renoueiation 68 çe qui concerne Les docranenés ct échanblons se apart à La
on sand.

Taxis, dhagne Partie por Falre rouge & ut rament à des Études olives aux
Cpérations Patrières par a dite Partie. Eux ei, 8 molificlion
à loutre Paris, ponmmant prendre crnnaeanre des Snfemutiuns afléruite aux
Dpéraons Pénoliènes e: devront fengeger 3 rputer Le précède cle de
contidennenté. Le Casvernement pure lumens tél des étuis de epaliène sat
Les avis pésciéres où Répotique Itarinpe de Ma ue à condition de 16 pas
publier perdane Ja période de con fdentiahié, sul aveu da Confriétant, des donées
rats ones parle Contritant

File juge sculattabe, Le Maire pourra également décider 3
“entidenaté prévue ou présent arte

sementer ls péril du

Le Goutéacgan devra sales au Mint fans es plus bras délais roue déscuverte de

Sibstanees minérales lleutute durant les Créations Pérelièes.

EVALUATION D'UNE DÉCOUVERTE ET OCTROI D'UKE AUTORISATION
EXCLUSIVE D'EXPLOITATION

Se Commsctant déenesre des Livdrceachäres dans Le Périmétre d'éxploraion. 1 dev
Le note par ecrit an Miro aussitôt que passible eL lues, aunonéat aux
égler de ait eu una dns l'nivsnie PE mean, le rot méeates à la
dérerciimion des indicze renéorené 10 cours du fcage. Dans les ueale 450) jou
nuivant Js dule de Eeméiure provisoire où d'amlon dé puis de déconne, la
Conortant devra coumeare au Ministre on Apport donrant toutes Les mais
ailes à late désastre etes records du Contour su Je pour ou
Féwluution de ladite désouverte

Sie d'onriene so oraprendre le avan eo le Ta dés suscisés,
somerrs avec diligence au. Minisse le proutsniine ptéysonnel des eva

aééahntes et ostimat du let cure, a plus Ed dan Ex si (0) mois
La date de motfihôn lé Fées visée A are D

La Contrtint devra aluns vageget avce Je meme de dilléene fes tre
d'évasion confamemert ne proromme ei, dant enrendu que Le diepositinns de
ice 5.3 'appliqueront sud programme.

Large des résultats acquis a cours hi dévelonpuiment if des changements au
prgnnne de évaimppernent de prédaelion Ici prog poura due mé où
ant La même procuré que celle vis ses our ox adoption init

Léna de Jariéation exclusive desploitlion sus acedé dans les fo an
igueur un Réublique Hlamique de Martens ur dev ietersenir dan. es qusste
&ine (53 jours save Ja date Frlupten de progamens de AVolQpRernene 2 de
odartinr,

sde Conracrant ebetue plusieurs décuvees commerces dms le Pérondire
Aeplortion, chacune den clés douers lieu 3 ne auarsstion exclusive
dexploiton <a comependuit à un Périmètre d'Expluiluion. Le nombre des
suunrhatiors vxclusiues d'espleiletiou et des Périmètre d'épioitation 5 afférents dans
Le émis dE pleraion mes ps né.

Si au cons de travaux afin à 'cetoi de l'autarsarion caler Fexphoitunion,
apparait que Je gisement à ne euemiax soytrique à cle inidlement prévue
confammnent à lie 9 3, Le Gusemement saoondera où Contient dass Le cube
de lauren ercsine d'exploianon da getoyée, kr sas supplément, à
nain que Fextemiun fasse paie integrated Pérr

A 8 que Ve Contructan urine der usant tecbmique de l'ostensian ani
derrandée

Au cas ui on sement sétendrait aude des inites du Médine d'Expioragon ea
nur de varié le Mine pourra exiger que le Centretant pile dei siserrenr
ssneltion avec ke iutaire de la sarfica sdasente suivant es dispositions d'un aceoed
die Gti, Dans Les x (6) mo Soieart Le formulation par le Minisre du som
exigence, Le Comratint deyra soumeiré au Minis, pour aparobuten, Le frogreme
de déveluppemeul d de srodnetion du gisement concemé, tb on uecord avec le
Hair de a rase adjacent

Le Comines dev démoerr des ondnulurs de dévelopuanent as Plus tard aix (6)
cie après la de doc de laulisatio evelasire explain visée  Lmici D
et der Le pau ee anima de lan,

Le Cnterant songe à céder os opértions dévioppennent es de puduscion
suivant les els de Pen en avage dans lindustie pérolière itemuinnnle qui
Permet d'assurer a recuperation Gcanemique smuinale des Hyioeatbures contenus
Lans Le isemert,

Le Conan chi à prunes dès que pusnible aux dde de réoupérenion sise
en corsltaten sue fe Mine £ aile de tels proof À, d'après l'apréciaiion da
Coremstem, is ganduine ré das des aulions économiques à ue anéliration du LE
de céeupération.

La Duiée de la période d'exploitation puasént laquelle de Cortenetent sa aurons à
ares Ta prod d'un some délaré crmmercal ct ficée à vingt (25) es à
<anpter de la date d'oxiroë de L'autarsgi nn xelusive d'epiiention Demresputiune

€

a

os

de développeanent ex espion acomnagnés netamment des strisiques de
prodeion 84 de vente des He arhures |

Gén es rome (0) jovrs aubvgnt La fin de chaque Fete, un rapport lab
aut Opérations Péholies aides pendre le Pimesre 4300k qui
comprendra cuamment une description des Dpérions Pétulièes réalisées st
A et détail des dépenses eng ées

A) deu le 1 CH) anèis sin ba Fin de choque Aide Cini, ma rapport tif

um Opéra Péatiren rées pod l'An Cie écoulée, ai qu'a
Sat détaille des dépenses égaues GI Un dé Qn personnel employé par le
Conraciu, Sdige. 1 pombre deniers, leur neteusli, Leur Fancson, Xe
menant Léa des sales ais qu'un apport sur lee sims médicaux €
ei Hour ir Bons,

Tai une, les cmopurs où documenté suivons soromt fourrés à In Direarion de
T'Enploradon e1 du Développement des Hydrceatbunes Buts inrmédiemenr Rp leur
blissernont Qu eu abnemron

di ui E) vrmplains fes nappe d'nudes
ete aires document y are

et de syrihèses péotogiques ainsi que

&) mis 6) oxomplalres des nmerts d'audis, de meme 4 d'nnerpréation
géphiques ira que loués Les es, PAF Sections où AIEES CREUMEN
Ans, La Direciun de PFaphoatin «du Déelypanent des Dvdrocahures
nds aura peus aux omnginanx de ous lee enregistrements rédlises {imdez
magiques où sil support 6e pour eur va demande, en eee de (2)
copies granitement, En mme le Conrcrnt Jengegs à come galuiteent
lesdits noirs pendsné un dune minis ds (LH uns savant Pesparaion
dn préaent Ca & à Lee eme à He Giépilion du Gouvernement, sur 84
demande +

à) deux (2) exemplaires des rapport d'implantation 6 de fi de Aa pour un
des tomges renises

di dur} exemple de routes les more, 1e, esais et dgrohics enr its
8 cour de forage ain que Le dssemblage avértuel sos fort cuntnoséL ave
représentation de ta Mhologie et autres données sristuntes pour dhucun des
das rés à

dune

exemplaire: do nimpar d'amalven, des test où sui de produon ;

D deux C2) exenieires de chaque rapport d'unises (pétrographie, biosnrraphis,
adm où autre) elfRémmdes au Le dures, Les déblis a Le Muides prélevés
Ans eee des forages rt y complex méga de disersua photographies
Faute

22 one porion raprésemm dl carre pres, des déblais de Forge prélevés das
Ghaque rats aus que 428 Shan des Mules gradiit pendant 165 ess où
esse de pren réron: épriement fourmi dans Les détais raisons, Lie
utie, eos 61 détas, en passes du Contraste à l'expiration du présent
Sc, seront rends cs Guuvememont î

j

Las Les cos (5) mofs subi l'achèvement des moraux d'évaluation, et au plus tré
crie BD) jou avant Fenpuron de a roisieme période dexplonion définie à
Pariele 31, évertuetlemert prorogés conformément aux dispesisiune de l'article 3.6, le
Cuntracanl societe a Mine un rapport détailé dennaut toutes Les infoertions
rœchriques et daosomiques relmives au asement déyémumbure aitsi dnuvert
élu, 8ù qui able selon le Coulructant, Le cuire connect! ou non de Ladies
écomrane.

Ce appt iluré notammenr Les formations avan: les cmrérisiques
Lésiogiques et pérophysiques du gisemet, 1 LEhiniiebon catimée du sisenent, les
éults des sets 2 essais de pruetion réalisée: une émde écanumique primaire
ea mise sa exploñatiou de giseureat

Tan quan dropunes priduiie à pari d'une découvert svan que selioci
at dlé déclarée comaide, s elle des pas unlitée pour 12 rédiamion do
Opérions Pémoièse où perds, sea soumie aus dispose de l'aicle 10.

Side Comacrt juge de déconne comme, met au Mie, dns Ts
Lens [53 mois sed, 1 voue du rappel vs à Ferticte 8. 6 an plus td rene

our voa lecpiratan da 1 misieme péaude des plauinn dti à Turuele 3.1,
Éenhelement proreaée confoiménont Bus drapoatinrs de Tariele À 8, une demande
dantorisaion exclusive dexpsaiun

Ladite demande préuisens Le déieiarian du Périmètre d'Eaploilaoc demandé, Luuel
eglenens La eurlace présumés du aise dLpdiossibures décor ei alé à
Finténeus du Périméne &'Explerion alors en cours de validité 1 sets aeccinpés des
ions leche sécéssares à dite délimitation,

La demande d'auoriaon exelusire d'expoiliion visés sé aecomsaiée d'un
srogramme de développement re pradsoion déc, comprenant none pour le
Het comcamné +

dé ame enmuien de observe néeupérables prouvées at probables et du péoil de
uduetion corepondin, nas qu'ane Se sur Lex méthode de récupéraion de
Hdroenderes le valotistien du Gue Nature;

D In description des mars ex natlaions mévesseies à a me en
sement, ils ni Le use de puis, Les inalattons requises pour a produit
Fa séparion, le inélement le dock a Le tango des ydrceabutes :

A Le pééramme nt Le eemdcr de réliaion denis rave etineallatians, à
compas La due de dériorge de a production:

Ah exiaution des ihvésrissememts de AGvaiopgeinent ax des Los d'éxainitatinn,
ain que ode écenemique confirmant le rares cemmerinl du zisument.

Le Miniare pour prupuser des révisions a modiBesiiuns mm prosnme de
Gévelopesment at de production susvisé, ai qu Hériaüte d'Exploitation demand,
en ke not au Coulréchunt avec loutés, Le juuestiune jugées vtles, dans es
Gaste-cinat-dix (00) jours saivanr la réception dudit programme. Leë dissem de
Farid 32 Sappliquerant audi programme ce qui sance me son adoption.

ex

on

ss

HI dune Façon génère, deux (2) examples de jou taxa, élades, mesures.
Anse on sortes résitals vu pros roue Bai qui et Érputée n eurmpIe
es Cdt Péurelies dans Le cadre lu présent Cora.

Luunes Les eartes, sosions et 1GuS num dcmmente géclegiques 03 géahssiquee a
dingruphies rñont Émis à La Direction de l'Enplorelica ct du Pévelonpeanert des
Hproenrbunes Bouts a 4 pp tarsparent qua pour raprodeion Lllrieure
sous ferme distalisée, be cu évéant.

Lu Past s'engager à considérer comme confidentiel et à te pus comarque à des
Ti, sont nn paré des dueumes et éehamiians se repponqat au Cpéraions
Péunlidres, pendu vus période de a st de Hague Lens demuments ce
chantillura roms nt ones, er en. car 65 zona à ane anne jusqu la date de
Taie renoueiation 68 çe qui concerne Les docranenés ct échanblons se apart à La
on sand.

Taxis, dhagne Partie por Falre rouge & ut rament à des Études olives aux
Cpérations Patrières par a dite Partie. Eux ei, 8 molificlion
à loutre Paris, ponmmant prendre crnnaeanre des Snfemutiuns afléruite aux
Dpéraons Pénoliènes e: devront fengeger 3 rputer Le précède cle de
contidennenté. Le Casvernement pure lumens tél des étuis de epaliène sat
Les avis pésciéres où Répotique Itarinpe de Ma ue à condition de 16 pas
publier perdane Ja période de con fdentiahié, sul aveu da Confriétant, des donées
rats ones parle Contritant

File juge sculattabe, Le Maire pourra également décider 3
“entidenaté prévue ou présent arte

sementer ls péril du

Le Goutéacgan devra sales au Mint fans es plus bras délais roue déscuverte de

Sibstanees minérales lleutute durant les Créations Pérelièes.

EVALUATION D'UNE DÉCOUVERTE ET OCTROI D'UKE AUTORISATION
EXCLUSIVE D'EXPLOITATION

Se Commsctant déenesre des Livdrceachäres dans Le Périmétre d'éxploraion. 1 dev
Le note par ecrit an Miro aussitôt que passible eL lues, aunonéat aux
égler de ait eu una dns l'nivsnie PE mean, le rot méeates à la
dérerciimion des indicze renéorené 10 cours du fcage. Dans les ueale 450) jou
nuivant Js dule de Eeméiure provisoire où d'amlon dé puis de déconne, la
Conortant devra coumeare au Ministre on Apport donrant toutes Les mais
ailes à late désastre etes records du Contour su Je pour ou
Féwluution de ladite désouverte

Sie d'onriene so oraprendre le avan eo le Ta dés suscisés,
somerrs avec diligence au. Minisse le proutsniine ptéysonnel des eva

aééahntes et ostimat du let cure, a plus Ed dan Ex si (0) mois
La date de motfihôn lé Fées visée A are D

La Contrtint devra aluns vageget avce Je meme de dilléene fes tre
d'évasion confamemert ne proromme ei, dant enrendu que Le diepositinns de
ice 5.3 'appliqueront sud programme.

Large des résultats acquis a cours hi dévelonpuiment if des changements au
prgnnne de évaimppernent de prédaelion Ici prog poura due mé où
ant La même procuré que celle vis ses our ox adoption init

Léna de Jariéation exclusive desploitlion sus acedé dans les fo an
igueur un Réublique Hlamique de Martens ur dev ietersenir dan. es qusste
&ine (53 jours save Ja date Frlupten de progamens de AVolQpRernene 2 de
odartinr,

sde Conracrant ebetue plusieurs décuvees commerces dms le Pérondire
Aeplortion, chacune den clés douers lieu 3 ne auarsstion exclusive
dexploiton <a comependuit à un Périmètre d'Expluiluion. Le nombre des
suunrhatiors vxclusiues d'espleiletiou et des Périmètre d'épioitation 5 afférents dans
Le émis dE pleraion mes ps né.

Si au cons de travaux afin à 'cetoi de l'autarsarion caler Fexphoitunion,
apparait que Je gisement à ne euemiax soytrique à cle inidlement prévue
confammnent à lie 9 3, Le Gusemement saoondera où Contient dass Le cube
de lauren ercsine d'exploianon da getoyée, kr sas supplément, à
nain que Fextemiun fasse paie integrated Pérr

A 8 que Ve Contructan urine der usant tecbmique de l'ostensian ani
derrandée

Au cas ui on sement sétendrait aude des inites du Médine d'Expioragon ea
nur de varié le Mine pourra exiger que le Centretant pile dei siserrenr
ssneltion avec ke iutaire de la sarfica sdasente suivant es dispositions d'un aceoed
die Gti, Dans Les x (6) mo Soieart Le formulation par le Minisre du som
exigence, Le Comratint deyra soumeiré au Minis, pour aparobuten, Le frogreme
de déveluppemeul d de srodnetion du gisement concemé, tb on uecord avec le
Hair de a rase adjacent

Le Comines dev démoerr des ondnulurs de dévelopuanent as Plus tard aix (6)
cie après la de doc de laulisatio evelasire explain visée  Lmici D
et der Le pau ee anima de lan,

Le Cnterant songe à céder os opértions dévioppennent es de puduscion
suivant les els de Pen en avage dans lindustie pérolière itemuinnnle qui
Permet d'assurer a recuperation Gcanemique smuinale des Hyioeatbures contenus
Lans Le isemert,

Le Conan chi à prunes dès que pusnible aux dde de réoupérenion sise
en corsltaten sue fe Mine £ aile de tels proof À, d'après l'apréciaiion da
Coremstem, is ganduine ré das des aulions économiques à ue anéliration du LE
de céeupération.

La Duiée de la période d'exploitation puasént laquelle de Cortenetent sa aurons à
ares Ta prod d'un some délaré crmmercal ct ficée à vingt (25) es à
<anpter de la date d'oxiroë de L'autarsgi nn xelusive d'epiiention Demresputiune

€

a

os

de développeanent ex espion acomnagnés netamment des strisiques de
prodeion 84 de vente des He arhures |

Gén es rome (0) jovrs aubvgnt La fin de chaque Fete, un rapport lab
aut Opérations Péholies aides pendre le Pimesre 4300k qui
comprendra cuamment une description des Dpérions Pétulièes réalisées st
A et détail des dépenses eng ées

A) deu le 1 CH) anèis sin ba Fin de choque Aide Cini, ma rapport tif

um Opéra Péatiren rées pod l'An Cie écoulée, ai qu'a
Sat détaille des dépenses égaues GI Un dé Qn personnel employé par le
Conraciu, Sdige. 1 pombre deniers, leur neteusli, Leur Fancson, Xe
menant Léa des sales ais qu'un apport sur lee sims médicaux €
ei Hour ir Bons,

Tai une, les cmopurs où documenté suivons soromt fourrés à In Direarion de
T'Enploradon e1 du Développement des Hydrceatbunes Buts inrmédiemenr Rp leur
blissernont Qu eu abnemron

di ui E) vrmplains fes nappe d'nudes
ete aires document y are

et de syrihèses péotogiques ainsi que

&) mis 6) oxomplalres des nmerts d'audis, de meme 4 d'nnerpréation
géphiques ira que loués Les es, PAF Sections où AIEES CREUMEN
Ans, La Direciun de PFaphoatin «du Déelypanent des Dvdrocahures
nds aura peus aux omnginanx de ous lee enregistrements rédlises {imdez
magiques où sil support 6e pour eur va demande, en eee de (2)
copies granitement, En mme le Conrcrnt Jengegs à come galuiteent
lesdits noirs pendsné un dune minis ds (LH uns savant Pesparaion
dn préaent Ca & à Lee eme à He Giépilion du Gouvernement, sur 84
demande +

à) deux (2) exemplaires des rapport d'implantation 6 de fi de Aa pour un
des tomges renises

di dur} exemple de routes les more, 1e, esais et dgrohics enr its
8 cour de forage ain que Le dssemblage avértuel sos fort cuntnoséL ave
représentation de ta Mhologie et autres données sristuntes pour dhucun des
das rés à

dune

exemplaire: do nimpar d'amalven, des test où sui de produon ;

D deux C2) exenieires de chaque rapport d'unises (pétrographie, biosnrraphis,
adm où autre) elfRémmdes au Le dures, Les déblis a Le Muides prélevés
Ans eee des forages rt y complex méga de disersua photographies
Faute

22 one porion raprésemm dl carre pres, des déblais de Forge prélevés das
Ghaque rats aus que 428 Shan des Mules gradiit pendant 165 ess où
esse de pren réron: épriement fourmi dans Les détais raisons, Lie
utie, eos 61 détas, en passes du Contraste à l'expiration du présent
Sc, seront rends cs Guuvememont î

j

Las Les cos (5) mofs subi l'achèvement des moraux d'évaluation, et au plus tré
crie BD) jou avant Fenpuron de a roisieme période dexplonion définie à
Pariele 31, évertuetlemert prorogés conformément aux dispesisiune de l'article 3.6, le
Cuntracanl societe a Mine un rapport détailé dennaut toutes Les infoertions
rœchriques et daosomiques relmives au asement déyémumbure aitsi dnuvert
élu, 8ù qui able selon le Coulructant, Le cuire connect! ou non de Ladies
écomrane.

Ce appt iluré notammenr Les formations avan: les cmrérisiques
Lésiogiques et pérophysiques du gisemet, 1 LEhiniiebon catimée du sisenent, les
éults des sets 2 essais de pruetion réalisée: une émde écanumique primaire
ea mise sa exploñatiou de giseureat

Tan quan dropunes priduiie à pari d'une découvert svan que selioci
at dlé déclarée comaide, s elle des pas unlitée pour 12 rédiamion do
Opérions Pémoièse où perds, sea soumie aus dispose de l'aicle 10.

Side Comacrt juge de déconne comme, met au Mie, dns Ts
Lens [53 mois sed, 1 voue du rappel vs à Ferticte 8. 6 an plus td rene

our voa lecpiratan da 1 misieme péaude des plauinn dti à Turuele 3.1,
Éenhelement proreaée confoiménont Bus drapoatinrs de Tariele À 8, une demande
dantorisaion exclusive dexpsaiun

Ladite demande préuisens Le déieiarian du Périmètre d'Eaploilaoc demandé, Luuel
eglenens La eurlace présumés du aise dLpdiossibures décor ei alé à
Finténeus du Périméne &'Explerion alors en cours de validité 1 sets aeccinpés des
ions leche sécéssares à dite délimitation,

La demande d'auoriaon exelusire d'expoiliion visés sé aecomsaiée d'un
srogramme de développement re pradsoion déc, comprenant none pour le
Het comcamné +

dé ame enmuien de observe néeupérables prouvées at probables et du péoil de
uduetion corepondin, nas qu'ane Se sur Lex méthode de récupéraion de
Hdroenderes le valotistien du Gue Nature;

D In description des mars ex natlaions mévesseies à a me en
sement, ils ni Le use de puis, Les inalattons requises pour a produit
Fa séparion, le inélement le dock a Le tango des ydrceabutes :

A Le pééramme nt Le eemdcr de réliaion denis rave etineallatians, à
compas La due de dériorge de a production:

Ah exiaution des ihvésrissememts de AGvaiopgeinent ax des Los d'éxainitatinn,
ain que ode écenemique confirmant le rares cemmerinl du zisument.

Le Miniare pour prupuser des révisions a modiBesiiuns mm prosnme de
Gévelopesment at de production susvisé, ai qu Hériaüte d'Exploitation demand,
en ke not au Coulréchunt avec loutés, Le juuestiune jugées vtles, dans es
Gaste-cinat-dix (00) jours saivanr la réception dudit programme. Leë dissem de
Farid 32 Sappliquerant audi programme ce qui sance me son adoption.

ex

on

ss

HI dune Façon génère, deux (2) examples de jou taxa, élades, mesures.
Anse on sortes résitals vu pros roue Bai qui et Érputée n eurmpIe
es Cdt Péurelies dans Le cadre lu présent Cora.

Luunes Les eartes, sosions et 1GuS num dcmmente géclegiques 03 géahssiquee a
dingruphies rñont Émis à La Direction de l'Enplorelica ct du Pévelonpeanert des
Hproenrbunes Bouts a 4 pp tarsparent qua pour raprodeion Lllrieure
sous ferme distalisée, be cu évéant.

Lu Past s'engager à considérer comme confidentiel et à te pus comarque à des
Ti, sont nn paré des dueumes et éehamiians se repponqat au Cpéraions
Péunlidres, pendu vus période de a st de Hague Lens demuments ce
chantillura roms nt ones, er en. car 65 zona à ane anne jusqu la date de
Taie renoueiation 68 çe qui concerne Les docranenés ct échanblons se apart à La
on sand.

Taxis, dhagne Partie por Falre rouge & ut rament à des Études olives aux
Cpérations Patrières par a dite Partie. Eux ei, 8 molificlion
à loutre Paris, ponmmant prendre crnnaeanre des Snfemutiuns afléruite aux
Dpéraons Pénoliènes e: devront fengeger 3 rputer Le précède cle de
contidennenté. Le Casvernement pure lumens tél des étuis de epaliène sat
Les avis pésciéres où Répotique Itarinpe de Ma ue à condition de 16 pas
publier perdane Ja période de con fdentiahié, sul aveu da Confriétant, des donées
rats ones parle Contritant

File juge sculattabe, Le Maire pourra également décider 3
“entidenaté prévue ou présent arte

sementer ls péril du

Le Goutéacgan devra sales au Mint fans es plus bras délais roue déscuverte de

Sibstanees minérales lleutute durant les Créations Pérelièes.

EVALUATION D'UNE DÉCOUVERTE ET OCTROI D'UKE AUTORISATION
EXCLUSIVE D'EXPLOITATION

Se Commsctant déenesre des Livdrceachäres dans Le Périmétre d'éxploraion. 1 dev
Le note par ecrit an Miro aussitôt que passible eL lues, aunonéat aux
égler de ait eu una dns l'nivsnie PE mean, le rot méeates à la
dérerciimion des indicze renéorené 10 cours du fcage. Dans les ueale 450) jou
nuivant Js dule de Eeméiure provisoire où d'amlon dé puis de déconne, la
Conortant devra coumeare au Ministre on Apport donrant toutes Les mais
ailes à late désastre etes records du Contour su Je pour ou
Féwluution de ladite désouverte

Sie d'onriene so oraprendre le avan eo le Ta dés suscisés,
somerrs avec diligence au. Minisse le proutsniine ptéysonnel des eva

aééahntes et ostimat du let cure, a plus Ed dan Ex si (0) mois
La date de motfihôn lé Fées visée A are D

La Contrtint devra aluns vageget avce Je meme de dilléene fes tre
d'évasion confamemert ne proromme ei, dant enrendu que Le diepositinns de
ice 5.3 'appliqueront sud programme.

Large des résultats acquis a cours hi dévelonpuiment if des changements au
prgnnne de évaimppernent de prédaelion Ici prog poura due mé où
ant La même procuré que celle vis ses our ox adoption init

Léna de Jariéation exclusive desploitlion sus acedé dans les fo an
igueur un Réublique Hlamique de Martens ur dev ietersenir dan. es qusste
&ine (53 jours save Ja date Frlupten de progamens de AVolQpRernene 2 de
odartinr,

sde Conracrant ebetue plusieurs décuvees commerces dms le Pérondire
Aeplortion, chacune den clés douers lieu 3 ne auarsstion exclusive
dexploiton <a comependuit à un Périmètre d'Expluiluion. Le nombre des
suunrhatiors vxclusiues d'espleiletiou et des Périmètre d'épioitation 5 afférents dans
Le émis dE pleraion mes ps né.

Si au cons de travaux afin à 'cetoi de l'autarsarion caler Fexphoitunion,
apparait que Je gisement à ne euemiax soytrique à cle inidlement prévue
confammnent à lie 9 3, Le Gusemement saoondera où Contient dass Le cube
de lauren ercsine d'exploianon da getoyée, kr sas supplément, à
nain que Fextemiun fasse paie integrated Pérr

A 8 que Ve Contructan urine der usant tecbmique de l'ostensian ani
derrandée

Au cas ui on sement sétendrait aude des inites du Médine d'Expioragon ea
nur de varié le Mine pourra exiger que le Centretant pile dei siserrenr
ssneltion avec ke iutaire de la sarfica sdasente suivant es dispositions d'un aceoed
die Gti, Dans Les x (6) mo Soieart Le formulation par le Minisre du som
exigence, Le Comratint deyra soumeiré au Minis, pour aparobuten, Le frogreme
de déveluppemeul d de srodnetion du gisement concemé, tb on uecord avec le
Hair de a rase adjacent

Le Comines dev démoerr des ondnulurs de dévelopuanent as Plus tard aix (6)
cie après la de doc de laulisatio evelasire explain visée  Lmici D
et der Le pau ee anima de lan,

Le Cnterant songe à céder os opértions dévioppennent es de puduscion
suivant les els de Pen en avage dans lindustie pérolière itemuinnnle qui
Permet d'assurer a recuperation Gcanemique smuinale des Hyioeatbures contenus
Lans Le isemert,

Le Conan chi à prunes dès que pusnible aux dde de réoupérenion sise
en corsltaten sue fe Mine £ aile de tels proof À, d'après l'apréciaiion da
Coremstem, is ganduine ré das des aulions économiques à ue anéliration du LE
de céeupération.

La Duiée de la période d'exploitation puasént laquelle de Cortenetent sa aurons à
ares Ta prod d'un some délaré crmmercal ct ficée à vingt (25) es à
<anpter de la date d'oxiroë de L'autarsgi nn xelusive d'epiiention Demresputiune

€

a

os

de développeanent ex espion acomnagnés netamment des strisiques de
prodeion 84 de vente des He arhures |

Gén es rome (0) jovrs aubvgnt La fin de chaque Fete, un rapport lab
aut Opérations Péholies aides pendre le Pimesre 4300k qui
comprendra cuamment une description des Dpérions Pétulièes réalisées st
A et détail des dépenses eng ées

A) deu le 1 CH) anèis sin ba Fin de choque Aide Cini, ma rapport tif

um Opéra Péatiren rées pod l'An Cie écoulée, ai qu'a
Sat détaille des dépenses égaues GI Un dé Qn personnel employé par le
Conraciu, Sdige. 1 pombre deniers, leur neteusli, Leur Fancson, Xe
menant Léa des sales ais qu'un apport sur lee sims médicaux €
ei Hour ir Bons,

Tai une, les cmopurs où documenté suivons soromt fourrés à In Direarion de
T'Enploradon e1 du Développement des Hydrceatbunes Buts inrmédiemenr Rp leur
blissernont Qu eu abnemron

di ui E) vrmplains fes nappe d'nudes
ete aires document y are

et de syrihèses péotogiques ainsi que

&) mis 6) oxomplalres des nmerts d'audis, de meme 4 d'nnerpréation
géphiques ira que loués Les es, PAF Sections où AIEES CREUMEN
Ans, La Direciun de PFaphoatin «du Déelypanent des Dvdrocahures
nds aura peus aux omnginanx de ous lee enregistrements rédlises {imdez
magiques où sil support 6e pour eur va demande, en eee de (2)
copies granitement, En mme le Conrcrnt Jengegs à come galuiteent
lesdits noirs pendsné un dune minis ds (LH uns savant Pesparaion
dn préaent Ca & à Lee eme à He Giépilion du Gouvernement, sur 84
demande +

à) deux (2) exemplaires des rapport d'implantation 6 de fi de Aa pour un
des tomges renises

di dur} exemple de routes les more, 1e, esais et dgrohics enr its
8 cour de forage ain que Le dssemblage avértuel sos fort cuntnoséL ave
représentation de ta Mhologie et autres données sristuntes pour dhucun des
das rés à

dune

exemplaire: do nimpar d'amalven, des test où sui de produon ;

D deux C2) exenieires de chaque rapport d'unises (pétrographie, biosnrraphis,
adm où autre) elfRémmdes au Le dures, Les déblis a Le Muides prélevés
Ans eee des forages rt y complex méga de disersua photographies
Faute

22 one porion raprésemm dl carre pres, des déblais de Forge prélevés das
Ghaque rats aus que 428 Shan des Mules gradiit pendant 165 ess où
esse de pren réron: épriement fourmi dans Les détais raisons, Lie
utie, eos 61 détas, en passes du Contraste à l'expiration du présent
Sc, seront rends cs Guuvememont î

j

Las Les cos (5) mofs subi l'achèvement des moraux d'évaluation, et au plus tré
crie BD) jou avant Fenpuron de a roisieme période dexplonion définie à
Pariele 31, évertuetlemert prorogés conformément aux dispesisiune de l'article 3.6, le
Cuntracanl societe a Mine un rapport détailé dennaut toutes Les infoertions
rœchriques et daosomiques relmives au asement déyémumbure aitsi dnuvert
élu, 8ù qui able selon le Coulructant, Le cuire connect! ou non de Ladies
écomrane.

Ce appt iluré notammenr Les formations avan: les cmrérisiques
Lésiogiques et pérophysiques du gisemet, 1 LEhiniiebon catimée du sisenent, les
éults des sets 2 essais de pruetion réalisée: une émde écanumique primaire
ea mise sa exploñatiou de giseureat

Tan quan dropunes priduiie à pari d'une découvert svan que selioci
at dlé déclarée comaide, s elle des pas unlitée pour 12 rédiamion do
Opérions Pémoièse où perds, sea soumie aus dispose de l'aicle 10.

Side Comacrt juge de déconne comme, met au Mie, dns Ts
Lens [53 mois sed, 1 voue du rappel vs à Ferticte 8. 6 an plus td rene

our voa lecpiratan da 1 misieme péaude des plauinn dti à Turuele 3.1,
Éenhelement proreaée confoiménont Bus drapoatinrs de Tariele À 8, une demande
dantorisaion exclusive dexpsaiun

Ladite demande préuisens Le déieiarian du Périmètre d'Eaploilaoc demandé, Luuel
eglenens La eurlace présumés du aise dLpdiossibures décor ei alé à
Finténeus du Périméne &'Explerion alors en cours de validité 1 sets aeccinpés des
ions leche sécéssares à dite délimitation,

La demande d'auoriaon exelusire d'expoiliion visés sé aecomsaiée d'un
srogramme de développement re pradsoion déc, comprenant none pour le
Het comcamné +

dé ame enmuien de observe néeupérables prouvées at probables et du péoil de
uduetion corepondin, nas qu'ane Se sur Lex méthode de récupéraion de
Hdroenderes le valotistien du Gue Nature;

D In description des mars ex natlaions mévesseies à a me en
sement, ils ni Le use de puis, Les inalattons requises pour a produit
Fa séparion, le inélement le dock a Le tango des ydrceabutes :

A Le pééramme nt Le eemdcr de réliaion denis rave etineallatians, à
compas La due de dériorge de a production:

Ah exiaution des ihvésrissememts de AGvaiopgeinent ax des Los d'éxainitatinn,
ain que ode écenemique confirmant le rares cemmerinl du zisument.

Le Miniare pour prupuser des révisions a modiBesiiuns mm prosnme de
Gévelopesment at de production susvisé, ai qu Hériaüte d'Exploitation demand,
en ke not au Coulréchunt avec loutés, Le juuestiune jugées vtles, dans es
Gaste-cinat-dix (00) jours saivanr la réception dudit programme. Leë dissem de
Farid 32 Sappliquerant audi programme ce qui sance me son adoption.

ex

on

ss

HI dune Façon génère, deux (2) examples de jou taxa, élades, mesures.
Anse on sortes résitals vu pros roue Bai qui et Érputée n eurmpIe
es Cdt Péurelies dans Le cadre lu présent Cora.

Luunes Les eartes, sosions et 1GuS num dcmmente géclegiques 03 géahssiquee a
dingruphies rñont Émis à La Direction de l'Enplorelica ct du Pévelonpeanert des
Hproenrbunes Bouts a 4 pp tarsparent qua pour raprodeion Lllrieure
sous ferme distalisée, be cu évéant.

Lu Past s'engager à considérer comme confidentiel et à te pus comarque à des
Ti, sont nn paré des dueumes et éehamiians se repponqat au Cpéraions
Péunlidres, pendu vus période de a st de Hague Lens demuments ce
chantillura roms nt ones, er en. car 65 zona à ane anne jusqu la date de
Taie renoueiation 68 çe qui concerne Les docranenés ct échanblons se apart à La
on sand.

Taxis, dhagne Partie por Falre rouge & ut rament à des Études olives aux
Cpérations Patrières par a dite Partie. Eux ei, 8 molificlion
à loutre Paris, ponmmant prendre crnnaeanre des Snfemutiuns afléruite aux
Dpéraons Pénoliènes e: devront fengeger 3 rputer Le précède cle de
contidennenté. Le Casvernement pure lumens tél des étuis de epaliène sat
Les avis pésciéres où Répotique Itarinpe de Ma ue à condition de 16 pas
publier perdane Ja période de con fdentiahié, sul aveu da Confriétant, des donées
rats ones parle Contritant

File juge sculattabe, Le Maire pourra également décider 3
“entidenaté prévue ou présent arte

sementer ls péril du

Le Goutéacgan devra sales au Mint fans es plus bras délais roue déscuverte de

Sibstanees minérales lleutute durant les Créations Pérelièes.

EVALUATION D'UNE DÉCOUVERTE ET OCTROI D'UKE AUTORISATION
EXCLUSIVE D'EXPLOITATION

Se Commsctant déenesre des Livdrceachäres dans Le Périmétre d'éxploraion. 1 dev
Le note par ecrit an Miro aussitôt que passible eL lues, aunonéat aux
égler de ait eu una dns l'nivsnie PE mean, le rot méeates à la
dérerciimion des indicze renéorené 10 cours du fcage. Dans les ueale 450) jou
nuivant Js dule de Eeméiure provisoire où d'amlon dé puis de déconne, la
Conortant devra coumeare au Ministre on Apport donrant toutes Les mais
ailes à late désastre etes records du Contour su Je pour ou
Féwluution de ladite désouverte

Sie d'onriene so oraprendre le avan eo le Ta dés suscisés,
somerrs avec diligence au. Minisse le proutsniine ptéysonnel des eva

aééahntes et ostimat du let cure, a plus Ed dan Ex si (0) mois
La date de motfihôn lé Fées visée A are D

La Contrtint devra aluns vageget avce Je meme de dilléene fes tre
d'évasion confamemert ne proromme ei, dant enrendu que Le diepositinns de
ice 5.3 'appliqueront sud programme.

Large des résultats acquis a cours hi dévelonpuiment if des changements au
prgnnne de évaimppernent de prédaelion Ici prog poura due mé où
ant La même procuré que celle vis ses our ox adoption init

Léna de Jariéation exclusive desploitlion sus acedé dans les fo an
igueur un Réublique Hlamique de Martens ur dev ietersenir dan. es qusste
&ine (53 jours save Ja date Frlupten de progamens de AVolQpRernene 2 de
odartinr,

sde Conracrant ebetue plusieurs décuvees commerces dms le Pérondire
Aeplortion, chacune den clés douers lieu 3 ne auarsstion exclusive
dexploiton <a comependuit à un Périmètre d'Expluiluion. Le nombre des
suunrhatiors vxclusiues d'espleiletiou et des Périmètre d'épioitation 5 afférents dans
Le émis dE pleraion mes ps né.

Si au cons de travaux afin à 'cetoi de l'autarsarion caler Fexphoitunion,
apparait que Je gisement à ne euemiax soytrique à cle inidlement prévue
confammnent à lie 9 3, Le Gusemement saoondera où Contient dass Le cube
de lauren ercsine d'exploianon da getoyée, kr sas supplément, à
nain que Fextemiun fasse paie integrated Pérr

A 8 que Ve Contructan urine der usant tecbmique de l'ostensian ani
derrandée

Au cas ui on sement sétendrait aude des inites du Médine d'Expioragon ea
nur de varié le Mine pourra exiger que le Centretant pile dei siserrenr
ssneltion avec ke iutaire de la sarfica sdasente suivant es dispositions d'un aceoed
die Gti, Dans Les x (6) mo Soieart Le formulation par le Minisre du som
exigence, Le Comratint deyra soumeiré au Minis, pour aparobuten, Le frogreme
de déveluppemeul d de srodnetion du gisement concemé, tb on uecord avec le
Hair de a rase adjacent

Le Comines dev démoerr des ondnulurs de dévelopuanent as Plus tard aix (6)
cie après la de doc de laulisatio evelasire explain visée  Lmici D
et der Le pau ee anima de lan,

Le Cnterant songe à céder os opértions dévioppennent es de puduscion
suivant les els de Pen en avage dans lindustie pérolière itemuinnnle qui
Permet d'assurer a recuperation Gcanemique smuinale des Hyioeatbures contenus
Lans Le isemert,

Le Conan chi à prunes dès que pusnible aux dde de réoupérenion sise
en corsltaten sue fe Mine £ aile de tels proof À, d'après l'apréciaiion da
Coremstem, is ganduine ré das des aulions économiques à ue anéliration du LE
de céeupération.

La Duiée de la période d'exploitation puasént laquelle de Cortenetent sa aurons à
ares Ta prod d'un some délaré crmmercal ct ficée à vingt (25) es à
<anpter de la date d'oxiroë de L'autarsgi nn xelusive d'epiiention Demresputiune

€

a

ÉrË

os

os

LE

À Texpitaion de In pédode inile dia déirie ci dessu, lauuriation
Sxshshe d'exploiahon euepondante pure ne remavelée qour ue péroue
sadiiommelle de dix (10) are uu plas, en eus de denunde muvée du Conlrsctont
de as Ministre ag ans un CL) 29 avant dire expruiton, à condition. qe le
Contactans aie rempli toutes se dblguions couru Giant la pénode
d'ésplotition nitate et juin une produeior cammorcile à pair du Périmètre
d'explotiion cancems rote pussibie ae delà de a periode intl d'Enpleitien

Pout aout gieement yon dummé Heu à l'ouri Cune auriation exclusive
d'expiaiation, Le Conactant remage 2 Héaiser à 0 fruis ee à 509 propre risque
Finmneior rues les Opérations Périère. tee 1évessales à Le mis en exploitation
du éisemient ul à 39 peubuctiot, couféinemeit an progaemme de Gdvepemen et de
prod cop.

Tontefbis 1 Le Campus peur Brad pre vempnible au cours du pengramme de
déculeppanent 2 de produclion que lexgloitetion dudit gisement ne pe Etre
commerciale ose rerréhle, Men que Le puits de décousere et tes tai d'évaalia
sient sonduit à Foctri dun astemétiun exclraive d'explotution conformément au
Présent Conti, Le Ministre dergage à re pas ob fe Coniretnt à poursuivre Les
Gaves pour mec ce Béemear em sruilecor smnf à le Miniete écris au
Contrastant des avantages Aaueiers qui fendraien:l'ecblatalion 1631, TON 1e cas
où de Constant re poursuit pas les troraux d'exphaarion à si 3e Mini Le Li
denarde, Le Centracant renoneers à 'atdsation exclisire d'exploitation concret
au rit qu sont anche,

Le Courant pan à lent moment, soue rise de 1e noter an Ministre avec un
ét d'au moine Six (6) mois, rénccer otilement vu parement à chaine de ses
amorsatiurs exdusves dexplnitation, à condiin d'avoir salut à lous Les
sbligations prévues dans Le présent: Conte.

Le Comractant Senage plant Le dune des antorrations excives d'expletaion à
prie emruellenue ds quentiés raisonnables de Poule Brut de chaque gisement
da les mes génélement admises dons liaduidrie pérrilère temalonal en.
etant paneiaalemenx en condralon ls régles de Line ous valides giements
Gt  ceupénion vpiule des reves d'éioebunes dame des onnéions
Ancenis penis 1 durée des auterisgions exclusives explaalion concertée.

L'anét de 1e production pendu une dmrée d'ou moin fx 46) mois décidée pur Te
Contractine san l'acoid du Minisue pour esisiae l'auto 6 présent Connat
as Is conditions prévues à Paricle 2

Pendant Es durée de Pautericion exclaive d'explortion, le Miritre pourra, avee un
réa d'au mois six 6) mobs, damaner qu Coriracäau 'abauduinmer immelitement
ti contrat tous sès BG eur surrice présumée d'en déroute, 5 cempris
sur es Hyrouambunes qui pnurrai Ge poil à part de ladie découverte, si Le
Contractant

2 ua pas soumis an programme de davsux d'évalhalion de cle découverte dans
un dé de dixchuit (EEE mois van Eu te de eut su Minise dl a
découverte,

\y

La qumié de Péirile Br rest ss cous de chaque née Civile aps que Le

saut a prélevé sur Je production totale de Pérale Br ln portion nés au
remrment des Cas Pérolies suivant les dsponitiens de Pad 102, 28ts
mt Gite Le Guernement x 1 Cuntetanr 1 façon rate

“Trnuehe de prdietion Part du Gouvernement Pari du Conéractant

totale Jouraaltère
de Pétrole Brut

Le Bis par jar

Inféneure à 25.000 = és
ais de 780003 7.000 “ ELA
is. de 75.061 à 100.000 ae seu
Hi, sapéreure à 106.009 sus so

Lorsque le produntion de pétrnle coco en Fu Profonde où d'u périmé désigné
éaphiaten de ga seulement Je quitté de Pétéoie im ou de valeur équivalere de
7 resrant ms cours de chige Année Cite après que Le Cenactant a élevé sur Le
Rrduetion olele de Féroé Hit da ferion néeosuae dt rencanrement des Coté
Preis irait le diaponitions de l'ile 10.2 sers parleur Le Cespemeniens
ie Connie Le RG SUIVANTE

rate de produetion
rate journalière

de Pétrole Brut

Len Bars pur jour}

Part du Gouvernement Part du Comtraetant

Inirioure à 2560 su
Puis, de 24 00 à 75 00 55%
Pau, de 73 LU à LO0.000 #5
Puis supérieure à 100.500 DE

Pour l'appliearion du présene uricle, le eme production ste joue
igthne neyen de production Wie jouée dis lemme des T'érimèmes
Alain A mène Cum, pendant ane pére dei (AU) jours consécutifs

La past de product revenant an Contrcinst sers caumine mx dpostiona Fivales
visées alice I

2 Gouverenent pourra racsenir sa par die produeion définie à l'aile 13, soit et

Faure, su an pes

Se Cianmemeront dire voir en due tou ou parie de sa par de production
défini à laide 103, 16 Mina devei ee aviser 1e Er

qure-vings-dix (60) jours avant le début du Temeux court, on 0
guuree exacte gui désre roaioir on name durant edit Tete gi lei modalités de
Hxraiton,

16

on

ua

D où ne déclare pes Le gisement commencé Sens um déta deux (2) ae suivent
auhévement deu trtsaux d'évaluation de la déconete.

La Gouverrement para als réserve fire cédiser tous tva d'évañumion, de
déveopemens, de procucon, de irdieina, de Hhspot 6. de coxmercialisalian
réf à cute éeoiverte, se aucun coteparte pour le Comtraeten, à sontion
uieis, de pas parler rétaéiee à la raliation des Dpaations Perroères Pac 2e
Cancer

Si cote déserte est Iiiglemert, conaditèrée sous rentble, ais Ton juge quelie
pourait de rene dans Le fan, le Contactat aa 6 dual de demandé Fextenscon
es périodes eidesaux pone na mis de di ($) ar. Carto demande ne pur Etre
eée par Le Mist 1 rechmiquement vaine,

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCEION

Dès ie commencement dune prolueion régulière de Poire rat dans Le cadre dune
nanorsaton ééclesire d'exphasaion, Re Cent dengoge à eoramerlheer toute I
rdc de Pétrole Brut chueue et mesurée start Les cées dé l'a Eu Waage É0S
Péndnie pétrolière itermaimle, cons Léman aux dispo ins ci-dessous

Pour le Hronmemen des Coûts Pévutiers, Le Canin joura rerenie Mromeni.
Shaque Année Cvile une poriun de ls production toile de Pérèle Bout 20 auevn ces.
supérieure à chrquante pour cent (56 %6ÿ de la quantité globale de l'étrole Rrut qu nc
a uilisée dans les Opérations letrolières, ai perdue, où seuisment tal pueeniane
imfesur qua serait nécessaire at sufisurt

Létsque ln prtseion de pére s'ketne 2 Fau Profonde, La porion roueurrable des
Lars Polos ser anse juan à sobtante pourcent (606 de I production totale
de pétrole eau de ga

AA cas 09 Le Contrat le Gonvemement se asie mis d'acocrd pour puncéder au
éreleppement 2: à Tsplolation durs sesalabon de gaz comen moins de: 10%
de pétrole eos de candensne por nine, le grsement sers désigué ue périmène
d'exploialion de gaz œulement et ls portion ruine de Caiis Pérolices sen
supmemés Jaqué robrante pourcent 0%} de lu prod ils de ga etuu de
Péole Br,

La valeur el portion de production tou de Péuole Br allouée au recouvrement pus
le Conbacrant des Coûts Mérollurs, die à Tufmés présédems sem calculée
confpanénent ua dispositions de latte 14

Si au gours dune qelennque Aimé Ed, es Cas Péri us eneore ecavrés
pur le Chnlragiant, en applicain des disposons da présent lie 10.2, dépursent
F'équivaient en valeur de cmgrumte pour san (50 4) vu dam 1e ea d'une expluittion et
Eau Profonde ou dun périmées denplerlion de que suluréeni meiséhie POUPEE
(60%) de M prod totale de Pas Bout eufcalée same indiqué ci-desas, Le
atolus Be pouvant être aina rcuré dans l'Amée CiviI oinsidérée seu apré sur Lt

au ke Anmeoa Chez suivantes juagreu mouvement oia) des Cnêts l'étehers ou La
Si de present ont

À

D de but A1 &é ané par des Pts que fe Contraoiont ne soumis à aucun
msn de vale de He part de proton du Gouvernement deal 1e derés sert
ipérieute à un (Eau sans que Le Mini n'y consent par rit

Sie Gouvemement désire recevoir en spbees vou au paie de sa pue 60 pradmetion
éfimie à l'atiche LOL, du si Le Mise ma pa avisé Le Confractaut de sa décision de
Recevoir a pat de produeinn en mue eomfoerémet à Tariele 1 5e Cantet et
dus de commercialiser Le par fe production du Gouvermaneut à prendie cn CSDècEs
pour le Testre coneurné. Re procéder aux éntévemnents Ge cee purs au eu de
Times, dde verser mu Dovromemmt, na Bei tone (AU) jou suivant cage
exlékemenn, ui mass égal au proc de le quantité comerpamdint à la part de
modern a Gouvemement par Le prix de verre défini l'article 4.

Le Minitre durs Le dois de demander 12 réglement des veau de se quotepurt de
pradtition arr par Le Combat ee Dole on ex aie autre momie or rie
ans Laquelle La renvactio à eu eu:

HEGIME FISCAL

Le Contre ask à raie de nes Gérations Péreliéres, asie à fimmpér iréci ur
Les bénéfices prévu &ù Cols Général des Ile, coafomément aux dismoétions de
Poor a FETE du 13 maverbte LORS relative a régime juridgse c Hal de Le
recherche a de l'exploitation des Hyracafhures di ennturnemuent ane Sispusitions dt
présent Gr

Les hénéfiose mes que le Caire reice de onsmible de ses Cnéraen: Péttiètes
ur Le tete de à République Iamique de Mangitamie. à l'excrpllon des péter
en Eau Probe us d'un preement de a seulement, nor passible d'un impôt direct de
ace pour er (401) cle sur dit béuéices nes.

Au eas où es bénétices nets am tipur Lo Comet des Opérations Pétrole en
Profonde, un ipôl direct devine, pur cent (29%) sera eufeulé sur lsdlir
Haies nets

Au eut ut ler buis nets sat ref par Je Conttsctant des Upérations Pétroliéres
ans uv gisement dÉSQNE de pu Seulement, un impôt cree de Uene-cing pour cent
186 sers alu sur lesdits Bénéfices nets

LU es spésfiguement eme que Las dispistions du présem amie 11 s'appliquent
ldisiduelenen à l'égard de toutes Je emités cunsliuent Le Conreutant nu dire di
résene Con

Le Coniractaat térdtn, par Aude Cixile, té conplahiité séparée des COpérariont
Pérlièces qu pense désélr compte de réfrans ec da bi fuit asso a
Dex HE desdites Gpéracions que les émet d'au de passif qui 3 sort ects
eu de rachat irertament

4
4
Es

ÉrË

os

os

LE

À Texpitaion de In pédode inile dia déirie ci dessu, lauuriation
Sxshshe d'exploiahon euepondante pure ne remavelée qour ue péroue
sadiiommelle de dix (10) are uu plas, en eus de denunde muvée du Conlrsctont
de as Ministre ag ans un CL) 29 avant dire expruiton, à condition. qe le
Contactans aie rempli toutes se dblguions couru Giant la pénode
d'ésplotition nitate et juin une produeior cammorcile à pair du Périmètre
d'explotiion cancems rote pussibie ae delà de a periode intl d'Enpleitien

Pout aout gieement yon dummé Heu à l'ouri Cune auriation exclusive
d'expiaiation, Le Conactant remage 2 Héaiser à 0 fruis ee à 509 propre risque
Finmneior rues les Opérations Périère. tee 1évessales à Le mis en exploitation
du éisemient ul à 39 peubuctiot, couféinemeit an progaemme de Gdvepemen et de
prod cop.

Tontefbis 1 Le Campus peur Brad pre vempnible au cours du pengramme de
déculeppanent 2 de produclion que lexgloitetion dudit gisement ne pe Etre
commerciale ose rerréhle, Men que Le puits de décousere et tes tai d'évaalia
sient sonduit à Foctri dun astemétiun exclraive d'explotution conformément au
Présent Conti, Le Ministre dergage à re pas ob fe Coniretnt à poursuivre Les
Gaves pour mec ce Béemear em sruilecor smnf à le Miniete écris au
Contrastant des avantages Aaueiers qui fendraien:l'ecblatalion 1631, TON 1e cas
où de Constant re poursuit pas les troraux d'exphaarion à si 3e Mini Le Li
denarde, Le Centracant renoneers à 'atdsation exclisire d'exploitation concret
au rit qu sont anche,

Le Courant pan à lent moment, soue rise de 1e noter an Ministre avec un
ét d'au moine Six (6) mois, rénccer otilement vu parement à chaine de ses
amorsatiurs exdusves dexplnitation, à condiin d'avoir salut à lous Les
sbligations prévues dans Le présent: Conte.

Le Comractant Senage plant Le dune des antorrations excives d'expletaion à
prie emruellenue ds quentiés raisonnables de Poule Brut de chaque gisement
da les mes génélement admises dons liaduidrie pérrilère temalonal en.
etant paneiaalemenx en condralon ls régles de Line ous valides giements
Gt  ceupénion vpiule des reves d'éioebunes dame des onnéions
Ancenis penis 1 durée des auterisgions exclusives explaalion concertée.

L'anét de 1e production pendu une dmrée d'ou moin fx 46) mois décidée pur Te
Contractine san l'acoid du Minisue pour esisiae l'auto 6 présent Connat
as Is conditions prévues à Paricle 2

Pendant Es durée de Pautericion exclaive d'explortion, le Miritre pourra, avee un
réa d'au mois six 6) mobs, damaner qu Coriracäau 'abauduinmer immelitement
ti contrat tous sès BG eur surrice présumée d'en déroute, 5 cempris
sur es Hyrouambunes qui pnurrai Ge poil à part de ladie découverte, si Le
Contractant

2 ua pas soumis an programme de davsux d'évalhalion de cle découverte dans
un dé de dixchuit (EEE mois van Eu te de eut su Minise dl a
découverte,

\y

La qumié de Péirile Br rest ss cous de chaque née Civile aps que Le

saut a prélevé sur Je production totale de Pérale Br ln portion nés au
remrment des Cas Pérolies suivant les dsponitiens de Pad 102, 28ts
mt Gite Le Guernement x 1 Cuntetanr 1 façon rate

“Trnuehe de prdietion Part du Gouvernement Pari du Conéractant

totale Jouraaltère
de Pétrole Brut

Le Bis par jar

Inféneure à 25.000 = és
ais de 780003 7.000 “ ELA
is. de 75.061 à 100.000 ae seu
Hi, sapéreure à 106.009 sus so

Lorsque le produntion de pétrnle coco en Fu Profonde où d'u périmé désigné
éaphiaten de ga seulement Je quitté de Pétéoie im ou de valeur équivalere de
7 resrant ms cours de chige Année Cite après que Le Cenactant a élevé sur Le
Rrduetion olele de Féroé Hit da ferion néeosuae dt rencanrement des Coté
Preis irait le diaponitions de l'ile 10.2 sers parleur Le Cespemeniens
ie Connie Le RG SUIVANTE

rate de produetion
rate journalière

de Pétrole Brut

Len Bars pur jour}

Part du Gouvernement Part du Comtraetant

Inirioure à 2560 su
Puis, de 24 00 à 75 00 55%
Pau, de 73 LU à LO0.000 #5
Puis supérieure à 100.500 DE

Pour l'appliearion du présene uricle, le eme production ste joue
igthne neyen de production Wie jouée dis lemme des T'érimèmes
Alain A mène Cum, pendant ane pére dei (AU) jours consécutifs

La past de product revenant an Contrcinst sers caumine mx dpostiona Fivales
visées alice I

2 Gouverenent pourra racsenir sa par die produeion définie à l'aile 13, soit et

Faure, su an pes

Se Cianmemeront dire voir en due tou ou parie de sa par de production
défini à laide 103, 16 Mina devei ee aviser 1e Er

qure-vings-dix (60) jours avant le début du Temeux court, on 0
guuree exacte gui désre roaioir on name durant edit Tete gi lei modalités de
Hxraiton,

16

on

ua

D où ne déclare pes Le gisement commencé Sens um déta deux (2) ae suivent
auhévement deu trtsaux d'évaluation de la déconete.

La Gouverrement para als réserve fire cédiser tous tva d'évañumion, de
déveopemens, de procucon, de irdieina, de Hhspot 6. de coxmercialisalian
réf à cute éeoiverte, se aucun coteparte pour le Comtraeten, à sontion
uieis, de pas parler rétaéiee à la raliation des Dpaations Perroères Pac 2e
Cancer

Si cote déserte est Iiiglemert, conaditèrée sous rentble, ais Ton juge quelie
pourait de rene dans Le fan, le Contactat aa 6 dual de demandé Fextenscon
es périodes eidesaux pone na mis de di ($) ar. Carto demande ne pur Etre
eée par Le Mist 1 rechmiquement vaine,

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCEION

Dès ie commencement dune prolueion régulière de Poire rat dans Le cadre dune
nanorsaton ééclesire d'exphasaion, Re Cent dengoge à eoramerlheer toute I
rdc de Pétrole Brut chueue et mesurée start Les cées dé l'a Eu Waage É0S
Péndnie pétrolière itermaimle, cons Léman aux dispo ins ci-dessous

Pour le Hronmemen des Coûts Pévutiers, Le Canin joura rerenie Mromeni.
Shaque Année Cvile une poriun de ls production toile de Pérèle Bout 20 auevn ces.
supérieure à chrquante pour cent (56 %6ÿ de la quantité globale de l'étrole Rrut qu nc
a uilisée dans les Opérations letrolières, ai perdue, où seuisment tal pueeniane
imfesur qua serait nécessaire at sufisurt

Létsque ln prtseion de pére s'ketne 2 Fau Profonde, La porion roueurrable des
Lars Polos ser anse juan à sobtante pourcent (606 de I production totale
de pétrole eau de ga

AA cas 09 Le Contrat le Gonvemement se asie mis d'acocrd pour puncéder au
éreleppement 2: à Tsplolation durs sesalabon de gaz comen moins de: 10%
de pétrole eos de candensne por nine, le grsement sers désigué ue périmène
d'exploialion de gaz œulement et ls portion ruine de Caiis Pérolices sen
supmemés Jaqué robrante pourcent 0%} de lu prod ils de ga etuu de
Péole Br,

La valeur el portion de production tou de Péuole Br allouée au recouvrement pus
le Conbacrant des Coûts Mérollurs, die à Tufmés présédems sem calculée
confpanénent ua dispositions de latte 14

Si au gours dune qelennque Aimé Ed, es Cas Péri us eneore ecavrés
pur le Chnlragiant, en applicain des disposons da présent lie 10.2, dépursent
F'équivaient en valeur de cmgrumte pour san (50 4) vu dam 1e ea d'une expluittion et
Eau Profonde ou dun périmées denplerlion de que suluréeni meiséhie POUPEE
(60%) de M prod totale de Pas Bout eufcalée same indiqué ci-desas, Le
atolus Be pouvant être aina rcuré dans l'Amée CiviI oinsidérée seu apré sur Lt

au ke Anmeoa Chez suivantes juagreu mouvement oia) des Cnêts l'étehers ou La
Si de present ont

À

D de but A1 &é ané par des Pts que fe Contraoiont ne soumis à aucun
msn de vale de He part de proton du Gouvernement deal 1e derés sert
ipérieute à un (Eau sans que Le Mini n'y consent par rit

Sie Gouvemement désire recevoir en spbees vou au paie de sa pue 60 pradmetion
éfimie à l'atiche LOL, du si Le Mise ma pa avisé Le Confractaut de sa décision de
Recevoir a pat de produeinn en mue eomfoerémet à Tariele 1 5e Cantet et
dus de commercialiser Le par fe production du Gouvermaneut à prendie cn CSDècEs
pour le Testre coneurné. Re procéder aux éntévemnents Ge cee purs au eu de
Times, dde verser mu Dovromemmt, na Bei tone (AU) jou suivant cage
exlékemenn, ui mass égal au proc de le quantité comerpamdint à la part de
modern a Gouvemement par Le prix de verre défini l'article 4.

Le Minitre durs Le dois de demander 12 réglement des veau de se quotepurt de
pradtition arr par Le Combat ee Dole on ex aie autre momie or rie
ans Laquelle La renvactio à eu eu:

HEGIME FISCAL

Le Contre ask à raie de nes Gérations Péreliéres, asie à fimmpér iréci ur
Les bénéfices prévu &ù Cols Général des Ile, coafomément aux dismoétions de
Poor a FETE du 13 maverbte LORS relative a régime juridgse c Hal de Le
recherche a de l'exploitation des Hyracafhures di ennturnemuent ane Sispusitions dt
présent Gr

Les hénéfiose mes que le Caire reice de onsmible de ses Cnéraen: Péttiètes
ur Le tete de à République Iamique de Mangitamie. à l'excrpllon des péter
en Eau Probe us d'un preement de a seulement, nor passible d'un impôt direct de
ace pour er (401) cle sur dit béuéices nes.

Au eas où es bénétices nets am tipur Lo Comet des Opérations Pétrole en
Profonde, un ipôl direct devine, pur cent (29%) sera eufeulé sur lsdlir
Haies nets

Au eut ut ler buis nets sat ref par Je Conttsctant des Upérations Pétroliéres
ans uv gisement dÉSQNE de pu Seulement, un impôt cree de Uene-cing pour cent
186 sers alu sur lesdits Bénéfices nets

LU es spésfiguement eme que Las dispistions du présem amie 11 s'appliquent
ldisiduelenen à l'égard de toutes Je emités cunsliuent Le Conreutant nu dire di
résene Con

Le Coniractaat térdtn, par Aude Cixile, té conplahiité séparée des COpérariont
Pérlièces qu pense désélr compte de réfrans ec da bi fuit asso a
Dex HE desdites Gpéracions que les émet d'au de passif qui 3 sort ects
eu de rachat irertament

4
4
Es

ÉrË

os

os

LE

À Texpitaion de In pédode inile dia déirie ci dessu, lauuriation
Sxshshe d'exploiahon euepondante pure ne remavelée qour ue péroue
sadiiommelle de dix (10) are uu plas, en eus de denunde muvée du Conlrsctont
de as Ministre ag ans un CL) 29 avant dire expruiton, à condition. qe le
Contactans aie rempli toutes se dblguions couru Giant la pénode
d'ésplotition nitate et juin une produeior cammorcile à pair du Périmètre
d'explotiion cancems rote pussibie ae delà de a periode intl d'Enpleitien

Pout aout gieement yon dummé Heu à l'ouri Cune auriation exclusive
d'expiaiation, Le Conactant remage 2 Héaiser à 0 fruis ee à 509 propre risque
Finmneior rues les Opérations Périère. tee 1évessales à Le mis en exploitation
du éisemient ul à 39 peubuctiot, couféinemeit an progaemme de Gdvepemen et de
prod cop.

Tontefbis 1 Le Campus peur Brad pre vempnible au cours du pengramme de
déculeppanent 2 de produclion que lexgloitetion dudit gisement ne pe Etre
commerciale ose rerréhle, Men que Le puits de décousere et tes tai d'évaalia
sient sonduit à Foctri dun astemétiun exclraive d'explotution conformément au
Présent Conti, Le Ministre dergage à re pas ob fe Coniretnt à poursuivre Les
Gaves pour mec ce Béemear em sruilecor smnf à le Miniete écris au
Contrastant des avantages Aaueiers qui fendraien:l'ecblatalion 1631, TON 1e cas
où de Constant re poursuit pas les troraux d'exphaarion à si 3e Mini Le Li
denarde, Le Centracant renoneers à 'atdsation exclisire d'exploitation concret
au rit qu sont anche,

Le Courant pan à lent moment, soue rise de 1e noter an Ministre avec un
ét d'au moine Six (6) mois, rénccer otilement vu parement à chaine de ses
amorsatiurs exdusves dexplnitation, à condiin d'avoir salut à lous Les
sbligations prévues dans Le présent: Conte.

Le Comractant Senage plant Le dune des antorrations excives d'expletaion à
prie emruellenue ds quentiés raisonnables de Poule Brut de chaque gisement
da les mes génélement admises dons liaduidrie pérrilère temalonal en.
etant paneiaalemenx en condralon ls régles de Line ous valides giements
Gt  ceupénion vpiule des reves d'éioebunes dame des onnéions
Ancenis penis 1 durée des auterisgions exclusives explaalion concertée.

L'anét de 1e production pendu une dmrée d'ou moin fx 46) mois décidée pur Te
Contractine san l'acoid du Minisue pour esisiae l'auto 6 présent Connat
as Is conditions prévues à Paricle 2

Pendant Es durée de Pautericion exclaive d'explortion, le Miritre pourra, avee un
réa d'au mois six 6) mobs, damaner qu Coriracäau 'abauduinmer immelitement
ti contrat tous sès BG eur surrice présumée d'en déroute, 5 cempris
sur es Hyrouambunes qui pnurrai Ge poil à part de ladie découverte, si Le
Contractant

2 ua pas soumis an programme de davsux d'évalhalion de cle découverte dans
un dé de dixchuit (EEE mois van Eu te de eut su Minise dl a
découverte,

\y

La qumié de Péirile Br rest ss cous de chaque née Civile aps que Le

saut a prélevé sur Je production totale de Pérale Br ln portion nés au
remrment des Cas Pérolies suivant les dsponitiens de Pad 102, 28ts
mt Gite Le Guernement x 1 Cuntetanr 1 façon rate

“Trnuehe de prdietion Part du Gouvernement Pari du Conéractant

totale Jouraaltère
de Pétrole Brut

Le Bis par jar

Inféneure à 25.000 = és
ais de 780003 7.000 “ ELA
is. de 75.061 à 100.000 ae seu
Hi, sapéreure à 106.009 sus so

Lorsque le produntion de pétrnle coco en Fu Profonde où d'u périmé désigné
éaphiaten de ga seulement Je quitté de Pétéoie im ou de valeur équivalere de
7 resrant ms cours de chige Année Cite après que Le Cenactant a élevé sur Le
Rrduetion olele de Féroé Hit da ferion néeosuae dt rencanrement des Coté
Preis irait le diaponitions de l'ile 10.2 sers parleur Le Cespemeniens
ie Connie Le RG SUIVANTE

rate de produetion
rate journalière

de Pétrole Brut

Len Bars pur jour}

Part du Gouvernement Part du Comtraetant

Inirioure à 2560 su
Puis, de 24 00 à 75 00 55%
Pau, de 73 LU à LO0.000 #5
Puis supérieure à 100.500 DE

Pour l'appliearion du présene uricle, le eme production ste joue
igthne neyen de production Wie jouée dis lemme des T'érimèmes
Alain A mène Cum, pendant ane pére dei (AU) jours consécutifs

La past de product revenant an Contrcinst sers caumine mx dpostiona Fivales
visées alice I

2 Gouverenent pourra racsenir sa par die produeion définie à l'aile 13, soit et

Faure, su an pes

Se Cianmemeront dire voir en due tou ou parie de sa par de production
défini à laide 103, 16 Mina devei ee aviser 1e Er

qure-vings-dix (60) jours avant le début du Temeux court, on 0
guuree exacte gui désre roaioir on name durant edit Tete gi lei modalités de
Hxraiton,

16

on

ua

D où ne déclare pes Le gisement commencé Sens um déta deux (2) ae suivent
auhévement deu trtsaux d'évaluation de la déconete.

La Gouverrement para als réserve fire cédiser tous tva d'évañumion, de
déveopemens, de procucon, de irdieina, de Hhspot 6. de coxmercialisalian
réf à cute éeoiverte, se aucun coteparte pour le Comtraeten, à sontion
uieis, de pas parler rétaéiee à la raliation des Dpaations Perroères Pac 2e
Cancer

Si cote déserte est Iiiglemert, conaditèrée sous rentble, ais Ton juge quelie
pourait de rene dans Le fan, le Contactat aa 6 dual de demandé Fextenscon
es périodes eidesaux pone na mis de di ($) ar. Carto demande ne pur Etre
eée par Le Mist 1 rechmiquement vaine,

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCEION

Dès ie commencement dune prolueion régulière de Poire rat dans Le cadre dune
nanorsaton ééclesire d'exphasaion, Re Cent dengoge à eoramerlheer toute I
rdc de Pétrole Brut chueue et mesurée start Les cées dé l'a Eu Waage É0S
Péndnie pétrolière itermaimle, cons Léman aux dispo ins ci-dessous

Pour le Hronmemen des Coûts Pévutiers, Le Canin joura rerenie Mromeni.
Shaque Année Cvile une poriun de ls production toile de Pérèle Bout 20 auevn ces.
supérieure à chrquante pour cent (56 %6ÿ de la quantité globale de l'étrole Rrut qu nc
a uilisée dans les Opérations letrolières, ai perdue, où seuisment tal pueeniane
imfesur qua serait nécessaire at sufisurt

Létsque ln prtseion de pére s'ketne 2 Fau Profonde, La porion roueurrable des
Lars Polos ser anse juan à sobtante pourcent (606 de I production totale
de pétrole eau de ga

AA cas 09 Le Contrat le Gonvemement se asie mis d'acocrd pour puncéder au
éreleppement 2: à Tsplolation durs sesalabon de gaz comen moins de: 10%
de pétrole eos de candensne por nine, le grsement sers désigué ue périmène
d'exploialion de gaz œulement et ls portion ruine de Caiis Pérolices sen
supmemés Jaqué robrante pourcent 0%} de lu prod ils de ga etuu de
Péole Br,

La valeur el portion de production tou de Péuole Br allouée au recouvrement pus
le Conbacrant des Coûts Mérollurs, die à Tufmés présédems sem calculée
confpanénent ua dispositions de latte 14

Si au gours dune qelennque Aimé Ed, es Cas Péri us eneore ecavrés
pur le Chnlragiant, en applicain des disposons da présent lie 10.2, dépursent
F'équivaient en valeur de cmgrumte pour san (50 4) vu dam 1e ea d'une expluittion et
Eau Profonde ou dun périmées denplerlion de que suluréeni meiséhie POUPEE
(60%) de M prod totale de Pas Bout eufcalée same indiqué ci-desas, Le
atolus Be pouvant être aina rcuré dans l'Amée CiviI oinsidérée seu apré sur Lt

au ke Anmeoa Chez suivantes juagreu mouvement oia) des Cnêts l'étehers ou La
Si de present ont

À

D de but A1 &é ané par des Pts que fe Contraoiont ne soumis à aucun
msn de vale de He part de proton du Gouvernement deal 1e derés sert
ipérieute à un (Eau sans que Le Mini n'y consent par rit

Sie Gouvemement désire recevoir en spbees vou au paie de sa pue 60 pradmetion
éfimie à l'atiche LOL, du si Le Mise ma pa avisé Le Confractaut de sa décision de
Recevoir a pat de produeinn en mue eomfoerémet à Tariele 1 5e Cantet et
dus de commercialiser Le par fe production du Gouvermaneut à prendie cn CSDècEs
pour le Testre coneurné. Re procéder aux éntévemnents Ge cee purs au eu de
Times, dde verser mu Dovromemmt, na Bei tone (AU) jou suivant cage
exlékemenn, ui mass égal au proc de le quantité comerpamdint à la part de
modern a Gouvemement par Le prix de verre défini l'article 4.

Le Minitre durs Le dois de demander 12 réglement des veau de se quotepurt de
pradtition arr par Le Combat ee Dole on ex aie autre momie or rie
ans Laquelle La renvactio à eu eu:

HEGIME FISCAL

Le Contre ask à raie de nes Gérations Péreliéres, asie à fimmpér iréci ur
Les bénéfices prévu &ù Cols Général des Ile, coafomément aux dismoétions de
Poor a FETE du 13 maverbte LORS relative a régime juridgse c Hal de Le
recherche a de l'exploitation des Hyracafhures di ennturnemuent ane Sispusitions dt
présent Gr

Les hénéfiose mes que le Caire reice de onsmible de ses Cnéraen: Péttiètes
ur Le tete de à République Iamique de Mangitamie. à l'excrpllon des péter
en Eau Probe us d'un preement de a seulement, nor passible d'un impôt direct de
ace pour er (401) cle sur dit béuéices nes.

Au eas où es bénétices nets am tipur Lo Comet des Opérations Pétrole en
Profonde, un ipôl direct devine, pur cent (29%) sera eufeulé sur lsdlir
Haies nets

Au eut ut ler buis nets sat ref par Je Conttsctant des Upérations Pétroliéres
ans uv gisement dÉSQNE de pu Seulement, un impôt cree de Uene-cing pour cent
186 sers alu sur lesdits Bénéfices nets

LU es spésfiguement eme que Las dispistions du présem amie 11 s'appliquent
ldisiduelenen à l'égard de toutes Je emités cunsliuent Le Conreutant nu dire di
résene Con

Le Coniractaat térdtn, par Aude Cixile, té conplahiité séparée des COpérariont
Pérlièces qu pense désélr compte de réfrans ec da bi fuit asso a
Dex HE desdites Gpéracions que les émet d'au de passif qui 3 sort ects
eu de rachat irertament

4
4
Es

ÉrË

os

os

LE

À Texpitaion de In pédode inile dia déirie ci dessu, lauuriation
Sxshshe d'exploiahon euepondante pure ne remavelée qour ue péroue
sadiiommelle de dix (10) are uu plas, en eus de denunde muvée du Conlrsctont
de as Ministre ag ans un CL) 29 avant dire expruiton, à condition. qe le
Contactans aie rempli toutes se dblguions couru Giant la pénode
d'ésplotition nitate et juin une produeior cammorcile à pair du Périmètre
d'explotiion cancems rote pussibie ae delà de a periode intl d'Enpleitien

Pout aout gieement yon dummé Heu à l'ouri Cune auriation exclusive
d'expiaiation, Le Conactant remage 2 Héaiser à 0 fruis ee à 509 propre risque
Finmneior rues les Opérations Périère. tee 1évessales à Le mis en exploitation
du éisemient ul à 39 peubuctiot, couféinemeit an progaemme de Gdvepemen et de
prod cop.

Tontefbis 1 Le Campus peur Brad pre vempnible au cours du pengramme de
déculeppanent 2 de produclion que lexgloitetion dudit gisement ne pe Etre
commerciale ose rerréhle, Men que Le puits de décousere et tes tai d'évaalia
sient sonduit à Foctri dun astemétiun exclraive d'explotution conformément au
Présent Conti, Le Ministre dergage à re pas ob fe Coniretnt à poursuivre Les
Gaves pour mec ce Béemear em sruilecor smnf à le Miniete écris au
Contrastant des avantages Aaueiers qui fendraien:l'ecblatalion 1631, TON 1e cas
où de Constant re poursuit pas les troraux d'exphaarion à si 3e Mini Le Li
denarde, Le Centracant renoneers à 'atdsation exclisire d'exploitation concret
au rit qu sont anche,

Le Courant pan à lent moment, soue rise de 1e noter an Ministre avec un
ét d'au moine Six (6) mois, rénccer otilement vu parement à chaine de ses
amorsatiurs exdusves dexplnitation, à condiin d'avoir salut à lous Les
sbligations prévues dans Le présent: Conte.

Le Comractant Senage plant Le dune des antorrations excives d'expletaion à
prie emruellenue ds quentiés raisonnables de Poule Brut de chaque gisement
da les mes génélement admises dons liaduidrie pérrilère temalonal en.
etant paneiaalemenx en condralon ls régles de Line ous valides giements
Gt  ceupénion vpiule des reves d'éioebunes dame des onnéions
Ancenis penis 1 durée des auterisgions exclusives explaalion concertée.

L'anét de 1e production pendu une dmrée d'ou moin fx 46) mois décidée pur Te
Contractine san l'acoid du Minisue pour esisiae l'auto 6 présent Connat
as Is conditions prévues à Paricle 2

Pendant Es durée de Pautericion exclaive d'explortion, le Miritre pourra, avee un
réa d'au mois six 6) mobs, damaner qu Coriracäau 'abauduinmer immelitement
ti contrat tous sès BG eur surrice présumée d'en déroute, 5 cempris
sur es Hyrouambunes qui pnurrai Ge poil à part de ladie découverte, si Le
Contractant

2 ua pas soumis an programme de davsux d'évalhalion de cle découverte dans
un dé de dixchuit (EEE mois van Eu te de eut su Minise dl a
découverte,

\y

La qumié de Péirile Br rest ss cous de chaque née Civile aps que Le

saut a prélevé sur Je production totale de Pérale Br ln portion nés au
remrment des Cas Pérolies suivant les dsponitiens de Pad 102, 28ts
mt Gite Le Guernement x 1 Cuntetanr 1 façon rate

“Trnuehe de prdietion Part du Gouvernement Pari du Conéractant

totale Jouraaltère
de Pétrole Brut

Le Bis par jar

Inféneure à 25.000 = és
ais de 780003 7.000 “ ELA
is. de 75.061 à 100.000 ae seu
Hi, sapéreure à 106.009 sus so

Lorsque le produntion de pétrnle coco en Fu Profonde où d'u périmé désigné
éaphiaten de ga seulement Je quitté de Pétéoie im ou de valeur équivalere de
7 resrant ms cours de chige Année Cite après que Le Cenactant a élevé sur Le
Rrduetion olele de Féroé Hit da ferion néeosuae dt rencanrement des Coté
Preis irait le diaponitions de l'ile 10.2 sers parleur Le Cespemeniens
ie Connie Le RG SUIVANTE

rate de produetion
rate journalière

de Pétrole Brut

Len Bars pur jour}

Part du Gouvernement Part du Comtraetant

Inirioure à 2560 su
Puis, de 24 00 à 75 00 55%
Pau, de 73 LU à LO0.000 #5
Puis supérieure à 100.500 DE

Pour l'appliearion du présene uricle, le eme production ste joue
igthne neyen de production Wie jouée dis lemme des T'érimèmes
Alain A mène Cum, pendant ane pére dei (AU) jours consécutifs

La past de product revenant an Contrcinst sers caumine mx dpostiona Fivales
visées alice I

2 Gouverenent pourra racsenir sa par die produeion définie à l'aile 13, soit et

Faure, su an pes

Se Cianmemeront dire voir en due tou ou parie de sa par de production
défini à laide 103, 16 Mina devei ee aviser 1e Er

qure-vings-dix (60) jours avant le début du Temeux court, on 0
guuree exacte gui désre roaioir on name durant edit Tete gi lei modalités de
Hxraiton,

16

on

ua

D où ne déclare pes Le gisement commencé Sens um déta deux (2) ae suivent
auhévement deu trtsaux d'évaluation de la déconete.

La Gouverrement para als réserve fire cédiser tous tva d'évañumion, de
déveopemens, de procucon, de irdieina, de Hhspot 6. de coxmercialisalian
réf à cute éeoiverte, se aucun coteparte pour le Comtraeten, à sontion
uieis, de pas parler rétaéiee à la raliation des Dpaations Perroères Pac 2e
Cancer

Si cote déserte est Iiiglemert, conaditèrée sous rentble, ais Ton juge quelie
pourait de rene dans Le fan, le Contactat aa 6 dual de demandé Fextenscon
es périodes eidesaux pone na mis de di ($) ar. Carto demande ne pur Etre
eée par Le Mist 1 rechmiquement vaine,

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCEION

Dès ie commencement dune prolueion régulière de Poire rat dans Le cadre dune
nanorsaton ééclesire d'exphasaion, Re Cent dengoge à eoramerlheer toute I
rdc de Pétrole Brut chueue et mesurée start Les cées dé l'a Eu Waage É0S
Péndnie pétrolière itermaimle, cons Léman aux dispo ins ci-dessous

Pour le Hronmemen des Coûts Pévutiers, Le Canin joura rerenie Mromeni.
Shaque Année Cvile une poriun de ls production toile de Pérèle Bout 20 auevn ces.
supérieure à chrquante pour cent (56 %6ÿ de la quantité globale de l'étrole Rrut qu nc
a uilisée dans les Opérations letrolières, ai perdue, où seuisment tal pueeniane
imfesur qua serait nécessaire at sufisurt

Létsque ln prtseion de pére s'ketne 2 Fau Profonde, La porion roueurrable des
Lars Polos ser anse juan à sobtante pourcent (606 de I production totale
de pétrole eau de ga

AA cas 09 Le Contrat le Gonvemement se asie mis d'acocrd pour puncéder au
éreleppement 2: à Tsplolation durs sesalabon de gaz comen moins de: 10%
de pétrole eos de candensne por nine, le grsement sers désigué ue périmène
d'exploialion de gaz œulement et ls portion ruine de Caiis Pérolices sen
supmemés Jaqué robrante pourcent 0%} de lu prod ils de ga etuu de
Péole Br,

La valeur el portion de production tou de Péuole Br allouée au recouvrement pus
le Conbacrant des Coûts Mérollurs, die à Tufmés présédems sem calculée
confpanénent ua dispositions de latte 14

Si au gours dune qelennque Aimé Ed, es Cas Péri us eneore ecavrés
pur le Chnlragiant, en applicain des disposons da présent lie 10.2, dépursent
F'équivaient en valeur de cmgrumte pour san (50 4) vu dam 1e ea d'une expluittion et
Eau Profonde ou dun périmées denplerlion de que suluréeni meiséhie POUPEE
(60%) de M prod totale de Pas Bout eufcalée same indiqué ci-desas, Le
atolus Be pouvant être aina rcuré dans l'Amée CiviI oinsidérée seu apré sur Lt

au ke Anmeoa Chez suivantes juagreu mouvement oia) des Cnêts l'étehers ou La
Si de present ont

À

D de but A1 &é ané par des Pts que fe Contraoiont ne soumis à aucun
msn de vale de He part de proton du Gouvernement deal 1e derés sert
ipérieute à un (Eau sans que Le Mini n'y consent par rit

Sie Gouvemement désire recevoir en spbees vou au paie de sa pue 60 pradmetion
éfimie à l'atiche LOL, du si Le Mise ma pa avisé Le Confractaut de sa décision de
Recevoir a pat de produeinn en mue eomfoerémet à Tariele 1 5e Cantet et
dus de commercialiser Le par fe production du Gouvermaneut à prendie cn CSDècEs
pour le Testre coneurné. Re procéder aux éntévemnents Ge cee purs au eu de
Times, dde verser mu Dovromemmt, na Bei tone (AU) jou suivant cage
exlékemenn, ui mass égal au proc de le quantité comerpamdint à la part de
modern a Gouvemement par Le prix de verre défini l'article 4.

Le Minitre durs Le dois de demander 12 réglement des veau de se quotepurt de
pradtition arr par Le Combat ee Dole on ex aie autre momie or rie
ans Laquelle La renvactio à eu eu:

HEGIME FISCAL

Le Contre ask à raie de nes Gérations Péreliéres, asie à fimmpér iréci ur
Les bénéfices prévu &ù Cols Général des Ile, coafomément aux dismoétions de
Poor a FETE du 13 maverbte LORS relative a régime juridgse c Hal de Le
recherche a de l'exploitation des Hyracafhures di ennturnemuent ane Sispusitions dt
présent Gr

Les hénéfiose mes que le Caire reice de onsmible de ses Cnéraen: Péttiètes
ur Le tete de à République Iamique de Mangitamie. à l'excrpllon des péter
en Eau Probe us d'un preement de a seulement, nor passible d'un impôt direct de
ace pour er (401) cle sur dit béuéices nes.

Au eas où es bénétices nets am tipur Lo Comet des Opérations Pétrole en
Profonde, un ipôl direct devine, pur cent (29%) sera eufeulé sur lsdlir
Haies nets

Au eut ut ler buis nets sat ref par Je Conttsctant des Upérations Pétroliéres
ans uv gisement dÉSQNE de pu Seulement, un impôt cree de Uene-cing pour cent
186 sers alu sur lesdits Bénéfices nets

LU es spésfiguement eme que Las dispistions du présem amie 11 s'appliquent
ldisiduelenen à l'égard de toutes Je emités cunsliuent Le Conreutant nu dire di
résene Con

Le Coniractaat térdtn, par Aude Cixile, té conplahiité séparée des COpérariont
Pérlièces qu pense désélr compte de réfrans ec da bi fuit asso a
Dex HE desdites Gpéracions que les émet d'au de passif qui 3 sort ects
eu de rachat irertament

4
4
Es

ns

a

aL4

Eur porte Ta déturminanin du hénétice ne dr Comactant, ke dr pur au
eaédit de compie de césultats à

20 a valeur des Hymnes commereiliaés par le Contrat a fie des atichs
102 et 10, Lee dulle spparaîl dûns ses fes de eau ps et détenue
clan les Gpotiuns de lard 4

D Les phusaes pmrécmant de 1 çossion ou du ranafur dE éents roleumques da
Pair:

©) toux aurez rever où produits déroute es au Opéeaons Péuièces ai
molérmet Gus provient de La vente de subsrimees connexes ain que du
Arte, dual age es anse produit pour Lun à

À les énéfees de éme réalisés à 'acerstan doi Onérations Péslénes,
Le même compte de cémltals sure dEbii de doutes les charges nécesitées pour ls
besoins des Opérations Pétiüres nc fire de lAnnée Cisile cunsidétée, dou 1
dédhgiun ct autasée pue Les los appssbles en Bépubiique (larique de Martanie,
Ad délemiimees Aa Picésluré Comble aghexée au présent Contest

Tes ehges dédueribles du roues de l'Année Cie coidérée comprennent
oamment Le #'émemts suivis

à oure les charges xplctenment visées uidersruk au pré arice À 2.4, cou Je
Autres cos Prier, s'enempri fe cet des press ienmement, Ke: éqenes de
personnel et de main d'œuvre, e cod des préstions fourmis 1 Contrat
Maccasion des Opéra Pérotires

Tous, Les cote des aproviéemmemets, de personnel er des prions
fous par des Suxiélés Afflées ceremt déduutidles dans ls moe où ü5
'exedent pas seux qui sement normalement pratiqués dons des cunditions de
Blee céneureie salée un vendeur ee Un 2rbeteur dépens pour des
approndaienmpments ou es prescions identiques bu analogues.

D} les ais gémérau aférunts vu Opérations Pérofères affoclua dans e core du
rétent Conte, x Gore voue :

2 les frais de lcaon ds lens meubles et immeubles, ain
cuiationt déseutanes

ge les

2 une quetepue mom, eu égal aux services cndué pour Les
graines Pétrole réaidos es Répuñlique Islamique de Manranfe, des
arpointemenns à sites payés aux diacteuts et einluyés désudant À
fémanger ee des Fais oénéux daéminiqnaton des TL es du

ki où dés Sacibtés Afliées dasallat pour sOù roule. IUE4 à

etranger, c1 des œnfns indirects eus pue dis surviess cencaux à

l'étranger pau Jeur come.

IL is géré pus à Mésange ne devront en aneun us le suétieuts
ax Dnires rèes rs L Pro Compris E

Aptée Les paiements m0 Gouvernement prés an ire de impôt su Je bénéliscs, cale
4 déscere au Contratant dass Les quatrémvigt Qu (40) os SuivanE le Apt de sa
éciration de revers Les quirances impôt sur les Mondes et us autres die
Aastat que le Contrat à rempli toutes ses obligations is ale les que a
présent atiehe 1

Le Cartetare verent à le Divauien de Péxplominn du Dévéloppement des
Hsdrocubres Bret Les redevaneor supatiiires Bu vanies

à) Dee €. Dollars per ilomènre curé c pur an Gun la deuxième pére

de rroivelleent de Patotsahon exclusive dexphiion et dan, our:
prorogation prévu ae eric 33 62.8,

Di eut soivamedie {120,007 Dot ur Hilemére cam et or om duree la
MALE du masi ent he d'exploitation

Les rfrrances ampefidiaros visées À ntinéa a) i dessu nero paysan et pa
année, au glus Bd Le premier jour de diaque Année Commemelle pour Année
Conmeruelle catèr, Fame Fées de Périmée d'Expheaion détenu par le
Céntrectant à a êne d'athéance desdites taves

La redevance mupefidaue cebtive à ua amériatn exclusive dapliation see
payer d'avance 91 per armé, au semmeriement de chaque Année Civile suivant l'octroi
de l'atirisaivn encissvu dexploleation, Lou pour Paré Chile édit emo, dans le
sente (A0) jours de la déte Focuai, prorata mpuri pour à durée restante de l'An
Lie en cours, d'aprés Fétendue du Périmätre dxpiotaion à ladite de

ni exe d'abandon de surface au eaure de este ou de Forue Majuure, le Coniractant
am roi ani remhourn ma des redevances super ires dé pas.

Les rimes varnées an présent alle +127 gone considérées vurmme das Cab
Fée reoguurahles shoes dissitions de Partis 182,

Fr duhore de Limpêt sur es pénéees la que dérini à file 112 des devance
superticiades poètes à Faisle 1.7 23 des bonus pv à Fértiele 14, le Commetant
Sel exempt de ous impôts Si, 1er Ou gortibutions dé quel najUr que e Sl.
Dallas, régoneus où cenmenaun, présents ou fat, Happant les Opértions
Péniéue tout revers w alfétent eu. plus penérdement, es prinéles Mic tés où
axes do Connactent, y compris son éblicsemen, se anse de Lund ei so
ienenonrement en exulun du Codien. dual Gene que ce exempiens ne
Fapriquent qu'aux Opérations Pérrobènes

Les etionnares des entrés st Le Conrcraar er eur Sociétés Alliés seront
sus exemple de texs hop, duos, texés 21 eoniribuiuns. à raison des dividendes
eus, des entamé, prête des hérs y aff, des ahals, Hana

d'Hyimcarbus À l'exporafion. services vends pout es aétivités en République
Aslarique de Mauritanie aHférentes aux Opértions Péri.

FU

6} es emerisements de immibifaians confarmément mx disposons de
d'ail 4 dela Procèure Combe

4h ls Faces où agées verses aux créanciers du Contresiant peur ler inuinant él

aus Les nes nées dans a Frpcdure Compta:

Le parte de matériels ou Mic résultant de Gestrudliu vu de dommages, des
biens autquels 1 se demenci ou qui seront abaalcninés en cours d'unnés, les
creme rérouvrahles, es denis vera aux Tres pou doutes

9 les povtsions mioonmoiies et justifiées consiuées on vue de fur lee
atérieurement à der pertes au chères mttemeat mécisées et que les Évéréments
ex cour redent prebébies à

2 laut as pars eu charges directement liées aux Cpéarions Péralièrse, x
compris es pres de change réunies à Yocrasion des Opérsiuns HUIT,
ais que Le anus rêves À Turtle 13, les redevances uperficiaire prévues À
Fute LL a le some parses durant l'Aude Civile pres latiche 12.2 à
Vexin du mom de Cmpèe diner eur Je béni déterminé
cfonménient aux dépéiious du present atiale LL

No le montant noi apué des déficits relanf aux Aus Chviles anti
comiomméent À In mgiemencrion en vigne, jusqu mpurnent dhsdit défiits
ou l'échèvement de Cenal

Les os ban et de remise en ét atibués aux Cats Pétiolies peadat
l'Année Contreree

Le bénéfice net imposable du Contrat sera Si à a dire, ll ex partive,
ane be om ds mas porte em MO Le A dus sunnes portées en débit du
Enrme de réaltts, 8 gel durée at néraUve, Be comte déficit

Deas es soisanre (A jours auivant Ja fin de chagre Aniée Cvrle, à Cuntrautnt
remerme ui aitariie Hroiles compérentas ka déeluion anguelle des revu,
nccompagcée des Cats Guanelees, fille que esl exirie pur la réglementtian en
Fiat.

Saut dansent corinres Bxées d'accord entre Pets, Timpéc sur Les hénéfices sers
versé en Doll nclon un syrlème d'acoimptes traces avec teariation annuelle
aprés remise de Ja telnair anreclle des revenus susvisée Ca actes devront re
Fes avast Le Jar de ghaque Erlmeatre e acront dj, Sauf éco con {On
paca pour le pramière année de paient de l'impôt au Le bénélices, au quart de
Fupôt su Les hénéfices acquit l'année Civile precédene

La liquidation sx le pement du solde de lmpôc sur lc bénétit au re des bénélicés
d'en Anne Civile doante devront de efcomés au plus tea lu premier avt de
Panaés Civile saisons

S4 Le Conrantant a versé sons Fame d'acorapres une somme supérioure à impôt sur Lex
béélices dat 11 ent sdesable sù tte des bénefices d'une Année Civile domnée,
Fescéen bu era reine des Les quatre-vingt dis (BD) jours suivant le dépôt de où
décision anale de revo8ns. ÿ

Le préemr anddle ne dapylique pas aux cervicer éfleeivement rendus par le
imintanons a colles publiques mautteniemes. Toutes, le tri pratiqués
an Len ris Qu Comte die me sous vans, uarsparteurs, chiens ct suols
Secret rsisontables pur cappaet aux services mous € n'excéeiont pus Les nl
généralement prufquér pour ces me mers jar lente aémirialians
Socle pabiques

Ai tuile end que les impec auront exigibles dus es enndions de
éreit cormreun sur les immeubles à usa dabinic

“Laste session de guclque sorte que ce soit éme Le sont signant Le présent Corte:
où rique quelle Fouiéé ATLGE audi que loure cession fu en aeceré cvve es
<span de Feile 28 seront exc der déni ou tes PAS 6 rétant.

Les role de matétel, Biens d'évuipements dt produits, réal par Le Corte où
Te emtegriane asian pour sen eumpie fac que Les preséans de æenviues du
Conrsctant afsctées aux Dpérallons Pétrelène sprn aNorérées de fees tes sur le
chiffre d'afiros, Lexorénainr Vanpligue ssl, cu égard à La nature parle dés
Opérations Péraléte, vu aéhars effect sorciues van pur LS sous raitots de
Conraeut dans Le cage du passent Contrat

PERSONNEL

Le Contrestset venue dés Le dur des Gipérauous l'érulières à asc l'emploi en
oi L'quaifielion égrie du perrorel mainanès à cet 1 Honor de
ee persenxri ofn de pemmerne sun acessien à Es emplois dévrers qualifiés,
d'sgenis de mañise, de cadres ét de directeurs

A cet ot, le Contaetanr établi 42 novel avec ia Dieu de Florin et du
Lévelunpement des Hreeurhures Bras. à 1 fn de chaque Année Civile, on pla de
renemeal du pesdmel maurtaniée el un plan de formation «1 de perfectionement
pour passent à ne parc de plus en plus large du persan! madame aux
Opéranons Pescaéees

Lo Conttaseu dev également cpntibues à le marion ét én perfeciinemen des
agente de be Diseution de Exploration er du Déveoppemenc des Hytucarbures Hrués
élan un plan cable aggand avec Le Mit à je fe cha Abe Celle

LA au eff Je Canracent cumsaerem audit plan de luirmsrun ai de peréctiumanent de

personnel inaetenien de aémimation ou mettra À la disposition de Ja Dirociion de

Pxplorion dt du Développement des Hvlrocatrarer Druis un monta! dé qaaratte
rie (40010) Dulars par 23 pendant le pérode intaie dexierlir 6 un montent de
ent mille (100.000) Dollus par an peathin le période restante de l'amousatln
édesre desplotien, cl, à empir de locnui dune autrriufin exclante
Aaphtation, on montent minimum de sent lle (LON.DD) Doilers par an.

ns

a

aL4

Eur porte Ta déturminanin du hénétice ne dr Comactant, ke dr pur au
eaédit de compie de césultats à

20 a valeur des Hymnes commereiliaés par le Contrat a fie des atichs
102 et 10, Lee dulle spparaîl dûns ses fes de eau ps et détenue
clan les Gpotiuns de lard 4

D Les phusaes pmrécmant de 1 çossion ou du ranafur dE éents roleumques da
Pair:

©) toux aurez rever où produits déroute es au Opéeaons Péuièces ai
molérmet Gus provient de La vente de subsrimees connexes ain que du
Arte, dual age es anse produit pour Lun à

À les énéfees de éme réalisés à 'acerstan doi Onérations Péslénes,
Le même compte de cémltals sure dEbii de doutes les charges nécesitées pour ls
besoins des Opérations Pétiüres nc fire de lAnnée Cisile cunsidétée, dou 1
dédhgiun ct autasée pue Les los appssbles en Bépubiique (larique de Martanie,
Ad délemiimees Aa Picésluré Comble aghexée au présent Contest

Tes ehges dédueribles du roues de l'Année Cie coidérée comprennent
oamment Le #'émemts suivis

à oure les charges xplctenment visées uidersruk au pré arice À 2.4, cou Je
Autres cos Prier, s'enempri fe cet des press ienmement, Ke: éqenes de
personnel et de main d'œuvre, e cod des préstions fourmis 1 Contrat
Maccasion des Opéra Pérotires

Tous, Les cote des aproviéemmemets, de personnel er des prions
fous par des Suxiélés Afflées ceremt déduutidles dans ls moe où ü5
'exedent pas seux qui sement normalement pratiqués dons des cunditions de
Blee céneureie salée un vendeur ee Un 2rbeteur dépens pour des
approndaienmpments ou es prescions identiques bu analogues.

D} les ais gémérau aférunts vu Opérations Pérofères affoclua dans e core du
rétent Conte, x Gore voue :

2 les frais de lcaon ds lens meubles et immeubles, ain
cuiationt déseutanes

ge les

2 une quetepue mom, eu égal aux services cndué pour Les
graines Pétrole réaidos es Répuñlique Islamique de Manranfe, des
arpointemenns à sites payés aux diacteuts et einluyés désudant À
fémanger ee des Fais oénéux daéminiqnaton des TL es du

ki où dés Sacibtés Afliées dasallat pour sOù roule. IUE4 à

etranger, c1 des œnfns indirects eus pue dis surviess cencaux à

l'étranger pau Jeur come.

IL is géré pus à Mésange ne devront en aneun us le suétieuts
ax Dnires rèes rs L Pro Compris E

Aptée Les paiements m0 Gouvernement prés an ire de impôt su Je bénéliscs, cale
4 déscere au Contratant dass Les quatrémvigt Qu (40) os SuivanE le Apt de sa
éciration de revers Les quirances impôt sur les Mondes et us autres die
Aastat que le Contrat à rempli toutes ses obligations is ale les que a
présent atiehe 1

Le Cartetare verent à le Divauien de Péxplominn du Dévéloppement des
Hsdrocubres Bret Les redevaneor supatiiires Bu vanies

à) Dee €. Dollars per ilomènre curé c pur an Gun la deuxième pére

de rroivelleent de Patotsahon exclusive dexphiion et dan, our:
prorogation prévu ae eric 33 62.8,

Di eut soivamedie {120,007 Dot ur Hilemére cam et or om duree la
MALE du masi ent he d'exploitation

Les rfrrances ampefidiaros visées À ntinéa a) i dessu nero paysan et pa
année, au glus Bd Le premier jour de diaque Année Commemelle pour Année
Conmeruelle catèr, Fame Fées de Périmée d'Expheaion détenu par le
Céntrectant à a êne d'athéance desdites taves

La redevance mupefidaue cebtive à ua amériatn exclusive dapliation see
payer d'avance 91 per armé, au semmeriement de chaque Année Civile suivant l'octroi
de l'atirisaivn encissvu dexploleation, Lou pour Paré Chile édit emo, dans le
sente (A0) jours de la déte Focuai, prorata mpuri pour à durée restante de l'An
Lie en cours, d'aprés Fétendue du Périmätre dxpiotaion à ladite de

ni exe d'abandon de surface au eaure de este ou de Forue Majuure, le Coniractant
am roi ani remhourn ma des redevances super ires dé pas.

Les rimes varnées an présent alle +127 gone considérées vurmme das Cab
Fée reoguurahles shoes dissitions de Partis 182,

Fr duhore de Limpêt sur es pénéees la que dérini à file 112 des devance
superticiades poètes à Faisle 1.7 23 des bonus pv à Fértiele 14, le Commetant
Sel exempt de ous impôts Si, 1er Ou gortibutions dé quel najUr que e Sl.
Dallas, régoneus où cenmenaun, présents ou fat, Happant les Opértions
Péniéue tout revers w alfétent eu. plus penérdement, es prinéles Mic tés où
axes do Connactent, y compris son éblicsemen, se anse de Lund ei so
ienenonrement en exulun du Codien. dual Gene que ce exempiens ne
Fapriquent qu'aux Opérations Pérrobènes

Les etionnares des entrés st Le Conrcraar er eur Sociétés Alliés seront
sus exemple de texs hop, duos, texés 21 eoniribuiuns. à raison des dividendes
eus, des entamé, prête des hérs y aff, des ahals, Hana

d'Hyimcarbus À l'exporafion. services vends pout es aétivités en République
Aslarique de Mauritanie aHférentes aux Opértions Péri.

FU

6} es emerisements de immibifaians confarmément mx disposons de
d'ail 4 dela Procèure Combe

4h ls Faces où agées verses aux créanciers du Contresiant peur ler inuinant él

aus Les nes nées dans a Frpcdure Compta:

Le parte de matériels ou Mic résultant de Gestrudliu vu de dommages, des
biens autquels 1 se demenci ou qui seront abaalcninés en cours d'unnés, les
creme rérouvrahles, es denis vera aux Tres pou doutes

9 les povtsions mioonmoiies et justifiées consiuées on vue de fur lee
atérieurement à der pertes au chères mttemeat mécisées et que les Évéréments
ex cour redent prebébies à

2 laut as pars eu charges directement liées aux Cpéarions Péralièrse, x
compris es pres de change réunies à Yocrasion des Opérsiuns HUIT,
ais que Le anus rêves À Turtle 13, les redevances uperficiaire prévues À
Fute LL a le some parses durant l'Aude Civile pres latiche 12.2 à
Vexin du mom de Cmpèe diner eur Je béni déterminé
cfonménient aux dépéiious du present atiale LL

No le montant noi apué des déficits relanf aux Aus Chviles anti
comiomméent À In mgiemencrion en vigne, jusqu mpurnent dhsdit défiits
ou l'échèvement de Cenal

Les os ban et de remise en ét atibués aux Cats Pétiolies peadat
l'Année Contreree

Le bénéfice net imposable du Contrat sera Si à a dire, ll ex partive,
ane be om ds mas porte em MO Le A dus sunnes portées en débit du
Enrme de réaltts, 8 gel durée at néraUve, Be comte déficit

Deas es soisanre (A jours auivant Ja fin de chagre Aniée Cvrle, à Cuntrautnt
remerme ui aitariie Hroiles compérentas ka déeluion anguelle des revu,
nccompagcée des Cats Guanelees, fille que esl exirie pur la réglementtian en
Fiat.

Saut dansent corinres Bxées d'accord entre Pets, Timpéc sur Les hénéfices sers
versé en Doll nclon un syrlème d'acoimptes traces avec teariation annuelle
aprés remise de Ja telnair anreclle des revenus susvisée Ca actes devront re
Fes avast Le Jar de ghaque Erlmeatre e acront dj, Sauf éco con {On
paca pour le pramière année de paient de l'impôt au Le bénélices, au quart de
Fupôt su Les hénéfices acquit l'année Civile precédene

La liquidation sx le pement du solde de lmpôc sur lc bénétit au re des bénélicés
d'en Anne Civile doante devront de efcomés au plus tea lu premier avt de
Panaés Civile saisons

S4 Le Conrantant a versé sons Fame d'acorapres une somme supérioure à impôt sur Lex
béélices dat 11 ent sdesable sù tte des bénefices d'une Année Civile domnée,
Fescéen bu era reine des Les quatre-vingt dis (BD) jours suivant le dépôt de où
décision anale de revo8ns. ÿ

Le préemr anddle ne dapylique pas aux cervicer éfleeivement rendus par le
imintanons a colles publiques mautteniemes. Toutes, le tri pratiqués
an Len ris Qu Comte die me sous vans, uarsparteurs, chiens ct suols
Secret rsisontables pur cappaet aux services mous € n'excéeiont pus Les nl
généralement prufquér pour ces me mers jar lente aémirialians
Socle pabiques

Ai tuile end que les impec auront exigibles dus es enndions de
éreit cormreun sur les immeubles à usa dabinic

“Laste session de guclque sorte que ce soit éme Le sont signant Le présent Corte:
où rique quelle Fouiéé ATLGE audi que loure cession fu en aeceré cvve es
<span de Feile 28 seront exc der déni ou tes PAS 6 rétant.

Les role de matétel, Biens d'évuipements dt produits, réal par Le Corte où
Te emtegriane asian pour sen eumpie fac que Les preséans de æenviues du
Conrsctant afsctées aux Dpérallons Pétrelène sprn aNorérées de fees tes sur le
chiffre d'afiros, Lexorénainr Vanpligue ssl, cu égard à La nature parle dés
Opérations Péraléte, vu aéhars effect sorciues van pur LS sous raitots de
Conraeut dans Le cage du passent Contrat

PERSONNEL

Le Contrestset venue dés Le dur des Gipérauous l'érulières à asc l'emploi en
oi L'quaifielion égrie du perrorel mainanès à cet 1 Honor de
ee persenxri ofn de pemmerne sun acessien à Es emplois dévrers qualifiés,
d'sgenis de mañise, de cadres ét de directeurs

A cet ot, le Contaetanr établi 42 novel avec ia Dieu de Florin et du
Lévelunpement des Hreeurhures Bras. à 1 fn de chaque Année Civile, on pla de
renemeal du pesdmel maurtaniée el un plan de formation «1 de perfectionement
pour passent à ne parc de plus en plus large du persan! madame aux
Opéranons Pescaéees

Lo Conttaseu dev également cpntibues à le marion ét én perfeciinemen des
agente de be Diseution de Exploration er du Déveoppemenc des Hytucarbures Hrués
élan un plan cable aggand avec Le Mit à je fe cha Abe Celle

LA au eff Je Canracent cumsaerem audit plan de luirmsrun ai de peréctiumanent de

personnel inaetenien de aémimation ou mettra À la disposition de Ja Dirociion de

Pxplorion dt du Développement des Hvlrocatrarer Druis un monta! dé qaaratte
rie (40010) Dulars par 23 pendant le pérode intaie dexierlir 6 un montent de
ent mille (100.000) Dollus par an peathin le période restante de l'amousatln
édesre desplotien, cl, à empir de locnui dune autrriufin exclante
Aaphtation, on montent minimum de sent lle (LON.DD) Doilers par an.

ns

a

aL4

Eur porte Ta déturminanin du hénétice ne dr Comactant, ke dr pur au
eaédit de compie de césultats à

20 a valeur des Hymnes commereiliaés par le Contrat a fie des atichs
102 et 10, Lee dulle spparaîl dûns ses fes de eau ps et détenue
clan les Gpotiuns de lard 4

D Les phusaes pmrécmant de 1 çossion ou du ranafur dE éents roleumques da
Pair:

©) toux aurez rever où produits déroute es au Opéeaons Péuièces ai
molérmet Gus provient de La vente de subsrimees connexes ain que du
Arte, dual age es anse produit pour Lun à

À les énéfees de éme réalisés à 'acerstan doi Onérations Péslénes,
Le même compte de cémltals sure dEbii de doutes les charges nécesitées pour ls
besoins des Opérations Pétiüres nc fire de lAnnée Cisile cunsidétée, dou 1
dédhgiun ct autasée pue Les los appssbles en Bépubiique (larique de Martanie,
Ad délemiimees Aa Picésluré Comble aghexée au présent Contest

Tes ehges dédueribles du roues de l'Année Cie coidérée comprennent
oamment Le #'émemts suivis

à oure les charges xplctenment visées uidersruk au pré arice À 2.4, cou Je
Autres cos Prier, s'enempri fe cet des press ienmement, Ke: éqenes de
personnel et de main d'œuvre, e cod des préstions fourmis 1 Contrat
Maccasion des Opéra Pérotires

Tous, Les cote des aproviéemmemets, de personnel er des prions
fous par des Suxiélés Afflées ceremt déduutidles dans ls moe où ü5
'exedent pas seux qui sement normalement pratiqués dons des cunditions de
Blee céneureie salée un vendeur ee Un 2rbeteur dépens pour des
approndaienmpments ou es prescions identiques bu analogues.

D} les ais gémérau aférunts vu Opérations Pérofères affoclua dans e core du
rétent Conte, x Gore voue :

2 les frais de lcaon ds lens meubles et immeubles, ain
cuiationt déseutanes

ge les

2 une quetepue mom, eu égal aux services cndué pour Les
graines Pétrole réaidos es Répuñlique Islamique de Manranfe, des
arpointemenns à sites payés aux diacteuts et einluyés désudant À
fémanger ee des Fais oénéux daéminiqnaton des TL es du

ki où dés Sacibtés Afliées dasallat pour sOù roule. IUE4 à

etranger, c1 des œnfns indirects eus pue dis surviess cencaux à

l'étranger pau Jeur come.

IL is géré pus à Mésange ne devront en aneun us le suétieuts
ax Dnires rèes rs L Pro Compris E

Aptée Les paiements m0 Gouvernement prés an ire de impôt su Je bénéliscs, cale
4 déscere au Contratant dass Les quatrémvigt Qu (40) os SuivanE le Apt de sa
éciration de revers Les quirances impôt sur les Mondes et us autres die
Aastat que le Contrat à rempli toutes ses obligations is ale les que a
présent atiehe 1

Le Cartetare verent à le Divauien de Péxplominn du Dévéloppement des
Hsdrocubres Bret Les redevaneor supatiiires Bu vanies

à) Dee €. Dollars per ilomènre curé c pur an Gun la deuxième pére

de rroivelleent de Patotsahon exclusive dexphiion et dan, our:
prorogation prévu ae eric 33 62.8,

Di eut soivamedie {120,007 Dot ur Hilemére cam et or om duree la
MALE du masi ent he d'exploitation

Les rfrrances ampefidiaros visées À ntinéa a) i dessu nero paysan et pa
année, au glus Bd Le premier jour de diaque Année Commemelle pour Année
Conmeruelle catèr, Fame Fées de Périmée d'Expheaion détenu par le
Céntrectant à a êne d'athéance desdites taves

La redevance mupefidaue cebtive à ua amériatn exclusive dapliation see
payer d'avance 91 per armé, au semmeriement de chaque Année Civile suivant l'octroi
de l'atirisaivn encissvu dexploleation, Lou pour Paré Chile édit emo, dans le
sente (A0) jours de la déte Focuai, prorata mpuri pour à durée restante de l'An
Lie en cours, d'aprés Fétendue du Périmätre dxpiotaion à ladite de

ni exe d'abandon de surface au eaure de este ou de Forue Majuure, le Coniractant
am roi ani remhourn ma des redevances super ires dé pas.

Les rimes varnées an présent alle +127 gone considérées vurmme das Cab
Fée reoguurahles shoes dissitions de Partis 182,

Fr duhore de Limpêt sur es pénéees la que dérini à file 112 des devance
superticiades poètes à Faisle 1.7 23 des bonus pv à Fértiele 14, le Commetant
Sel exempt de ous impôts Si, 1er Ou gortibutions dé quel najUr que e Sl.
Dallas, régoneus où cenmenaun, présents ou fat, Happant les Opértions
Péniéue tout revers w alfétent eu. plus penérdement, es prinéles Mic tés où
axes do Connactent, y compris son éblicsemen, se anse de Lund ei so
ienenonrement en exulun du Codien. dual Gene que ce exempiens ne
Fapriquent qu'aux Opérations Pérrobènes

Les etionnares des entrés st Le Conrcraar er eur Sociétés Alliés seront
sus exemple de texs hop, duos, texés 21 eoniribuiuns. à raison des dividendes
eus, des entamé, prête des hérs y aff, des ahals, Hana

d'Hyimcarbus À l'exporafion. services vends pout es aétivités en République
Aslarique de Mauritanie aHférentes aux Opértions Péri.

FU

6} es emerisements de immibifaians confarmément mx disposons de
d'ail 4 dela Procèure Combe

4h ls Faces où agées verses aux créanciers du Contresiant peur ler inuinant él

aus Les nes nées dans a Frpcdure Compta:

Le parte de matériels ou Mic résultant de Gestrudliu vu de dommages, des
biens autquels 1 se demenci ou qui seront abaalcninés en cours d'unnés, les
creme rérouvrahles, es denis vera aux Tres pou doutes

9 les povtsions mioonmoiies et justifiées consiuées on vue de fur lee
atérieurement à der pertes au chères mttemeat mécisées et que les Évéréments
ex cour redent prebébies à

2 laut as pars eu charges directement liées aux Cpéarions Péralièrse, x
compris es pres de change réunies à Yocrasion des Opérsiuns HUIT,
ais que Le anus rêves À Turtle 13, les redevances uperficiaire prévues À
Fute LL a le some parses durant l'Aude Civile pres latiche 12.2 à
Vexin du mom de Cmpèe diner eur Je béni déterminé
cfonménient aux dépéiious du present atiale LL

No le montant noi apué des déficits relanf aux Aus Chviles anti
comiomméent À In mgiemencrion en vigne, jusqu mpurnent dhsdit défiits
ou l'échèvement de Cenal

Les os ban et de remise en ét atibués aux Cats Pétiolies peadat
l'Année Contreree

Le bénéfice net imposable du Contrat sera Si à a dire, ll ex partive,
ane be om ds mas porte em MO Le A dus sunnes portées en débit du
Enrme de réaltts, 8 gel durée at néraUve, Be comte déficit

Deas es soisanre (A jours auivant Ja fin de chagre Aniée Cvrle, à Cuntrautnt
remerme ui aitariie Hroiles compérentas ka déeluion anguelle des revu,
nccompagcée des Cats Guanelees, fille que esl exirie pur la réglementtian en
Fiat.

Saut dansent corinres Bxées d'accord entre Pets, Timpéc sur Les hénéfices sers
versé en Doll nclon un syrlème d'acoimptes traces avec teariation annuelle
aprés remise de Ja telnair anreclle des revenus susvisée Ca actes devront re
Fes avast Le Jar de ghaque Erlmeatre e acront dj, Sauf éco con {On
paca pour le pramière année de paient de l'impôt au Le bénélices, au quart de
Fupôt su Les hénéfices acquit l'année Civile precédene

La liquidation sx le pement du solde de lmpôc sur lc bénétit au re des bénélicés
d'en Anne Civile doante devront de efcomés au plus tea lu premier avt de
Panaés Civile saisons

S4 Le Conrantant a versé sons Fame d'acorapres une somme supérioure à impôt sur Lex
béélices dat 11 ent sdesable sù tte des bénefices d'une Année Civile domnée,
Fescéen bu era reine des Les quatre-vingt dis (BD) jours suivant le dépôt de où
décision anale de revo8ns. ÿ

Le préemr anddle ne dapylique pas aux cervicer éfleeivement rendus par le
imintanons a colles publiques mautteniemes. Toutes, le tri pratiqués
an Len ris Qu Comte die me sous vans, uarsparteurs, chiens ct suols
Secret rsisontables pur cappaet aux services mous € n'excéeiont pus Les nl
généralement prufquér pour ces me mers jar lente aémirialians
Socle pabiques

Ai tuile end que les impec auront exigibles dus es enndions de
éreit cormreun sur les immeubles à usa dabinic

“Laste session de guclque sorte que ce soit éme Le sont signant Le présent Corte:
où rique quelle Fouiéé ATLGE audi que loure cession fu en aeceré cvve es
<span de Feile 28 seront exc der déni ou tes PAS 6 rétant.

Les role de matétel, Biens d'évuipements dt produits, réal par Le Corte où
Te emtegriane asian pour sen eumpie fac que Les preséans de æenviues du
Conrsctant afsctées aux Dpérallons Pétrelène sprn aNorérées de fees tes sur le
chiffre d'afiros, Lexorénainr Vanpligue ssl, cu égard à La nature parle dés
Opérations Péraléte, vu aéhars effect sorciues van pur LS sous raitots de
Conraeut dans Le cage du passent Contrat

PERSONNEL

Le Contrestset venue dés Le dur des Gipérauous l'érulières à asc l'emploi en
oi L'quaifielion égrie du perrorel mainanès à cet 1 Honor de
ee persenxri ofn de pemmerne sun acessien à Es emplois dévrers qualifiés,
d'sgenis de mañise, de cadres ét de directeurs

A cet ot, le Contaetanr établi 42 novel avec ia Dieu de Florin et du
Lévelunpement des Hreeurhures Bras. à 1 fn de chaque Année Civile, on pla de
renemeal du pesdmel maurtaniée el un plan de formation «1 de perfectionement
pour passent à ne parc de plus en plus large du persan! madame aux
Opéranons Pescaéees

Lo Conttaseu dev également cpntibues à le marion ét én perfeciinemen des
agente de be Diseution de Exploration er du Déveoppemenc des Hytucarbures Hrués
élan un plan cable aggand avec Le Mit à je fe cha Abe Celle

LA au eff Je Canracent cumsaerem audit plan de luirmsrun ai de peréctiumanent de

personnel inaetenien de aémimation ou mettra À la disposition de Ja Dirociion de

Pxplorion dt du Développement des Hvlrocatrarer Druis un monta! dé qaaratte
rie (40010) Dulars par 23 pendant le pérode intaie dexierlir 6 un montent de
ent mille (100.000) Dollus par an peathin le période restante de l'amousatln
édesre desplotien, cl, à empir de locnui dune autrriufin exclante
Aaphtation, on montent minimum de sent lle (LON.DD) Doilers par an.

ns

a

aL4

Eur porte Ta déturminanin du hénétice ne dr Comactant, ke dr pur au
eaédit de compie de césultats à

20 a valeur des Hymnes commereiliaés par le Contrat a fie des atichs
102 et 10, Lee dulle spparaîl dûns ses fes de eau ps et détenue
clan les Gpotiuns de lard 4

D Les phusaes pmrécmant de 1 çossion ou du ranafur dE éents roleumques da
Pair:

©) toux aurez rever où produits déroute es au Opéeaons Péuièces ai
molérmet Gus provient de La vente de subsrimees connexes ain que du
Arte, dual age es anse produit pour Lun à

À les énéfees de éme réalisés à 'acerstan doi Onérations Péslénes,
Le même compte de cémltals sure dEbii de doutes les charges nécesitées pour ls
besoins des Opérations Pétiüres nc fire de lAnnée Cisile cunsidétée, dou 1
dédhgiun ct autasée pue Les los appssbles en Bépubiique (larique de Martanie,
Ad délemiimees Aa Picésluré Comble aghexée au présent Contest

Tes ehges dédueribles du roues de l'Année Cie coidérée comprennent
oamment Le #'émemts suivis

à oure les charges xplctenment visées uidersruk au pré arice À 2.4, cou Je
Autres cos Prier, s'enempri fe cet des press ienmement, Ke: éqenes de
personnel et de main d'œuvre, e cod des préstions fourmis 1 Contrat
Maccasion des Opéra Pérotires

Tous, Les cote des aproviéemmemets, de personnel er des prions
fous par des Suxiélés Afflées ceremt déduutidles dans ls moe où ü5
'exedent pas seux qui sement normalement pratiqués dons des cunditions de
Blee céneureie salée un vendeur ee Un 2rbeteur dépens pour des
approndaienmpments ou es prescions identiques bu analogues.

D} les ais gémérau aférunts vu Opérations Pérofères affoclua dans e core du
rétent Conte, x Gore voue :

2 les frais de lcaon ds lens meubles et immeubles, ain
cuiationt déseutanes

ge les

2 une quetepue mom, eu égal aux services cndué pour Les
graines Pétrole réaidos es Répuñlique Islamique de Manranfe, des
arpointemenns à sites payés aux diacteuts et einluyés désudant À
fémanger ee des Fais oénéux daéminiqnaton des TL es du

ki où dés Sacibtés Afliées dasallat pour sOù roule. IUE4 à

etranger, c1 des œnfns indirects eus pue dis surviess cencaux à

l'étranger pau Jeur come.

IL is géré pus à Mésange ne devront en aneun us le suétieuts
ax Dnires rèes rs L Pro Compris E

Aptée Les paiements m0 Gouvernement prés an ire de impôt su Je bénéliscs, cale
4 déscere au Contratant dass Les quatrémvigt Qu (40) os SuivanE le Apt de sa
éciration de revers Les quirances impôt sur les Mondes et us autres die
Aastat que le Contrat à rempli toutes ses obligations is ale les que a
présent atiehe 1

Le Cartetare verent à le Divauien de Péxplominn du Dévéloppement des
Hsdrocubres Bret Les redevaneor supatiiires Bu vanies

à) Dee €. Dollars per ilomènre curé c pur an Gun la deuxième pére

de rroivelleent de Patotsahon exclusive dexphiion et dan, our:
prorogation prévu ae eric 33 62.8,

Di eut soivamedie {120,007 Dot ur Hilemére cam et or om duree la
MALE du masi ent he d'exploitation

Les rfrrances ampefidiaros visées À ntinéa a) i dessu nero paysan et pa
année, au glus Bd Le premier jour de diaque Année Commemelle pour Année
Conmeruelle catèr, Fame Fées de Périmée d'Expheaion détenu par le
Céntrectant à a êne d'athéance desdites taves

La redevance mupefidaue cebtive à ua amériatn exclusive dapliation see
payer d'avance 91 per armé, au semmeriement de chaque Année Civile suivant l'octroi
de l'atirisaivn encissvu dexploleation, Lou pour Paré Chile édit emo, dans le
sente (A0) jours de la déte Focuai, prorata mpuri pour à durée restante de l'An
Lie en cours, d'aprés Fétendue du Périmätre dxpiotaion à ladite de

ni exe d'abandon de surface au eaure de este ou de Forue Majuure, le Coniractant
am roi ani remhourn ma des redevances super ires dé pas.

Les rimes varnées an présent alle +127 gone considérées vurmme das Cab
Fée reoguurahles shoes dissitions de Partis 182,

Fr duhore de Limpêt sur es pénéees la que dérini à file 112 des devance
superticiades poètes à Faisle 1.7 23 des bonus pv à Fértiele 14, le Commetant
Sel exempt de ous impôts Si, 1er Ou gortibutions dé quel najUr que e Sl.
Dallas, régoneus où cenmenaun, présents ou fat, Happant les Opértions
Péniéue tout revers w alfétent eu. plus penérdement, es prinéles Mic tés où
axes do Connactent, y compris son éblicsemen, se anse de Lund ei so
ienenonrement en exulun du Codien. dual Gene que ce exempiens ne
Fapriquent qu'aux Opérations Pérrobènes

Les etionnares des entrés st Le Conrcraar er eur Sociétés Alliés seront
sus exemple de texs hop, duos, texés 21 eoniribuiuns. à raison des dividendes
eus, des entamé, prête des hérs y aff, des ahals, Hana

d'Hyimcarbus À l'exporafion. services vends pout es aétivités en République
Aslarique de Mauritanie aHférentes aux Opértions Péri.

FU

6} es emerisements de immibifaians confarmément mx disposons de
d'ail 4 dela Procèure Combe

4h ls Faces où agées verses aux créanciers du Contresiant peur ler inuinant él

aus Les nes nées dans a Frpcdure Compta:

Le parte de matériels ou Mic résultant de Gestrudliu vu de dommages, des
biens autquels 1 se demenci ou qui seront abaalcninés en cours d'unnés, les
creme rérouvrahles, es denis vera aux Tres pou doutes

9 les povtsions mioonmoiies et justifiées consiuées on vue de fur lee
atérieurement à der pertes au chères mttemeat mécisées et que les Évéréments
ex cour redent prebébies à

2 laut as pars eu charges directement liées aux Cpéarions Péralièrse, x
compris es pres de change réunies à Yocrasion des Opérsiuns HUIT,
ais que Le anus rêves À Turtle 13, les redevances uperficiaire prévues À
Fute LL a le some parses durant l'Aude Civile pres latiche 12.2 à
Vexin du mom de Cmpèe diner eur Je béni déterminé
cfonménient aux dépéiious du present atiale LL

No le montant noi apué des déficits relanf aux Aus Chviles anti
comiomméent À In mgiemencrion en vigne, jusqu mpurnent dhsdit défiits
ou l'échèvement de Cenal

Les os ban et de remise en ét atibués aux Cats Pétiolies peadat
l'Année Contreree

Le bénéfice net imposable du Contrat sera Si à a dire, ll ex partive,
ane be om ds mas porte em MO Le A dus sunnes portées en débit du
Enrme de réaltts, 8 gel durée at néraUve, Be comte déficit

Deas es soisanre (A jours auivant Ja fin de chagre Aniée Cvrle, à Cuntrautnt
remerme ui aitariie Hroiles compérentas ka déeluion anguelle des revu,
nccompagcée des Cats Guanelees, fille que esl exirie pur la réglementtian en
Fiat.

Saut dansent corinres Bxées d'accord entre Pets, Timpéc sur Les hénéfices sers
versé en Doll nclon un syrlème d'acoimptes traces avec teariation annuelle
aprés remise de Ja telnair anreclle des revenus susvisée Ca actes devront re
Fes avast Le Jar de ghaque Erlmeatre e acront dj, Sauf éco con {On
paca pour le pramière année de paient de l'impôt au Le bénélices, au quart de
Fupôt su Les hénéfices acquit l'année Civile precédene

La liquidation sx le pement du solde de lmpôc sur lc bénétit au re des bénélicés
d'en Anne Civile doante devront de efcomés au plus tea lu premier avt de
Panaés Civile saisons

S4 Le Conrantant a versé sons Fame d'acorapres une somme supérioure à impôt sur Lex
béélices dat 11 ent sdesable sù tte des bénefices d'une Année Civile domnée,
Fescéen bu era reine des Les quatre-vingt dis (BD) jours suivant le dépôt de où
décision anale de revo8ns. ÿ

Le préemr anddle ne dapylique pas aux cervicer éfleeivement rendus par le
imintanons a colles publiques mautteniemes. Toutes, le tri pratiqués
an Len ris Qu Comte die me sous vans, uarsparteurs, chiens ct suols
Secret rsisontables pur cappaet aux services mous € n'excéeiont pus Les nl
généralement prufquér pour ces me mers jar lente aémirialians
Socle pabiques

Ai tuile end que les impec auront exigibles dus es enndions de
éreit cormreun sur les immeubles à usa dabinic

“Laste session de guclque sorte que ce soit éme Le sont signant Le présent Corte:
où rique quelle Fouiéé ATLGE audi que loure cession fu en aeceré cvve es
<span de Feile 28 seront exc der déni ou tes PAS 6 rétant.

Les role de matétel, Biens d'évuipements dt produits, réal par Le Corte où
Te emtegriane asian pour sen eumpie fac que Les preséans de æenviues du
Conrsctant afsctées aux Dpérallons Pétrelène sprn aNorérées de fees tes sur le
chiffre d'afiros, Lexorénainr Vanpligue ssl, cu égard à La nature parle dés
Opérations Péraléte, vu aéhars effect sorciues van pur LS sous raitots de
Conraeut dans Le cage du passent Contrat

PERSONNEL

Le Contrestset venue dés Le dur des Gipérauous l'érulières à asc l'emploi en
oi L'quaifielion égrie du perrorel mainanès à cet 1 Honor de
ee persenxri ofn de pemmerne sun acessien à Es emplois dévrers qualifiés,
d'sgenis de mañise, de cadres ét de directeurs

A cet ot, le Contaetanr établi 42 novel avec ia Dieu de Florin et du
Lévelunpement des Hreeurhures Bras. à 1 fn de chaque Année Civile, on pla de
renemeal du pesdmel maurtaniée el un plan de formation «1 de perfectionement
pour passent à ne parc de plus en plus large du persan! madame aux
Opéranons Pescaéees

Lo Conttaseu dev également cpntibues à le marion ét én perfeciinemen des
agente de be Diseution de Exploration er du Déveoppemenc des Hytucarbures Hrués
élan un plan cable aggand avec Le Mit à je fe cha Abe Celle

LA au eff Je Canracent cumsaerem audit plan de luirmsrun ai de peréctiumanent de

personnel inaetenien de aémimation ou mettra À la disposition de Ja Dirociion de

Pxplorion dt du Développement des Hvlrocatrarer Druis un monta! dé qaaratte
rie (40010) Dulars par 23 pendant le pérode intaie dexierlir 6 un montent de
ent mille (100.000) Dollus par an peathin le période restante de l'amousatln
édesre desplotien, cl, à empir de locnui dune autrriufin exclante
Aaphtation, on montent minimum de sent lle (LON.DD) Doilers par an.

8

w.

ra
n

4

1

H

BONUS

Le Conacinnt priesa wa Ministre de lEnegie et lu Pérole ie bonus de prodeuon
aivars

m3 Trois millions G0OOOD) Du Vorague Ha prodaction régulière unes
de Fesole Beut extrait du où GES Parindtres dxploiunion atsindre peur 1
première Ji Le shine move de viigl ghig rie (25.000) al par jour
at ae période ée ea (4) jours consécutifs:

B) Que anilliom (46000) Dolls lomque Im pduelon régulière
remmoalisie de Pérole Bai este du où des Périmètre d'éxplonsiun
aééidra pour La premiere is 2e time moon de cinquamte mile (57.000)
Bars par our perdant une période de tree (AD) jours consécutif

Gin miinne (8 On) Duilas Torsque a prodagtion réel conimeinlisée
de Pémole Fc exit du ou des Fermée. dploiaion nocindra pour la
rémièe Ai Le mime raser de toi te que ils (SC) Bari par jour
perdait période de trente [RU jou à SC É

Chacane des sommes visée au lié a), lo ss se ee ds te
Gieus sant lexpintion de a pad de freeze tee (30) jour cornée

Les canines visèés à 'aticle 13.4 né suat pas recomvmbles 21 ne peuvent done, cn
Air cas, re considerées comme des Givs Pétrlirs.

FRIRDU PETROLE BRUT

Le mix de venie snitaire du Pétrule Fur qrie en consééranian puur les besoins dur
és Contrat, em Le trs de Marche" RO. an Point de Hanisin, exprimé
lle par Bai et say à trente (507 Jours te de denis el que déterniné
Seesout pour ae Trimestre.

Lin Pix de Marché cars Gb our chaque pe de Pérrole Brut où mélao Pétraies
Bou.

arts ans enfers Le Pa Dit fée on ur dun
cote à 2e fi do Trimestre cmneidéré, at sera Éqal à Le moyenne
pondérée ei plis obtenus par le Coniraulaut Le Gouvernement lors des enies du
Péuoie Peut à He Tor mu ours do Trinenre comuésé, æuslés pour rellder le
différences de que et de denité ainsi que des Hermes de lvraison ÉQB. ci des
sms de paiement, Rous Héserse que les guatés alisa vendues à res Tiers ai
our du Trieste sontidéré représeateut au mr iunte pour cent (3094) du otal des
quartrée de Pétrole Drot de l'ensemble des Fécinèues d'Esploialion ouyés an tre
du méseut Cuntrat rendus 2e cours dudit Mmes

Le Contractast debra meer ous es Hsdtceubures produit après cxtretion de fran
et des suhnses commen, mue, avec 'avcer de a Diretieu de l'Expicrition et
ù Dévelurpement des Lséccathunes Ds, es insrumente ct procédures contorrac
aux mobedes on vigueur dm Jinduouie péuilièt temtioneis. La Déveun de
T'Explotssion et du Dévelaperrent des Myrmntburus rot aus de dr d'exenniez
des este 61 de eabler le ina et procédures uuliés. Si en cour
elles le Conraeant és modif lesdits instruments ec procédares, devra
vba prétendant de a Direction de L'Explertion et du L'évelopoement des
Hisdroenéures Fruts.

GAZNATUREL
Ga tur Nom Ass
Fan can de docouvene de Car Nammst Non Asanié, ie Ceraant engagera Jeu

dispuasionn avec le Ministre en vue de délninez ai Févañealion et l'expfoiation de
lat décenmerte présens m euristère pueiellement comme

Je Conhastere, aprés des dust an re ou Féesiution de Ja
détouvene de Ge Nour X 9 LE devrs eeprente le
rage de av dévalrion de dite désuovere, conlormémenL aux dix

Le Partie 8.

Lo Comet aura droit, aux fi d'évaluer Le commersuité de La découverte de Dee
Raul Nan Associé, dl en at Le demande au moin Meme AU) jours ua Tecra
de Le uosiène periode dexplormon visée à l'nticle 31, & ve eurson de
famorizien oxsiisio d'exploration pour 1me durée de quatre (1) ans à-ompier de
L'spiraion dé ladite troisième période Mexploion, 29 ce qui concerne vmiquement la
avi Bu Périmètes d'Eplomtion eulobant là suture présumée de La découverte

En out, Les Paries dralüerunt ave tes débouthés postiius pour le Ga
rural du Li décorer sie, à la Des ur Re sat lo 1 À lesporlaion, ani
ue Lee moyens néresanrea à sa commerciahsatr, u considérer in porsiblté d'une
comercialation corjoirée de Lau gts de prrduetie au cas où 1 décuurécté de
Ge Naturel ne ser pes autrement aphenable cime nlomen,

A loue des travaux d'évaluation. où eu oi Les Pastics déciderient conjointement que
Fexpioirtion de cate déconne os jutifiée pour alimenter le marché Lueal, où au cas

él Content semgaaat 8 delager el produire Le Ge NA pour
Fexpioration, Je Cemmtan: soumeice mac Lau de Ie période de que id) ans
susvisée ane demande d'autoisetion exclusive d'rsplolurion que le Gouvemement
acces dns les sondicions prévnes à l'aile 46

Le Conmaerant der lues procéder au dévalnppemant at à lpioiaien de ce Gaz
Katarel eocliimément au programe de dé doppenitul 6: dé frrlnenen soumis €
proue par le Miniare dr Du comm prévues à l'acte 23, at Le disposons
du présent Conat applicables au Pélrule Bout d'applique-ent tas srutemdis 50 Gar
Na), seu sésame les dit particulière prévues à Lt 15

123 5 de selles ventes h des Tiers à x

6 Das

représente pas au moins (rent pour cent (SO) du ial des quantites de l'émole Brut
de lememble dus Périménes d'Exploitation censés ae le du présent Coueat,
Vendus au covns ddr Times, Le Pix duree sex Éoh pr enmparsiau vue le
Pris Courant du Marché lanetioral" durane 1e Trimestre comsidéré des Pattdles
ets produié en République Isuemique de Manranie ee dune Ie pays producieurs
vaine, sorte ten des différentiel de quafié, densité, ane et comdilions de
Faiement

arte Cour du Mare dremaliondl, à fau rendre nn pa te qu permar ant
Pétmole Br vend d'inde, aus ln de vainement ou de sonsonmatin. ua vis
concurrent dal à esioi pralique peur des Péroles Dur le même qualité
prove dure régi et ivre dans de suis uonmerhales comaarebles, tant
Au Séint de vue de qstiée que de a imaton 21 de Putilistion des Pétrles Brut.
curple sen de conditions du unrelé el de La mate des comtés

294 Las trnsactions suivantes sonne hoiamiment eue di caleul du Prix du Marché de

Féole Bat

& vents dns Jesgules acheteur est une Société Afltée du cundeur ns que
tes entre es cam Le Cristian à

HR eines cunenent mn concepts au qu'un pement en devises librement
comenible ce vent mel, va soul au plie, an des considérslions autres
ae Les ieans éeusuiques usveïler dans fes some de Pétrale But sur Le
morshé inertie (elles que con d'échange, tetes de euvennemnent à
puememant m0 à dar genes pouver}

188 Une comminden présidée par le Mimite on son délégué 4 compreiant des

représentant de Tuimihfsratin des iéprsenants dé Coutactant se ir à la
<gence de so préside pér éabl San ux cHpulations du prés atle 24 Fax.
Lu Marié du Poe Brat proc applis aa Times éce, LOS décilans de Fa
Lmmisson seront pes à

Sa décision est prise ps Le ceision dar in ét etre ED) jus aps
Le fe du Trimestre aidée, Le Pix dù Marché du Pénele Bar prod 3e fé
dérivenent par un exp de répartie intemanimale, nommé par aectnd crée les
Paie on à bin d'accon, pa le Centre faturnational d'Esrtse de In Chambre de
Coname Fnraienats, L'expert devra Gb le prix clan le sipalktions da présent
aie 14 dus un délai de vingt 120 Jours aprés an mumirateon., Les Ba

me par por mu ui Le Gourememeux té Contctant

tee de létbhissemnent du pris, Je Prix du Mars applicable provisriceient à
ur Times ere Prix du Marché du Taimestie précédent, Toul ajusténent nécessaire
sea réchi d ples tant trente (RO jours aprés érable. ds Pix du Match pour le
Times concidéné.

1814 Si lu Contmerant cenadéré que lésion de I déenuvene de Ga Naturel Mist

Apadé concernée le pas jestée, ke Mimste proue, avec ur préuris de dut
SD anus. qu pau are ref ave Le ronsomroment du Comtmieran, demie à eu
amor sé déc sr la se dEnitzt ladite écoute

De méme, sf le Cumenri, à lise des Lavaux d'évaluation, roncicère que La
désuuveute de Gaz Naluwel Mon Ass res jus comedie. le Gouverrement
pourrs ave ur préavis de Qik-hui (TS) mais, dernande: ag Coutuetant 'ébandonner
es drots a la Star Lémt ie écouverie

aus le deux e2s le Confractan! perdra loue dreit au Les Hydrceatheres qu pourraient
être prod à pri de ire décaeume, ee Gouicerement porte adore ils, ou
“ire ralites, tous Les drava d'évalauion, de évelonnemen, de production, de
riemenr, dé transport el de commen ation relax à vers découverts, sans auiune

58, de me ps por ruée à Va

réalisation des Operations Pétrohces Ex Contrictat
2 Gue Naunl Asuië

Ba aus de déonuerte commerciale de Pétate Bret, Le Cotcnt iiquers dans fe
rannot prèvu à l'aile D.S s) senidère qu la produsson de Gaz Naturel Associé 251
sascenible d'exvéer les quartrés nécessams ane esoins des Opérations Péiénes
reines à a prodoenoi de Pétrole Hat corail périls de recu). 2 PA
uensdère qua cer oxcaent es szareptile d'êre produit en quais coranersales. Au
eus nù le Conhactunt aumil avisé Le Guuverarnent dun tt exceent, les Parties
Évaluamr coment lead hou passes pour ut usée de Gaz Nage, à a
Pie qu Je mare Inesl e à lespoiun, (sens a porsoiite dune
commerce ia enajaiate de Rav pan de préluelich de ce excédent de Gas Naeuël
a as 6 pet eue ne san Fa aotmmont expo vommer cl ME), ins que
Lmoyens nécerairer à se comnerctalatee.

Au su es Far emsiendmien ue te développement de l'scedent de Cia Naïurel
sl fast, ou aa cas où de Contre rent désert déelepper er nroëre ct exeideni
eu l'expurtaton, 2 Cogirastert indiquera dans Le programe de déxalumpement ct de
radeon sé à lemicle 9.5 foi rames euplémennines nécescains au
Gévelnppement et à l'exploitation de cet excédent ef sen srametion des cute »
réa

Le Comtactant duvre alors procêder aû dévelenpemen &t à l'exploitation de pet
écédent conf émet au régné de développe 61 de piodueton sémmnis et
approuté par le Ministre du Le eonliuns prévues à léricle 25. et es digpositions
du présent Coma supliccbles au Péucie Brut s'appligueront matos mutandis à
Fsdédent de ae Nature, sous éscrvu des dispoñirinns particulières prévus à Eee
isa

Une procédure similire sera applicable 4 1 vante vu la vemumerialieation du Gé
Nañuceé Assuedé en és au course 'explotahon du Gisermont,

2
A

\ es

Es

8

w.

ra
n

4

1

H

BONUS

Le Conacinnt priesa wa Ministre de lEnegie et lu Pérole ie bonus de prodeuon
aivars

m3 Trois millions G0OOOD) Du Vorague Ha prodaction régulière unes
de Fesole Beut extrait du où GES Parindtres dxploiunion atsindre peur 1
première Ji Le shine move de viigl ghig rie (25.000) al par jour
at ae période ée ea (4) jours consécutifs:

B) Que anilliom (46000) Dolls lomque Im pduelon régulière
remmoalisie de Pérole Bai este du où des Périmètre d'éxplonsiun
aééidra pour La premiere is 2e time moon de cinquamte mile (57.000)
Bars par our perdant une période de tree (AD) jours consécutif

Gin miinne (8 On) Duilas Torsque a prodagtion réel conimeinlisée
de Pémole Fc exit du ou des Fermée. dploiaion nocindra pour la
rémièe Ai Le mime raser de toi te que ils (SC) Bari par jour
perdait période de trente [RU jou à SC É

Chacane des sommes visée au lié a), lo ss se ee ds te
Gieus sant lexpintion de a pad de freeze tee (30) jour cornée

Les canines visèés à 'aticle 13.4 né suat pas recomvmbles 21 ne peuvent done, cn
Air cas, re considerées comme des Givs Pétrlirs.

FRIRDU PETROLE BRUT

Le mix de venie snitaire du Pétrule Fur qrie en consééranian puur les besoins dur
és Contrat, em Le trs de Marche" RO. an Point de Hanisin, exprimé
lle par Bai et say à trente (507 Jours te de denis el que déterniné
Seesout pour ae Trimestre.

Lin Pix de Marché cars Gb our chaque pe de Pérrole Brut où mélao Pétraies
Bou.

arts ans enfers Le Pa Dit fée on ur dun
cote à 2e fi do Trimestre cmneidéré, at sera Éqal à Le moyenne
pondérée ei plis obtenus par le Coniraulaut Le Gouvernement lors des enies du
Péuoie Peut à He Tor mu ours do Trinenre comuésé, æuslés pour rellder le
différences de que et de denité ainsi que des Hermes de lvraison ÉQB. ci des
sms de paiement, Rous Héserse que les guatés alisa vendues à res Tiers ai
our du Trieste sontidéré représeateut au mr iunte pour cent (3094) du otal des
quartrée de Pétrole Drot de l'ensemble des Fécinèues d'Esploialion ouyés an tre
du méseut Cuntrat rendus 2e cours dudit Mmes

Le Contractast debra meer ous es Hsdtceubures produit après cxtretion de fran
et des suhnses commen, mue, avec 'avcer de a Diretieu de l'Expicrition et
ù Dévelurpement des Lséccathunes Ds, es insrumente ct procédures contorrac
aux mobedes on vigueur dm Jinduouie péuilièt temtioneis. La Déveun de
T'Explotssion et du Dévelaperrent des Myrmntburus rot aus de dr d'exenniez
des este 61 de eabler le ina et procédures uuliés. Si en cour
elles le Conraeant és modif lesdits instruments ec procédares, devra
vba prétendant de a Direction de L'Explertion et du L'évelopoement des
Hisdroenéures Fruts.

GAZNATUREL
Ga tur Nom Ass
Fan can de docouvene de Car Nammst Non Asanié, ie Ceraant engagera Jeu

dispuasionn avec le Ministre en vue de délninez ai Févañealion et l'expfoiation de
lat décenmerte présens m euristère pueiellement comme

Je Conhastere, aprés des dust an re ou Féesiution de Ja
détouvene de Ge Nour X 9 LE devrs eeprente le
rage de av dévalrion de dite désuovere, conlormémenL aux dix

Le Partie 8.

Lo Comet aura droit, aux fi d'évaluer Le commersuité de La découverte de Dee
Raul Nan Associé, dl en at Le demande au moin Meme AU) jours ua Tecra
de Le uosiène periode dexplormon visée à l'nticle 31, & ve eurson de
famorizien oxsiisio d'exploration pour 1me durée de quatre (1) ans à-ompier de
L'spiraion dé ladite troisième période Mexploion, 29 ce qui concerne vmiquement la
avi Bu Périmètes d'Eplomtion eulobant là suture présumée de La découverte

En out, Les Paries dralüerunt ave tes débouthés postiius pour le Ga
rural du Li décorer sie, à la Des ur Re sat lo 1 À lesporlaion, ani
ue Lee moyens néresanrea à sa commerciahsatr, u considérer in porsiblté d'une
comercialation corjoirée de Lau gts de prrduetie au cas où 1 décuurécté de
Ge Naturel ne ser pes autrement aphenable cime nlomen,

A loue des travaux d'évaluation. où eu oi Les Pastics déciderient conjointement que
Fexpioirtion de cate déconne os jutifiée pour alimenter le marché Lueal, où au cas

él Content semgaaat 8 delager el produire Le Ge NA pour
Fexpioration, Je Cemmtan: soumeice mac Lau de Ie période de que id) ans
susvisée ane demande d'autoisetion exclusive d'rsplolurion que le Gouvemement
acces dns les sondicions prévnes à l'aile 46

Le Conmaerant der lues procéder au dévalnppemant at à lpioiaien de ce Gaz
Katarel eocliimément au programe de dé doppenitul 6: dé frrlnenen soumis €
proue par le Miniare dr Du comm prévues à l'acte 23, at Le disposons
du présent Conat applicables au Pélrule Bout d'applique-ent tas srutemdis 50 Gar
Na), seu sésame les dit particulière prévues à Lt 15

123 5 de selles ventes h des Tiers à x

6 Das

représente pas au moins (rent pour cent (SO) du ial des quantites de l'émole Brut
de lememble dus Périménes d'Exploitation censés ae le du présent Coueat,
Vendus au covns ddr Times, Le Pix duree sex Éoh pr enmparsiau vue le
Pris Courant du Marché lanetioral" durane 1e Trimestre comsidéré des Pattdles
ets produié en République Isuemique de Manranie ee dune Ie pays producieurs
vaine, sorte ten des différentiel de quafié, densité, ane et comdilions de
Faiement

arte Cour du Mare dremaliondl, à fau rendre nn pa te qu permar ant
Pétmole Br vend d'inde, aus ln de vainement ou de sonsonmatin. ua vis
concurrent dal à esioi pralique peur des Péroles Dur le même qualité
prove dure régi et ivre dans de suis uonmerhales comaarebles, tant
Au Séint de vue de qstiée que de a imaton 21 de Putilistion des Pétrles Brut.
curple sen de conditions du unrelé el de La mate des comtés

294 Las trnsactions suivantes sonne hoiamiment eue di caleul du Prix du Marché de

Féole Bat

& vents dns Jesgules acheteur est une Société Afltée du cundeur ns que
tes entre es cam Le Cristian à

HR eines cunenent mn concepts au qu'un pement en devises librement
comenible ce vent mel, va soul au plie, an des considérslions autres
ae Les ieans éeusuiques usveïler dans fes some de Pétrale But sur Le
morshé inertie (elles que con d'échange, tetes de euvennemnent à
puememant m0 à dar genes pouver}

188 Une comminden présidée par le Mimite on son délégué 4 compreiant des

représentant de Tuimihfsratin des iéprsenants dé Coutactant se ir à la
<gence de so préside pér éabl San ux cHpulations du prés atle 24 Fax.
Lu Marié du Poe Brat proc applis aa Times éce, LOS décilans de Fa
Lmmisson seront pes à

Sa décision est prise ps Le ceision dar in ét etre ED) jus aps
Le fe du Trimestre aidée, Le Pix dù Marché du Pénele Bar prod 3e fé
dérivenent par un exp de répartie intemanimale, nommé par aectnd crée les
Paie on à bin d'accon, pa le Centre faturnational d'Esrtse de In Chambre de
Coname Fnraienats, L'expert devra Gb le prix clan le sipalktions da présent
aie 14 dus un délai de vingt 120 Jours aprés an mumirateon., Les Ba

me par por mu ui Le Gourememeux té Contctant

tee de létbhissemnent du pris, Je Prix du Mars applicable provisriceient à
ur Times ere Prix du Marché du Taimestie précédent, Toul ajusténent nécessaire
sea réchi d ples tant trente (RO jours aprés érable. ds Pix du Match pour le
Times concidéné.

1814 Si lu Contmerant cenadéré que lésion de I déenuvene de Ga Naturel Mist

Apadé concernée le pas jestée, ke Mimste proue, avec ur préuris de dut
SD anus. qu pau are ref ave Le ronsomroment du Comtmieran, demie à eu
amor sé déc sr la se dEnitzt ladite écoute

De méme, sf le Cumenri, à lise des Lavaux d'évaluation, roncicère que La
désuuveute de Gaz Naluwel Mon Ass res jus comedie. le Gouverrement
pourrs ave ur préavis de Qik-hui (TS) mais, dernande: ag Coutuetant 'ébandonner
es drots a la Star Lémt ie écouverie

aus le deux e2s le Confractan! perdra loue dreit au Les Hydrceatheres qu pourraient
être prod à pri de ire décaeume, ee Gouicerement porte adore ils, ou
“ire ralites, tous Les drava d'évalauion, de évelonnemen, de production, de
riemenr, dé transport el de commen ation relax à vers découverts, sans auiune

58, de me ps por ruée à Va

réalisation des Operations Pétrohces Ex Contrictat
2 Gue Naunl Asuië

Ba aus de déonuerte commerciale de Pétate Bret, Le Cotcnt iiquers dans fe
rannot prèvu à l'aile D.S s) senidère qu la produsson de Gaz Naturel Associé 251
sascenible d'exvéer les quartrés nécessams ane esoins des Opérations Péiénes
reines à a prodoenoi de Pétrole Hat corail périls de recu). 2 PA
uensdère qua cer oxcaent es szareptile d'êre produit en quais coranersales. Au
eus nù le Conhactunt aumil avisé Le Guuverarnent dun tt exceent, les Parties
Évaluamr coment lead hou passes pour ut usée de Gaz Nage, à a
Pie qu Je mare Inesl e à lespoiun, (sens a porsoiite dune
commerce ia enajaiate de Rav pan de préluelich de ce excédent de Gas Naeuël
a as 6 pet eue ne san Fa aotmmont expo vommer cl ME), ins que
Lmoyens nécerairer à se comnerctalatee.

Au su es Far emsiendmien ue te développement de l'scedent de Cia Naïurel
sl fast, ou aa cas où de Contre rent désert déelepper er nroëre ct exeideni
eu l'expurtaton, 2 Cogirastert indiquera dans Le programe de déxalumpement ct de
radeon sé à lemicle 9.5 foi rames euplémennines nécescains au
Gévelnppement et à l'exploitation de cet excédent ef sen srametion des cute »
réa

Le Comtactant duvre alors procêder aû dévelenpemen &t à l'exploitation de pet
écédent conf émet au régné de développe 61 de piodueton sémmnis et
approuté par le Ministre du Le eonliuns prévues à léricle 25. et es digpositions
du présent Coma supliccbles au Péucie Brut s'appligueront matos mutandis à
Fsdédent de ae Nature, sous éscrvu des dispoñirinns particulières prévus à Eee
isa

Une procédure similire sera applicable 4 1 vante vu la vemumerialieation du Gé
Nañuceé Assuedé en és au course 'explotahon du Gisermont,

2
A

\ es

Es

8

w.

ra
n

4

1

H

BONUS

Le Conacinnt priesa wa Ministre de lEnegie et lu Pérole ie bonus de prodeuon
aivars

m3 Trois millions G0OOOD) Du Vorague Ha prodaction régulière unes
de Fesole Beut extrait du où GES Parindtres dxploiunion atsindre peur 1
première Ji Le shine move de viigl ghig rie (25.000) al par jour
at ae période ée ea (4) jours consécutifs:

B) Que anilliom (46000) Dolls lomque Im pduelon régulière
remmoalisie de Pérole Bai este du où des Périmètre d'éxplonsiun
aééidra pour La premiere is 2e time moon de cinquamte mile (57.000)
Bars par our perdant une période de tree (AD) jours consécutif

Gin miinne (8 On) Duilas Torsque a prodagtion réel conimeinlisée
de Pémole Fc exit du ou des Fermée. dploiaion nocindra pour la
rémièe Ai Le mime raser de toi te que ils (SC) Bari par jour
perdait période de trente [RU jou à SC É

Chacane des sommes visée au lié a), lo ss se ee ds te
Gieus sant lexpintion de a pad de freeze tee (30) jour cornée

Les canines visèés à 'aticle 13.4 né suat pas recomvmbles 21 ne peuvent done, cn
Air cas, re considerées comme des Givs Pétrlirs.

FRIRDU PETROLE BRUT

Le mix de venie snitaire du Pétrule Fur qrie en consééranian puur les besoins dur
és Contrat, em Le trs de Marche" RO. an Point de Hanisin, exprimé
lle par Bai et say à trente (507 Jours te de denis el que déterniné
Seesout pour ae Trimestre.

Lin Pix de Marché cars Gb our chaque pe de Pérrole Brut où mélao Pétraies
Bou.

arts ans enfers Le Pa Dit fée on ur dun
cote à 2e fi do Trimestre cmneidéré, at sera Éqal à Le moyenne
pondérée ei plis obtenus par le Coniraulaut Le Gouvernement lors des enies du
Péuoie Peut à He Tor mu ours do Trinenre comuésé, æuslés pour rellder le
différences de que et de denité ainsi que des Hermes de lvraison ÉQB. ci des
sms de paiement, Rous Héserse que les guatés alisa vendues à res Tiers ai
our du Trieste sontidéré représeateut au mr iunte pour cent (3094) du otal des
quartrée de Pétrole Drot de l'ensemble des Fécinèues d'Esploialion ouyés an tre
du méseut Cuntrat rendus 2e cours dudit Mmes

Le Contractast debra meer ous es Hsdtceubures produit après cxtretion de fran
et des suhnses commen, mue, avec 'avcer de a Diretieu de l'Expicrition et
ù Dévelurpement des Lséccathunes Ds, es insrumente ct procédures contorrac
aux mobedes on vigueur dm Jinduouie péuilièt temtioneis. La Déveun de
T'Explotssion et du Dévelaperrent des Myrmntburus rot aus de dr d'exenniez
des este 61 de eabler le ina et procédures uuliés. Si en cour
elles le Conraeant és modif lesdits instruments ec procédares, devra
vba prétendant de a Direction de L'Explertion et du L'évelopoement des
Hisdroenéures Fruts.

GAZNATUREL
Ga tur Nom Ass
Fan can de docouvene de Car Nammst Non Asanié, ie Ceraant engagera Jeu

dispuasionn avec le Ministre en vue de délninez ai Févañealion et l'expfoiation de
lat décenmerte présens m euristère pueiellement comme

Je Conhastere, aprés des dust an re ou Féesiution de Ja
détouvene de Ge Nour X 9 LE devrs eeprente le
rage de av dévalrion de dite désuovere, conlormémenL aux dix

Le Partie 8.

Lo Comet aura droit, aux fi d'évaluer Le commersuité de La découverte de Dee
Raul Nan Associé, dl en at Le demande au moin Meme AU) jours ua Tecra
de Le uosiène periode dexplormon visée à l'nticle 31, & ve eurson de
famorizien oxsiisio d'exploration pour 1me durée de quatre (1) ans à-ompier de
L'spiraion dé ladite troisième période Mexploion, 29 ce qui concerne vmiquement la
avi Bu Périmètes d'Eplomtion eulobant là suture présumée de La découverte

En out, Les Paries dralüerunt ave tes débouthés postiius pour le Ga
rural du Li décorer sie, à la Des ur Re sat lo 1 À lesporlaion, ani
ue Lee moyens néresanrea à sa commerciahsatr, u considérer in porsiblté d'une
comercialation corjoirée de Lau gts de prrduetie au cas où 1 décuurécté de
Ge Naturel ne ser pes autrement aphenable cime nlomen,

A loue des travaux d'évaluation. où eu oi Les Pastics déciderient conjointement que
Fexpioirtion de cate déconne os jutifiée pour alimenter le marché Lueal, où au cas

él Content semgaaat 8 delager el produire Le Ge NA pour
Fexpioration, Je Cemmtan: soumeice mac Lau de Ie période de que id) ans
susvisée ane demande d'autoisetion exclusive d'rsplolurion que le Gouvemement
acces dns les sondicions prévnes à l'aile 46

Le Conmaerant der lues procéder au dévalnppemant at à lpioiaien de ce Gaz
Katarel eocliimément au programe de dé doppenitul 6: dé frrlnenen soumis €
proue par le Miniare dr Du comm prévues à l'acte 23, at Le disposons
du présent Conat applicables au Pélrule Bout d'applique-ent tas srutemdis 50 Gar
Na), seu sésame les dit particulière prévues à Lt 15

123 5 de selles ventes h des Tiers à x

6 Das

représente pas au moins (rent pour cent (SO) du ial des quantites de l'émole Brut
de lememble dus Périménes d'Exploitation censés ae le du présent Coueat,
Vendus au covns ddr Times, Le Pix duree sex Éoh pr enmparsiau vue le
Pris Courant du Marché lanetioral" durane 1e Trimestre comsidéré des Pattdles
ets produié en République Isuemique de Manranie ee dune Ie pays producieurs
vaine, sorte ten des différentiel de quafié, densité, ane et comdilions de
Faiement

arte Cour du Mare dremaliondl, à fau rendre nn pa te qu permar ant
Pétmole Br vend d'inde, aus ln de vainement ou de sonsonmatin. ua vis
concurrent dal à esioi pralique peur des Péroles Dur le même qualité
prove dure régi et ivre dans de suis uonmerhales comaarebles, tant
Au Séint de vue de qstiée que de a imaton 21 de Putilistion des Pétrles Brut.
curple sen de conditions du unrelé el de La mate des comtés

294 Las trnsactions suivantes sonne hoiamiment eue di caleul du Prix du Marché de

Féole Bat

& vents dns Jesgules acheteur est une Société Afltée du cundeur ns que
tes entre es cam Le Cristian à

HR eines cunenent mn concepts au qu'un pement en devises librement
comenible ce vent mel, va soul au plie, an des considérslions autres
ae Les ieans éeusuiques usveïler dans fes some de Pétrale But sur Le
morshé inertie (elles que con d'échange, tetes de euvennemnent à
puememant m0 à dar genes pouver}

188 Une comminden présidée par le Mimite on son délégué 4 compreiant des

représentant de Tuimihfsratin des iéprsenants dé Coutactant se ir à la
<gence de so préside pér éabl San ux cHpulations du prés atle 24 Fax.
Lu Marié du Poe Brat proc applis aa Times éce, LOS décilans de Fa
Lmmisson seront pes à

Sa décision est prise ps Le ceision dar in ét etre ED) jus aps
Le fe du Trimestre aidée, Le Pix dù Marché du Pénele Bar prod 3e fé
dérivenent par un exp de répartie intemanimale, nommé par aectnd crée les
Paie on à bin d'accon, pa le Centre faturnational d'Esrtse de In Chambre de
Coname Fnraienats, L'expert devra Gb le prix clan le sipalktions da présent
aie 14 dus un délai de vingt 120 Jours aprés an mumirateon., Les Ba

me par por mu ui Le Gourememeux té Contctant

tee de létbhissemnent du pris, Je Prix du Mars applicable provisriceient à
ur Times ere Prix du Marché du Taimestie précédent, Toul ajusténent nécessaire
sea réchi d ples tant trente (RO jours aprés érable. ds Pix du Match pour le
Times concidéné.

1814 Si lu Contmerant cenadéré que lésion de I déenuvene de Ga Naturel Mist

Apadé concernée le pas jestée, ke Mimste proue, avec ur préuris de dut
SD anus. qu pau are ref ave Le ronsomroment du Comtmieran, demie à eu
amor sé déc sr la se dEnitzt ladite écoute

De méme, sf le Cumenri, à lise des Lavaux d'évaluation, roncicère que La
désuuveute de Gaz Naluwel Mon Ass res jus comedie. le Gouverrement
pourrs ave ur préavis de Qik-hui (TS) mais, dernande: ag Coutuetant 'ébandonner
es drots a la Star Lémt ie écouverie

aus le deux e2s le Confractan! perdra loue dreit au Les Hydrceatheres qu pourraient
être prod à pri de ire décaeume, ee Gouicerement porte adore ils, ou
“ire ralites, tous Les drava d'évalauion, de évelonnemen, de production, de
riemenr, dé transport el de commen ation relax à vers découverts, sans auiune

58, de me ps por ruée à Va

réalisation des Operations Pétrohces Ex Contrictat
2 Gue Naunl Asuië

Ba aus de déonuerte commerciale de Pétate Bret, Le Cotcnt iiquers dans fe
rannot prèvu à l'aile D.S s) senidère qu la produsson de Gaz Naturel Associé 251
sascenible d'exvéer les quartrés nécessams ane esoins des Opérations Péiénes
reines à a prodoenoi de Pétrole Hat corail périls de recu). 2 PA
uensdère qua cer oxcaent es szareptile d'êre produit en quais coranersales. Au
eus nù le Conhactunt aumil avisé Le Guuverarnent dun tt exceent, les Parties
Évaluamr coment lead hou passes pour ut usée de Gaz Nage, à a
Pie qu Je mare Inesl e à lespoiun, (sens a porsoiite dune
commerce ia enajaiate de Rav pan de préluelich de ce excédent de Gas Naeuël
a as 6 pet eue ne san Fa aotmmont expo vommer cl ME), ins que
Lmoyens nécerairer à se comnerctalatee.

Au su es Far emsiendmien ue te développement de l'scedent de Cia Naïurel
sl fast, ou aa cas où de Contre rent désert déelepper er nroëre ct exeideni
eu l'expurtaton, 2 Cogirastert indiquera dans Le programe de déxalumpement ct de
radeon sé à lemicle 9.5 foi rames euplémennines nécescains au
Gévelnppement et à l'exploitation de cet excédent ef sen srametion des cute »
réa

Le Comtactant duvre alors procêder aû dévelenpemen &t à l'exploitation de pet
écédent conf émet au régné de développe 61 de piodueton sémmnis et
approuté par le Ministre du Le eonliuns prévues à léricle 25. et es digpositions
du présent Coma supliccbles au Péucie Brut s'appligueront matos mutandis à
Fsdédent de ae Nature, sous éscrvu des dispoñirinns particulières prévus à Eee
isa

Une procédure similire sera applicable 4 1 vante vu la vemumerialieation du Gé
Nañuceé Assuedé en és au course 'explotahon du Gisermont,

2
A

\ es

Es

8

w.

ra
n

4

1

H

BONUS

Le Conacinnt priesa wa Ministre de lEnegie et lu Pérole ie bonus de prodeuon
aivars

m3 Trois millions G0OOOD) Du Vorague Ha prodaction régulière unes
de Fesole Beut extrait du où GES Parindtres dxploiunion atsindre peur 1
première Ji Le shine move de viigl ghig rie (25.000) al par jour
at ae période ée ea (4) jours consécutifs:

B) Que anilliom (46000) Dolls lomque Im pduelon régulière
remmoalisie de Pérole Bai este du où des Périmètre d'éxplonsiun
aééidra pour La premiere is 2e time moon de cinquamte mile (57.000)
Bars par our perdant une période de tree (AD) jours consécutif

Gin miinne (8 On) Duilas Torsque a prodagtion réel conimeinlisée
de Pémole Fc exit du ou des Fermée. dploiaion nocindra pour la
rémièe Ai Le mime raser de toi te que ils (SC) Bari par jour
perdait période de trente [RU jou à SC É

Chacane des sommes visée au lié a), lo ss se ee ds te
Gieus sant lexpintion de a pad de freeze tee (30) jour cornée

Les canines visèés à 'aticle 13.4 né suat pas recomvmbles 21 ne peuvent done, cn
Air cas, re considerées comme des Givs Pétrlirs.

FRIRDU PETROLE BRUT

Le mix de venie snitaire du Pétrule Fur qrie en consééranian puur les besoins dur
és Contrat, em Le trs de Marche" RO. an Point de Hanisin, exprimé
lle par Bai et say à trente (507 Jours te de denis el que déterniné
Seesout pour ae Trimestre.

Lin Pix de Marché cars Gb our chaque pe de Pérrole Brut où mélao Pétraies
Bou.

arts ans enfers Le Pa Dit fée on ur dun
cote à 2e fi do Trimestre cmneidéré, at sera Éqal à Le moyenne
pondérée ei plis obtenus par le Coniraulaut Le Gouvernement lors des enies du
Péuoie Peut à He Tor mu ours do Trinenre comuésé, æuslés pour rellder le
différences de que et de denité ainsi que des Hermes de lvraison ÉQB. ci des
sms de paiement, Rous Héserse que les guatés alisa vendues à res Tiers ai
our du Trieste sontidéré représeateut au mr iunte pour cent (3094) du otal des
quartrée de Pétrole Drot de l'ensemble des Fécinèues d'Esploialion ouyés an tre
du méseut Cuntrat rendus 2e cours dudit Mmes

Le Contractast debra meer ous es Hsdtceubures produit après cxtretion de fran
et des suhnses commen, mue, avec 'avcer de a Diretieu de l'Expicrition et
ù Dévelurpement des Lséccathunes Ds, es insrumente ct procédures contorrac
aux mobedes on vigueur dm Jinduouie péuilièt temtioneis. La Déveun de
T'Explotssion et du Dévelaperrent des Myrmntburus rot aus de dr d'exenniez
des este 61 de eabler le ina et procédures uuliés. Si en cour
elles le Conraeant és modif lesdits instruments ec procédares, devra
vba prétendant de a Direction de L'Explertion et du L'évelopoement des
Hisdroenéures Fruts.

GAZNATUREL
Ga tur Nom Ass
Fan can de docouvene de Car Nammst Non Asanié, ie Ceraant engagera Jeu

dispuasionn avec le Ministre en vue de délninez ai Févañealion et l'expfoiation de
lat décenmerte présens m euristère pueiellement comme

Je Conhastere, aprés des dust an re ou Féesiution de Ja
détouvene de Ge Nour X 9 LE devrs eeprente le
rage de av dévalrion de dite désuovere, conlormémenL aux dix

Le Partie 8.

Lo Comet aura droit, aux fi d'évaluer Le commersuité de La découverte de Dee
Raul Nan Associé, dl en at Le demande au moin Meme AU) jours ua Tecra
de Le uosiène periode dexplormon visée à l'nticle 31, & ve eurson de
famorizien oxsiisio d'exploration pour 1me durée de quatre (1) ans à-ompier de
L'spiraion dé ladite troisième période Mexploion, 29 ce qui concerne vmiquement la
avi Bu Périmètes d'Eplomtion eulobant là suture présumée de La découverte

En out, Les Paries dralüerunt ave tes débouthés postiius pour le Ga
rural du Li décorer sie, à la Des ur Re sat lo 1 À lesporlaion, ani
ue Lee moyens néresanrea à sa commerciahsatr, u considérer in porsiblté d'une
comercialation corjoirée de Lau gts de prrduetie au cas où 1 décuurécté de
Ge Naturel ne ser pes autrement aphenable cime nlomen,

A loue des travaux d'évaluation. où eu oi Les Pastics déciderient conjointement que
Fexpioirtion de cate déconne os jutifiée pour alimenter le marché Lueal, où au cas

él Content semgaaat 8 delager el produire Le Ge NA pour
Fexpioration, Je Cemmtan: soumeice mac Lau de Ie période de que id) ans
susvisée ane demande d'autoisetion exclusive d'rsplolurion que le Gouvemement
acces dns les sondicions prévnes à l'aile 46

Le Conmaerant der lues procéder au dévalnppemant at à lpioiaien de ce Gaz
Katarel eocliimément au programe de dé doppenitul 6: dé frrlnenen soumis €
proue par le Miniare dr Du comm prévues à l'acte 23, at Le disposons
du présent Conat applicables au Pélrule Bout d'applique-ent tas srutemdis 50 Gar
Na), seu sésame les dit particulière prévues à Lt 15

123 5 de selles ventes h des Tiers à x

6 Das

représente pas au moins (rent pour cent (SO) du ial des quantites de l'émole Brut
de lememble dus Périménes d'Exploitation censés ae le du présent Coueat,
Vendus au covns ddr Times, Le Pix duree sex Éoh pr enmparsiau vue le
Pris Courant du Marché lanetioral" durane 1e Trimestre comsidéré des Pattdles
ets produié en République Isuemique de Manranie ee dune Ie pays producieurs
vaine, sorte ten des différentiel de quafié, densité, ane et comdilions de
Faiement

arte Cour du Mare dremaliondl, à fau rendre nn pa te qu permar ant
Pétmole Br vend d'inde, aus ln de vainement ou de sonsonmatin. ua vis
concurrent dal à esioi pralique peur des Péroles Dur le même qualité
prove dure régi et ivre dans de suis uonmerhales comaarebles, tant
Au Séint de vue de qstiée que de a imaton 21 de Putilistion des Pétrles Brut.
curple sen de conditions du unrelé el de La mate des comtés

294 Las trnsactions suivantes sonne hoiamiment eue di caleul du Prix du Marché de

Féole Bat

& vents dns Jesgules acheteur est une Société Afltée du cundeur ns que
tes entre es cam Le Cristian à

HR eines cunenent mn concepts au qu'un pement en devises librement
comenible ce vent mel, va soul au plie, an des considérslions autres
ae Les ieans éeusuiques usveïler dans fes some de Pétrale But sur Le
morshé inertie (elles que con d'échange, tetes de euvennemnent à
puememant m0 à dar genes pouver}

188 Une comminden présidée par le Mimite on son délégué 4 compreiant des

représentant de Tuimihfsratin des iéprsenants dé Coutactant se ir à la
<gence de so préside pér éabl San ux cHpulations du prés atle 24 Fax.
Lu Marié du Poe Brat proc applis aa Times éce, LOS décilans de Fa
Lmmisson seront pes à

Sa décision est prise ps Le ceision dar in ét etre ED) jus aps
Le fe du Trimestre aidée, Le Pix dù Marché du Pénele Bar prod 3e fé
dérivenent par un exp de répartie intemanimale, nommé par aectnd crée les
Paie on à bin d'accon, pa le Centre faturnational d'Esrtse de In Chambre de
Coname Fnraienats, L'expert devra Gb le prix clan le sipalktions da présent
aie 14 dus un délai de vingt 120 Jours aprés an mumirateon., Les Ba

me par por mu ui Le Gourememeux té Contctant

tee de létbhissemnent du pris, Je Prix du Mars applicable provisriceient à
ur Times ere Prix du Marché du Taimestie précédent, Toul ajusténent nécessaire
sea réchi d ples tant trente (RO jours aprés érable. ds Pix du Match pour le
Times concidéné.

1814 Si lu Contmerant cenadéré que lésion de I déenuvene de Ga Naturel Mist

Apadé concernée le pas jestée, ke Mimste proue, avec ur préuris de dut
SD anus. qu pau are ref ave Le ronsomroment du Comtmieran, demie à eu
amor sé déc sr la se dEnitzt ladite écoute

De méme, sf le Cumenri, à lise des Lavaux d'évaluation, roncicère que La
désuuveute de Gaz Naluwel Mon Ass res jus comedie. le Gouverrement
pourrs ave ur préavis de Qik-hui (TS) mais, dernande: ag Coutuetant 'ébandonner
es drots a la Star Lémt ie écouverie

aus le deux e2s le Confractan! perdra loue dreit au Les Hydrceatheres qu pourraient
être prod à pri de ire décaeume, ee Gouicerement porte adore ils, ou
“ire ralites, tous Les drava d'évalauion, de évelonnemen, de production, de
riemenr, dé transport el de commen ation relax à vers découverts, sans auiune

58, de me ps por ruée à Va

réalisation des Operations Pétrohces Ex Contrictat
2 Gue Naunl Asuië

Ba aus de déonuerte commerciale de Pétate Bret, Le Cotcnt iiquers dans fe
rannot prèvu à l'aile D.S s) senidère qu la produsson de Gaz Naturel Associé 251
sascenible d'exvéer les quartrés nécessams ane esoins des Opérations Péiénes
reines à a prodoenoi de Pétrole Hat corail périls de recu). 2 PA
uensdère qua cer oxcaent es szareptile d'êre produit en quais coranersales. Au
eus nù le Conhactunt aumil avisé Le Guuverarnent dun tt exceent, les Parties
Évaluamr coment lead hou passes pour ut usée de Gaz Nage, à a
Pie qu Je mare Inesl e à lespoiun, (sens a porsoiite dune
commerce ia enajaiate de Rav pan de préluelich de ce excédent de Gas Naeuël
a as 6 pet eue ne san Fa aotmmont expo vommer cl ME), ins que
Lmoyens nécerairer à se comnerctalatee.

Au su es Far emsiendmien ue te développement de l'scedent de Cia Naïurel
sl fast, ou aa cas où de Contre rent désert déelepper er nroëre ct exeideni
eu l'expurtaton, 2 Cogirastert indiquera dans Le programe de déxalumpement ct de
radeon sé à lemicle 9.5 foi rames euplémennines nécescains au
Gévelnppement et à l'exploitation de cet excédent ef sen srametion des cute »
réa

Le Comtactant duvre alors procêder aû dévelenpemen &t à l'exploitation de pet
écédent conf émet au régné de développe 61 de piodueton sémmnis et
approuté par le Ministre du Le eonliuns prévues à léricle 25. et es digpositions
du présent Coma supliccbles au Péucie Brut s'appligueront matos mutandis à
Fsdédent de ae Nature, sous éscrvu des dispoñirinns particulières prévus à Eee
isa

Une procédure similire sera applicable 4 1 vante vu la vemumerialieation du Gé
Nañuceé Assuedé en és au course 'explotahon du Gisermont,

2
A

\ es

Es

322 An es où le Cnaeuii nie œun rec ss lesploiation de excédent de Gaz Hamrel
came justifié dt 84 Le Government, dofmporté quil moment, désirait lues, Le
ire er lee Je race, qe as

a Le Chant mette gromirement à la dspesitun du Gouvememem, au
imiallions de saparaion du pétule Er? et de Ga Nan, lou où parie de
Fes que 1 Gotieeraement désfrerai ExLover à

HD) Le Gouveraésaent ser resume de là chats, du ratement de Le compet
2 du rimpon le aux exe, à partit de snsalioes de ation SuSVIRÉER
Supouer Es Je cor aupplémenaire S BTS:

6) La éonsluetion des installations éerssaires ox apémions sisdus à 'linéz Dci:
des, rien que l'enlèvement de cet cusideut par Le Guuvenremenr, setent
este contoument ax règles dé lei en usage dnë Hindustie péiubtre
intemationale el de manière à ne pes cnrever Le modern, Fenlivemnant & 1e
Aaaport du Feb ru ar Le Cotretant

“Tour Boat de Gaz Mature Asie a te 8er pus UE den fo re des aies
LEZ À et 152.2 der Une rérutté uirle Coutuactan. Toutefois. Lérei are le droit
Ge bre Hdi ge cunlumodment an regjes de Var on tige dans L'ndusrris pétrol

inematomuts, à sonliion que le Contictant Jounisse on Aire on 7oppert
démontrant qe Le La me peut pi re éommomiquement tnilisé pour amélinrer le Lau
récupérer du Fée Brut ur réumocts sirène Re dispuziions de Jamie 9.18,
ét que Le Mimisre approsre ledit rage, apnrohalion qui Re ver pas 28faée sans

Disposiions Cemmnes nu Gaz Naturel Associé eÙ Non Assarlé

153.1 Le Continent nurs e éroit de dispraur de 2 mat de production de Gue Naturel,
aalanénent aux dpi Qu présem Comte 1 aura égolement Le dit de
proceder à la séparation dex Tiges de lout Gaz Naturel prod. Et de tniporee,
siuckes, mes ue vendre sur le marché local ai À lepédition ae fs de
Esrcburss liquides ain séparés, lesgodle are comidérés came dn Pétrole
Aa au Bis es ur partage entre les Partie clan Partie 10.

152 Pour Les benoëns du prdseu Conte, Le Prix du Mnré du Ce Naturel, exprimé ca
Deflans ar miu e BTU, ra Gal +

a Au ons étend néhosoums pour ce qui concenne es venies de Gaz Nan à
lxporahion à es Tic

D Pur ce qui peneeme Les vers eu ke mc Lun du Gaz Na en tant que
<onibustible, à un ris à veuve par accent matuel otre Le Ministre {ou l'entité
marionalo que Je Gouvemement éuablirait pou la disibation Gn 3 Nomarel sur
Le marié Role Je Contal, sur | hase muictmmient dev doué dé marché
pratiqués où moment dde Ventes dun sumbnshible de sohatition mi Car
ES

LGS Le travées las varneéritiques ds exmalinrions er imvaliions doivent être @ullis de
manière à acer La culleete, Le trnsput et l'évacuntion des puodunts des mscmeuts
han fes meteunes conditions techniques ct écanomiques et em purent de marie à
Asuné fa inelleuce calorisaioh pour La vente de ces pruduis au dépaët es remets
8 à pemete la saregprie de Tencironnement vi fe diveloppement ncionuel dés
sement.

144 En uns dep ieurs découvre d'Aydroehur dans Le nièine région éévaraghique, Le
Couautiat devre sonrendre à armtale ve Les autres Mlorants pur La connue tion
deu Palin commune de camfiatient dau nbtllions perl dérdcuer
faut om marie de leu prlueoms speurives Tux promeois, iéeunls ou oonuats nr
résultat devront re soumis à Fapprobatics préatoble du Manislte

À défaut d'accord amizhle. Le Ministre pourra eriger que Le Conlrnetant ex Les autren
exploitants s'ascéiees pour oonstictioe even fleion commmne. dans tes

éilleres conditions 1echnlques e: Scanmmiques, de canalisations sou instlltiens, à
condition ue see demande me paisse aecir por cer dimnser me Conte des
invaissement supétens à Eux quil suit suppactés 24 avait di aSaee seul Is
ésianou du projet de trumapont. Fr cas de déenceon enr le aies ot quon. Le
Lead sera soumis à aime auivaut En pracédre peêvue à il 29 A présent
Cana.

HF L'autorisaion de Ranspait d'Hydroebures par enralitions et aveondie par déeret

Elle compte Fapprohation du prujel de consteucton de canal ee anllrions
join à la domade er oonfire à an exécetion un curudère d'utite publique : Cette
autorisation Spère écart di push:

Eoceupalion des tarains néesssscen aux canalisations et instlluions sfbeuo dans
les ennéitiuns fixées l'ile * du présent Connu,

L'astisaion du input conne éprlcraent pour le Commun Le droit délire des
sanaliomioms et insallenons duc des seras dou À aus pas Lo prop. Les
porsesceun de terne red 0€ la serv de psg sa Lens  abstenir ie tout
Aus suceplile de auare au Lou fonetemaement des sannliutions er inallrinns.
Lasuittinemet à Je serie. donne droit, dans Le cas de eains privés, à ne
indemaié Hxés, à défaut d'acurd amiable par l'utemté cornéante pour la
déerrinanon de ndemnié d'enpropsacion.

Langué Rs caisions du inslliions fonk obatugle à Turilsacion aurmale des
teams et que Le propnéiaie en Bat La demande, Je Coaractant doit procéder à
Faxguisten desdits temains La valeur de ceux-ci et, à défiar d'covnd asnidble,
désenminée came va maitre dexpropriaton.

168 Sauf ile Porse Mpjeure, Parorimaon Le trnpurt d'Hadrosthares devient caduiné
ursque Je Contratant où es bénisse des anses visé à Faticie 16 3 eurent.
pes commoreé eu fit mme Les Gavaux prévus un 41) au après Fapgrihation du
proie. nu

î

23.83 Aux fins £e lapptiction des amies 103 67 112, Je quarts de Gur Name

4

val

wa

disponihles, apres déduction des quantités usées puur les besins des Créraions
Péirekeres, rejectées au brilées seront exprimées en momie de Baril de Feirole
Bu Lt qe cent sobrante cn 416$} res cubes de Gaz Natteel maamés à 1.
temps de 135 € et à le pression aresphérique de LAUA2S bars sant 1éputés
us An CL Béril  Pétee raf, sat am tion conne otre lex Parties

TRANSPORT DES HYDROCARBURES PAR C4

NALISAFIONS

Site Cantratant désire procéder eu emspur €'Hrocarbures par canalisations doi.
demander l'approbation puéalable par Le Minbte. du projet des conalistions et
instalation Lomme et a ivre due autos de Lane

Nontstant tours encens falaises un réglementaires onraier, le Conrraetan
A le duo, pénant La dinde de validité due Contes, ee dan Les conditions délais au
présent de 18, du Era et de transporter dans 8e propre allo à lénlérieur
du allure de la République ilaiique de Mauriamie aime qe SU le P'SR
contente à La 2on0 éconemque vncisive qui en Dépend <: dons Fes ex sur
actes, ou de Hire ii et Grue, out en esereent La propriété, Les nés
Tél de sus autvilé d'éxploñlatioa ou «3 pat deudie rod. vers Lex points de
tete de rasent, de stockage, de chérgement os de presse conenmmatien.

Den le ga où des conveations avt paur db de permet du acte us ranaqrs
par canslarons dEjéracambures à uvers dauire Ft vendent à dl passes
aire Jeuits Étas et la Réprsiqee Mlanique de Maure, celle-ci accordé sans
dsuriminaien ae Constant suvisé vs le aaniages qui prurruent résulter de
Paxécanan de ces emvantiens an Heu À Chiracront

Les dois visée à late 162 pouut dre andré inéhaduellement on
erintemené par Je Ciima ans dans le conditions Enouees das Ke présens Donaat,
Lis lénaerts donne à 8 es sam sous à Lautoration préblo dn Mise

Las bénéicien des trames ausiser doivent salaire aux cunditions fixées par le
prevent ame F9 par Ja runstuetion ci sploieuion den canalisaions 1 intlltious
isées, Le dorvent an cuire Salire aus Pondiions edgées de Lneatront dm
are du présent Cortal

Le Éunrractent on les Héneficines des nafens suscisés a dites exploits
peuvent savoie: sure eus pour aesurer en cemmumun le dansput des pos eXHS
de Lars esplorearions sous mere ées dispos ue Fami 14,8 ci-anrè

D peuvent Evalement dassueice avec des Pers allés, y curpris le Gouvemement,
recent, sui pur Mirrédhire Eu arggrisue bunlie ou dus socésé dat,
our La réaisalion celle des caralitions rss.

“Lans protocoles, sceurds qu coma passés enbe les ialérassés al if pots à
La comte des aérannx de camion er d'axpliliion, mu partage des chaises
nés nanciers at de Pac de dissoleion de loin, doivent re
r réatable du Minis.

Laureprise naar lexploirnion d'une calais de muneport SHydroeubaues ou
dune insalion consaie en applisatio du préset aide 16 pet, à defaut d'iécort
aie, de teur par Féeision du Miniore, d'apogple, da La nie 2 pou L durée
de sa copaeilé de Hausuert oéeééentane, Le partage des prodhts prove
Exploitation autres que elles van tv Parrain du projet

Css prodhit re peuvent faire Fobjut d'aicire discriimaiôn dus fes fs de rempart
pou des vonditiois comparables de quai. de régularité et de débit

Les fe de mana sont établis par l'treprise dhngée du timspurt, conlemément
aux régies eu usage dans lustre pérclère feras, aus à l'anpretaton
du Mimi À Get ti does ui re adressés quatre (A) ie avant lie
a éaploitéion, nérompagnés des mlutiés de eur diterniration et des informons
réeuraires, Toute modifie uléneure des ei dei fire lubjet dune déclaration
one au Minis ox 2) Or etai Ra sa rise om vigueur, Pendnt ces
étais, he Ministre pont ire cpposiinn aux LA proposés.

es onifs component nettement, pour un coefliienl délenniné dutiisation de
l'ouvrage, eue mans pour Famnonissement des camuiatians ot istallmions et une
marse hérsfisiaire eomparaie à celles qui son: généralement admises dans Findustne
Déesse imterwrionle pour des canins et insulluiomn de cette namure
national dans dés conditeis analogues.

Fa one de variation importante ds éments ennettufs des iris. de neuve ans
Lean compte de ges carats devront Éd er comtés eue ke modalité
prévues cf derau

Ste on Nu des dlirs de lamorigrian de emourt J'éräocaruræ par
earalrations couevient su dspeitions Eu présent als 16 ou relative é la sécurité
plie où à Ie proton de l'emvienneuen, le Mnisué Lu adresse une mise ea
dlemense d'avoie 3 «2 contes à cos déapainns dans a deu Le deux (2) mes sauf
Le es où La vécut publique ou hien Le défense mâtonele céeai une appliestion
Arneiaic dogdirs disnosiions

Si FitéeessE ne se dntorme pus à és injunerions, ke Minis maut prononcer, le ge
Gchéamt, pour la oeule pur: de lméressé dar lasociation. La mise ën règie de
Lapioitaho aux raie raques de 62 dormir.

Si, dns un déni ce rois 499 munie après La mise en cègle l'nténRÉ ne set pus
cena des ohne, le retire lanurkution de trisport ex ee qui le concerne
prononcé ee de rot de lle au anale atitement à PRE

Fonte entreprise proc, quelque lire que ce soi, an main d'ydebures pa
camisalious cal soumise pour implarution des eamaliatians et insatltions et leur
rsploitaian, ax ohligutions et aux Gris définis au présent til, An qu'a regime
Fiscal dant hérite Le Got el que rev par le présnt Cana

322 An es où le Cnaeuii nie œun rec ss lesploiation de excédent de Gaz Hamrel
came justifié dt 84 Le Government, dofmporté quil moment, désirait lues, Le
ire er lee Je race, qe as

a Le Chant mette gromirement à la dspesitun du Gouvememem, au
imiallions de saparaion du pétule Er? et de Ga Nan, lou où parie de
Fes que 1 Gotieeraement désfrerai ExLover à

HD) Le Gouveraésaent ser resume de là chats, du ratement de Le compet
2 du rimpon le aux exe, à partit de snsalioes de ation SuSVIRÉER
Supouer Es Je cor aupplémenaire S BTS:

6) La éonsluetion des installations éerssaires ox apémions sisdus à 'linéz Dci:
des, rien que l'enlèvement de cet cusideut par Le Guuvenremenr, setent
este contoument ax règles dé lei en usage dnë Hindustie péiubtre
intemationale el de manière à ne pes cnrever Le modern, Fenlivemnant & 1e
Aaaport du Feb ru ar Le Cotretant

“Tour Boat de Gaz Mature Asie a te 8er pus UE den fo re des aies
LEZ À et 152.2 der Une rérutté uirle Coutuactan. Toutefois. Lérei are le droit
Ge bre Hdi ge cunlumodment an regjes de Var on tige dans L'ndusrris pétrol

inematomuts, à sonliion que le Contictant Jounisse on Aire on 7oppert
démontrant qe Le La me peut pi re éommomiquement tnilisé pour amélinrer le Lau
récupérer du Fée Brut ur réumocts sirène Re dispuziions de Jamie 9.18,
ét que Le Mimisre approsre ledit rage, apnrohalion qui Re ver pas 28faée sans

Disposiions Cemmnes nu Gaz Naturel Associé eÙ Non Assarlé

153.1 Le Continent nurs e éroit de dispraur de 2 mat de production de Gue Naturel,
aalanénent aux dpi Qu présem Comte 1 aura égolement Le dit de
proceder à la séparation dex Tiges de lout Gaz Naturel prod. Et de tniporee,
siuckes, mes ue vendre sur le marché local ai À lepédition ae fs de
Esrcburss liquides ain séparés, lesgodle are comidérés came dn Pétrole
Aa au Bis es ur partage entre les Partie clan Partie 10.

152 Pour Les benoëns du prdseu Conte, Le Prix du Mnré du Ce Naturel, exprimé ca
Deflans ar miu e BTU, ra Gal +

a Au ons étend néhosoums pour ce qui concenne es venies de Gaz Nan à
lxporahion à es Tic

D Pur ce qui peneeme Les vers eu ke mc Lun du Gaz Na en tant que
<onibustible, à un ris à veuve par accent matuel otre Le Ministre {ou l'entité
marionalo que Je Gouvemement éuablirait pou la disibation Gn 3 Nomarel sur
Le marié Role Je Contal, sur | hase muictmmient dev doué dé marché
pratiqués où moment dde Ventes dun sumbnshible de sohatition mi Car
ES

LGS Le travées las varneéritiques ds exmalinrions er imvaliions doivent être @ullis de
manière à acer La culleete, Le trnsput et l'évacuntion des puodunts des mscmeuts
han fes meteunes conditions techniques ct écanomiques et em purent de marie à
Asuné fa inelleuce calorisaioh pour La vente de ces pruduis au dépaët es remets
8 à pemete la saregprie de Tencironnement vi fe diveloppement ncionuel dés
sement.

144 En uns dep ieurs découvre d'Aydroehur dans Le nièine région éévaraghique, Le
Couautiat devre sonrendre à armtale ve Les autres Mlorants pur La connue tion
deu Palin commune de camfiatient dau nbtllions perl dérdcuer
faut om marie de leu prlueoms speurives Tux promeois, iéeunls ou oonuats nr
résultat devront re soumis à Fapprobatics préatoble du Manislte

À défaut d'accord amizhle. Le Ministre pourra eriger que Le Conlrnetant ex Les autren
exploitants s'ascéiees pour oonstictioe even fleion commmne. dans tes

éilleres conditions 1echnlques e: Scanmmiques, de canalisations sou instlltiens, à
condition ue see demande me paisse aecir por cer dimnser me Conte des
invaissement supétens à Eux quil suit suppactés 24 avait di aSaee seul Is
ésianou du projet de trumapont. Fr cas de déenceon enr le aies ot quon. Le
Lead sera soumis à aime auivaut En pracédre peêvue à il 29 A présent
Cana.

HF L'autorisaion de Ranspait d'Hydroebures par enralitions et aveondie par déeret

Elle compte Fapprohation du prujel de consteucton de canal ee anllrions
join à la domade er oonfire à an exécetion un curudère d'utite publique : Cette
autorisation Spère écart di push:

Eoceupalion des tarains néesssscen aux canalisations et instlluions sfbeuo dans
les ennéitiuns fixées l'ile * du présent Connu,

L'astisaion du input conne éprlcraent pour le Commun Le droit délire des
sanaliomioms et insallenons duc des seras dou À aus pas Lo prop. Les
porsesceun de terne red 0€ la serv de psg sa Lens  abstenir ie tout
Aus suceplile de auare au Lou fonetemaement des sannliutions er inallrinns.
Lasuittinemet à Je serie. donne droit, dans Le cas de eains privés, à ne
indemaié Hxés, à défaut d'acurd amiable par l'utemté cornéante pour la
déerrinanon de ndemnié d'enpropsacion.

Langué Rs caisions du inslliions fonk obatugle à Turilsacion aurmale des
teams et que Le propnéiaie en Bat La demande, Je Coaractant doit procéder à
Faxguisten desdits temains La valeur de ceux-ci et, à défiar d'covnd asnidble,
désenminée came va maitre dexpropriaton.

168 Sauf ile Porse Mpjeure, Parorimaon Le trnpurt d'Hadrosthares devient caduiné
ursque Je Contratant où es bénisse des anses visé à Faticie 16 3 eurent.
pes commoreé eu fit mme Les Gavaux prévus un 41) au après Fapgrihation du
proie. nu

î

23.83 Aux fins £e lapptiction des amies 103 67 112, Je quarts de Gur Name

4

val

wa

disponihles, apres déduction des quantités usées puur les besins des Créraions
Péirekeres, rejectées au brilées seront exprimées en momie de Baril de Feirole
Bu Lt qe cent sobrante cn 416$} res cubes de Gaz Natteel maamés à 1.
temps de 135 € et à le pression aresphérique de LAUA2S bars sant 1éputés
us An CL Béril  Pétee raf, sat am tion conne otre lex Parties

TRANSPORT DES HYDROCARBURES PAR C4

NALISAFIONS

Site Cantratant désire procéder eu emspur €'Hrocarbures par canalisations doi.
demander l'approbation puéalable par Le Minbte. du projet des conalistions et
instalation Lomme et a ivre due autos de Lane

Nontstant tours encens falaises un réglementaires onraier, le Conrraetan
A le duo, pénant La dinde de validité due Contes, ee dan Les conditions délais au
présent de 18, du Era et de transporter dans 8e propre allo à lénlérieur
du allure de la République ilaiique de Mauriamie aime qe SU le P'SR
contente à La 2on0 éconemque vncisive qui en Dépend <: dons Fes ex sur
actes, ou de Hire ii et Grue, out en esereent La propriété, Les nés
Tél de sus autvilé d'éxploñlatioa ou «3 pat deudie rod. vers Lex points de
tete de rasent, de stockage, de chérgement os de presse conenmmatien.

Den le ga où des conveations avt paur db de permet du acte us ranaqrs
par canslarons dEjéracambures à uvers dauire Ft vendent à dl passes
aire Jeuits Étas et la Réprsiqee Mlanique de Maure, celle-ci accordé sans
dsuriminaien ae Constant suvisé vs le aaniages qui prurruent résulter de
Paxécanan de ces emvantiens an Heu À Chiracront

Les dois visée à late 162 pouut dre andré inéhaduellement on
erintemené par Je Ciima ans dans le conditions Enouees das Ke présens Donaat,
Lis lénaerts donne à 8 es sam sous à Lautoration préblo dn Mise

Las bénéicien des trames ausiser doivent salaire aux cunditions fixées par le
prevent ame F9 par Ja runstuetion ci sploieuion den canalisaions 1 intlltious
isées, Le dorvent an cuire Salire aus Pondiions edgées de Lneatront dm
are du présent Cortal

Le Éunrractent on les Héneficines des nafens suscisés a dites exploits
peuvent savoie: sure eus pour aesurer en cemmumun le dansput des pos eXHS
de Lars esplorearions sous mere ées dispos ue Fami 14,8 ci-anrè

D peuvent Evalement dassueice avec des Pers allés, y curpris le Gouvemement,
recent, sui pur Mirrédhire Eu arggrisue bunlie ou dus socésé dat,
our La réaisalion celle des caralitions rss.

“Lans protocoles, sceurds qu coma passés enbe les ialérassés al if pots à
La comte des aérannx de camion er d'axpliliion, mu partage des chaises
nés nanciers at de Pac de dissoleion de loin, doivent re
r réatable du Minis.

Laureprise naar lexploirnion d'une calais de muneport SHydroeubaues ou
dune insalion consaie en applisatio du préset aide 16 pet, à defaut d'iécort
aie, de teur par Féeision du Miniore, d'apogple, da La nie 2 pou L durée
de sa copaeilé de Hausuert oéeééentane, Le partage des prodhts prove
Exploitation autres que elles van tv Parrain du projet

Css prodhit re peuvent faire Fobjut d'aicire discriimaiôn dus fes fs de rempart
pou des vonditiois comparables de quai. de régularité et de débit

Les fe de mana sont établis par l'treprise dhngée du timspurt, conlemément
aux régies eu usage dans lustre pérclère feras, aus à l'anpretaton
du Mimi À Get ti does ui re adressés quatre (A) ie avant lie
a éaploitéion, nérompagnés des mlutiés de eur diterniration et des informons
réeuraires, Toute modifie uléneure des ei dei fire lubjet dune déclaration
one au Minis ox 2) Or etai Ra sa rise om vigueur, Pendnt ces
étais, he Ministre pont ire cpposiinn aux LA proposés.

es onifs component nettement, pour un coefliienl délenniné dutiisation de
l'ouvrage, eue mans pour Famnonissement des camuiatians ot istallmions et une
marse hérsfisiaire eomparaie à celles qui son: généralement admises dans Findustne
Déesse imterwrionle pour des canins et insulluiomn de cette namure
national dans dés conditeis analogues.

Fa one de variation importante ds éments ennettufs des iris. de neuve ans
Lean compte de ges carats devront Éd er comtés eue ke modalité
prévues cf derau

Ste on Nu des dlirs de lamorigrian de emourt J'éräocaruræ par
earalrations couevient su dspeitions Eu présent als 16 ou relative é la sécurité
plie où à Ie proton de l'emvienneuen, le Mnisué Lu adresse une mise ea
dlemense d'avoie 3 «2 contes à cos déapainns dans a deu Le deux (2) mes sauf
Le es où La vécut publique ou hien Le défense mâtonele céeai une appliestion
Arneiaic dogdirs disnosiions

Si FitéeessE ne se dntorme pus à és injunerions, ke Minis maut prononcer, le ge
Gchéamt, pour la oeule pur: de lméressé dar lasociation. La mise ën règie de
Lapioitaho aux raie raques de 62 dormir.

Si, dns un déni ce rois 499 munie après La mise en cègle l'nténRÉ ne set pus
cena des ohne, le retire lanurkution de trisport ex ee qui le concerne
prononcé ee de rot de lle au anale atitement à PRE

Fonte entreprise proc, quelque lire que ce soi, an main d'ydebures pa
camisalious cal soumise pour implarution des eamaliatians et insatltions et leur
rsploitaian, ax ohligutions et aux Gris définis au présent til, An qu'a regime
Fiscal dant hérite Le Got el que rev par le présnt Cana

322 An es où le Cnaeuii nie œun rec ss lesploiation de excédent de Gaz Hamrel
came justifié dt 84 Le Government, dofmporté quil moment, désirait lues, Le
ire er lee Je race, qe as

a Le Chant mette gromirement à la dspesitun du Gouvememem, au
imiallions de saparaion du pétule Er? et de Ga Nan, lou où parie de
Fes que 1 Gotieeraement désfrerai ExLover à

HD) Le Gouveraésaent ser resume de là chats, du ratement de Le compet
2 du rimpon le aux exe, à partit de snsalioes de ation SuSVIRÉER
Supouer Es Je cor aupplémenaire S BTS:

6) La éonsluetion des installations éerssaires ox apémions sisdus à 'linéz Dci:
des, rien que l'enlèvement de cet cusideut par Le Guuvenremenr, setent
este contoument ax règles dé lei en usage dnë Hindustie péiubtre
intemationale el de manière à ne pes cnrever Le modern, Fenlivemnant & 1e
Aaaport du Feb ru ar Le Cotretant

“Tour Boat de Gaz Mature Asie a te 8er pus UE den fo re des aies
LEZ À et 152.2 der Une rérutté uirle Coutuactan. Toutefois. Lérei are le droit
Ge bre Hdi ge cunlumodment an regjes de Var on tige dans L'ndusrris pétrol

inematomuts, à sonliion que le Contictant Jounisse on Aire on 7oppert
démontrant qe Le La me peut pi re éommomiquement tnilisé pour amélinrer le Lau
récupérer du Fée Brut ur réumocts sirène Re dispuziions de Jamie 9.18,
ét que Le Mimisre approsre ledit rage, apnrohalion qui Re ver pas 28faée sans

Disposiions Cemmnes nu Gaz Naturel Associé eÙ Non Assarlé

153.1 Le Continent nurs e éroit de dispraur de 2 mat de production de Gue Naturel,
aalanénent aux dpi Qu présem Comte 1 aura égolement Le dit de
proceder à la séparation dex Tiges de lout Gaz Naturel prod. Et de tniporee,
siuckes, mes ue vendre sur le marché local ai À lepédition ae fs de
Esrcburss liquides ain séparés, lesgodle are comidérés came dn Pétrole
Aa au Bis es ur partage entre les Partie clan Partie 10.

152 Pour Les benoëns du prdseu Conte, Le Prix du Mnré du Ce Naturel, exprimé ca
Deflans ar miu e BTU, ra Gal +

a Au ons étend néhosoums pour ce qui concenne es venies de Gaz Nan à
lxporahion à es Tic

D Pur ce qui peneeme Les vers eu ke mc Lun du Gaz Na en tant que
<onibustible, à un ris à veuve par accent matuel otre Le Ministre {ou l'entité
marionalo que Je Gouvemement éuablirait pou la disibation Gn 3 Nomarel sur
Le marié Role Je Contal, sur | hase muictmmient dev doué dé marché
pratiqués où moment dde Ventes dun sumbnshible de sohatition mi Car
ES

LGS Le travées las varneéritiques ds exmalinrions er imvaliions doivent être @ullis de
manière à acer La culleete, Le trnsput et l'évacuntion des puodunts des mscmeuts
han fes meteunes conditions techniques ct écanomiques et em purent de marie à
Asuné fa inelleuce calorisaioh pour La vente de ces pruduis au dépaët es remets
8 à pemete la saregprie de Tencironnement vi fe diveloppement ncionuel dés
sement.

144 En uns dep ieurs découvre d'Aydroehur dans Le nièine région éévaraghique, Le
Couautiat devre sonrendre à armtale ve Les autres Mlorants pur La connue tion
deu Palin commune de camfiatient dau nbtllions perl dérdcuer
faut om marie de leu prlueoms speurives Tux promeois, iéeunls ou oonuats nr
résultat devront re soumis à Fapprobatics préatoble du Manislte

À défaut d'accord amizhle. Le Ministre pourra eriger que Le Conlrnetant ex Les autren
exploitants s'ascéiees pour oonstictioe even fleion commmne. dans tes

éilleres conditions 1echnlques e: Scanmmiques, de canalisations sou instlltiens, à
condition ue see demande me paisse aecir por cer dimnser me Conte des
invaissement supétens à Eux quil suit suppactés 24 avait di aSaee seul Is
ésianou du projet de trumapont. Fr cas de déenceon enr le aies ot quon. Le
Lead sera soumis à aime auivaut En pracédre peêvue à il 29 A présent
Cana.

HF L'autorisaion de Ranspait d'Hydroebures par enralitions et aveondie par déeret

Elle compte Fapprohation du prujel de consteucton de canal ee anllrions
join à la domade er oonfire à an exécetion un curudère d'utite publique : Cette
autorisation Spère écart di push:

Eoceupalion des tarains néesssscen aux canalisations et instlluions sfbeuo dans
les ennéitiuns fixées l'ile * du présent Connu,

L'astisaion du input conne éprlcraent pour le Commun Le droit délire des
sanaliomioms et insallenons duc des seras dou À aus pas Lo prop. Les
porsesceun de terne red 0€ la serv de psg sa Lens  abstenir ie tout
Aus suceplile de auare au Lou fonetemaement des sannliutions er inallrinns.
Lasuittinemet à Je serie. donne droit, dans Le cas de eains privés, à ne
indemaié Hxés, à défaut d'acurd amiable par l'utemté cornéante pour la
déerrinanon de ndemnié d'enpropsacion.

Langué Rs caisions du inslliions fonk obatugle à Turilsacion aurmale des
teams et que Le propnéiaie en Bat La demande, Je Coaractant doit procéder à
Faxguisten desdits temains La valeur de ceux-ci et, à défiar d'covnd asnidble,
désenminée came va maitre dexpropriaton.

168 Sauf ile Porse Mpjeure, Parorimaon Le trnpurt d'Hadrosthares devient caduiné
ursque Je Contratant où es bénisse des anses visé à Faticie 16 3 eurent.
pes commoreé eu fit mme Les Gavaux prévus un 41) au après Fapgrihation du
proie. nu

î

23.83 Aux fins £e lapptiction des amies 103 67 112, Je quarts de Gur Name

4

val

wa

disponihles, apres déduction des quantités usées puur les besins des Créraions
Péirekeres, rejectées au brilées seront exprimées en momie de Baril de Feirole
Bu Lt qe cent sobrante cn 416$} res cubes de Gaz Natteel maamés à 1.
temps de 135 € et à le pression aresphérique de LAUA2S bars sant 1éputés
us An CL Béril  Pétee raf, sat am tion conne otre lex Parties

TRANSPORT DES HYDROCARBURES PAR C4

NALISAFIONS

Site Cantratant désire procéder eu emspur €'Hrocarbures par canalisations doi.
demander l'approbation puéalable par Le Minbte. du projet des conalistions et
instalation Lomme et a ivre due autos de Lane

Nontstant tours encens falaises un réglementaires onraier, le Conrraetan
A le duo, pénant La dinde de validité due Contes, ee dan Les conditions délais au
présent de 18, du Era et de transporter dans 8e propre allo à lénlérieur
du allure de la République ilaiique de Mauriamie aime qe SU le P'SR
contente à La 2on0 éconemque vncisive qui en Dépend <: dons Fes ex sur
actes, ou de Hire ii et Grue, out en esereent La propriété, Les nés
Tél de sus autvilé d'éxploñlatioa ou «3 pat deudie rod. vers Lex points de
tete de rasent, de stockage, de chérgement os de presse conenmmatien.

Den le ga où des conveations avt paur db de permet du acte us ranaqrs
par canslarons dEjéracambures à uvers dauire Ft vendent à dl passes
aire Jeuits Étas et la Réprsiqee Mlanique de Maure, celle-ci accordé sans
dsuriminaien ae Constant suvisé vs le aaniages qui prurruent résulter de
Paxécanan de ces emvantiens an Heu À Chiracront

Les dois visée à late 162 pouut dre andré inéhaduellement on
erintemené par Je Ciima ans dans le conditions Enouees das Ke présens Donaat,
Lis lénaerts donne à 8 es sam sous à Lautoration préblo dn Mise

Las bénéicien des trames ausiser doivent salaire aux cunditions fixées par le
prevent ame F9 par Ja runstuetion ci sploieuion den canalisaions 1 intlltious
isées, Le dorvent an cuire Salire aus Pondiions edgées de Lneatront dm
are du présent Cortal

Le Éunrractent on les Héneficines des nafens suscisés a dites exploits
peuvent savoie: sure eus pour aesurer en cemmumun le dansput des pos eXHS
de Lars esplorearions sous mere ées dispos ue Fami 14,8 ci-anrè

D peuvent Evalement dassueice avec des Pers allés, y curpris le Gouvemement,
recent, sui pur Mirrédhire Eu arggrisue bunlie ou dus socésé dat,
our La réaisalion celle des caralitions rss.

“Lans protocoles, sceurds qu coma passés enbe les ialérassés al if pots à
La comte des aérannx de camion er d'axpliliion, mu partage des chaises
nés nanciers at de Pac de dissoleion de loin, doivent re
r réatable du Minis.

Laureprise naar lexploirnion d'une calais de muneport SHydroeubaues ou
dune insalion consaie en applisatio du préset aide 16 pet, à defaut d'iécort
aie, de teur par Féeision du Miniore, d'apogple, da La nie 2 pou L durée
de sa copaeilé de Hausuert oéeééentane, Le partage des prodhts prove
Exploitation autres que elles van tv Parrain du projet

Css prodhit re peuvent faire Fobjut d'aicire discriimaiôn dus fes fs de rempart
pou des vonditiois comparables de quai. de régularité et de débit

Les fe de mana sont établis par l'treprise dhngée du timspurt, conlemément
aux régies eu usage dans lustre pérclère feras, aus à l'anpretaton
du Mimi À Get ti does ui re adressés quatre (A) ie avant lie
a éaploitéion, nérompagnés des mlutiés de eur diterniration et des informons
réeuraires, Toute modifie uléneure des ei dei fire lubjet dune déclaration
one au Minis ox 2) Or etai Ra sa rise om vigueur, Pendnt ces
étais, he Ministre pont ire cpposiinn aux LA proposés.

es onifs component nettement, pour un coefliienl délenniné dutiisation de
l'ouvrage, eue mans pour Famnonissement des camuiatians ot istallmions et une
marse hérsfisiaire eomparaie à celles qui son: généralement admises dans Findustne
Déesse imterwrionle pour des canins et insulluiomn de cette namure
national dans dés conditeis analogues.

Fa one de variation importante ds éments ennettufs des iris. de neuve ans
Lean compte de ges carats devront Éd er comtés eue ke modalité
prévues cf derau

Ste on Nu des dlirs de lamorigrian de emourt J'éräocaruræ par
earalrations couevient su dspeitions Eu présent als 16 ou relative é la sécurité
plie où à Ie proton de l'emvienneuen, le Mnisué Lu adresse une mise ea
dlemense d'avoie 3 «2 contes à cos déapainns dans a deu Le deux (2) mes sauf
Le es où La vécut publique ou hien Le défense mâtonele céeai une appliestion
Arneiaic dogdirs disnosiions

Si FitéeessE ne se dntorme pus à és injunerions, ke Minis maut prononcer, le ge
Gchéamt, pour la oeule pur: de lméressé dar lasociation. La mise ën règie de
Lapioitaho aux raie raques de 62 dormir.

Si, dns un déni ce rois 499 munie après La mise en cègle l'nténRÉ ne set pus
cena des ohne, le retire lanurkution de trisport ex ee qui le concerne
prononcé ee de rot de lle au anale atitement à PRE

Fonte entreprise proc, quelque lire que ce soi, an main d'ydebures pa
camisalious cal soumise pour implarution des eamaliatians et insatltions et leur
rsploitaian, ax ohligutions et aux Gris définis au présent til, An qu'a regime
Fiscal dant hérite Le Got el que rev par le présnt Cana

322 An es où le Cnaeuii nie œun rec ss lesploiation de excédent de Gaz Hamrel
came justifié dt 84 Le Government, dofmporté quil moment, désirait lues, Le
ire er lee Je race, qe as

a Le Chant mette gromirement à la dspesitun du Gouvememem, au
imiallions de saparaion du pétule Er? et de Ga Nan, lou où parie de
Fes que 1 Gotieeraement désfrerai ExLover à

HD) Le Gouveraésaent ser resume de là chats, du ratement de Le compet
2 du rimpon le aux exe, à partit de snsalioes de ation SuSVIRÉER
Supouer Es Je cor aupplémenaire S BTS:

6) La éonsluetion des installations éerssaires ox apémions sisdus à 'linéz Dci:
des, rien que l'enlèvement de cet cusideut par Le Guuvenremenr, setent
este contoument ax règles dé lei en usage dnë Hindustie péiubtre
intemationale el de manière à ne pes cnrever Le modern, Fenlivemnant & 1e
Aaaport du Feb ru ar Le Cotretant

“Tour Boat de Gaz Mature Asie a te 8er pus UE den fo re des aies
LEZ À et 152.2 der Une rérutté uirle Coutuactan. Toutefois. Lérei are le droit
Ge bre Hdi ge cunlumodment an regjes de Var on tige dans L'ndusrris pétrol

inematomuts, à sonliion que le Contictant Jounisse on Aire on 7oppert
démontrant qe Le La me peut pi re éommomiquement tnilisé pour amélinrer le Lau
récupérer du Fée Brut ur réumocts sirène Re dispuziions de Jamie 9.18,
ét que Le Mimisre approsre ledit rage, apnrohalion qui Re ver pas 28faée sans

Disposiions Cemmnes nu Gaz Naturel Associé eÙ Non Assarlé

153.1 Le Continent nurs e éroit de dispraur de 2 mat de production de Gue Naturel,
aalanénent aux dpi Qu présem Comte 1 aura égolement Le dit de
proceder à la séparation dex Tiges de lout Gaz Naturel prod. Et de tniporee,
siuckes, mes ue vendre sur le marché local ai À lepédition ae fs de
Esrcburss liquides ain séparés, lesgodle are comidérés came dn Pétrole
Aa au Bis es ur partage entre les Partie clan Partie 10.

152 Pour Les benoëns du prdseu Conte, Le Prix du Mnré du Ce Naturel, exprimé ca
Deflans ar miu e BTU, ra Gal +

a Au ons étend néhosoums pour ce qui concenne es venies de Gaz Nan à
lxporahion à es Tic

D Pur ce qui peneeme Les vers eu ke mc Lun du Gaz Na en tant que
<onibustible, à un ris à veuve par accent matuel otre Le Ministre {ou l'entité
marionalo que Je Gouvemement éuablirait pou la disibation Gn 3 Nomarel sur
Le marié Role Je Contal, sur | hase muictmmient dev doué dé marché
pratiqués où moment dde Ventes dun sumbnshible de sohatition mi Car
ES

LGS Le travées las varneéritiques ds exmalinrions er imvaliions doivent être @ullis de
manière à acer La culleete, Le trnsput et l'évacuntion des puodunts des mscmeuts
han fes meteunes conditions techniques ct écanomiques et em purent de marie à
Asuné fa inelleuce calorisaioh pour La vente de ces pruduis au dépaët es remets
8 à pemete la saregprie de Tencironnement vi fe diveloppement ncionuel dés
sement.

144 En uns dep ieurs découvre d'Aydroehur dans Le nièine région éévaraghique, Le
Couautiat devre sonrendre à armtale ve Les autres Mlorants pur La connue tion
deu Palin commune de camfiatient dau nbtllions perl dérdcuer
faut om marie de leu prlueoms speurives Tux promeois, iéeunls ou oonuats nr
résultat devront re soumis à Fapprobatics préatoble du Manislte

À défaut d'accord amizhle. Le Ministre pourra eriger que Le Conlrnetant ex Les autren
exploitants s'ascéiees pour oonstictioe even fleion commmne. dans tes

éilleres conditions 1echnlques e: Scanmmiques, de canalisations sou instlltiens, à
condition ue see demande me paisse aecir por cer dimnser me Conte des
invaissement supétens à Eux quil suit suppactés 24 avait di aSaee seul Is
ésianou du projet de trumapont. Fr cas de déenceon enr le aies ot quon. Le
Lead sera soumis à aime auivaut En pracédre peêvue à il 29 A présent
Cana.

HF L'autorisaion de Ranspait d'Hydroebures par enralitions et aveondie par déeret

Elle compte Fapprohation du prujel de consteucton de canal ee anllrions
join à la domade er oonfire à an exécetion un curudère d'utite publique : Cette
autorisation Spère écart di push:

Eoceupalion des tarains néesssscen aux canalisations et instlluions sfbeuo dans
les ennéitiuns fixées l'ile * du présent Connu,

L'astisaion du input conne éprlcraent pour le Commun Le droit délire des
sanaliomioms et insallenons duc des seras dou À aus pas Lo prop. Les
porsesceun de terne red 0€ la serv de psg sa Lens  abstenir ie tout
Aus suceplile de auare au Lou fonetemaement des sannliutions er inallrinns.
Lasuittinemet à Je serie. donne droit, dans Le cas de eains privés, à ne
indemaié Hxés, à défaut d'acurd amiable par l'utemté cornéante pour la
déerrinanon de ndemnié d'enpropsacion.

Langué Rs caisions du inslliions fonk obatugle à Turilsacion aurmale des
teams et que Le propnéiaie en Bat La demande, Je Coaractant doit procéder à
Faxguisten desdits temains La valeur de ceux-ci et, à défiar d'covnd asnidble,
désenminée came va maitre dexpropriaton.

168 Sauf ile Porse Mpjeure, Parorimaon Le trnpurt d'Hadrosthares devient caduiné
ursque Je Contratant où es bénisse des anses visé à Faticie 16 3 eurent.
pes commoreé eu fit mme Les Gavaux prévus un 41) au après Fapgrihation du
proie. nu

î

23.83 Aux fins £e lapptiction des amies 103 67 112, Je quarts de Gur Name

4

val

wa

disponihles, apres déduction des quantités usées puur les besins des Créraions
Péirekeres, rejectées au brilées seront exprimées en momie de Baril de Feirole
Bu Lt qe cent sobrante cn 416$} res cubes de Gaz Natteel maamés à 1.
temps de 135 € et à le pression aresphérique de LAUA2S bars sant 1éputés
us An CL Béril  Pétee raf, sat am tion conne otre lex Parties

TRANSPORT DES HYDROCARBURES PAR C4

NALISAFIONS

Site Cantratant désire procéder eu emspur €'Hrocarbures par canalisations doi.
demander l'approbation puéalable par Le Minbte. du projet des conalistions et
instalation Lomme et a ivre due autos de Lane

Nontstant tours encens falaises un réglementaires onraier, le Conrraetan
A le duo, pénant La dinde de validité due Contes, ee dan Les conditions délais au
présent de 18, du Era et de transporter dans 8e propre allo à lénlérieur
du allure de la République ilaiique de Mauriamie aime qe SU le P'SR
contente à La 2on0 éconemque vncisive qui en Dépend <: dons Fes ex sur
actes, ou de Hire ii et Grue, out en esereent La propriété, Les nés
Tél de sus autvilé d'éxploñlatioa ou «3 pat deudie rod. vers Lex points de
tete de rasent, de stockage, de chérgement os de presse conenmmatien.

Den le ga où des conveations avt paur db de permet du acte us ranaqrs
par canslarons dEjéracambures à uvers dauire Ft vendent à dl passes
aire Jeuits Étas et la Réprsiqee Mlanique de Maure, celle-ci accordé sans
dsuriminaien ae Constant suvisé vs le aaniages qui prurruent résulter de
Paxécanan de ces emvantiens an Heu À Chiracront

Les dois visée à late 162 pouut dre andré inéhaduellement on
erintemené par Je Ciima ans dans le conditions Enouees das Ke présens Donaat,
Lis lénaerts donne à 8 es sam sous à Lautoration préblo dn Mise

Las bénéicien des trames ausiser doivent salaire aux cunditions fixées par le
prevent ame F9 par Ja runstuetion ci sploieuion den canalisaions 1 intlltious
isées, Le dorvent an cuire Salire aus Pondiions edgées de Lneatront dm
are du présent Cortal

Le Éunrractent on les Héneficines des nafens suscisés a dites exploits
peuvent savoie: sure eus pour aesurer en cemmumun le dansput des pos eXHS
de Lars esplorearions sous mere ées dispos ue Fami 14,8 ci-anrè

D peuvent Evalement dassueice avec des Pers allés, y curpris le Gouvemement,
recent, sui pur Mirrédhire Eu arggrisue bunlie ou dus socésé dat,
our La réaisalion celle des caralitions rss.

“Lans protocoles, sceurds qu coma passés enbe les ialérassés al if pots à
La comte des aérannx de camion er d'axpliliion, mu partage des chaises
nés nanciers at de Pac de dissoleion de loin, doivent re
r réatable du Minis.

Laureprise naar lexploirnion d'une calais de muneport SHydroeubaues ou
dune insalion consaie en applisatio du préset aide 16 pet, à defaut d'iécort
aie, de teur par Féeision du Miniore, d'apogple, da La nie 2 pou L durée
de sa copaeilé de Hausuert oéeééentane, Le partage des prodhts prove
Exploitation autres que elles van tv Parrain du projet

Css prodhit re peuvent faire Fobjut d'aicire discriimaiôn dus fes fs de rempart
pou des vonditiois comparables de quai. de régularité et de débit

Les fe de mana sont établis par l'treprise dhngée du timspurt, conlemément
aux régies eu usage dans lustre pérclère feras, aus à l'anpretaton
du Mimi À Get ti does ui re adressés quatre (A) ie avant lie
a éaploitéion, nérompagnés des mlutiés de eur diterniration et des informons
réeuraires, Toute modifie uléneure des ei dei fire lubjet dune déclaration
one au Minis ox 2) Or etai Ra sa rise om vigueur, Pendnt ces
étais, he Ministre pont ire cpposiinn aux LA proposés.

es onifs component nettement, pour un coefliienl délenniné dutiisation de
l'ouvrage, eue mans pour Famnonissement des camuiatians ot istallmions et une
marse hérsfisiaire eomparaie à celles qui son: généralement admises dans Findustne
Déesse imterwrionle pour des canins et insulluiomn de cette namure
national dans dés conditeis analogues.

Fa one de variation importante ds éments ennettufs des iris. de neuve ans
Lean compte de ges carats devront Éd er comtés eue ke modalité
prévues cf derau

Ste on Nu des dlirs de lamorigrian de emourt J'éräocaruræ par
earalrations couevient su dspeitions Eu présent als 16 ou relative é la sécurité
plie où à Ie proton de l'emvienneuen, le Mnisué Lu adresse une mise ea
dlemense d'avoie 3 «2 contes à cos déapainns dans a deu Le deux (2) mes sauf
Le es où La vécut publique ou hien Le défense mâtonele céeai une appliestion
Arneiaic dogdirs disnosiions

Si FitéeessE ne se dntorme pus à és injunerions, ke Minis maut prononcer, le ge
Gchéamt, pour la oeule pur: de lméressé dar lasociation. La mise ën règie de
Lapioitaho aux raie raques de 62 dormir.

Si, dns un déni ce rois 499 munie après La mise en cègle l'nténRÉ ne set pus
cena des ohne, le retire lanurkution de trisport ex ee qui le concerne
prononcé ee de rot de lle au anale atitement à PRE

Fonte entreprise proc, quelque lire que ce soi, an main d'ydebures pa
camisalious cal soumise pour implarution des eamaliatians et insatltions et leur
rsploitaian, ax ohligutions et aux Gris définis au présent til, An qu'a regime
Fiscal dant hérite Le Got el que rev par le présnt Cana

14

182

13

2.

ai

OBIGATION D'APPROVISIONNEMENT DU MARCUE INTERIEUR EN
PETROLE BRUT

Le Constant à lébligaion de sata ei priorité Les besoins de a cusommatin:
aise èn Pétrole Bt de La Republique Islamique de Maude, das Le cvs où Le
Gassemenent me peut ler able sur Laon Les pat de paiution qu lui retiennent:

AA ce offer, la Content sengage, À pari de &à gcoduion de Pétole Bret on
République Llwmque de Meutaiie à tendre uu Gogvernoment où à Ptrbutaics
déñgné par Le Gouvemeenn, si celui-ci Le 1j deals, is porn eécessaire à là

à besoins de ja Cosomm PCNCURE pros, Gal au magimumn au
poureemags que le qpaié de Fébrele Brux produite per Le Conmactant nerdux me
Aimée Civile représente rapport à 1x quai tou de Péuots Brut pioduite en
République Eslamique de Mauritanie pendant Late Ant.

Le Mise nenforn par der au Controsant, au plus tard Le Let veine de char
Aire Cole, Les quemtiés de PERD rt pu3l ehnisita duehetr cordorément au
présent ami, au our de l'An Cite suivante. Les Bison em ehectubes an
Gourmet 74 à Parcbutire déieré par le Gonemement par quantités
aomnablunt égales 1 à des nlervalles de em régles au vous ds née Atinée
Lie, suivant des moralités Br d'upcord ue Partis,

Le pri du Paname pae le Cornet Gmement ae le Fax da
Marché Gr aus be dhapusions de l'article Let à a pryable au Contrat en
Della

IMPORTATION ET EXPORFATION

Las Conmtant au de dit d'importer et Résublique Iélrique ls Minis, pour
sou vante EU poux Le compre de ses sous-rimts, Lotez Le murehandies. matéicis,
Roches, Gquipements, miéces de ivdhinge 2 marère eonammmables direutemont.
nécewaires à fa bare eréuution des Opéraiiurs Pénléres.

FA er ones qu le Constante 168 sous tritenis SEngau
immo déluies ci-dessus que danc Le masure où 123 malieux et équipoments no
sont pas dispanines an Rémuhliqne hunique de Meur à condilions équivalentes
a termes de pri, quant, galité conditions de paiement 87 dsl de Livraison.

Les employés expos et teur familhes apps à trailer en République Hlaiique de
Maude por Le rompre du Conterctmnt ou Ba a scurauts auton! Le du
dimporer en République Islamique de Mousianie, lors de leur première année
Austin, lens etes pérsn ane et domestiques

Toutes je marchandises visées à late LA.L que le Conractant, ses sous-matents ct
lus omploste emprise fur Brie aux do dau d'unparies sent Lament
semé de anus dois 4 ane quelconques.

En roranghe, les prods es denrées comsamaes savat soumis an régis de roir
con. £

OP
étranges. y coups Je ects provaant des vais d'Hsxogacburer et d'en
Aspaser ifmement dans la Tue des montans exsddant lens obligations faciles
A leur esuins Loeeux peur es Gpéretons Pérelières en République lslamique
de Mauro;

Droit de enfer remet Hume Be La République Lelumiane de Mie La
ces du rene de La proue Hydro athures révenant au Conte daté
Fe care dn présen Coma ainsi que Les dividendes 2t produits de toute nat
ea des Opérations Pt ee :

A Droit de payer diecuemen à tres Les emrepcises Guangires fournisseurs de
Péeus et de servie néeoésaes à a nai es Options POÈTE à

F5 Droit de pratiquer pue es busvins des Opérations Pétrtière fe dlunge de le
momnuie raionale €: des devises éaataires converties, par Mnlermddfi Ge
dames et cuns utiles em RépMique Turque de Maures
eficloment Habifité, à dei cours de chenge non mors fevarabis peur le
Éonachant ou 686 souvmilute que Je cos de jour uù que Xe ons
généralement appliesbie en République Islamique de Maurianie aux aulces
Éameë jour des purstiant de change.

Le Constant devra somnelire a Mintane Ghinpé des frange. au plus ard quarante
ina (2 jours april fn de chaque Tirer, rapport étalon es epérañiens de
Change elec au cou du Triosre éueulé du le cuire die prêtent Comet, y
Lanprs de mouvements de nds sur Les umo amer à l'érciges exéeuies
<céaleaatient aux dipostione de l'ile 19.1 24 cideses,

Las emplvés expats Le Centrecant mont doi, selon Hs réglementation en iguüûr
ms le Rénablique Miamique de Mauritanie. au change ibn @ au virement Lbue vers
leur pays Sorissne de teurs durmommies a Leurs Blais ais que ds eines
régimes de runs et de névurité socle versées par EUX MES OL por leur deuple,
Les ce qi dont temp us bligaliors Hseules cn République tamique de
Maurlais.

TENUE DES LIVRES, BNITE MONLTAIRE, COMRT SBDAVE

Les remisues et livres de comptes du Cunirusian, serent ten cofonmément à la
rééumenttien ve vigueur et à la Procédure Cumpable définie à l'rinexe 2 de présent
Centit

Loges rés de éipte seront tentes em Langue française ou anale et Halls
en Dollars Je auront muéidiement jusfiés par db piece détiée prouvant Les
Aéponses tbe rveetes du Centre ue Qu pt Cet

Los registre et Livres de comptes aura ratmment lisés pour décrminer Le even
au, Les Coûts Pémiiers, les hénéies muse: goer Ja déstamon dimpdis aur Re
Flices ipdusiries eù Cotnmerrianx 0 Conrautn. Te derndit douter es conmptes
da Conmetart ent recsonir Les ventes d'Hydioenrhures ox termes A Rréve
oral. a

184

14

En

204

25

Selon le es les Comités adorimiaives spplicehles sont celles des régimes
suivons prive a Cor des Donsnes

a Les muchaodins impuriées définiivement sévont oxenérées de tas drones ct
Lane ne dore:

Be mashandes cnpodbles sect admbes où régmne de Fudmission
Famperra ma en, en suspension es dus ttes de dou,

Floutefas, Les objets a effts puésirns et domestiques ne Sert ex
Empoés n ne eus eapéilion au moment du chiagement de résidence

ile sont

Le Connu ee ses anus matins, pour leur propue cumpie ins: que pour le exaple
des parsemacs viseee à l'arle 18 auront: Ke di de récapoitee hors de le République
Léimmiqne ée Mauritanie sn lime de toux dit taxes, à loué moe, PuteS les
marchandises isspurtècé aolen Particle LL à loxceprion de uelles dent a propritté es
raffinée 1 Gouversement au die de l'aile

Le Content et es eur aura Je doit de seule cu Répuhiliaue Islamique
ée Mautituie, à La condition d'intortes ou préalable Le Minis de leur imletion de
vendre, Les marghendiaes, merci, muichines, Équpeneis. piéuss de rechange de
matières cusommebles qui amant prés gum so on plus utilise pour Les
Opératens Pérclières 1 et entendu que, dans ce ce,  rcommhera au vendeur de
sauglr toutes es Éoemalités presehs par In réglementation en vigcun ef de paper tous
Grotte apple à D dote de Eat On.

Le Contrat, sue liens ei leurs uarsporiens auront. punda Ia dnrée de de Con,
Le dci d'espace nement du pat dexpoinotion Cho cer el, un raichise de
tous és luxe de douane cs à importe quel mament, le puron #Hyiroearures À
Baade Le Contretanr à dei tra les disposiions @u Couiral, aprés déducion de
Loue Len Hans Fées a Gouvemeear, Capondam, le Conactant engage à la
dense du Genréememars, à ne vendre Le pétrole aude 25e mauritaalen # es puy,
déclarés hostiles à la République lemique de Marie

Toute Les inpertalions exportations, aux Lumes de Le Conti, Son AUS au
Semehis cequises ar la Gouane mais ne douretont lice à au paiement, sf
dpotins de Pamisle 182, en ram du régie dourner dont ke Comment
bénéficie.

CHARGE
La Conimenant sera smile céglemenatida de cnteble ds changes pliable Ja
Rem Iimique de Muritenie, ant emendu que pendans La durée du présent

Cor, le Cntaeiunt ef et sara éme iqnt des greantis suivantes en ce qu
ecerne evene les Odeon Péri

4) Pit Eaummir at d'opérre des comptes hanenire an déioué de la République
iamnique de Mauritanie ;

D Dr de conrmacer à Tanger 1ss emprunts névessies à l'exéeutien de leurs

Re Rue ae Le Sonate PR
Er
É

JA Hit d'nmion, es amies de résultats a les bilans sen
Ouuiyas

À également tenus en

Bu ee que so ace pe Cemtragtanr le première autorisaiun exclusive
daxloision, Les aigus des praipac registres er Ivres de comp désignés à
l'ami 261 poumons dre conservés au siège ceniral du Coutsaciant 26e an moi Un
exenplae ea Réplique Hlamigue de Maure À partir du im 2 cour duquel
est eme qu Contrat là pie autoriaion exclusive deaphuintion, Sie
restes Gt Je complet conservés en Répablique stumique de Meur anis,

Le Miniau, après am avoir nf Le Cocimatent par du, pour faite exam ct
fier par editeur ua com dci Où pa se pLUpE ages Le restes ch tes
de cuumptes relais aux Dpérrions Pétrolière. R dapone dir GE de cinq (5) an
ane a fi dune mmée Cale donne pour ctceer Les examens où vénfcitions
Soncermant dite ANG 6e présente au Contraintes Ujetinns pur ten
Enneniions qu ere cle lo ce ex examens eu vécaions.

Le Contrsehnt es tenu de foi tou assistance né siaire aux personne dsnècs
por le Minisue à cet effet eù de lier tours imérueions. Len dépenser uisommhies
Aux 21 de la véieaion seront remboutsées au Gouvemement parle Éunirilant
seront comsidéabes comme des Cab Péri € reconarahles selon 2 dispositions
doFarile 102

Les sommes die au Gouvernement ou au Gouiactu seTUNE p2
dns are devis crade choisis d'un ruzrrrun acookd ere le Pate.

En cs de nl dons un paiement les sommes dues porteront ai tu de cine
AE GES 7 pr mar du our io araet du Gr versées use cel
fe ler réglement, ares capitalisation muets des mars fe a Rue à
HenR ES) eur

PARTICLPATION DL GOUVERNEMENT

Le Gouvemement aura l'option de patiiper aus sq et aux résultat des parlons
Pérolères résuiront du présent Lonasr, à ample de a date d'octroi de in premiore
amorisation exclusive dicton. Le Goucemement ur hénéfiiaine, re dre et eu
rares de su pariciplion, des mème dis et suis aux memes OMgnrians qu
ex du Condractont défini présent Con, ous ré des Japon du présent
amie #1

Le Gouvenement jose erner œil puciipaion soie diecemen, st pat
Titemédiaire d'une enlrepuise matinale, conbêle par Étt mauniumien, qui fur
te soit ame aidé consiiée pour le gestin des Llérès naliomax dus 1e erreur
étre, soi ou éabhséement publie ex Sant Du ed à et fit

Lo panicipuion du Gousemaeut à Finémeur dun Périmètre Explration
représenter ve part d'arts Indie dons Le poureeirage maximal sera érenminé
selon le dlapontions ei dessins

4 drepour ven t12 3 irililement dl qu pré à l'aile 21 43

14

182

13

2.

ai

OBIGATION D'APPROVISIONNEMENT DU MARCUE INTERIEUR EN
PETROLE BRUT

Le Constant à lébligaion de sata ei priorité Les besoins de a cusommatin:
aise èn Pétrole Bt de La Republique Islamique de Maude, das Le cvs où Le
Gassemenent me peut ler able sur Laon Les pat de paiution qu lui retiennent:

AA ce offer, la Content sengage, À pari de &à gcoduion de Pétole Bret on
République Llwmque de Meutaiie à tendre uu Gogvernoment où à Ptrbutaics
déñgné par Le Gouvemeenn, si celui-ci Le 1j deals, is porn eécessaire à là

à besoins de ja Cosomm PCNCURE pros, Gal au magimumn au
poureemags que le qpaié de Fébrele Brux produite per Le Conmactant nerdux me
Aimée Civile représente rapport à 1x quai tou de Péuots Brut pioduite en
République Eslamique de Mauritanie pendant Late Ant.

Le Mise nenforn par der au Controsant, au plus tard Le Let veine de char
Aire Cole, Les quemtiés de PERD rt pu3l ehnisita duehetr cordorément au
présent ami, au our de l'An Cite suivante. Les Bison em ehectubes an
Gourmet 74 à Parcbutire déieré par le Gonemement par quantités
aomnablunt égales 1 à des nlervalles de em régles au vous ds née Atinée
Lie, suivant des moralités Br d'upcord ue Partis,

Le pri du Paname pae le Cornet Gmement ae le Fax da
Marché Gr aus be dhapusions de l'article Let à a pryable au Contrat en
Della

IMPORTATION ET EXPORFATION

Las Conmtant au de dit d'importer et Résublique Iélrique ls Minis, pour
sou vante EU poux Le compre de ses sous-rimts, Lotez Le murehandies. matéicis,
Roches, Gquipements, miéces de ivdhinge 2 marère eonammmables direutemont.
nécewaires à fa bare eréuution des Opéraiiurs Pénléres.

FA er ones qu le Constante 168 sous tritenis SEngau
immo déluies ci-dessus que danc Le masure où 123 malieux et équipoments no
sont pas dispanines an Rémuhliqne hunique de Meur à condilions équivalentes
a termes de pri, quant, galité conditions de paiement 87 dsl de Livraison.

Les employés expos et teur familhes apps à trailer en République Hlaiique de
Maude por Le rompre du Conterctmnt ou Ba a scurauts auton! Le du
dimporer en République Islamique de Mousianie, lors de leur première année
Austin, lens etes pérsn ane et domestiques

Toutes je marchandises visées à late LA.L que le Conractant, ses sous-matents ct
lus omploste emprise fur Brie aux do dau d'unparies sent Lament
semé de anus dois 4 ane quelconques.

En roranghe, les prods es denrées comsamaes savat soumis an régis de roir
con. £

OP
étranges. y coups Je ects provaant des vais d'Hsxogacburer et d'en
Aspaser ifmement dans la Tue des montans exsddant lens obligations faciles
A leur esuins Loeeux peur es Gpéretons Pérelières en République lslamique
de Mauro;

Droit de enfer remet Hume Be La République Lelumiane de Mie La
ces du rene de La proue Hydro athures révenant au Conte daté
Fe care dn présen Coma ainsi que Les dividendes 2t produits de toute nat
ea des Opérations Pt ee :

A Droit de payer diecuemen à tres Les emrepcises Guangires fournisseurs de
Péeus et de servie néeoésaes à a nai es Options POÈTE à

F5 Droit de pratiquer pue es busvins des Opérations Pétrtière fe dlunge de le
momnuie raionale €: des devises éaataires converties, par Mnlermddfi Ge
dames et cuns utiles em RépMique Turque de Maures
eficloment Habifité, à dei cours de chenge non mors fevarabis peur le
Éonachant ou 686 souvmilute que Je cos de jour uù que Xe ons
généralement appliesbie en République Islamique de Maurianie aux aulces
Éameë jour des purstiant de change.

Le Constant devra somnelire a Mintane Ghinpé des frange. au plus ard quarante
ina (2 jours april fn de chaque Tirer, rapport étalon es epérañiens de
Change elec au cou du Triosre éueulé du le cuire die prêtent Comet, y
Lanprs de mouvements de nds sur Les umo amer à l'érciges exéeuies
<céaleaatient aux dipostione de l'ile 19.1 24 cideses,

Las emplvés expats Le Centrecant mont doi, selon Hs réglementation en iguüûr
ms le Rénablique Miamique de Mauritanie. au change ibn @ au virement Lbue vers
leur pays Sorissne de teurs durmommies a Leurs Blais ais que ds eines
régimes de runs et de névurité socle versées par EUX MES OL por leur deuple,
Les ce qi dont temp us bligaliors Hseules cn République tamique de
Maurlais.

TENUE DES LIVRES, BNITE MONLTAIRE, COMRT SBDAVE

Les remisues et livres de comptes du Cunirusian, serent ten cofonmément à la
rééumenttien ve vigueur et à la Procédure Cumpable définie à l'rinexe 2 de présent
Centit

Loges rés de éipte seront tentes em Langue française ou anale et Halls
en Dollars Je auront muéidiement jusfiés par db piece détiée prouvant Les
Aéponses tbe rveetes du Centre ue Qu pt Cet

Los registre et Livres de comptes aura ratmment lisés pour décrminer Le even
au, Les Coûts Pémiiers, les hénéies muse: goer Ja déstamon dimpdis aur Re
Flices ipdusiries eù Cotnmerrianx 0 Conrautn. Te derndit douter es conmptes
da Conmetart ent recsonir Les ventes d'Hydioenrhures ox termes A Rréve
oral. a

184

14

En

204

25

Selon le es les Comités adorimiaives spplicehles sont celles des régimes
suivons prive a Cor des Donsnes

a Les muchaodins impuriées définiivement sévont oxenérées de tas drones ct
Lane ne dore:

Be mashandes cnpodbles sect admbes où régmne de Fudmission
Famperra ma en, en suspension es dus ttes de dou,

Floutefas, Les objets a effts puésirns et domestiques ne Sert ex
Empoés n ne eus eapéilion au moment du chiagement de résidence

ile sont

Le Connu ee ses anus matins, pour leur propue cumpie ins: que pour le exaple
des parsemacs viseee à l'arle 18 auront: Ke di de récapoitee hors de le République
Léimmiqne ée Mauritanie sn lime de toux dit taxes, à loué moe, PuteS les
marchandises isspurtècé aolen Particle LL à loxceprion de uelles dent a propritté es
raffinée 1 Gouversement au die de l'aile

Le Content et es eur aura Je doit de seule cu Répuhiliaue Islamique
ée Mautituie, à La condition d'intortes ou préalable Le Minis de leur imletion de
vendre, Les marghendiaes, merci, muichines, Équpeneis. piéuss de rechange de
matières cusommebles qui amant prés gum so on plus utilise pour Les
Opératens Pérclières 1 et entendu que, dans ce ce,  rcommhera au vendeur de
sauglr toutes es Éoemalités presehs par In réglementation en vigcun ef de paper tous
Grotte apple à D dote de Eat On.

Le Contrat, sue liens ei leurs uarsporiens auront. punda Ia dnrée de de Con,
Le dci d'espace nement du pat dexpoinotion Cho cer el, un raichise de
tous és luxe de douane cs à importe quel mament, le puron #Hyiroearures À
Baade Le Contretanr à dei tra les disposiions @u Couiral, aprés déducion de
Loue Len Hans Fées a Gouvemeear, Capondam, le Conactant engage à la
dense du Genréememars, à ne vendre Le pétrole aude 25e mauritaalen # es puy,
déclarés hostiles à la République lemique de Marie

Toute Les inpertalions exportations, aux Lumes de Le Conti, Son AUS au
Semehis cequises ar la Gouane mais ne douretont lice à au paiement, sf
dpotins de Pamisle 182, en ram du régie dourner dont ke Comment
bénéficie.

CHARGE
La Conimenant sera smile céglemenatida de cnteble ds changes pliable Ja
Rem Iimique de Muritenie, ant emendu que pendans La durée du présent

Cor, le Cntaeiunt ef et sara éme iqnt des greantis suivantes en ce qu
ecerne evene les Odeon Péri

4) Pit Eaummir at d'opérre des comptes hanenire an déioué de la République
iamnique de Mauritanie ;

D Dr de conrmacer à Tanger 1ss emprunts névessies à l'exéeutien de leurs

Re Rue ae Le Sonate PR
Er
É

JA Hit d'nmion, es amies de résultats a les bilans sen
Ouuiyas

À également tenus en

Bu ee que so ace pe Cemtragtanr le première autorisaiun exclusive
daxloision, Les aigus des praipac registres er Ivres de comp désignés à
l'ami 261 poumons dre conservés au siège ceniral du Coutsaciant 26e an moi Un
exenplae ea Réplique Hlamigue de Maure À partir du im 2 cour duquel
est eme qu Contrat là pie autoriaion exclusive deaphuintion, Sie
restes Gt Je complet conservés en Répablique stumique de Meur anis,

Le Miniau, après am avoir nf Le Cocimatent par du, pour faite exam ct
fier par editeur ua com dci Où pa se pLUpE ages Le restes ch tes
de cuumptes relais aux Dpérrions Pétrolière. R dapone dir GE de cinq (5) an
ane a fi dune mmée Cale donne pour ctceer Les examens où vénfcitions
Soncermant dite ANG 6e présente au Contraintes Ujetinns pur ten
Enneniions qu ere cle lo ce ex examens eu vécaions.

Le Contrsehnt es tenu de foi tou assistance né siaire aux personne dsnècs
por le Minisue à cet effet eù de lier tours imérueions. Len dépenser uisommhies
Aux 21 de la véieaion seront remboutsées au Gouvemement parle Éunirilant
seront comsidéabes comme des Cab Péri € reconarahles selon 2 dispositions
doFarile 102

Les sommes die au Gouvernement ou au Gouiactu seTUNE p2
dns are devis crade choisis d'un ruzrrrun acookd ere le Pate.

En cs de nl dons un paiement les sommes dues porteront ai tu de cine
AE GES 7 pr mar du our io araet du Gr versées use cel
fe ler réglement, ares capitalisation muets des mars fe a Rue à
HenR ES) eur

PARTICLPATION DL GOUVERNEMENT

Le Gouvemement aura l'option de patiiper aus sq et aux résultat des parlons
Pérolères résuiront du présent Lonasr, à ample de a date d'octroi de in premiore
amorisation exclusive dicton. Le Goucemement ur hénéfiiaine, re dre et eu
rares de su pariciplion, des mème dis et suis aux memes OMgnrians qu
ex du Condractont défini présent Con, ous ré des Japon du présent
amie #1

Le Gouvenement jose erner œil puciipaion soie diecemen, st pat
Titemédiaire d'une enlrepuise matinale, conbêle par Étt mauniumien, qui fur
te soit ame aidé consiiée pour le gestin des Llérès naliomax dus 1e erreur
étre, soi ou éabhséement publie ex Sant Du ed à et fit

Lo panicipuion du Gousemaeut à Finémeur dun Périmètre Explration
représenter ve part d'arts Indie dons Le poureeirage maximal sera érenminé
selon le dlapontions ei dessins

4 drepour ven t12 3 irililement dl qu pré à l'aile 21 43

14

182

13

2.

ai

OBIGATION D'APPROVISIONNEMENT DU MARCUE INTERIEUR EN
PETROLE BRUT

Le Constant à lébligaion de sata ei priorité Les besoins de a cusommatin:
aise èn Pétrole Bt de La Republique Islamique de Maude, das Le cvs où Le
Gassemenent me peut ler able sur Laon Les pat de paiution qu lui retiennent:

AA ce offer, la Content sengage, À pari de &à gcoduion de Pétole Bret on
République Llwmque de Meutaiie à tendre uu Gogvernoment où à Ptrbutaics
déñgné par Le Gouvemeenn, si celui-ci Le 1j deals, is porn eécessaire à là

à besoins de ja Cosomm PCNCURE pros, Gal au magimumn au
poureemags que le qpaié de Fébrele Brux produite per Le Conmactant nerdux me
Aimée Civile représente rapport à 1x quai tou de Péuots Brut pioduite en
République Eslamique de Mauritanie pendant Late Ant.

Le Mise nenforn par der au Controsant, au plus tard Le Let veine de char
Aire Cole, Les quemtiés de PERD rt pu3l ehnisita duehetr cordorément au
présent ami, au our de l'An Cite suivante. Les Bison em ehectubes an
Gourmet 74 à Parcbutire déieré par le Gonemement par quantités
aomnablunt égales 1 à des nlervalles de em régles au vous ds née Atinée
Lie, suivant des moralités Br d'upcord ue Partis,

Le pri du Paname pae le Cornet Gmement ae le Fax da
Marché Gr aus be dhapusions de l'article Let à a pryable au Contrat en
Della

IMPORTATION ET EXPORFATION

Las Conmtant au de dit d'importer et Résublique Iélrique ls Minis, pour
sou vante EU poux Le compre de ses sous-rimts, Lotez Le murehandies. matéicis,
Roches, Gquipements, miéces de ivdhinge 2 marère eonammmables direutemont.
nécewaires à fa bare eréuution des Opéraiiurs Pénléres.

FA er ones qu le Constante 168 sous tritenis SEngau
immo déluies ci-dessus que danc Le masure où 123 malieux et équipoments no
sont pas dispanines an Rémuhliqne hunique de Meur à condilions équivalentes
a termes de pri, quant, galité conditions de paiement 87 dsl de Livraison.

Les employés expos et teur familhes apps à trailer en République Hlaiique de
Maude por Le rompre du Conterctmnt ou Ba a scurauts auton! Le du
dimporer en République Islamique de Mousianie, lors de leur première année
Austin, lens etes pérsn ane et domestiques

Toutes je marchandises visées à late LA.L que le Conractant, ses sous-matents ct
lus omploste emprise fur Brie aux do dau d'unparies sent Lament
semé de anus dois 4 ane quelconques.

En roranghe, les prods es denrées comsamaes savat soumis an régis de roir
con. £

OP
étranges. y coups Je ects provaant des vais d'Hsxogacburer et d'en
Aspaser ifmement dans la Tue des montans exsddant lens obligations faciles
A leur esuins Loeeux peur es Gpéretons Pérelières en République lslamique
de Mauro;

Droit de enfer remet Hume Be La République Lelumiane de Mie La
ces du rene de La proue Hydro athures révenant au Conte daté
Fe care dn présen Coma ainsi que Les dividendes 2t produits de toute nat
ea des Opérations Pt ee :

A Droit de payer diecuemen à tres Les emrepcises Guangires fournisseurs de
Péeus et de servie néeoésaes à a nai es Options POÈTE à

F5 Droit de pratiquer pue es busvins des Opérations Pétrtière fe dlunge de le
momnuie raionale €: des devises éaataires converties, par Mnlermddfi Ge
dames et cuns utiles em RépMique Turque de Maures
eficloment Habifité, à dei cours de chenge non mors fevarabis peur le
Éonachant ou 686 souvmilute que Je cos de jour uù que Xe ons
généralement appliesbie en République Islamique de Maurianie aux aulces
Éameë jour des purstiant de change.

Le Constant devra somnelire a Mintane Ghinpé des frange. au plus ard quarante
ina (2 jours april fn de chaque Tirer, rapport étalon es epérañiens de
Change elec au cou du Triosre éueulé du le cuire die prêtent Comet, y
Lanprs de mouvements de nds sur Les umo amer à l'érciges exéeuies
<céaleaatient aux dipostione de l'ile 19.1 24 cideses,

Las emplvés expats Le Centrecant mont doi, selon Hs réglementation en iguüûr
ms le Rénablique Miamique de Mauritanie. au change ibn @ au virement Lbue vers
leur pays Sorissne de teurs durmommies a Leurs Blais ais que ds eines
régimes de runs et de névurité socle versées par EUX MES OL por leur deuple,
Les ce qi dont temp us bligaliors Hseules cn République tamique de
Maurlais.

TENUE DES LIVRES, BNITE MONLTAIRE, COMRT SBDAVE

Les remisues et livres de comptes du Cunirusian, serent ten cofonmément à la
rééumenttien ve vigueur et à la Procédure Cumpable définie à l'rinexe 2 de présent
Centit

Loges rés de éipte seront tentes em Langue française ou anale et Halls
en Dollars Je auront muéidiement jusfiés par db piece détiée prouvant Les
Aéponses tbe rveetes du Centre ue Qu pt Cet

Los registre et Livres de comptes aura ratmment lisés pour décrminer Le even
au, Les Coûts Pémiiers, les hénéies muse: goer Ja déstamon dimpdis aur Re
Flices ipdusiries eù Cotnmerrianx 0 Conrautn. Te derndit douter es conmptes
da Conmetart ent recsonir Les ventes d'Hydioenrhures ox termes A Rréve
oral. a

184

14

En

204

25

Selon le es les Comités adorimiaives spplicehles sont celles des régimes
suivons prive a Cor des Donsnes

a Les muchaodins impuriées définiivement sévont oxenérées de tas drones ct
Lane ne dore:

Be mashandes cnpodbles sect admbes où régmne de Fudmission
Famperra ma en, en suspension es dus ttes de dou,

Floutefas, Les objets a effts puésirns et domestiques ne Sert ex
Empoés n ne eus eapéilion au moment du chiagement de résidence

ile sont

Le Connu ee ses anus matins, pour leur propue cumpie ins: que pour le exaple
des parsemacs viseee à l'arle 18 auront: Ke di de récapoitee hors de le République
Léimmiqne ée Mauritanie sn lime de toux dit taxes, à loué moe, PuteS les
marchandises isspurtècé aolen Particle LL à loxceprion de uelles dent a propritté es
raffinée 1 Gouversement au die de l'aile

Le Content et es eur aura Je doit de seule cu Répuhiliaue Islamique
ée Mautituie, à La condition d'intortes ou préalable Le Minis de leur imletion de
vendre, Les marghendiaes, merci, muichines, Équpeneis. piéuss de rechange de
matières cusommebles qui amant prés gum so on plus utilise pour Les
Opératens Pérclières 1 et entendu que, dans ce ce,  rcommhera au vendeur de
sauglr toutes es Éoemalités presehs par In réglementation en vigcun ef de paper tous
Grotte apple à D dote de Eat On.

Le Contrat, sue liens ei leurs uarsporiens auront. punda Ia dnrée de de Con,
Le dci d'espace nement du pat dexpoinotion Cho cer el, un raichise de
tous és luxe de douane cs à importe quel mament, le puron #Hyiroearures À
Baade Le Contretanr à dei tra les disposiions @u Couiral, aprés déducion de
Loue Len Hans Fées a Gouvemeear, Capondam, le Conactant engage à la
dense du Genréememars, à ne vendre Le pétrole aude 25e mauritaalen # es puy,
déclarés hostiles à la République lemique de Marie

Toute Les inpertalions exportations, aux Lumes de Le Conti, Son AUS au
Semehis cequises ar la Gouane mais ne douretont lice à au paiement, sf
dpotins de Pamisle 182, en ram du régie dourner dont ke Comment
bénéficie.

CHARGE
La Conimenant sera smile céglemenatida de cnteble ds changes pliable Ja
Rem Iimique de Muritenie, ant emendu que pendans La durée du présent

Cor, le Cntaeiunt ef et sara éme iqnt des greantis suivantes en ce qu
ecerne evene les Odeon Péri

4) Pit Eaummir at d'opérre des comptes hanenire an déioué de la République
iamnique de Mauritanie ;

D Dr de conrmacer à Tanger 1ss emprunts névessies à l'exéeutien de leurs

Re Rue ae Le Sonate PR
Er
É

JA Hit d'nmion, es amies de résultats a les bilans sen
Ouuiyas

À également tenus en

Bu ee que so ace pe Cemtragtanr le première autorisaiun exclusive
daxloision, Les aigus des praipac registres er Ivres de comp désignés à
l'ami 261 poumons dre conservés au siège ceniral du Coutsaciant 26e an moi Un
exenplae ea Réplique Hlamigue de Maure À partir du im 2 cour duquel
est eme qu Contrat là pie autoriaion exclusive deaphuintion, Sie
restes Gt Je complet conservés en Répablique stumique de Meur anis,

Le Miniau, après am avoir nf Le Cocimatent par du, pour faite exam ct
fier par editeur ua com dci Où pa se pLUpE ages Le restes ch tes
de cuumptes relais aux Dpérrions Pétrolière. R dapone dir GE de cinq (5) an
ane a fi dune mmée Cale donne pour ctceer Les examens où vénfcitions
Soncermant dite ANG 6e présente au Contraintes Ujetinns pur ten
Enneniions qu ere cle lo ce ex examens eu vécaions.

Le Contrsehnt es tenu de foi tou assistance né siaire aux personne dsnècs
por le Minisue à cet effet eù de lier tours imérueions. Len dépenser uisommhies
Aux 21 de la véieaion seront remboutsées au Gouvemement parle Éunirilant
seront comsidéabes comme des Cab Péri € reconarahles selon 2 dispositions
doFarile 102

Les sommes die au Gouvernement ou au Gouiactu seTUNE p2
dns are devis crade choisis d'un ruzrrrun acookd ere le Pate.

En cs de nl dons un paiement les sommes dues porteront ai tu de cine
AE GES 7 pr mar du our io araet du Gr versées use cel
fe ler réglement, ares capitalisation muets des mars fe a Rue à
HenR ES) eur

PARTICLPATION DL GOUVERNEMENT

Le Gouvemement aura l'option de patiiper aus sq et aux résultat des parlons
Pérolères résuiront du présent Lonasr, à ample de a date d'octroi de in premiore
amorisation exclusive dicton. Le Goucemement ur hénéfiiaine, re dre et eu
rares de su pariciplion, des mème dis et suis aux memes OMgnrians qu
ex du Condractont défini présent Con, ous ré des Japon du présent
amie #1

Le Gouvenement jose erner œil puciipaion soie diecemen, st pat
Titemédiaire d'une enlrepuise matinale, conbêle par Étt mauniumien, qui fur
te soit ame aidé consiiée pour le gestin des Llérès naliomax dus 1e erreur
étre, soi ou éabhséement publie ex Sant Du ed à et fit

Lo panicipuion du Gousemaeut à Finémeur dun Périmètre Explration
représenter ve part d'arts Indie dons Le poureeirage maximal sera érenminé
selon le dlapontions ei dessins

4 drepour ven t12 3 irililement dl qu pré à l'aile 21 43

14

182

13

2.

ai

OBIGATION D'APPROVISIONNEMENT DU MARCUE INTERIEUR EN
PETROLE BRUT

Le Constant à lébligaion de sata ei priorité Les besoins de a cusommatin:
aise èn Pétrole Bt de La Republique Islamique de Maude, das Le cvs où Le
Gassemenent me peut ler able sur Laon Les pat de paiution qu lui retiennent:

AA ce offer, la Content sengage, À pari de &à gcoduion de Pétole Bret on
République Llwmque de Meutaiie à tendre uu Gogvernoment où à Ptrbutaics
déñgné par Le Gouvemeenn, si celui-ci Le 1j deals, is porn eécessaire à là

à besoins de ja Cosomm PCNCURE pros, Gal au magimumn au
poureemags que le qpaié de Fébrele Brux produite per Le Conmactant nerdux me
Aimée Civile représente rapport à 1x quai tou de Péuots Brut pioduite en
République Eslamique de Mauritanie pendant Late Ant.

Le Mise nenforn par der au Controsant, au plus tard Le Let veine de char
Aire Cole, Les quemtiés de PERD rt pu3l ehnisita duehetr cordorément au
présent ami, au our de l'An Cite suivante. Les Bison em ehectubes an
Gourmet 74 à Parcbutire déieré par le Gonemement par quantités
aomnablunt égales 1 à des nlervalles de em régles au vous ds née Atinée
Lie, suivant des moralités Br d'upcord ue Partis,

Le pri du Paname pae le Cornet Gmement ae le Fax da
Marché Gr aus be dhapusions de l'article Let à a pryable au Contrat en
Della

IMPORTATION ET EXPORFATION

Las Conmtant au de dit d'importer et Résublique Iélrique ls Minis, pour
sou vante EU poux Le compre de ses sous-rimts, Lotez Le murehandies. matéicis,
Roches, Gquipements, miéces de ivdhinge 2 marère eonammmables direutemont.
nécewaires à fa bare eréuution des Opéraiiurs Pénléres.

FA er ones qu le Constante 168 sous tritenis SEngau
immo déluies ci-dessus que danc Le masure où 123 malieux et équipoments no
sont pas dispanines an Rémuhliqne hunique de Meur à condilions équivalentes
a termes de pri, quant, galité conditions de paiement 87 dsl de Livraison.

Les employés expos et teur familhes apps à trailer en République Hlaiique de
Maude por Le rompre du Conterctmnt ou Ba a scurauts auton! Le du
dimporer en République Islamique de Mousianie, lors de leur première année
Austin, lens etes pérsn ane et domestiques

Toutes je marchandises visées à late LA.L que le Conractant, ses sous-matents ct
lus omploste emprise fur Brie aux do dau d'unparies sent Lament
semé de anus dois 4 ane quelconques.

En roranghe, les prods es denrées comsamaes savat soumis an régis de roir
con. £

OP
étranges. y coups Je ects provaant des vais d'Hsxogacburer et d'en
Aspaser ifmement dans la Tue des montans exsddant lens obligations faciles
A leur esuins Loeeux peur es Gpéretons Pérelières en République lslamique
de Mauro;

Droit de enfer remet Hume Be La République Lelumiane de Mie La
ces du rene de La proue Hydro athures révenant au Conte daté
Fe care dn présen Coma ainsi que Les dividendes 2t produits de toute nat
ea des Opérations Pt ee :

A Droit de payer diecuemen à tres Les emrepcises Guangires fournisseurs de
Péeus et de servie néeoésaes à a nai es Options POÈTE à

F5 Droit de pratiquer pue es busvins des Opérations Pétrtière fe dlunge de le
momnuie raionale €: des devises éaataires converties, par Mnlermddfi Ge
dames et cuns utiles em RépMique Turque de Maures
eficloment Habifité, à dei cours de chenge non mors fevarabis peur le
Éonachant ou 686 souvmilute que Je cos de jour uù que Xe ons
généralement appliesbie en République Islamique de Maurianie aux aulces
Éameë jour des purstiant de change.

Le Constant devra somnelire a Mintane Ghinpé des frange. au plus ard quarante
ina (2 jours april fn de chaque Tirer, rapport étalon es epérañiens de
Change elec au cou du Triosre éueulé du le cuire die prêtent Comet, y
Lanprs de mouvements de nds sur Les umo amer à l'érciges exéeuies
<céaleaatient aux dipostione de l'ile 19.1 24 cideses,

Las emplvés expats Le Centrecant mont doi, selon Hs réglementation en iguüûr
ms le Rénablique Miamique de Mauritanie. au change ibn @ au virement Lbue vers
leur pays Sorissne de teurs durmommies a Leurs Blais ais que ds eines
régimes de runs et de névurité socle versées par EUX MES OL por leur deuple,
Les ce qi dont temp us bligaliors Hseules cn République tamique de
Maurlais.

TENUE DES LIVRES, BNITE MONLTAIRE, COMRT SBDAVE

Les remisues et livres de comptes du Cunirusian, serent ten cofonmément à la
rééumenttien ve vigueur et à la Procédure Cumpable définie à l'rinexe 2 de présent
Centit

Loges rés de éipte seront tentes em Langue française ou anale et Halls
en Dollars Je auront muéidiement jusfiés par db piece détiée prouvant Les
Aéponses tbe rveetes du Centre ue Qu pt Cet

Los registre et Livres de comptes aura ratmment lisés pour décrminer Le even
au, Les Coûts Pémiiers, les hénéies muse: goer Ja déstamon dimpdis aur Re
Flices ipdusiries eù Cotnmerrianx 0 Conrautn. Te derndit douter es conmptes
da Conmetart ent recsonir Les ventes d'Hydioenrhures ox termes A Rréve
oral. a

184

14

En

204

25

Selon le es les Comités adorimiaives spplicehles sont celles des régimes
suivons prive a Cor des Donsnes

a Les muchaodins impuriées définiivement sévont oxenérées de tas drones ct
Lane ne dore:

Be mashandes cnpodbles sect admbes où régmne de Fudmission
Famperra ma en, en suspension es dus ttes de dou,

Floutefas, Les objets a effts puésirns et domestiques ne Sert ex
Empoés n ne eus eapéilion au moment du chiagement de résidence

ile sont

Le Connu ee ses anus matins, pour leur propue cumpie ins: que pour le exaple
des parsemacs viseee à l'arle 18 auront: Ke di de récapoitee hors de le République
Léimmiqne ée Mauritanie sn lime de toux dit taxes, à loué moe, PuteS les
marchandises isspurtècé aolen Particle LL à loxceprion de uelles dent a propritté es
raffinée 1 Gouversement au die de l'aile

Le Content et es eur aura Je doit de seule cu Répuhiliaue Islamique
ée Mautituie, à La condition d'intortes ou préalable Le Minis de leur imletion de
vendre, Les marghendiaes, merci, muichines, Équpeneis. piéuss de rechange de
matières cusommebles qui amant prés gum so on plus utilise pour Les
Opératens Pérclières 1 et entendu que, dans ce ce,  rcommhera au vendeur de
sauglr toutes es Éoemalités presehs par In réglementation en vigcun ef de paper tous
Grotte apple à D dote de Eat On.

Le Contrat, sue liens ei leurs uarsporiens auront. punda Ia dnrée de de Con,
Le dci d'espace nement du pat dexpoinotion Cho cer el, un raichise de
tous és luxe de douane cs à importe quel mament, le puron #Hyiroearures À
Baade Le Contretanr à dei tra les disposiions @u Couiral, aprés déducion de
Loue Len Hans Fées a Gouvemeear, Capondam, le Conactant engage à la
dense du Genréememars, à ne vendre Le pétrole aude 25e mauritaalen # es puy,
déclarés hostiles à la République lemique de Marie

Toute Les inpertalions exportations, aux Lumes de Le Conti, Son AUS au
Semehis cequises ar la Gouane mais ne douretont lice à au paiement, sf
dpotins de Pamisle 182, en ram du régie dourner dont ke Comment
bénéficie.

CHARGE
La Conimenant sera smile céglemenatida de cnteble ds changes pliable Ja
Rem Iimique de Muritenie, ant emendu que pendans La durée du présent

Cor, le Cntaeiunt ef et sara éme iqnt des greantis suivantes en ce qu
ecerne evene les Odeon Péri

4) Pit Eaummir at d'opérre des comptes hanenire an déioué de la République
iamnique de Mauritanie ;

D Dr de conrmacer à Tanger 1ss emprunts névessies à l'exéeutien de leurs

Re Rue ae Le Sonate PR
Er
É

JA Hit d'nmion, es amies de résultats a les bilans sen
Ouuiyas

À également tenus en

Bu ee que so ace pe Cemtragtanr le première autorisaiun exclusive
daxloision, Les aigus des praipac registres er Ivres de comp désignés à
l'ami 261 poumons dre conservés au siège ceniral du Coutsaciant 26e an moi Un
exenplae ea Réplique Hlamigue de Maure À partir du im 2 cour duquel
est eme qu Contrat là pie autoriaion exclusive deaphuintion, Sie
restes Gt Je complet conservés en Répablique stumique de Meur anis,

Le Miniau, après am avoir nf Le Cocimatent par du, pour faite exam ct
fier par editeur ua com dci Où pa se pLUpE ages Le restes ch tes
de cuumptes relais aux Dpérrions Pétrolière. R dapone dir GE de cinq (5) an
ane a fi dune mmée Cale donne pour ctceer Les examens où vénfcitions
Soncermant dite ANG 6e présente au Contraintes Ujetinns pur ten
Enneniions qu ere cle lo ce ex examens eu vécaions.

Le Contrsehnt es tenu de foi tou assistance né siaire aux personne dsnècs
por le Minisue à cet effet eù de lier tours imérueions. Len dépenser uisommhies
Aux 21 de la véieaion seront remboutsées au Gouvemement parle Éunirilant
seront comsidéabes comme des Cab Péri € reconarahles selon 2 dispositions
doFarile 102

Les sommes die au Gouvernement ou au Gouiactu seTUNE p2
dns are devis crade choisis d'un ruzrrrun acookd ere le Pate.

En cs de nl dons un paiement les sommes dues porteront ai tu de cine
AE GES 7 pr mar du our io araet du Gr versées use cel
fe ler réglement, ares capitalisation muets des mars fe a Rue à
HenR ES) eur

PARTICLPATION DL GOUVERNEMENT

Le Gouvemement aura l'option de patiiper aus sq et aux résultat des parlons
Pérolères résuiront du présent Lonasr, à ample de a date d'octroi de in premiore
amorisation exclusive dicton. Le Goucemement ur hénéfiiaine, re dre et eu
rares de su pariciplion, des mème dis et suis aux memes OMgnrians qu
ex du Condractont défini présent Con, ous ré des Japon du présent
amie #1

Le Gouvenement jose erner œil puciipaion soie diecemen, st pat
Titemédiaire d'une enlrepuise matinale, conbêle par Étt mauniumien, qui fur
te soit ame aidé consiiée pour le gestin des Llérès naliomax dus 1e erreur
étre, soi ou éabhséement publie ex Sant Du ed à et fit

Lo panicipuion du Gousemaeut à Finémeur dun Périmètre Explration
représenter ve part d'arts Indie dons Le poureeirage maximal sera érenminé
selon le dlapontions ei dessins

4 drepour ven t12 3 irililement dl qu pré à l'aile 21 43

24

m6

ne

vs

el

A sie pour cerf JE #p lumaqne 1 produeiion régulière de Péroie Br dudit
Périmêne d'Esploisiun aura ant soixante quinre mile (33.000) Bars pue
Aoû, que pré Partie 1.7

Au pla Grë aix (EN Midi & comp de La date d'octroi de lastorianion exchotite
esplotrion cférerée & va Pérmère d'Expletation, le Gearvermenua dev notifier
par ri au Crank sou dés d'enerver son option de pariepiion (lt dans et
Peimsne #'Explcitaion, en précisant Le pour de partie initie choisi.

La participation sn prendra et à cumpter de Fe dar do nero de Ja eve
d'pien du Gousememeat

À compter de a dar d'of do sa parieprion ile, le Goneinéneit paticipera aux
Codes Paoliers dans ke Pratt d'Exploitation cemai où proma de sam
pourcentage de partieation ire x devra rembourser au Contrat ur prureentase
Éeal à son pouces de paiciprion male, des Coins Pétrole men encore
raenrés, RIT ax Fécmère d'Espioitaion oencemé, encens par Le Crulractaot
dep La Date L'ERlet de présent Contrat use La date d'effe La participation state
du Gerrerenere

Fin raison des Hisqpes Framoiurs pris pre le Coutaetent pour le mise 2 valeur des
essences d'iéhaenires le Lu République Blimnigue de Mairie, le Souvemement
venera da Cémacunt pour Les seuls Coûls Péiroier d'exploration, à lexclision des
Coût Folie déviation, du Mévelappement et d'exploitation, non pas sa part dits
Cuïs Péroers d'exploration, ma un monta Gal à eat chiquenté pour Le (SO)
du mon doi Cats Pérohion d'oxplurtion, mon eue cesvevres, dus pas be
oem ui re de l'ule 22.5

Au plus ta six (6j moe 4 eomgler de le date à liquell Le aisés de prodnion de
Pole Bot d'u Périmètre Explore mentionné à Palin b) de late 21.3 auca
ét ste eu moyvnne pendant tree 130) jours cntiéentit, le Guuveranert devra
nouer par éene au Comaount mn ddr Cuxenar lupion de paticipaton
sdiioncelle curpondante dans tdi Péri d'Exploiañon en précise Le
reureomiage de parie diam chois

La poriciption additionnelle pren ef à wompne de Là date de
Lave d'aphon du Gouvernement.

iestien de La

À comprer il Le de Pet de l'sugnentaiun de sa participation, Le Gouveremenr
participers aux Cds Péetier ans Le Pémtre a Exalairrinn prmeamé au peorals de
ain porrcontege de paréinain aire sum ei dévrs rembourser âû Contractanr un
Soupe, égal à Le éenee emo son pouraniage de garcipaton apês
atmertaion et men poueenerge de participation ile, des Coûts Pénelicrs
éxceprion des bone prévus à Varie E3 et des Euis rangiers définis à l'elicie 28 de
Ta Prucéiuns Conipuabie) por enr seconds, MR au Périnbine d'Exploitation
nca, room par 6 Comectant depui a date d'elt de a paliipation imite du
Gouvernement jusqu En date SE de 'apgremtation de se: pari peon.

Le Couvememt ae sera pas cmsuje. mé llre de sa
séditiémuelle, à rater où à Énascer une part quelconque de
Le Contraciarl au cie de anche L3 du préient Coast

iuipation, snitile ou
ses versée par

ne fs du person aie, le Canin sera conidésé comme Je premier Gxaloleaur
dlsdrreubures co République Mlumaue de Mauritanie dans le ces où le rh
move de prodeion d'un Périmêtre d'Pxpicieion sur une pérade de soante 660)
Lieu conseils atengrai ing me 0 HA Buts par jour, avant qu'un cythmé
moyen de production Henique ne soie tit sui un ati période d'exploarion.
veoyé à une ue some mu groue de soit em République Islamique de
Mantimnie,

Aux fins du rétunt imite, je Conactant bénéficier des avantages compléinetires
vents:

ap une prime ne pouvant ke six ilione (609000) Dollir, égale à
inguaate pour cer (6 %) des Coûrs Péraliers relais aux seules Opératiqn
Pérolières declaration (à l'exshesion aotamman des Opértiuns Pétrtièrer
évaluation et de déseloppement. encourus parle Cantcitans dans fe cr d
présent Conte atérieurement à La date d'nibrion de l'agivisarion else
desploittion rise au Périmère d'Oxploïation visé à laule 222. ser
ajoutée vus Coûts Pétrolien réeomvmhles qu ke Conaetant online à

PETER

#3 london d'avgnenterion de Ja prricipaion du Gourmet prévue à l'linds b
de Paie 213 a Hélas au Périmèue dxplotanan VA à L Afils D) de
Fable 213 6 vehie an Périmène d'Exploiiion vicé à l'alicle 222 ue pores
Be encre qu'a compter d'un dële e déx-hoit {LE} moia suivant à date à
ete au de prrdeion visé mit afinéz h) de Price 213 ra lé at

cessiox

doit et cbligacianr résultant du prise Conte pa pruvent és cédés, en tôut on
amie, pu mirror branle des ent eut fe Contiactat, ans l'approbarian
prédable au Mist:

Si dns Les us GE) ms muivaut Le motfietion mu Mme dun pro de cession
Acenmpagné des infvmations néceaires poux jusifier le cités trchniques ur
Financières du gessiimae ins que du proies doc de uen er le conditions et
idée cession, shape ao son opposition rativée, ce cession Se
abputée avoir ap de pare Ministre à Fexpirsion ait dé de Lois 3) mois

A compter de la te d'apprébation le versions nequera La qua du Coca et
der saisfäie due ohlithant rmpnnées a Conniactuut par le présent Con, soquel
Faxra adhér préalubienent Sa casse.

Si ane entité amistitont le Cenmacci sdumer à Fapprébition dé Grenemenr tm
pret de Gesson à une Suuitté Aie, Je Mise autorise His cebsive dans Îe
dé de moi y mois ausvisé: a 9 à Be, es doses de laide 254 seront

applischtes

2316 Les rusboursements qui seront cfeetués par Le G

aa

ma

ven au bre des dispositions
es amies 21.3 et 248, dis ua déle e dépassant pas die-hnf (HS) gs, à copier
Abe de option cure, ne Seront pas pires dir et vert pabies
en Dolls

A l'espiration de fade pédode de ie {18} mois, le Guvéamerent cr le cn le
rembourser Le Camractü, po La parte rtemto de rumhéuemens sul 2 pèse,
AL er uote, a versant as Cntoctant a mont équivalent nauate POUT Cent
CU 43 do 18 part anmelle de product rovèrum a fioscemeneel au tbe de sa
atieipehon 6: évalués anivant Hs dispositions de laricle LA, qu'à ce que La valeur
des renéhoursemete ns cms so Gale à zéro pour cent (0e) du montant de la
réance. Ba cas de rembourseent an netate, Le Contseumee prélèver en prior. au
Pain de Livraison, le part de produit ui devenait sur chodue type d'ydiccétbutes
prod.

Le Conmaeiant au as sous à mena mapôl ou take de quelque cure que où so, À
us de ces romhouaments Les pluies qu pounaieut êe réalisées par le
Contactnt à occasion de LE ptipation du Couvemenunt sm esonérées de
Timper dirt ur es hé fes,

L'eatéepise saigne ne par, etes entités consilant de Conra
out pré semjeintement el séhuiremenr reponses des vbs résulint du
prunt Como L'enmeprisu otre sera Hhdividuéihaneut rapors

Gouvemernent de ses ubitions telles que prévues dons Le préseot Cent

Tous défiance de leutreprise nalionale à oxéeuter une élenrique de ses vbiutions
re sera pa chnaititle ommme défiance des eme coul Le Comrastart et ue
sus eu seu car Be avi bar le Gonvetnamen pour arme le présent Contrat

Aornogirion de l'antreprise nationale au Coufractent, ne saurait, ex sue cas, anniléé
ai after Les Am der emilés simimant 1e Conmragunt À recoit à là clause
darhirage prévue à larhgle 29, celui étant pas amicuble aux Htiges ete le
Gone ut Pantrepiss nétivmale, mais sulement au liaæ ét le
ivemensent eu l'entrepase malle st 16 ot uen le Contrat

Lie modalités pratiques de vue parigiation aînsi que les apports cul Les aaciés
séront déterminés dans un Accor d'Alain qui vers cumeiu ente l 2ssueiés 61
entrer en vigueur à come de ta de d'elle paripation da Crtsremaiont iSÉe à
l'tbele 21.2

DROITS COMPLEMENTALRES DU PREMIER EXPLOITANT

Le Gouremement, dns Le Wat de Hier Je mise en valeur des vesroureus de la
Répushqne Manque de Manrtamie et de Everiser Le développement dus acaviiée
profes, acenalers Les svanlèges compléments au Centractant, es Je premier
plans d'ydonnrburee ds ie pags, au Jen spin du présent are.

€

De même le Cnhavisat, qu toute niré consitumnt Je Cunfrucant. ut tes de
amer pre nfeton ut Mine commen,

1 Lot pre qui cr auveuribie drame, sotummment au murn d'une nouvelle
épertifion de times vtäux, re modifier du cale ui Comment vu ie
nes eau

Serupe considère evmmtie éléments Ga entre di Cora, où d'une entité,
A répariion da cata social a rations des suñunmaises majeraires, ail
Que des dispusnons eumiree relatives eu siège seat où aux demi el
hgatiuns atachés aux, dires soutaux en ee qui cer La majorité requise
dns es essemblées pénales

Tone, les cessions de ttes svcjaur à dos Sociétés Aliéor sera bre,
sans Here de éedlaruion prénéble. as Miniare pou innemaiun el de
Fepphication des dpesiions de l'aile 25.4 st ÿ 8 Ho

Quant aux cutsionn de ttes ant à de aouvoaus suture ares, alle ne suront
notes un Gaavmement que À ls an peu at de cher à eux pis de
Aerte por sent (80%) du capital de 'emrpise.

D) Tout projet de conso de séretée sur des Men el imalliions néfoctés aux
péraions Féoiéres

Lan profes virée au ali a eV detente notés a Ministre:

Lorsque Le Canrastent 1 sensé de pluies ent. 5 Roerirn at Minis dem es
plus brefs delsis une eopiu de ago d'usseuiaion flan fes entités coran le
Cantet, ef de Hautes medifialions pouvant En appamées audit aceacd. 6
spéfant Le vom de lerepree désigaée ennine "Opéaair" vou La ennui des
Opéraions Pérolières tout changement dOpénteur sea soumis à l'approbelion du
Gnvermanens, canfommémen aux dispuoions de lat

Les ces reliées un visiténn dos désporiäonis du présent ariele at ans at ls

mal el
PROPRULLE ET TRANSFERT DES BÉENS A EXPIRATION

Le Lontctai see propnétair des Mons. meme et imaueules, ui aure scans pour
fa bosaine es Dpéraous Péreliènes. sous éterve des disparitions SAS

4 espintion, à da semanciaiun du À Ia résiliation du aréseut Comm, pour quelque
af que ce soi, rie à But où parie du Périmètre d'Explretion nu du Périmètre
5 es Done apparement vu Conactant ef aécesssires aux, Opérations
Péroiiees dans Ie rurfres Sbandornée, à l'exception de l'équipement depioration
tes ou eur des opéras d'expleraion oflébure, comprenant sure ii de
dériplion ds pleines de lage, les val digues 2 autes ct Hu
Enemenr qui 2 son Ms vu sache eu nt dessus, feviendont la propièté
du Géaversemenr à dre prams, sauf de diet 8e ut par Le Cenbthsiant our
Voxplofarion duuires gisements situés oi Répuique Mrmique de Mauritanie à
Fesception de Sims qui sont la Décpnifé di Cox

sant ét qui on pas À uogmis

fé

24

m6

ne

vs

el

A sie pour cerf JE #p lumaqne 1 produeiion régulière de Péroie Br dudit
Périmêne d'Esploisiun aura ant soixante quinre mile (33.000) Bars pue
Aoû, que pré Partie 1.7

Au pla Grë aix (EN Midi & comp de La date d'octroi de lastorianion exchotite
esplotrion cférerée & va Pérmère d'Expletation, le Gearvermenua dev notifier
par ri au Crank sou dés d'enerver son option de pariepiion (lt dans et
Peimsne #'Explcitaion, en précisant Le pour de partie initie choisi.

La participation sn prendra et à cumpter de Fe dar do nero de Ja eve
d'pien du Gousememeat

À compter de a dar d'of do sa parieprion ile, le Goneinéneit paticipera aux
Codes Paoliers dans ke Pratt d'Exploitation cemai où proma de sam
pourcentage de partieation ire x devra rembourser au Contrat ur prureentase
Éeal à son pouces de paiciprion male, des Coins Pétrole men encore
raenrés, RIT ax Fécmère d'Espioitaion oencemé, encens par Le Crulractaot
dep La Date L'ERlet de présent Contrat use La date d'effe La participation state
du Gerrerenere

Fin raison des Hisqpes Framoiurs pris pre le Coutaetent pour le mise 2 valeur des
essences d'iéhaenires le Lu République Blimnigue de Mairie, le Souvemement
venera da Cémacunt pour Les seuls Coûls Péiroier d'exploration, à lexclision des
Coût Folie déviation, du Mévelappement et d'exploitation, non pas sa part dits
Cuïs Péroers d'exploration, ma un monta Gal à eat chiquenté pour Le (SO)
du mon doi Cats Pérohion d'oxplurtion, mon eue cesvevres, dus pas be
oem ui re de l'ule 22.5

Au plus ta six (6j moe 4 eomgler de le date à liquell Le aisés de prodnion de
Pole Bot d'u Périmètre Explore mentionné à Palin b) de late 21.3 auca
ét ste eu moyvnne pendant tree 130) jours cntiéentit, le Guuveranert devra
nouer par éene au Comaount mn ddr Cuxenar lupion de paticipaton
sdiioncelle curpondante dans tdi Péri d'Exploiañon en précise Le
reureomiage de parie diam chois

La poriciption additionnelle pren ef à wompne de Là date de
Lave d'aphon du Gouvernement.

iestien de La

À comprer il Le de Pet de l'sugnentaiun de sa participation, Le Gouveremenr
participers aux Cds Péetier ans Le Pémtre a Exalairrinn prmeamé au peorals de
ain porrcontege de paréinain aire sum ei dévrs rembourser âû Contractanr un
Soupe, égal à Le éenee emo son pouraniage de garcipaton apês
atmertaion et men poueenerge de participation ile, des Coûts Pénelicrs
éxceprion des bone prévus à Varie E3 et des Euis rangiers définis à l'elicie 28 de
Ta Prucéiuns Conipuabie) por enr seconds, MR au Périnbine d'Exploitation
nca, room par 6 Comectant depui a date d'elt de a paliipation imite du
Gouvernement jusqu En date SE de 'apgremtation de se: pari peon.

Le Couvememt ae sera pas cmsuje. mé llre de sa
séditiémuelle, à rater où à Énascer une part quelconque de
Le Contraciarl au cie de anche L3 du préient Coast

iuipation, snitile ou
ses versée par

ne fs du person aie, le Canin sera conidésé comme Je premier Gxaloleaur
dlsdrreubures co République Mlumaue de Mauritanie dans le ces où le rh
move de prodeion d'un Périmêtre d'Pxpicieion sur une pérade de soante 660)
Lieu conseils atengrai ing me 0 HA Buts par jour, avant qu'un cythmé
moyen de production Henique ne soie tit sui un ati période d'exploarion.
veoyé à une ue some mu groue de soit em République Islamique de
Mantimnie,

Aux fins du rétunt imite, je Conactant bénéficier des avantages compléinetires
vents:

ap une prime ne pouvant ke six ilione (609000) Dollir, égale à
inguaate pour cer (6 %) des Coûrs Péraliers relais aux seules Opératiqn
Pérolières declaration (à l'exshesion aotamman des Opértiuns Pétrtièrer
évaluation et de déseloppement. encourus parle Cantcitans dans fe cr d
présent Conte atérieurement à La date d'nibrion de l'agivisarion else
desploittion rise au Périmère d'Oxploïation visé à laule 222. ser
ajoutée vus Coûts Pétrolien réeomvmhles qu ke Conaetant online à

PETER

#3 london d'avgnenterion de Ja prricipaion du Gourmet prévue à l'linds b
de Paie 213 a Hélas au Périmèue dxplotanan VA à L Afils D) de
Fable 213 6 vehie an Périmène d'Exploiiion vicé à l'alicle 222 ue pores
Be encre qu'a compter d'un dële e déx-hoit {LE} moia suivant à date à
ete au de prrdeion visé mit afinéz h) de Price 213 ra lé at

cessiox

doit et cbligacianr résultant du prise Conte pa pruvent és cédés, en tôut on
amie, pu mirror branle des ent eut fe Contiactat, ans l'approbarian
prédable au Mist:

Si dns Les us GE) ms muivaut Le motfietion mu Mme dun pro de cession
Acenmpagné des infvmations néceaires poux jusifier le cités trchniques ur
Financières du gessiimae ins que du proies doc de uen er le conditions et
idée cession, shape ao son opposition rativée, ce cession Se
abputée avoir ap de pare Ministre à Fexpirsion ait dé de Lois 3) mois

A compter de la te d'apprébation le versions nequera La qua du Coca et
der saisfäie due ohlithant rmpnnées a Conniactuut par le présent Con, soquel
Faxra adhér préalubienent Sa casse.

Si ane entité amistitont le Cenmacci sdumer à Fapprébition dé Grenemenr tm
pret de Gesson à une Suuitté Aie, Je Mise autorise His cebsive dans Îe
dé de moi y mois ausvisé: a 9 à Be, es doses de laide 254 seront

applischtes

2316 Les rusboursements qui seront cfeetués par Le G

aa

ma

ven au bre des dispositions
es amies 21.3 et 248, dis ua déle e dépassant pas die-hnf (HS) gs, à copier
Abe de option cure, ne Seront pas pires dir et vert pabies
en Dolls

A l'espiration de fade pédode de ie {18} mois, le Guvéamerent cr le cn le
rembourser Le Camractü, po La parte rtemto de rumhéuemens sul 2 pèse,
AL er uote, a versant as Cntoctant a mont équivalent nauate POUT Cent
CU 43 do 18 part anmelle de product rovèrum a fioscemeneel au tbe de sa
atieipehon 6: évalués anivant Hs dispositions de laricle LA, qu'à ce que La valeur
des renéhoursemete ns cms so Gale à zéro pour cent (0e) du montant de la
réance. Ba cas de rembourseent an netate, Le Contseumee prélèver en prior. au
Pain de Livraison, le part de produit ui devenait sur chodue type d'ydiccétbutes
prod.

Le Conmaeiant au as sous à mena mapôl ou take de quelque cure que où so, À
us de ces romhouaments Les pluies qu pounaieut êe réalisées par le
Contactnt à occasion de LE ptipation du Couvemenunt sm esonérées de
Timper dirt ur es hé fes,

L'eatéepise saigne ne par, etes entités consilant de Conra
out pré semjeintement el séhuiremenr reponses des vbs résulint du
prunt Como L'enmeprisu otre sera Hhdividuéihaneut rapors

Gouvemernent de ses ubitions telles que prévues dons Le préseot Cent

Tous défiance de leutreprise nalionale à oxéeuter une élenrique de ses vbiutions
re sera pa chnaititle ommme défiance des eme coul Le Comrastart et ue
sus eu seu car Be avi bar le Gonvetnamen pour arme le présent Contrat

Aornogirion de l'antreprise nationale au Coufractent, ne saurait, ex sue cas, anniléé
ai after Les Am der emilés simimant 1e Conmragunt À recoit à là clause
darhirage prévue à larhgle 29, celui étant pas amicuble aux Htiges ete le
Gone ut Pantrepiss nétivmale, mais sulement au liaæ ét le
ivemensent eu l'entrepase malle st 16 ot uen le Contrat

Lie modalités pratiques de vue parigiation aînsi que les apports cul Les aaciés
séront déterminés dans un Accor d'Alain qui vers cumeiu ente l 2ssueiés 61
entrer en vigueur à come de ta de d'elle paripation da Crtsremaiont iSÉe à
l'tbele 21.2

DROITS COMPLEMENTALRES DU PREMIER EXPLOITANT

Le Gouremement, dns Le Wat de Hier Je mise en valeur des vesroureus de la
Répushqne Manque de Manrtamie et de Everiser Le développement dus acaviiée
profes, acenalers Les svanlèges compléments au Centractant, es Je premier
plans d'ydonnrburee ds ie pags, au Jen spin du présent are.

€

De même le Cnhavisat, qu toute niré consitumnt Je Cunfrucant. ut tes de
amer pre nfeton ut Mine commen,

1 Lot pre qui cr auveuribie drame, sotummment au murn d'une nouvelle
épertifion de times vtäux, re modifier du cale ui Comment vu ie
nes eau

Serupe considère evmmtie éléments Ga entre di Cora, où d'une entité,
A répariion da cata social a rations des suñunmaises majeraires, ail
Que des dispusnons eumiree relatives eu siège seat où aux demi el
hgatiuns atachés aux, dires soutaux en ee qui cer La majorité requise
dns es essemblées pénales

Tone, les cessions de ttes svcjaur à dos Sociétés Aliéor sera bre,
sans Here de éedlaruion prénéble. as Miniare pou innemaiun el de
Fepphication des dpesiions de l'aile 25.4 st ÿ 8 Ho

Quant aux cutsionn de ttes ant à de aouvoaus suture ares, alle ne suront
notes un Gaavmement que À ls an peu at de cher à eux pis de
Aerte por sent (80%) du capital de 'emrpise.

D) Tout projet de conso de séretée sur des Men el imalliions néfoctés aux
péraions Féoiéres

Lan profes virée au ali a eV detente notés a Ministre:

Lorsque Le Canrastent 1 sensé de pluies ent. 5 Roerirn at Minis dem es
plus brefs delsis une eopiu de ago d'usseuiaion flan fes entités coran le
Cantet, ef de Hautes medifialions pouvant En appamées audit aceacd. 6
spéfant Le vom de lerepree désigaée ennine "Opéaair" vou La ennui des
Opéraions Pérolières tout changement dOpénteur sea soumis à l'approbelion du
Gnvermanens, canfommémen aux dispuoions de lat

Les ces reliées un visiténn dos désporiäonis du présent ariele at ans at ls

mal el
PROPRULLE ET TRANSFERT DES BÉENS A EXPIRATION

Le Lontctai see propnétair des Mons. meme et imaueules, ui aure scans pour
fa bosaine es Dpéraous Péreliènes. sous éterve des disparitions SAS

4 espintion, à da semanciaiun du À Ia résiliation du aréseut Comm, pour quelque
af que ce soi, rie à But où parie du Périmètre d'Explretion nu du Périmètre
5 es Done apparement vu Conactant ef aécesssires aux, Opérations
Péroiiees dans Ie rurfres Sbandornée, à l'exception de l'équipement depioration
tes ou eur des opéras d'expleraion oflébure, comprenant sure ii de
dériplion ds pleines de lage, les val digues 2 autes ct Hu
Enemenr qui 2 son Ms vu sache eu nt dessus, feviendont la propièté
du Géaversemenr à dre prams, sauf de diet 8e ut par Le Cenbthsiant our
Voxplofarion duuires gisements situés oi Répuique Mrmique de Mauritanie à
Fesception de Sims qui sont la Décpnifé di Cox

sant ét qui on pas À uogmis

fé

24

m6

ne

vs

el

A sie pour cerf JE #p lumaqne 1 produeiion régulière de Péroie Br dudit
Périmêne d'Esploisiun aura ant soixante quinre mile (33.000) Bars pue
Aoû, que pré Partie 1.7

Au pla Grë aix (EN Midi & comp de La date d'octroi de lastorianion exchotite
esplotrion cférerée & va Pérmère d'Expletation, le Gearvermenua dev notifier
par ri au Crank sou dés d'enerver son option de pariepiion (lt dans et
Peimsne #'Explcitaion, en précisant Le pour de partie initie choisi.

La participation sn prendra et à cumpter de Fe dar do nero de Ja eve
d'pien du Gousememeat

À compter de a dar d'of do sa parieprion ile, le Goneinéneit paticipera aux
Codes Paoliers dans ke Pratt d'Exploitation cemai où proma de sam
pourcentage de partieation ire x devra rembourser au Contrat ur prureentase
Éeal à son pouces de paiciprion male, des Coins Pétrole men encore
raenrés, RIT ax Fécmère d'Espioitaion oencemé, encens par Le Crulractaot
dep La Date L'ERlet de présent Contrat use La date d'effe La participation state
du Gerrerenere

Fin raison des Hisqpes Framoiurs pris pre le Coutaetent pour le mise 2 valeur des
essences d'iéhaenires le Lu République Blimnigue de Mairie, le Souvemement
venera da Cémacunt pour Les seuls Coûls Péiroier d'exploration, à lexclision des
Coût Folie déviation, du Mévelappement et d'exploitation, non pas sa part dits
Cuïs Péroers d'exploration, ma un monta Gal à eat chiquenté pour Le (SO)
du mon doi Cats Pérohion d'oxplurtion, mon eue cesvevres, dus pas be
oem ui re de l'ule 22.5

Au plus ta six (6j moe 4 eomgler de le date à liquell Le aisés de prodnion de
Pole Bot d'u Périmètre Explore mentionné à Palin b) de late 21.3 auca
ét ste eu moyvnne pendant tree 130) jours cntiéentit, le Guuveranert devra
nouer par éene au Comaount mn ddr Cuxenar lupion de paticipaton
sdiioncelle curpondante dans tdi Péri d'Exploiañon en précise Le
reureomiage de parie diam chois

La poriciption additionnelle pren ef à wompne de Là date de
Lave d'aphon du Gouvernement.

iestien de La

À comprer il Le de Pet de l'sugnentaiun de sa participation, Le Gouveremenr
participers aux Cds Péetier ans Le Pémtre a Exalairrinn prmeamé au peorals de
ain porrcontege de paréinain aire sum ei dévrs rembourser âû Contractanr un
Soupe, égal à Le éenee emo son pouraniage de garcipaton apês
atmertaion et men poueenerge de participation ile, des Coûts Pénelicrs
éxceprion des bone prévus à Varie E3 et des Euis rangiers définis à l'elicie 28 de
Ta Prucéiuns Conipuabie) por enr seconds, MR au Périnbine d'Exploitation
nca, room par 6 Comectant depui a date d'elt de a paliipation imite du
Gouvernement jusqu En date SE de 'apgremtation de se: pari peon.

Le Couvememt ae sera pas cmsuje. mé llre de sa
séditiémuelle, à rater où à Énascer une part quelconque de
Le Contraciarl au cie de anche L3 du préient Coast

iuipation, snitile ou
ses versée par

ne fs du person aie, le Canin sera conidésé comme Je premier Gxaloleaur
dlsdrreubures co République Mlumaue de Mauritanie dans le ces où le rh
move de prodeion d'un Périmêtre d'Pxpicieion sur une pérade de soante 660)
Lieu conseils atengrai ing me 0 HA Buts par jour, avant qu'un cythmé
moyen de production Henique ne soie tit sui un ati période d'exploarion.
veoyé à une ue some mu groue de soit em République Islamique de
Mantimnie,

Aux fins du rétunt imite, je Conactant bénéficier des avantages compléinetires
vents:

ap une prime ne pouvant ke six ilione (609000) Dollir, égale à
inguaate pour cer (6 %) des Coûrs Péraliers relais aux seules Opératiqn
Pérolières declaration (à l'exshesion aotamman des Opértiuns Pétrtièrer
évaluation et de déseloppement. encourus parle Cantcitans dans fe cr d
présent Conte atérieurement à La date d'nibrion de l'agivisarion else
desploittion rise au Périmère d'Oxploïation visé à laule 222. ser
ajoutée vus Coûts Pétrolien réeomvmhles qu ke Conaetant online à

PETER

#3 london d'avgnenterion de Ja prricipaion du Gourmet prévue à l'linds b
de Paie 213 a Hélas au Périmèue dxplotanan VA à L Afils D) de
Fable 213 6 vehie an Périmène d'Exploiiion vicé à l'alicle 222 ue pores
Be encre qu'a compter d'un dële e déx-hoit {LE} moia suivant à date à
ete au de prrdeion visé mit afinéz h) de Price 213 ra lé at

cessiox

doit et cbligacianr résultant du prise Conte pa pruvent és cédés, en tôut on
amie, pu mirror branle des ent eut fe Contiactat, ans l'approbarian
prédable au Mist:

Si dns Les us GE) ms muivaut Le motfietion mu Mme dun pro de cession
Acenmpagné des infvmations néceaires poux jusifier le cités trchniques ur
Financières du gessiimae ins que du proies doc de uen er le conditions et
idée cession, shape ao son opposition rativée, ce cession Se
abputée avoir ap de pare Ministre à Fexpirsion ait dé de Lois 3) mois

A compter de la te d'apprébation le versions nequera La qua du Coca et
der saisfäie due ohlithant rmpnnées a Conniactuut par le présent Con, soquel
Faxra adhér préalubienent Sa casse.

Si ane entité amistitont le Cenmacci sdumer à Fapprébition dé Grenemenr tm
pret de Gesson à une Suuitté Aie, Je Mise autorise His cebsive dans Îe
dé de moi y mois ausvisé: a 9 à Be, es doses de laide 254 seront

applischtes

2316 Les rusboursements qui seront cfeetués par Le G

aa

ma

ven au bre des dispositions
es amies 21.3 et 248, dis ua déle e dépassant pas die-hnf (HS) gs, à copier
Abe de option cure, ne Seront pas pires dir et vert pabies
en Dolls

A l'espiration de fade pédode de ie {18} mois, le Guvéamerent cr le cn le
rembourser Le Camractü, po La parte rtemto de rumhéuemens sul 2 pèse,
AL er uote, a versant as Cntoctant a mont équivalent nauate POUT Cent
CU 43 do 18 part anmelle de product rovèrum a fioscemeneel au tbe de sa
atieipehon 6: évalués anivant Hs dispositions de laricle LA, qu'à ce que La valeur
des renéhoursemete ns cms so Gale à zéro pour cent (0e) du montant de la
réance. Ba cas de rembourseent an netate, Le Contseumee prélèver en prior. au
Pain de Livraison, le part de produit ui devenait sur chodue type d'ydiccétbutes
prod.

Le Conmaeiant au as sous à mena mapôl ou take de quelque cure que où so, À
us de ces romhouaments Les pluies qu pounaieut êe réalisées par le
Contactnt à occasion de LE ptipation du Couvemenunt sm esonérées de
Timper dirt ur es hé fes,

L'eatéepise saigne ne par, etes entités consilant de Conra
out pré semjeintement el séhuiremenr reponses des vbs résulint du
prunt Como L'enmeprisu otre sera Hhdividuéihaneut rapors

Gouvemernent de ses ubitions telles que prévues dons Le préseot Cent

Tous défiance de leutreprise nalionale à oxéeuter une élenrique de ses vbiutions
re sera pa chnaititle ommme défiance des eme coul Le Comrastart et ue
sus eu seu car Be avi bar le Gonvetnamen pour arme le présent Contrat

Aornogirion de l'antreprise nationale au Coufractent, ne saurait, ex sue cas, anniléé
ai after Les Am der emilés simimant 1e Conmragunt À recoit à là clause
darhirage prévue à larhgle 29, celui étant pas amicuble aux Htiges ete le
Gone ut Pantrepiss nétivmale, mais sulement au liaæ ét le
ivemensent eu l'entrepase malle st 16 ot uen le Contrat

Lie modalités pratiques de vue parigiation aînsi que les apports cul Les aaciés
séront déterminés dans un Accor d'Alain qui vers cumeiu ente l 2ssueiés 61
entrer en vigueur à come de ta de d'elle paripation da Crtsremaiont iSÉe à
l'tbele 21.2

DROITS COMPLEMENTALRES DU PREMIER EXPLOITANT

Le Gouremement, dns Le Wat de Hier Je mise en valeur des vesroureus de la
Répushqne Manque de Manrtamie et de Everiser Le développement dus acaviiée
profes, acenalers Les svanlèges compléments au Centractant, es Je premier
plans d'ydonnrburee ds ie pags, au Jen spin du présent are.

€

De même le Cnhavisat, qu toute niré consitumnt Je Cunfrucant. ut tes de
amer pre nfeton ut Mine commen,

1 Lot pre qui cr auveuribie drame, sotummment au murn d'une nouvelle
épertifion de times vtäux, re modifier du cale ui Comment vu ie
nes eau

Serupe considère evmmtie éléments Ga entre di Cora, où d'une entité,
A répariion da cata social a rations des suñunmaises majeraires, ail
Que des dispusnons eumiree relatives eu siège seat où aux demi el
hgatiuns atachés aux, dires soutaux en ee qui cer La majorité requise
dns es essemblées pénales

Tone, les cessions de ttes svcjaur à dos Sociétés Aliéor sera bre,
sans Here de éedlaruion prénéble. as Miniare pou innemaiun el de
Fepphication des dpesiions de l'aile 25.4 st ÿ 8 Ho

Quant aux cutsionn de ttes ant à de aouvoaus suture ares, alle ne suront
notes un Gaavmement que À ls an peu at de cher à eux pis de
Aerte por sent (80%) du capital de 'emrpise.

D) Tout projet de conso de séretée sur des Men el imalliions néfoctés aux
péraions Féoiéres

Lan profes virée au ali a eV detente notés a Ministre:

Lorsque Le Canrastent 1 sensé de pluies ent. 5 Roerirn at Minis dem es
plus brefs delsis une eopiu de ago d'usseuiaion flan fes entités coran le
Cantet, ef de Hautes medifialions pouvant En appamées audit aceacd. 6
spéfant Le vom de lerepree désigaée ennine "Opéaair" vou La ennui des
Opéraions Pérolières tout changement dOpénteur sea soumis à l'approbelion du
Gnvermanens, canfommémen aux dispuoions de lat

Les ces reliées un visiténn dos désporiäonis du présent ariele at ans at ls

mal el
PROPRULLE ET TRANSFERT DES BÉENS A EXPIRATION

Le Lontctai see propnétair des Mons. meme et imaueules, ui aure scans pour
fa bosaine es Dpéraous Péreliènes. sous éterve des disparitions SAS

4 espintion, à da semanciaiun du À Ia résiliation du aréseut Comm, pour quelque
af que ce soi, rie à But où parie du Périmètre d'Explretion nu du Périmètre
5 es Done apparement vu Conactant ef aécesssires aux, Opérations
Péroiiees dans Ie rurfres Sbandornée, à l'exception de l'équipement depioration
tes ou eur des opéras d'expleraion oflébure, comprenant sure ii de
dériplion ds pleines de lage, les val digues 2 autes ct Hu
Enemenr qui 2 son Ms vu sache eu nt dessus, feviendont la propièté
du Géaversemenr à dre prams, sauf de diet 8e ut par Le Cenbthsiant our
Voxplofarion duuires gisements situés oi Répuique Mrmique de Mauritanie à
Fesception de Sims qui sont la Décpnifé di Cox

sant ét qui on pas À uogmis

fé

24

m6

ne

vs

el

A sie pour cerf JE #p lumaqne 1 produeiion régulière de Péroie Br dudit
Périmêne d'Esploisiun aura ant soixante quinre mile (33.000) Bars pue
Aoû, que pré Partie 1.7

Au pla Grë aix (EN Midi & comp de La date d'octroi de lastorianion exchotite
esplotrion cférerée & va Pérmère d'Expletation, le Gearvermenua dev notifier
par ri au Crank sou dés d'enerver son option de pariepiion (lt dans et
Peimsne #'Explcitaion, en précisant Le pour de partie initie choisi.

La participation sn prendra et à cumpter de Fe dar do nero de Ja eve
d'pien du Gousememeat

À compter de a dar d'of do sa parieprion ile, le Goneinéneit paticipera aux
Codes Paoliers dans ke Pratt d'Exploitation cemai où proma de sam
pourcentage de partieation ire x devra rembourser au Contrat ur prureentase
Éeal à son pouces de paiciprion male, des Coins Pétrole men encore
raenrés, RIT ax Fécmère d'Espioitaion oencemé, encens par Le Crulractaot
dep La Date L'ERlet de présent Contrat use La date d'effe La participation state
du Gerrerenere

Fin raison des Hisqpes Framoiurs pris pre le Coutaetent pour le mise 2 valeur des
essences d'iéhaenires le Lu République Blimnigue de Mairie, le Souvemement
venera da Cémacunt pour Les seuls Coûls Péiroier d'exploration, à lexclision des
Coût Folie déviation, du Mévelappement et d'exploitation, non pas sa part dits
Cuïs Péroers d'exploration, ma un monta Gal à eat chiquenté pour Le (SO)
du mon doi Cats Pérohion d'oxplurtion, mon eue cesvevres, dus pas be
oem ui re de l'ule 22.5

Au plus ta six (6j moe 4 eomgler de le date à liquell Le aisés de prodnion de
Pole Bot d'u Périmètre Explore mentionné à Palin b) de late 21.3 auca
ét ste eu moyvnne pendant tree 130) jours cntiéentit, le Guuveranert devra
nouer par éene au Comaount mn ddr Cuxenar lupion de paticipaton
sdiioncelle curpondante dans tdi Péri d'Exploiañon en précise Le
reureomiage de parie diam chois

La poriciption additionnelle pren ef à wompne de Là date de
Lave d'aphon du Gouvernement.

iestien de La

À comprer il Le de Pet de l'sugnentaiun de sa participation, Le Gouveremenr
participers aux Cds Péetier ans Le Pémtre a Exalairrinn prmeamé au peorals de
ain porrcontege de paréinain aire sum ei dévrs rembourser âû Contractanr un
Soupe, égal à Le éenee emo son pouraniage de garcipaton apês
atmertaion et men poueenerge de participation ile, des Coûts Pénelicrs
éxceprion des bone prévus à Varie E3 et des Euis rangiers définis à l'elicie 28 de
Ta Prucéiuns Conipuabie) por enr seconds, MR au Périnbine d'Exploitation
nca, room par 6 Comectant depui a date d'elt de a paliipation imite du
Gouvernement jusqu En date SE de 'apgremtation de se: pari peon.

Le Couvememt ae sera pas cmsuje. mé llre de sa
séditiémuelle, à rater où à Énascer une part quelconque de
Le Contraciarl au cie de anche L3 du préient Coast

iuipation, snitile ou
ses versée par

ne fs du person aie, le Canin sera conidésé comme Je premier Gxaloleaur
dlsdrreubures co République Mlumaue de Mauritanie dans le ces où le rh
move de prodeion d'un Périmêtre d'Pxpicieion sur une pérade de soante 660)
Lieu conseils atengrai ing me 0 HA Buts par jour, avant qu'un cythmé
moyen de production Henique ne soie tit sui un ati période d'exploarion.
veoyé à une ue some mu groue de soit em République Islamique de
Mantimnie,

Aux fins du rétunt imite, je Conactant bénéficier des avantages compléinetires
vents:

ap une prime ne pouvant ke six ilione (609000) Dollir, égale à
inguaate pour cer (6 %) des Coûrs Péraliers relais aux seules Opératiqn
Pérolières declaration (à l'exshesion aotamman des Opértiuns Pétrtièrer
évaluation et de déseloppement. encourus parle Cantcitans dans fe cr d
présent Conte atérieurement à La date d'nibrion de l'agivisarion else
desploittion rise au Périmère d'Oxploïation visé à laule 222. ser
ajoutée vus Coûts Pétrolien réeomvmhles qu ke Conaetant online à

PETER

#3 london d'avgnenterion de Ja prricipaion du Gourmet prévue à l'linds b
de Paie 213 a Hélas au Périmèue dxplotanan VA à L Afils D) de
Fable 213 6 vehie an Périmène d'Exploiiion vicé à l'alicle 222 ue pores
Be encre qu'a compter d'un dële e déx-hoit {LE} moia suivant à date à
ete au de prrdeion visé mit afinéz h) de Price 213 ra lé at

cessiox

doit et cbligacianr résultant du prise Conte pa pruvent és cédés, en tôut on
amie, pu mirror branle des ent eut fe Contiactat, ans l'approbarian
prédable au Mist:

Si dns Les us GE) ms muivaut Le motfietion mu Mme dun pro de cession
Acenmpagné des infvmations néceaires poux jusifier le cités trchniques ur
Financières du gessiimae ins que du proies doc de uen er le conditions et
idée cession, shape ao son opposition rativée, ce cession Se
abputée avoir ap de pare Ministre à Fexpirsion ait dé de Lois 3) mois

A compter de la te d'apprébation le versions nequera La qua du Coca et
der saisfäie due ohlithant rmpnnées a Conniactuut par le présent Con, soquel
Faxra adhér préalubienent Sa casse.

Si ane entité amistitont le Cenmacci sdumer à Fapprébition dé Grenemenr tm
pret de Gesson à une Suuitté Aie, Je Mise autorise His cebsive dans Îe
dé de moi y mois ausvisé: a 9 à Be, es doses de laide 254 seront

applischtes

2316 Les rusboursements qui seront cfeetués par Le G

aa

ma

ven au bre des dispositions
es amies 21.3 et 248, dis ua déle e dépassant pas die-hnf (HS) gs, à copier
Abe de option cure, ne Seront pas pires dir et vert pabies
en Dolls

A l'espiration de fade pédode de ie {18} mois, le Guvéamerent cr le cn le
rembourser Le Camractü, po La parte rtemto de rumhéuemens sul 2 pèse,
AL er uote, a versant as Cntoctant a mont équivalent nauate POUT Cent
CU 43 do 18 part anmelle de product rovèrum a fioscemeneel au tbe de sa
atieipehon 6: évalués anivant Hs dispositions de laricle LA, qu'à ce que La valeur
des renéhoursemete ns cms so Gale à zéro pour cent (0e) du montant de la
réance. Ba cas de rembourseent an netate, Le Contseumee prélèver en prior. au
Pain de Livraison, le part de produit ui devenait sur chodue type d'ydiccétbutes
prod.

Le Conmaeiant au as sous à mena mapôl ou take de quelque cure que où so, À
us de ces romhouaments Les pluies qu pounaieut êe réalisées par le
Contactnt à occasion de LE ptipation du Couvemenunt sm esonérées de
Timper dirt ur es hé fes,

L'eatéepise saigne ne par, etes entités consilant de Conra
out pré semjeintement el séhuiremenr reponses des vbs résulint du
prunt Como L'enmeprisu otre sera Hhdividuéihaneut rapors

Gouvemernent de ses ubitions telles que prévues dons Le préseot Cent

Tous défiance de leutreprise nalionale à oxéeuter une élenrique de ses vbiutions
re sera pa chnaititle ommme défiance des eme coul Le Comrastart et ue
sus eu seu car Be avi bar le Gonvetnamen pour arme le présent Contrat

Aornogirion de l'antreprise nationale au Coufractent, ne saurait, ex sue cas, anniléé
ai after Les Am der emilés simimant 1e Conmragunt À recoit à là clause
darhirage prévue à larhgle 29, celui étant pas amicuble aux Htiges ete le
Gone ut Pantrepiss nétivmale, mais sulement au liaæ ét le
ivemensent eu l'entrepase malle st 16 ot uen le Contrat

Lie modalités pratiques de vue parigiation aînsi que les apports cul Les aaciés
séront déterminés dans un Accor d'Alain qui vers cumeiu ente l 2ssueiés 61
entrer en vigueur à come de ta de d'elle paripation da Crtsremaiont iSÉe à
l'tbele 21.2

DROITS COMPLEMENTALRES DU PREMIER EXPLOITANT

Le Gouremement, dns Le Wat de Hier Je mise en valeur des vesroureus de la
Répushqne Manque de Manrtamie et de Everiser Le développement dus acaviiée
profes, acenalers Les svanlèges compléments au Centractant, es Je premier
plans d'ydonnrburee ds ie pags, au Jen spin du présent are.

€

De même le Cnhavisat, qu toute niré consitumnt Je Cunfrucant. ut tes de
amer pre nfeton ut Mine commen,

1 Lot pre qui cr auveuribie drame, sotummment au murn d'une nouvelle
épertifion de times vtäux, re modifier du cale ui Comment vu ie
nes eau

Serupe considère evmmtie éléments Ga entre di Cora, où d'une entité,
A répariion da cata social a rations des suñunmaises majeraires, ail
Que des dispusnons eumiree relatives eu siège seat où aux demi el
hgatiuns atachés aux, dires soutaux en ee qui cer La majorité requise
dns es essemblées pénales

Tone, les cessions de ttes svcjaur à dos Sociétés Aliéor sera bre,
sans Here de éedlaruion prénéble. as Miniare pou innemaiun el de
Fepphication des dpesiions de l'aile 25.4 st ÿ 8 Ho

Quant aux cutsionn de ttes ant à de aouvoaus suture ares, alle ne suront
notes un Gaavmement que À ls an peu at de cher à eux pis de
Aerte por sent (80%) du capital de 'emrpise.

D) Tout projet de conso de séretée sur des Men el imalliions néfoctés aux
péraions Féoiéres

Lan profes virée au ali a eV detente notés a Ministre:

Lorsque Le Canrastent 1 sensé de pluies ent. 5 Roerirn at Minis dem es
plus brefs delsis une eopiu de ago d'usseuiaion flan fes entités coran le
Cantet, ef de Hautes medifialions pouvant En appamées audit aceacd. 6
spéfant Le vom de lerepree désigaée ennine "Opéaair" vou La ennui des
Opéraions Pérolières tout changement dOpénteur sea soumis à l'approbelion du
Gnvermanens, canfommémen aux dispuoions de lat

Les ces reliées un visiténn dos désporiäonis du présent ariele at ans at ls

mal el
PROPRULLE ET TRANSFERT DES BÉENS A EXPIRATION

Le Lontctai see propnétair des Mons. meme et imaueules, ui aure scans pour
fa bosaine es Dpéraous Péreliènes. sous éterve des disparitions SAS

4 espintion, à da semanciaiun du À Ia résiliation du aréseut Comm, pour quelque
af que ce soi, rie à But où parie du Périmètre d'Explretion nu du Périmètre
5 es Done apparement vu Conactant ef aécesssires aux, Opérations
Péroiiees dans Ie rurfres Sbandornée, à l'exception de l'équipement depioration
tes ou eur des opéras d'expleraion oflébure, comprenant sure ii de
dériplion ds pleines de lage, les val digues 2 autes ct Hu
Enemenr qui 2 son Ms vu sache eu nt dessus, feviendont la propièté
du Géaversemenr à dre prams, sauf de diet 8e ut par Le Cenbthsiant our
Voxplofarion duuires gisements situés oi Répuique Mrmique de Mauritanie à
Fesception de Sims qui sont la Décpnifé di Cox

sant ét qui on pas À uogmis

fé

spécialement pour les apértions pérlièeur en Martiaiie, ces biens does: dre

dsclaées comme th emmeuiement à leur amitée a nom du Conan 6 26 RESILUATION DH CONTRAT
Minime. Le nos de repité devra vu pour et 'eataia, Le co deiart.
ünalon cométiqué de Le té on are pertant sur 844 Biens; ou que ces 4 La présum Corne peut ét ca, sam ini, dus Lun des cu sans

eus eme

a Violtion grave pu répétés parle Contrartant des dispestions de lordmmance
0 3 52 Qu 23 noverabre LES relate an “éme juridique et Heu! de Ta
reuhecehs ot de lexioation des Tsërneutbuns 61 des dispurtiens du présent
Cent:

Se Miinitce décide ne pas uor Les cts biens, dure duit de demandé: au
Cantet de Ve eve aun fr de ce deruar. Les aporaions éakandon dant dc:
effects ge le Contmclint ennfarmément ane régies de ll en usage dans Lie
Péri aber 64 selon e calendrier ee els Tirées au phon d'abandon
ui sur 8e aéopté. A

Retard de pla ile trois (3) mois apporté par de Cuntmetant à un pement él cu
247 Pendant in durée de validé du ont, les sondages reconnu d'un cure accord Gouvernement
Ines à Tepluaten, pourtant Gta répns par Le Gusemenent, à ln domande du
Ministre au fins de Les este am purs à eau. Le Coniraetan, ser. alou tenu de
Pneus Rs bégen ru Late demandée sil que, Évenruelemen, a 1e che
pois, et Seti à es fu lobruranon du sondage das La aûme qué di 88 di Arèx le démarrage de À produce sûr un sement, art de son expiuittion
demasdées panéantame durée d'au moins in {64 os décidé par Le Comment a léconri

25. RESPONSANILITE ET ASSURANCES Se Minisre

9 An ds énraux de dévéuppemenr dun semer pendant six (mois
asie

Auienéeu par Le Centrétens dans le délai prescit dune series odhirate

283 Le Conhgctant éédommagers o iméomed Liu perse. À coms Le Sn da an Capo del 29

Séanermenest, pour «out dar où pere que 2e Canoctint, ses emo du see
adulte dt leurs employés pourraient causer à la persan, à 13 proprité Où aux
rois dust persones, de tou à occasion des Opérations Fétiièes.

3 On faillite réglement judiciaire ou Fguidation des biens du Contrat uu de 88
sait mère.

En patieulie, vi le cponsabilie du Guvvememens cs racherhée du Hi où à 262 En dohors du uns prévu à lélinéa D irdessun, Le Aliisiie ne pour prononcer la
occasion dx Cnéruthns Pétrole, le Coactant ra toute délenes à eet agde hors du eus pr 9 D

irdemaisers l'E pour doute somme dont Le Ganvamement seit ælevable 0 touts
dépense con mappurée lérentes us conséeitives à une nn

dés prévue à laviele 261 quanrée avc mis le Conuaciont. par ldtre ;

Récommahée avéë avé dé rceblion ee demeure de comédies an mariment ên
estion dus ur dual de mis €) is Les de fs (6) mois dans Les 422 vies ae
Ali €) 1 eus) à cmpler de L ste de nÉception de cote ms en demeure

252 Le Contact soc ee malle en gui musee ce mali cn vieu
pars sou Pilat, LOUE armanses ei x éraions Péxt  e Faure qour le Contrat de 2e pler à celte igjuuctiou den le doi imparti, fa
Re monte Fa de ds Ce rétoline mentale. nue les JR qer Oman den D de ua à par
Same de cprblié ee ele aunce de demmnege à Le pari et à
lenviromsement, une préudice dus arurances qu seedupht requises pas 1e épilation Tout dilérend sur Je bieradé de Le résiotion de Conti prononcé pus le
maurtanienne. Genvemement ex rafson dé lu Géchéance ser msceplible de recars à lafbirige
ts amer dus spots de lame 26. Dans ce œs, Le Curl aura €n
Le Got Pat 8 a 2 ts jet com a a a arc tie
JS LS AÉEES
La éstaion du prés Contrat enrdre amomélquement La rebvie de Toison
253 Longue le Conaoceant es voie 6 pusiens om Le clguioms et Léa de mé con ere aroras

reports de ces dira ea veu du prévenr Contrat sant sets, à Frein

sis d'exploitation vigueur.

de Jens db gatiens en matière dmpat sur es henéfice 21. DROM APPLICABLE ET STABILISATION DES CONDITIONS

284 64 me desolé coaetituaut le Contactant tir al, ss société mêre sosmetu Le présent Cure les Ééniions Pétrlières enroprise dans lé cadée du du Contrat

81 ne pou: être Be applis vu Conragtan d'aueune dsposiin Héisltiee ayant Le ibge de l'ait sus Paris Crançel La Lane lis rat Le pre sen a
pour elfe d'agpravez, direantent on pur voie de coéquènce, les chomgpn er Hugue hançaise et La loi émplicahle sers La loi maurumieine, aluci que lex rêglès 2:
Coliotions rés du présemr Const & de Là Hisation e1 is réglementation en age du co tro pplsables ee dir,
Sn au 23 lun 1899, ss ner pre es PA
Le am née sea comparé de tre (3 abs. Aucue aie ue ae
23. FORCE MAJEURE emasesant es pars anaqul grpatientent es Pare
28.1 Tous gro résut du présent Ci gun Pie sers dau Finpossiblité La matencé Qu nibuiat at cendue à dre fut ce méscahle, ele dimpus dut
ao qu pastille d'eceuen eu deos 66 prements don elle ent rrdesale, no sa Fais 6 6m péBaement exeire
os consid eu une viciaon du présent Cantal ladite exécute sale Lux
La de Fenue Mur, 2 cendinion too qi 3 a fon dires de cu à ft Les Taie thing sem musée éanent ere le Conan @ Je
Aie Pompe Le can ie Fute Majeur imrogué Geuvememant sous résgre de Use du Hal eonceantler carition
282 au fins du présent Conti diront re ea comme eus de Furce Majeur bu Les Paie se cchfemnamnr à loue meurs caneamioe ordumée ne savane
Énsneet mprésible, Eémacble 0 idepenéur do ls wilunté de le Pare par ban ri.
ana, #5 que renblement de 1eme, sb éme, rarechior, lenbles ci,
saboige, Fi de auee ou canins panels Aa gere nero de Parts o Liduetion dans procédne d'rbitage anne Ja anemian des dispositions
us Lee Force Vies soi liatapréaion La ui conf dos Hi pes rules en ce qui some sb de iférend, met Lise Sub Dur autres
as du da AR rire obtint de Paie 5 ie du paie Contrat
283 Longu'ane Paris ruse gel 6 toute empéchée 'extuter lune quelconque de à ans Vesinion du prévem Con, ie Paie coma ardt
Ses aBigatiant en raison fur né de Foro Mau, lle dou ranédistemet Le role A age 1 à At de reset Aie, de Laanier à nn expo de es der
ar Gal à laure date ca ape Je élémont de rome à Eabli Le cas do Force +}. Ans le rte able de eu RErenB Cl expert sera nommé pa send tre le À,
Foure en prendre, en due avec lave Faro. lates Le diposihrs us Fans vu & déft daccerd pur Ve Ce Intamaimel dExpenise de là Chi de
messes gun domerse Ia reprise normale da lexdetion des dhigions afrotéss Cormere remains, sonne. au Régler d'eaperise Tadhnique de uote
ar Pare Majeur sb consaion du ca de leve Mile 3 Les Fa 6 Lomoeies de loxpeut son pps Euleient ee le Conan
le Genemnen, où Agé Troi de D Pemiee aurvaton ere
Las oigrione aus qu cel aid par Is Fusce Majeur dexruni contour 4 tre espion, ae charge du Comic
amples one aux died, du présent ConTa
CONDITIONS D'APELICATION DE CONTILAT
RAS pau autel ee de Face Meur, ustautien de une quleunque der obiacous
du prés Contrat tit ré, L durée du et on réa, amet du lt oui Los Pts sont Con pour ooapêrer de toutes ex mantèreà possible
por Be messe à Le dépasas de ut dommage cou pur Le cat de Fur RE jee a présent CI
init, sraet joués au Lil salé dans Le rénen Cou pour l'exécution de
Taie baton, A qu ue Cort, de lauren sncasive explain Le Ghiersciene fie au Comte Leger de nca clé eu eur acondan
Sea tons exe dnplolalion en Sgueur Aou amis Hi, Loir d'au nésesares a réal de Opérations Perles,
Le mat à 7 apuation tu es centres apr pié ouvres Uperaious da
22. ARGITRAGE ET EXPERT tan ee émpleyés et gets so Le arte de République bi de
Kusrnie,
29.3 Un cas de dieu eat le Gomamement et L Conretant comes 'niergréalon
ou foplicaton ds dpoaions du présent Conte Les Pate fier sonde “nues cations du Couvent reine ca vos de 00 Coma ou dé couts ulte
ce dieu lea lo aureglement y appliquant a pourront êtes sa Ua ati

Pappéobetnr de Miriae un engngemenlt dormant La hane «beton des
bhgaions éolt du présent Conitét

€

Si, dan un délai de nv 65) os à compger de La uote aten de déférend, Les Praies
8 parviennent ps à ge Le différend à Pamiube, ce deuer ser soumis, à La requête
de La Parle da plus igente, à Le Cour Arbitre de le Chambre de Commenae
Toematianale (EE 3 em vue le sun séglement pas bilrsge sua Les cles fixées
pèr La Comet pau ie Méglement des Différemds Rx Imrctissements cure
Pos ce Ressomisaums Jauires États.

at régi par es Toi a eme de la République slamiqne de Mauritanie

Le Contrat sers sommls à ou moment aux Iuis et réglements de La Mépabiique
Flumique de Mauritanie eu viuueur

Fees Les mailoations eu surrss oarmmnientions 8e rappotlant au peéseat Cmirat
devront être airesaden par ent sf seront crmidéries cum avant dé vilaklement
études us au'eles sort remises en mans prupres eos LÉcéprasé au reprétentant
qualiié de 1 Pure œuneerée au leu de son pains @rbissemenr en Réuiique
Iéienniue de Mauritanie, pu déroule à rexommarié ie: AGcUse de
réspuos. ou Hess par ka, où par félécopie omée par Rire & après
confinention de 1e récapren per le derunanire, à l'élecaga de demuale indiqués Gi
dersiunx \

spécialement pour les apértions pérlièeur en Martiaiie, ces biens does: dre

dsclaées comme th emmeuiement à leur amitée a nom du Conan 6 26 RESILUATION DH CONTRAT
Minime. Le nos de repité devra vu pour et 'eataia, Le co deiart.
ünalon cométiqué de Le té on are pertant sur 844 Biens; ou que ces 4 La présum Corne peut ét ca, sam ini, dus Lun des cu sans

eus eme

a Violtion grave pu répétés parle Contrartant des dispestions de lordmmance
0 3 52 Qu 23 noverabre LES relate an “éme juridique et Heu! de Ta
reuhecehs ot de lexioation des Tsërneutbuns 61 des dispurtiens du présent
Cent:

Se Miinitce décide ne pas uor Les cts biens, dure duit de demandé: au
Cantet de Ve eve aun fr de ce deruar. Les aporaions éakandon dant dc:
effects ge le Contmclint ennfarmément ane régies de ll en usage dans Lie
Péri aber 64 selon e calendrier ee els Tirées au phon d'abandon
ui sur 8e aéopté. A

Retard de pla ile trois (3) mois apporté par de Cuntmetant à un pement él cu
247 Pendant in durée de validé du ont, les sondages reconnu d'un cure accord Gouvernement
Ines à Tepluaten, pourtant Gta répns par Le Gusemenent, à ln domande du
Ministre au fins de Les este am purs à eau. Le Coniraetan, ser. alou tenu de
Pneus Rs bégen ru Late demandée sil que, Évenruelemen, a 1e che
pois, et Seti à es fu lobruranon du sondage das La aûme qué di 88 di Arèx le démarrage de À produce sûr un sement, art de son expiuittion
demasdées panéantame durée d'au moins in {64 os décidé par Le Comment a léconri

25. RESPONSANILITE ET ASSURANCES Se Minisre

9 An ds énraux de dévéuppemenr dun semer pendant six (mois
asie

Auienéeu par Le Centrétens dans le délai prescit dune series odhirate

283 Le Conhgctant éédommagers o iméomed Liu perse. À coms Le Sn da an Capo del 29

Séanermenest, pour «out dar où pere que 2e Canoctint, ses emo du see
adulte dt leurs employés pourraient causer à la persan, à 13 proprité Où aux
rois dust persones, de tou à occasion des Opérations Fétiièes.

3 On faillite réglement judiciaire ou Fguidation des biens du Contrat uu de 88
sait mère.

En patieulie, vi le cponsabilie du Guvvememens cs racherhée du Hi où à 262 En dohors du uns prévu à lélinéa D irdessun, Le Aliisiie ne pour prononcer la
occasion dx Cnéruthns Pétrole, le Coactant ra toute délenes à eet agde hors du eus pr 9 D

irdemaisers l'E pour doute somme dont Le Ganvamement seit ælevable 0 touts
dépense con mappurée lérentes us conséeitives à une nn

dés prévue à laviele 261 quanrée avc mis le Conuaciont. par ldtre ;

Récommahée avéë avé dé rceblion ee demeure de comédies an mariment ên
estion dus ur dual de mis €) is Les de fs (6) mois dans Les 422 vies ae
Ali €) 1 eus) à cmpler de L ste de nÉception de cote ms en demeure

252 Le Contact soc ee malle en gui musee ce mali cn vieu
pars sou Pilat, LOUE armanses ei x éraions Péxt  e Faure qour le Contrat de 2e pler à celte igjuuctiou den le doi imparti, fa
Re monte Fa de ds Ce rétoline mentale. nue les JR qer Oman den D de ua à par
Same de cprblié ee ele aunce de demmnege à Le pari et à
lenviromsement, une préudice dus arurances qu seedupht requises pas 1e épilation Tout dilérend sur Je bieradé de Le résiotion de Conti prononcé pus le
maurtanienne. Genvemement ex rafson dé lu Géchéance ser msceplible de recars à lafbirige
ts amer dus spots de lame 26. Dans ce œs, Le Curl aura €n
Le Got Pat 8 a 2 ts jet com a a a arc tie
JS LS AÉEES
La éstaion du prés Contrat enrdre amomélquement La rebvie de Toison
253 Longue le Conaoceant es voie 6 pusiens om Le clguioms et Léa de mé con ere aroras

reports de ces dira ea veu du prévenr Contrat sant sets, à Frein

sis d'exploitation vigueur.

de Jens db gatiens en matière dmpat sur es henéfice 21. DROM APPLICABLE ET STABILISATION DES CONDITIONS

284 64 me desolé coaetituaut le Contactant tir al, ss société mêre sosmetu Le présent Cure les Ééniions Pétrlières enroprise dans lé cadée du du Contrat

81 ne pou: être Be applis vu Conragtan d'aueune dsposiin Héisltiee ayant Le ibge de l'ait sus Paris Crançel La Lane lis rat Le pre sen a
pour elfe d'agpravez, direantent on pur voie de coéquènce, les chomgpn er Hugue hançaise et La loi émplicahle sers La loi maurumieine, aluci que lex rêglès 2:
Coliotions rés du présemr Const & de Là Hisation e1 is réglementation en age du co tro pplsables ee dir,
Sn au 23 lun 1899, ss ner pre es PA
Le am née sea comparé de tre (3 abs. Aucue aie ue ae
23. FORCE MAJEURE emasesant es pars anaqul grpatientent es Pare
28.1 Tous gro résut du présent Ci gun Pie sers dau Finpossiblité La matencé Qu nibuiat at cendue à dre fut ce méscahle, ele dimpus dut
ao qu pastille d'eceuen eu deos 66 prements don elle ent rrdesale, no sa Fais 6 6m péBaement exeire
os consid eu une viciaon du présent Cantal ladite exécute sale Lux
La de Fenue Mur, 2 cendinion too qi 3 a fon dires de cu à ft Les Taie thing sem musée éanent ere le Conan @ Je
Aie Pompe Le can ie Fute Majeur imrogué Geuvememant sous résgre de Use du Hal eonceantler carition
282 au fins du présent Conti diront re ea comme eus de Furce Majeur bu Les Paie se cchfemnamnr à loue meurs caneamioe ordumée ne savane
Énsneet mprésible, Eémacble 0 idepenéur do ls wilunté de le Pare par ban ri.
ana, #5 que renblement de 1eme, sb éme, rarechior, lenbles ci,
saboige, Fi de auee ou canins panels Aa gere nero de Parts o Liduetion dans procédne d'rbitage anne Ja anemian des dispositions
us Lee Force Vies soi liatapréaion La ui conf dos Hi pes rules en ce qui some sb de iférend, met Lise Sub Dur autres
as du da AR rire obtint de Paie 5 ie du paie Contrat
283 Longu'ane Paris ruse gel 6 toute empéchée 'extuter lune quelconque de à ans Vesinion du prévem Con, ie Paie coma ardt
Ses aBigatiant en raison fur né de Foro Mau, lle dou ranédistemet Le role A age 1 à At de reset Aie, de Laanier à nn expo de es der
ar Gal à laure date ca ape Je élémont de rome à Eabli Le cas do Force +}. Ans le rte able de eu RErenB Cl expert sera nommé pa send tre le À,
Foure en prendre, en due avec lave Faro. lates Le diposihrs us Fans vu & déft daccerd pur Ve Ce Intamaimel dExpenise de là Chi de
messes gun domerse Ia reprise normale da lexdetion des dhigions afrotéss Cormere remains, sonne. au Régler d'eaperise Tadhnique de uote
ar Pare Majeur sb consaion du ca de leve Mile 3 Les Fa 6 Lomoeies de loxpeut son pps Euleient ee le Conan
le Genemnen, où Agé Troi de D Pemiee aurvaton ere
Las oigrione aus qu cel aid par Is Fusce Majeur dexruni contour 4 tre espion, ae charge du Comic
amples one aux died, du présent ConTa
CONDITIONS D'APELICATION DE CONTILAT
RAS pau autel ee de Face Meur, ustautien de une quleunque der obiacous
du prés Contrat tit ré, L durée du et on réa, amet du lt oui Los Pts sont Con pour ooapêrer de toutes ex mantèreà possible
por Be messe à Le dépasas de ut dommage cou pur Le cat de Fur RE jee a présent CI
init, sraet joués au Lil salé dans Le rénen Cou pour l'exécution de
Taie baton, A qu ue Cort, de lauren sncasive explain Le Ghiersciene fie au Comte Leger de nca clé eu eur acondan
Sea tons exe dnplolalion en Sgueur Aou amis Hi, Loir d'au nésesares a réal de Opérations Perles,
Le mat à 7 apuation tu es centres apr pié ouvres Uperaious da
22. ARGITRAGE ET EXPERT tan ee émpleyés et gets so Le arte de République bi de
Kusrnie,
29.3 Un cas de dieu eat le Gomamement et L Conretant comes 'niergréalon
ou foplicaton ds dpoaions du présent Conte Les Pate fier sonde “nues cations du Couvent reine ca vos de 00 Coma ou dé couts ulte
ce dieu lea lo aureglement y appliquant a pourront êtes sa Ua ati

Pappéobetnr de Miriae un engngemenlt dormant La hane «beton des
bhgaions éolt du présent Conitét

€

Si, dan un délai de nv 65) os à compger de La uote aten de déférend, Les Praies
8 parviennent ps à ge Le différend à Pamiube, ce deuer ser soumis, à La requête
de La Parle da plus igente, à Le Cour Arbitre de le Chambre de Commenae
Toematianale (EE 3 em vue le sun séglement pas bilrsge sua Les cles fixées
pèr La Comet pau ie Méglement des Différemds Rx Imrctissements cure
Pos ce Ressomisaums Jauires États.

at régi par es Toi a eme de la République slamiqne de Mauritanie

Le Contrat sers sommls à ou moment aux Iuis et réglements de La Mépabiique
Flumique de Mauritanie eu viuueur

Fees Les mailoations eu surrss oarmmnientions 8e rappotlant au peéseat Cmirat
devront être airesaden par ent sf seront crmidéries cum avant dé vilaklement
études us au'eles sort remises en mans prupres eos LÉcéprasé au reprétentant
qualiié de 1 Pure œuneerée au leu de son pains @rbissemenr en Réuiique
Iéienniue de Mauritanie, pu déroule à rexommarié ie: AGcUse de
réspuos. ou Hess par ka, où par félécopie omée par Rire & après
confinention de 1e récapren per le derunanire, à l'élecaga de demuale indiqués Gi
dersiunx \

spécialement pour les apértions pérlièeur en Martiaiie, ces biens does: dre

dsclaées comme th emmeuiement à leur amitée a nom du Conan 6 26 RESILUATION DH CONTRAT
Minime. Le nos de repité devra vu pour et 'eataia, Le co deiart.
ünalon cométiqué de Le té on are pertant sur 844 Biens; ou que ces 4 La présum Corne peut ét ca, sam ini, dus Lun des cu sans

eus eme

a Violtion grave pu répétés parle Contrartant des dispestions de lordmmance
0 3 52 Qu 23 noverabre LES relate an “éme juridique et Heu! de Ta
reuhecehs ot de lexioation des Tsërneutbuns 61 des dispurtiens du présent
Cent:

Se Miinitce décide ne pas uor Les cts biens, dure duit de demandé: au
Cantet de Ve eve aun fr de ce deruar. Les aporaions éakandon dant dc:
effects ge le Contmclint ennfarmément ane régies de ll en usage dans Lie
Péri aber 64 selon e calendrier ee els Tirées au phon d'abandon
ui sur 8e aéopté. A

Retard de pla ile trois (3) mois apporté par de Cuntmetant à un pement él cu
247 Pendant in durée de validé du ont, les sondages reconnu d'un cure accord Gouvernement
Ines à Tepluaten, pourtant Gta répns par Le Gusemenent, à ln domande du
Ministre au fins de Les este am purs à eau. Le Coniraetan, ser. alou tenu de
Pneus Rs bégen ru Late demandée sil que, Évenruelemen, a 1e che
pois, et Seti à es fu lobruranon du sondage das La aûme qué di 88 di Arèx le démarrage de À produce sûr un sement, art de son expiuittion
demasdées panéantame durée d'au moins in {64 os décidé par Le Comment a léconri

25. RESPONSANILITE ET ASSURANCES Se Minisre

9 An ds énraux de dévéuppemenr dun semer pendant six (mois
asie

Auienéeu par Le Centrétens dans le délai prescit dune series odhirate

283 Le Conhgctant éédommagers o iméomed Liu perse. À coms Le Sn da an Capo del 29

Séanermenest, pour «out dar où pere que 2e Canoctint, ses emo du see
adulte dt leurs employés pourraient causer à la persan, à 13 proprité Où aux
rois dust persones, de tou à occasion des Opérations Fétiièes.

3 On faillite réglement judiciaire ou Fguidation des biens du Contrat uu de 88
sait mère.

En patieulie, vi le cponsabilie du Guvvememens cs racherhée du Hi où à 262 En dohors du uns prévu à lélinéa D irdessun, Le Aliisiie ne pour prononcer la
occasion dx Cnéruthns Pétrole, le Coactant ra toute délenes à eet agde hors du eus pr 9 D

irdemaisers l'E pour doute somme dont Le Ganvamement seit ælevable 0 touts
dépense con mappurée lérentes us conséeitives à une nn

dés prévue à laviele 261 quanrée avc mis le Conuaciont. par ldtre ;

Récommahée avéë avé dé rceblion ee demeure de comédies an mariment ên
estion dus ur dual de mis €) is Les de fs (6) mois dans Les 422 vies ae
Ali €) 1 eus) à cmpler de L ste de nÉception de cote ms en demeure

252 Le Contact soc ee malle en gui musee ce mali cn vieu
pars sou Pilat, LOUE armanses ei x éraions Péxt  e Faure qour le Contrat de 2e pler à celte igjuuctiou den le doi imparti, fa
Re monte Fa de ds Ce rétoline mentale. nue les JR qer Oman den D de ua à par
Same de cprblié ee ele aunce de demmnege à Le pari et à
lenviromsement, une préudice dus arurances qu seedupht requises pas 1e épilation Tout dilérend sur Je bieradé de Le résiotion de Conti prononcé pus le
maurtanienne. Genvemement ex rafson dé lu Géchéance ser msceplible de recars à lafbirige
ts amer dus spots de lame 26. Dans ce œs, Le Curl aura €n
Le Got Pat 8 a 2 ts jet com a a a arc tie
JS LS AÉEES
La éstaion du prés Contrat enrdre amomélquement La rebvie de Toison
253 Longue le Conaoceant es voie 6 pusiens om Le clguioms et Léa de mé con ere aroras

reports de ces dira ea veu du prévenr Contrat sant sets, à Frein

sis d'exploitation vigueur.

de Jens db gatiens en matière dmpat sur es henéfice 21. DROM APPLICABLE ET STABILISATION DES CONDITIONS

284 64 me desolé coaetituaut le Contactant tir al, ss société mêre sosmetu Le présent Cure les Ééniions Pétrlières enroprise dans lé cadée du du Contrat

81 ne pou: être Be applis vu Conragtan d'aueune dsposiin Héisltiee ayant Le ibge de l'ait sus Paris Crançel La Lane lis rat Le pre sen a
pour elfe d'agpravez, direantent on pur voie de coéquènce, les chomgpn er Hugue hançaise et La loi émplicahle sers La loi maurumieine, aluci que lex rêglès 2:
Coliotions rés du présemr Const & de Là Hisation e1 is réglementation en age du co tro pplsables ee dir,
Sn au 23 lun 1899, ss ner pre es PA
Le am née sea comparé de tre (3 abs. Aucue aie ue ae
23. FORCE MAJEURE emasesant es pars anaqul grpatientent es Pare
28.1 Tous gro résut du présent Ci gun Pie sers dau Finpossiblité La matencé Qu nibuiat at cendue à dre fut ce méscahle, ele dimpus dut
ao qu pastille d'eceuen eu deos 66 prements don elle ent rrdesale, no sa Fais 6 6m péBaement exeire
os consid eu une viciaon du présent Cantal ladite exécute sale Lux
La de Fenue Mur, 2 cendinion too qi 3 a fon dires de cu à ft Les Taie thing sem musée éanent ere le Conan @ Je
Aie Pompe Le can ie Fute Majeur imrogué Geuvememant sous résgre de Use du Hal eonceantler carition
282 au fins du présent Conti diront re ea comme eus de Furce Majeur bu Les Paie se cchfemnamnr à loue meurs caneamioe ordumée ne savane
Énsneet mprésible, Eémacble 0 idepenéur do ls wilunté de le Pare par ban ri.
ana, #5 que renblement de 1eme, sb éme, rarechior, lenbles ci,
saboige, Fi de auee ou canins panels Aa gere nero de Parts o Liduetion dans procédne d'rbitage anne Ja anemian des dispositions
us Lee Force Vies soi liatapréaion La ui conf dos Hi pes rules en ce qui some sb de iférend, met Lise Sub Dur autres
as du da AR rire obtint de Paie 5 ie du paie Contrat
283 Longu'ane Paris ruse gel 6 toute empéchée 'extuter lune quelconque de à ans Vesinion du prévem Con, ie Paie coma ardt
Ses aBigatiant en raison fur né de Foro Mau, lle dou ranédistemet Le role A age 1 à At de reset Aie, de Laanier à nn expo de es der
ar Gal à laure date ca ape Je élémont de rome à Eabli Le cas do Force +}. Ans le rte able de eu RErenB Cl expert sera nommé pa send tre le À,
Foure en prendre, en due avec lave Faro. lates Le diposihrs us Fans vu & déft daccerd pur Ve Ce Intamaimel dExpenise de là Chi de
messes gun domerse Ia reprise normale da lexdetion des dhigions afrotéss Cormere remains, sonne. au Régler d'eaperise Tadhnique de uote
ar Pare Majeur sb consaion du ca de leve Mile 3 Les Fa 6 Lomoeies de loxpeut son pps Euleient ee le Conan
le Genemnen, où Agé Troi de D Pemiee aurvaton ere
Las oigrione aus qu cel aid par Is Fusce Majeur dexruni contour 4 tre espion, ae charge du Comic
amples one aux died, du présent ConTa
CONDITIONS D'APELICATION DE CONTILAT
RAS pau autel ee de Face Meur, ustautien de une quleunque der obiacous
du prés Contrat tit ré, L durée du et on réa, amet du lt oui Los Pts sont Con pour ooapêrer de toutes ex mantèreà possible
por Be messe à Le dépasas de ut dommage cou pur Le cat de Fur RE jee a présent CI
init, sraet joués au Lil salé dans Le rénen Cou pour l'exécution de
Taie baton, A qu ue Cort, de lauren sncasive explain Le Ghiersciene fie au Comte Leger de nca clé eu eur acondan
Sea tons exe dnplolalion en Sgueur Aou amis Hi, Loir d'au nésesares a réal de Opérations Perles,
Le mat à 7 apuation tu es centres apr pié ouvres Uperaious da
22. ARGITRAGE ET EXPERT tan ee émpleyés et gets so Le arte de République bi de
Kusrnie,
29.3 Un cas de dieu eat le Gomamement et L Conretant comes 'niergréalon
ou foplicaton ds dpoaions du présent Conte Les Pate fier sonde “nues cations du Couvent reine ca vos de 00 Coma ou dé couts ulte
ce dieu lea lo aureglement y appliquant a pourront êtes sa Ua ati

Pappéobetnr de Miriae un engngemenlt dormant La hane «beton des
bhgaions éolt du présent Conitét

€

Si, dan un délai de nv 65) os à compger de La uote aten de déférend, Les Praies
8 parviennent ps à ge Le différend à Pamiube, ce deuer ser soumis, à La requête
de La Parle da plus igente, à Le Cour Arbitre de le Chambre de Commenae
Toematianale (EE 3 em vue le sun séglement pas bilrsge sua Les cles fixées
pèr La Comet pau ie Méglement des Différemds Rx Imrctissements cure
Pos ce Ressomisaums Jauires États.

at régi par es Toi a eme de la République slamiqne de Mauritanie

Le Contrat sers sommls à ou moment aux Iuis et réglements de La Mépabiique
Flumique de Mauritanie eu viuueur

Fees Les mailoations eu surrss oarmmnientions 8e rappotlant au peéseat Cmirat
devront être airesaden par ent sf seront crmidéries cum avant dé vilaklement
études us au'eles sort remises en mans prupres eos LÉcéprasé au reprétentant
qualiié de 1 Pure œuneerée au leu de son pains @rbissemenr en Réuiique
Iéienniue de Mauritanie, pu déroule à rexommarié ie: AGcUse de
réspuos. ou Hess par ka, où par félécopie omée par Rire & après
confinention de 1e récapren per le derunanire, à l'élecaga de demuale indiqués Gi
dersiunx \

spécialement pour les apértions pérlièeur en Martiaiie, ces biens does: dre

dsclaées comme th emmeuiement à leur amitée a nom du Conan 6 26 RESILUATION DH CONTRAT
Minime. Le nos de repité devra vu pour et 'eataia, Le co deiart.
ünalon cométiqué de Le té on are pertant sur 844 Biens; ou que ces 4 La présum Corne peut ét ca, sam ini, dus Lun des cu sans

eus eme

a Violtion grave pu répétés parle Contrartant des dispestions de lordmmance
0 3 52 Qu 23 noverabre LES relate an “éme juridique et Heu! de Ta
reuhecehs ot de lexioation des Tsërneutbuns 61 des dispurtiens du présent
Cent:

Se Miinitce décide ne pas uor Les cts biens, dure duit de demandé: au
Cantet de Ve eve aun fr de ce deruar. Les aporaions éakandon dant dc:
effects ge le Contmclint ennfarmément ane régies de ll en usage dans Lie
Péri aber 64 selon e calendrier ee els Tirées au phon d'abandon
ui sur 8e aéopté. A

Retard de pla ile trois (3) mois apporté par de Cuntmetant à un pement él cu
247 Pendant in durée de validé du ont, les sondages reconnu d'un cure accord Gouvernement
Ines à Tepluaten, pourtant Gta répns par Le Gusemenent, à ln domande du
Ministre au fins de Les este am purs à eau. Le Coniraetan, ser. alou tenu de
Pneus Rs bégen ru Late demandée sil que, Évenruelemen, a 1e che
pois, et Seti à es fu lobruranon du sondage das La aûme qué di 88 di Arèx le démarrage de À produce sûr un sement, art de son expiuittion
demasdées panéantame durée d'au moins in {64 os décidé par Le Comment a léconri

25. RESPONSANILITE ET ASSURANCES Se Minisre

9 An ds énraux de dévéuppemenr dun semer pendant six (mois
asie

Auienéeu par Le Centrétens dans le délai prescit dune series odhirate

283 Le Conhgctant éédommagers o iméomed Liu perse. À coms Le Sn da an Capo del 29

Séanermenest, pour «out dar où pere que 2e Canoctint, ses emo du see
adulte dt leurs employés pourraient causer à la persan, à 13 proprité Où aux
rois dust persones, de tou à occasion des Opérations Fétiièes.

3 On faillite réglement judiciaire ou Fguidation des biens du Contrat uu de 88
sait mère.

En patieulie, vi le cponsabilie du Guvvememens cs racherhée du Hi où à 262 En dohors du uns prévu à lélinéa D irdessun, Le Aliisiie ne pour prononcer la
occasion dx Cnéruthns Pétrole, le Coactant ra toute délenes à eet agde hors du eus pr 9 D

irdemaisers l'E pour doute somme dont Le Ganvamement seit ælevable 0 touts
dépense con mappurée lérentes us conséeitives à une nn

dés prévue à laviele 261 quanrée avc mis le Conuaciont. par ldtre ;

Récommahée avéë avé dé rceblion ee demeure de comédies an mariment ên
estion dus ur dual de mis €) is Les de fs (6) mois dans Les 422 vies ae
Ali €) 1 eus) à cmpler de L ste de nÉception de cote ms en demeure

252 Le Contact soc ee malle en gui musee ce mali cn vieu
pars sou Pilat, LOUE armanses ei x éraions Péxt  e Faure qour le Contrat de 2e pler à celte igjuuctiou den le doi imparti, fa
Re monte Fa de ds Ce rétoline mentale. nue les JR qer Oman den D de ua à par
Same de cprblié ee ele aunce de demmnege à Le pari et à
lenviromsement, une préudice dus arurances qu seedupht requises pas 1e épilation Tout dilérend sur Je bieradé de Le résiotion de Conti prononcé pus le
maurtanienne. Genvemement ex rafson dé lu Géchéance ser msceplible de recars à lafbirige
ts amer dus spots de lame 26. Dans ce œs, Le Curl aura €n
Le Got Pat 8 a 2 ts jet com a a a arc tie
JS LS AÉEES
La éstaion du prés Contrat enrdre amomélquement La rebvie de Toison
253 Longue le Conaoceant es voie 6 pusiens om Le clguioms et Léa de mé con ere aroras

reports de ces dira ea veu du prévenr Contrat sant sets, à Frein

sis d'exploitation vigueur.

de Jens db gatiens en matière dmpat sur es henéfice 21. DROM APPLICABLE ET STABILISATION DES CONDITIONS

284 64 me desolé coaetituaut le Contactant tir al, ss société mêre sosmetu Le présent Cure les Ééniions Pétrlières enroprise dans lé cadée du du Contrat

81 ne pou: être Be applis vu Conragtan d'aueune dsposiin Héisltiee ayant Le ibge de l'ait sus Paris Crançel La Lane lis rat Le pre sen a
pour elfe d'agpravez, direantent on pur voie de coéquènce, les chomgpn er Hugue hançaise et La loi émplicahle sers La loi maurumieine, aluci que lex rêglès 2:
Coliotions rés du présemr Const & de Là Hisation e1 is réglementation en age du co tro pplsables ee dir,
Sn au 23 lun 1899, ss ner pre es PA
Le am née sea comparé de tre (3 abs. Aucue aie ue ae
23. FORCE MAJEURE emasesant es pars anaqul grpatientent es Pare
28.1 Tous gro résut du présent Ci gun Pie sers dau Finpossiblité La matencé Qu nibuiat at cendue à dre fut ce méscahle, ele dimpus dut
ao qu pastille d'eceuen eu deos 66 prements don elle ent rrdesale, no sa Fais 6 6m péBaement exeire
os consid eu une viciaon du présent Cantal ladite exécute sale Lux
La de Fenue Mur, 2 cendinion too qi 3 a fon dires de cu à ft Les Taie thing sem musée éanent ere le Conan @ Je
Aie Pompe Le can ie Fute Majeur imrogué Geuvememant sous résgre de Use du Hal eonceantler carition
282 au fins du présent Conti diront re ea comme eus de Furce Majeur bu Les Paie se cchfemnamnr à loue meurs caneamioe ordumée ne savane
Énsneet mprésible, Eémacble 0 idepenéur do ls wilunté de le Pare par ban ri.
ana, #5 que renblement de 1eme, sb éme, rarechior, lenbles ci,
saboige, Fi de auee ou canins panels Aa gere nero de Parts o Liduetion dans procédne d'rbitage anne Ja anemian des dispositions
us Lee Force Vies soi liatapréaion La ui conf dos Hi pes rules en ce qui some sb de iférend, met Lise Sub Dur autres
as du da AR rire obtint de Paie 5 ie du paie Contrat
283 Longu'ane Paris ruse gel 6 toute empéchée 'extuter lune quelconque de à ans Vesinion du prévem Con, ie Paie coma ardt
Ses aBigatiant en raison fur né de Foro Mau, lle dou ranédistemet Le role A age 1 à At de reset Aie, de Laanier à nn expo de es der
ar Gal à laure date ca ape Je élémont de rome à Eabli Le cas do Force +}. Ans le rte able de eu RErenB Cl expert sera nommé pa send tre le À,
Foure en prendre, en due avec lave Faro. lates Le diposihrs us Fans vu & déft daccerd pur Ve Ce Intamaimel dExpenise de là Chi de
messes gun domerse Ia reprise normale da lexdetion des dhigions afrotéss Cormere remains, sonne. au Régler d'eaperise Tadhnique de uote
ar Pare Majeur sb consaion du ca de leve Mile 3 Les Fa 6 Lomoeies de loxpeut son pps Euleient ee le Conan
le Genemnen, où Agé Troi de D Pemiee aurvaton ere
Las oigrione aus qu cel aid par Is Fusce Majeur dexruni contour 4 tre espion, ae charge du Comic
amples one aux died, du présent ConTa
CONDITIONS D'APELICATION DE CONTILAT
RAS pau autel ee de Face Meur, ustautien de une quleunque der obiacous
du prés Contrat tit ré, L durée du et on réa, amet du lt oui Los Pts sont Con pour ooapêrer de toutes ex mantèreà possible
por Be messe à Le dépasas de ut dommage cou pur Le cat de Fur RE jee a présent CI
init, sraet joués au Lil salé dans Le rénen Cou pour l'exécution de
Taie baton, A qu ue Cort, de lauren sncasive explain Le Ghiersciene fie au Comte Leger de nca clé eu eur acondan
Sea tons exe dnplolalion en Sgueur Aou amis Hi, Loir d'au nésesares a réal de Opérations Perles,
Le mat à 7 apuation tu es centres apr pié ouvres Uperaious da
22. ARGITRAGE ET EXPERT tan ee émpleyés et gets so Le arte de République bi de
Kusrnie,
29.3 Un cas de dieu eat le Gomamement et L Conretant comes 'niergréalon
ou foplicaton ds dpoaions du présent Conte Les Pate fier sonde “nues cations du Couvent reine ca vos de 00 Coma ou dé couts ulte
ce dieu lea lo aureglement y appliquant a pourront êtes sa Ua ati

Pappéobetnr de Miriae un engngemenlt dormant La hane «beton des
bhgaions éolt du présent Conitét

€

Si, dan un délai de nv 65) os à compger de La uote aten de déférend, Les Praies
8 parviennent ps à ge Le différend à Pamiube, ce deuer ser soumis, à La requête
de La Parle da plus igente, à Le Cour Arbitre de le Chambre de Commenae
Toematianale (EE 3 em vue le sun séglement pas bilrsge sua Les cles fixées
pèr La Comet pau ie Méglement des Différemds Rx Imrctissements cure
Pos ce Ressomisaums Jauires États.

at régi par es Toi a eme de la République slamiqne de Mauritanie

Le Contrat sers sommls à ou moment aux Iuis et réglements de La Mépabiique
Flumique de Mauritanie eu viuueur

Fees Les mailoations eu surrss oarmmnientions 8e rappotlant au peéseat Cmirat
devront être airesaden par ent sf seront crmidéries cum avant dé vilaklement
études us au'eles sort remises en mans prupres eos LÉcéprasé au reprétentant
qualiié de 1 Pure œuneerée au leu de son pains @rbissemenr en Réuiique
Iéienniue de Mauritanie, pu déroule à rexommarié ie: AGcUse de
réspuos. ou Hess par ka, où par félécopie omée par Rire & après
confinention de 1e récapren per le derunanire, à l'élecaga de demuale indiqués Gi
dersiunx \

2 pour Guen

Dieux de Exploration ei du Dévuleppement des Haronsbures Brues
Br 199

Rousiebolt

République Islamique fe Manritanie

Télélan 222 524 43 07

pourle Centautaut

President and Gancrsl Manager
onde Maucitanta 3 Li
Fame es Abastare LSL2L
Souakchort

Répubiique Islamique de Miéianie

Les nétifictions sérent ounléées aéré avant ee efface à la dre ah Le
destinataire le recevra, cefarmément à l'as de rés apte

303 Le Gouvemement et le Content peuvent À mur mom changée leu cpéscalant
urorisé où Lgeson de domicile mortionnée à l'cicke 30,2, sans nerve de le nonifir
nee ua préavis du moi dix (1) jours,

294 Le présent Fois me peut Be anedié que ur ei don comm nid enr es
raies.

395 faute unoncitian du Goncomement 2 Laxéeutien dune obligation du Cosmeero
erra Bree pue ni a signée par Le Miaiste, et aucore resoneiaten éventuélle ne
ports êne conrideree came un prélent s e Cicuremenient caca à se prévalair
un des droits qui li Kent écouns par Le présent ont

6 Lx dos furet Gas Vs présent Contrat sut usés à de Fo de prrmmodité et de
ice al en aie maniere ne déni, ne mL Be ve a por où
Su ot, de Pare quelconque 2e 84

307 Les Ammaras 3 € 2 jus Font are intégrance du puésent Cermar

su ENTRER:

LGUEUR

AA compte de Ja Date Efi, Le prétent Contrat same ex rame le Cote Eat et toute
Modifietion de esfui-u. Fous droits e vbligations on veu de aù dévoulunt Du Centre Litial
où de toute arodiewtion de echni-c fun Je Paie d'ELIE ae secout ès pour Les RES
pasiés, aflueée pes le présent Contat, mais leurs ef lus seront nés par Le présent
Contrat.

AUne fs signé par les Peries, JL entra ên digienr à La die de soû approbation que V6 2,
lésion, dite date étant dérinée hou le dom de Date Elfe ct rendant ledit Coma 2
Gbligatire pour Les Paie

ANRENE À

Joue usant pure incégramte dx pit Doré cie fx République Itamigie de
Mrs ere Centre

PRSISETRE B'ENPLORATIOS

Aa 35 je
in M hu en orage

Le Pérndtré drplorion Hntial gnobe und sipéiois répuiée ét
Lun,

La Péri À En

ur ral ut roprésonté at auto,

hide.S. 8 et déieusé a Non pr Fe HU, So para
ide HERO À l'Ouest ar La Longitode LH 2, Eloge à Va pur da ee orale

detente des des Le À À

Ÿ

Lu te ris ge Coming tt 206

rour È
LAREE BLUE ISLAMIQUE où A

Peut

Ever

Four
ROC GIE (AFRURI TANIA) COMPANY

Four
PÉANET GIE CEAURF ARE LIMITÉ

2 pour Guen

Dieux de Exploration ei du Dévuleppement des Haronsbures Brues
Br 199

Rousiebolt

République Islamique fe Manritanie

Télélan 222 524 43 07

pourle Centautaut

President and Gancrsl Manager
onde Maucitanta 3 Li
Fame es Abastare LSL2L
Souakchort

Répubiique Islamique de Miéianie

Les nétifictions sérent ounléées aéré avant ee efface à la dre ah Le
destinataire le recevra, cefarmément à l'as de rés apte

303 Le Gouvemement et le Content peuvent À mur mom changée leu cpéscalant
urorisé où Lgeson de domicile mortionnée à l'cicke 30,2, sans nerve de le nonifir
nee ua préavis du moi dix (1) jours,

294 Le présent Fois me peut Be anedié que ur ei don comm nid enr es
raies.

395 faute unoncitian du Goncomement 2 Laxéeutien dune obligation du Cosmeero
erra Bree pue ni a signée par Le Miaiste, et aucore resoneiaten éventuélle ne
ports êne conrideree came un prélent s e Cicuremenient caca à se prévalair
un des droits qui li Kent écouns par Le présent ont

6 Lx dos furet Gas Vs présent Contrat sut usés à de Fo de prrmmodité et de
ice al en aie maniere ne déni, ne mL Be ve a por où
Su ot, de Pare quelconque 2e 84

307 Les Ammaras 3 € 2 jus Font are intégrance du puésent Cermar

su ENTRER:

LGUEUR

AA compte de Ja Date Efi, Le prétent Contrat same ex rame le Cote Eat et toute
Modifietion de esfui-u. Fous droits e vbligations on veu de aù dévoulunt Du Centre Litial
où de toute arodiewtion de echni-c fun Je Paie d'ELIE ae secout ès pour Les RES
pasiés, aflueée pes le présent Contat, mais leurs ef lus seront nés par Le présent
Contrat.

AUne fs signé par les Peries, JL entra ên digienr à La die de soû approbation que V6 2,
lésion, dite date étant dérinée hou le dom de Date Elfe ct rendant ledit Coma 2
Gbligatire pour Les Paie

ANRENE À

Joue usant pure incégramte dx pit Doré cie fx République Itamigie de
Mrs ere Centre

PRSISETRE B'ENPLORATIOS

Aa 35 je
in M hu en orage

Le Pérndtré drplorion Hntial gnobe und sipéiois répuiée ét
Lun,

La Péri À En

ur ral ut roprésonté at auto,

hide.S. 8 et déieusé a Non pr Fe HU, So para
ide HERO À l'Ouest ar La Longitode LH 2, Eloge à Va pur da ee orale

detente des des Le À À

Ÿ

Lu te ris ge Coming tt 206

rour È
LAREE BLUE ISLAMIQUE où A

Peut

Ever

Four
ROC GIE (AFRURI TANIA) COMPANY

Four
PÉANET GIE CEAURF ARE LIMITÉ

2 pour Guen

Dieux de Exploration ei du Dévuleppement des Haronsbures Brues
Br 199

Rousiebolt

République Islamique fe Manritanie

Télélan 222 524 43 07

pourle Centautaut

President and Gancrsl Manager
onde Maucitanta 3 Li
Fame es Abastare LSL2L
Souakchort

Répubiique Islamique de Miéianie

Les nétifictions sérent ounléées aéré avant ee efface à la dre ah Le
destinataire le recevra, cefarmément à l'as de rés apte

303 Le Gouvemement et le Content peuvent À mur mom changée leu cpéscalant
urorisé où Lgeson de domicile mortionnée à l'cicke 30,2, sans nerve de le nonifir
nee ua préavis du moi dix (1) jours,

294 Le présent Fois me peut Be anedié que ur ei don comm nid enr es
raies.

395 faute unoncitian du Goncomement 2 Laxéeutien dune obligation du Cosmeero
erra Bree pue ni a signée par Le Miaiste, et aucore resoneiaten éventuélle ne
ports êne conrideree came un prélent s e Cicuremenient caca à se prévalair
un des droits qui li Kent écouns par Le présent ont

6 Lx dos furet Gas Vs présent Contrat sut usés à de Fo de prrmmodité et de
ice al en aie maniere ne déni, ne mL Be ve a por où
Su ot, de Pare quelconque 2e 84

307 Les Ammaras 3 € 2 jus Font are intégrance du puésent Cermar

su ENTRER:

LGUEUR

AA compte de Ja Date Efi, Le prétent Contrat same ex rame le Cote Eat et toute
Modifietion de esfui-u. Fous droits e vbligations on veu de aù dévoulunt Du Centre Litial
où de toute arodiewtion de echni-c fun Je Paie d'ELIE ae secout ès pour Les RES
pasiés, aflueée pes le présent Contat, mais leurs ef lus seront nés par Le présent
Contrat.

AUne fs signé par les Peries, JL entra ên digienr à La die de soû approbation que V6 2,
lésion, dite date étant dérinée hou le dom de Date Elfe ct rendant ledit Coma 2
Gbligatire pour Les Paie

ANRENE À

Joue usant pure incégramte dx pit Doré cie fx République Itamigie de
Mrs ere Centre

PRSISETRE B'ENPLORATIOS

Aa 35 je
in M hu en orage

Le Pérndtré drplorion Hntial gnobe und sipéiois répuiée ét
Lun,

La Péri À En

ur ral ut roprésonté at auto,

hide.S. 8 et déieusé a Non pr Fe HU, So para
ide HERO À l'Ouest ar La Longitode LH 2, Eloge à Va pur da ee orale

detente des des Le À À

Ÿ

Lu te ris ge Coming tt 206

rour È
LAREE BLUE ISLAMIQUE où A

Peut

Ever

Four
ROC GIE (AFRURI TANIA) COMPANY

Four
PÉANET GIE CEAURF ARE LIMITÉ

2 pour Guen

Dieux de Exploration ei du Dévuleppement des Haronsbures Brues
Br 199

Rousiebolt

République Islamique fe Manritanie

Télélan 222 524 43 07

pourle Centautaut

President and Gancrsl Manager
onde Maucitanta 3 Li
Fame es Abastare LSL2L
Souakchort

Répubiique Islamique de Miéianie

Les nétifictions sérent ounléées aéré avant ee efface à la dre ah Le
destinataire le recevra, cefarmément à l'as de rés apte

303 Le Gouvemement et le Content peuvent À mur mom changée leu cpéscalant
urorisé où Lgeson de domicile mortionnée à l'cicke 30,2, sans nerve de le nonifir
nee ua préavis du moi dix (1) jours,

294 Le présent Fois me peut Be anedié que ur ei don comm nid enr es
raies.

395 faute unoncitian du Goncomement 2 Laxéeutien dune obligation du Cosmeero
erra Bree pue ni a signée par Le Miaiste, et aucore resoneiaten éventuélle ne
ports êne conrideree came un prélent s e Cicuremenient caca à se prévalair
un des droits qui li Kent écouns par Le présent ont

6 Lx dos furet Gas Vs présent Contrat sut usés à de Fo de prrmmodité et de
ice al en aie maniere ne déni, ne mL Be ve a por où
Su ot, de Pare quelconque 2e 84

307 Les Ammaras 3 € 2 jus Font are intégrance du puésent Cermar

su ENTRER:

LGUEUR

AA compte de Ja Date Efi, Le prétent Contrat same ex rame le Cote Eat et toute
Modifietion de esfui-u. Fous droits e vbligations on veu de aù dévoulunt Du Centre Litial
où de toute arodiewtion de echni-c fun Je Paie d'ELIE ae secout ès pour Les RES
pasiés, aflueée pes le présent Contat, mais leurs ef lus seront nés par Le présent
Contrat.

AUne fs signé par les Peries, JL entra ên digienr à La die de soû approbation que V6 2,
lésion, dite date étant dérinée hou le dom de Date Elfe ct rendant ledit Coma 2
Gbligatire pour Les Paie

ANRENE À

Joue usant pure incégramte dx pit Doré cie fx République Itamigie de
Mrs ere Centre

PRSISETRE B'ENPLORATIOS

Aa 35 je
in M hu en orage

Le Pérndtré drplorion Hntial gnobe und sipéiois répuiée ét
Lun,

La Péri À En

ur ral ut roprésonté at auto,

hide.S. 8 et déieusé a Non pr Fe HU, So para
ide HERO À l'Ouest ar La Longitode LH 2, Eloge à Va pur da ee orale

detente des des Le À À

Ÿ

Lu te ris ge Coming tt 206

rour È
LAREE BLUE ISLAMIQUE où A

Peut

Ever

Four
ROC GIE (AFRURI TANIA) COMPANY

Four
PÉANET GIE CEAURF ARE LIMITÉ

ANNEXE à

aise et Faisant parie iméguote du présent Corot etre Ha Képublique Klmique de
Meurthe cle Conteuctans.

PROCEDURE COMPTABLE

ARFICIE

DISPOSITIONS GENERALES

ui

24

27

25

2e

oies

La pésente Prvèdire Comnible sem aivie et rempoerée dans levécurion des
éhigatons du Cngar ago ele et athée.

L'ébiet de ces Procétore l'ommtable est désir Ja régles et méthodes de compabiité
our able fes coûts ef dérenes ééciués par Le Cenraenet coneemane es npéritione
nitrates {scope appelés "Coûts Péri"

Comptes et ecevés

La Cuire enrépisrers énérément dan des coplus dstins tous Je mrouvememis
£a repgar avec Les Opérations Pérolièex et dev Henis en peumaenee es etes,
les regles ci disimaeant notemme Je dépenses dexplontion, es dépenses
désahoaion pur découene «1, le eur échéant, les dépeses ile déveippement, Le
dépeuses de prénetion cles als fier par Péri d'Exploitation, ai que Len
dépenses éndcales emma

Les compas, Livres ce ire du Contact serum leuus suivant les bien de pl
soipable où vignes ce Rémblique Mhamigue de Mauritanle cr is pruigues et
rh on usage dan lnduntie pétniliére ermaton le

Canfoemément ns diepoations de Ferigle 202 du Combat. les compues, Lvtes et
side de Conlracianl sen NS an laïque Française 67 anglaise eu Fibliés en
LS

es les foie quil ser névessare de convertir em Dallars le dépaes ul sectes
pYées où 1ÉLhdes à loue autre ion, else sean eve aux a base des cure
de change coués sur le marché des champs de Paris, so des modes Exèes d'un
sr sevord

Inrerpetration:

Les définitions destenmas Aurnr dans airie Annee 2 sut es mêmes que elles des
roms coresedans, furent dans ke Conti.

AA eu dû A1 amait r'impane qui online
Cumpoibe e celles du Contrat, ce dorer prévu.

s dispootions de celte Procédine

Services rendus par dev sous-traitants

<Goits des prestaüens de sevices made par dei sous-mftants, des aondiants, des
epericoneeile ainsi que joua des cuûls fs à des suvices rendus far Re
Giéaserneient va toute autre nat el Répuqe Ilamique de Mauritanie.

Assurance et réclamations

Pres payées pare Les amnoes gel ut srralement source pères Qpérniens
Héolères dut re résinées ra Le Céarasreur ainsi que loue Alpenses exe
et payées pont lement de toto portes, réhauatiuns, mea £ aues dépenses
amp S denses de secrets juridiques om reoovrées pur ie paru d'assuranse el
es dépenser bol de Scie jai.

Si après arprobatign du Couvenement, mue uésarane Had souse te pour un BSQUE
parer, (uvre dépens epenumes at press par le Curimetant peur réglement de
Aout pales cramatons irdemnités, décisions judicisite et ares dépeiiés

Dépenses Juridiques

à coups notamment honoraires d'
enguite ét oatants payés pour réglement ou lé de Is tiges où réclamations. St
de tules actions vivent de conduites par le survice juridique de Cemacesni, une
Krérafian rasvnable sont inchnse dura les Cuiis Féizre, loquele ne dépasser
En ancre gi Ge prestation d'un ll series normale praiqué par un Tite,

Peut anciens

Ms Les aréett ee gs pds par Le Cntroesun au ire dés emprants contacté
après de Tiere a des granges 2 capote ahreru amprès de Sociélés Alias dans
meurs et ave a tés au fiaeurnent de €

arf our seules Opérations Flo liètes de Lévaloppument da sement shiméerial
& Pass nommant de Opéra Péri d'explorer d'ésahnaont, et
exodent pus soniate que pour cent (79% du aeutans lai de des Cours
Pérrcliers da déysloppemens Ces nprants et svanens euro Émis à agrément
de l'dmiisuaton.

Das Jus où 6 flnanesment est mage auprès de Soanétés Aides, es toux Pinéréls
smssibles Po devint pos medder Les un normalement ue usage sur Lei maris
Tinéneiers intematiunaue pour des ré de nature Smile

Dépenses générales cr administratives fes généraux")

dé Les Es génemnne 6 Répnblique Ilariigue de Maurinie orespordent mx
males & épenses du pernanel dla Conraetunt devant di République
lainique de Murano les Qpéraions Pérelières, Lente tes de ail eat
ps dream signé # eclis-ci ain que Lee cols demteuien et de
Fanctonmement d'un boot aénérl ei adraiai deu ces bureau ilnires
en République Hlmnique de Marti nécemines dux Opératious P'énétières

44 Modifications
Les dispositions de coûte Prooëdine Comprble pouvant étre mdliliéss d'un carianan
acier eue he Pacs,
Les Parier canviement que si l'une des dispusiions de cette lasudlure Corptahe
viens néquitible à lé d'une Paie, elles modifierant de norme Ro la disposition
cononrnée pour paille He nique queue,

Autieti 2

PRINCIPES ET BASES D'IMPLTATION LES COÛTS PETRGLIERS

La Contrastan tiendra un "Come des Cofis Pérolers" qu emctaern de manière détaillée
Les Coûts Pétulives once pre Le anime en exéenlion des Opérions Pétroières, ou
bit dugul seront naiss es aus dt dépenses sutvant.

21

24

24

240

zu

Dépenses de persanel

Mans paiements éHéctuts ou dépens encmimes pour couv les agpoinlements et
ane des empinyés du Contragtant et de ses Suites Afiaos, diezrament affa,
son temporaires, oi cp home, dûx Opéra Pétrligres sue Je tecrtoire de
Le République Erlamique de Mauatante, ÿ rompris las Charges élec sgiales et
touts durer enalémennies ou dépens prévus par Les couts Litres ant
lle où aura. réglementation aérmnisitive sntème da Conte.

Bâtiments

Dépages de eoratmitiom, d'ensesien et de » aflérete, ai que Koyers pavés pau
uns be, mins, affepéts 2 Dame. y compris Les Hrbitationx el œlces de
oise pour uplezés. le got es égpements, murs, agencements ui unnirures

nécmsanes à longe dé Hs amet mu pour Raéeulos des Dpéraions
Péclère.

SMatériam, équipement et ioyers

Ces des épripemens, mnérinne. maires, aides, Duras ct insallations
achetés ou Jus pour les besoins der Prato Péruliéres, amsi que loyers où
compenations payés où eue pour Jusge de tous Gquipeinents <i instaltione
Sécesaites max Upérauous Pétrbtiés, ÿ compris Je <gipemems apparent au
Conracint.

FTeanspori

oi le trinsport dés emplayés. éguipesrents, matériaux et foumiures à l'ineriou de
la République teinnique 42 Miimnie, aim guene !à République Lluuique de
Maude & Jauues pays, séceseics ax Épératiens Pauoies, Les code de

Fast des employés enmrenirn La Fai de déplacement des empleres ef de leurs
Burlles payés par le Continent selon polie rablie de elui-i.

Hi Lo Contrautant ajouiera une somme somme à de de us œénérab 2
Péraauer néceiscire à La éslistion dut Opérations Pércltéres € unes ur
De Comte sen Bortétés Aid, de os monta représentant le coût des
erices omis au bénéfice desuites Cpératoné Pere fères

Les montants faputés seront des mondanté plévisoises Eblis «ur ln bise de
expérience qu Cormactant senc forcés ummuelieuat eu fonction des cut
été supporté perle Contaciant sa inateeis exc os Bite suieants :

GE acum fout) dela première auoniain eve d'epioilation
Lois guur cent (5 4) des Cotis Féuoee us ris PÉnTIUS ;

it à conter de l'ecoi de Ba premiere autortation exit dexrtoiration :
un dei pour eut (19%) des Coûts Prier hs His financiers et
Fais rénéraus,

Provisions puur coñts d'abandon

Les cigs d'ahandon a rumue en ét conformément ax disposifions de lice 6.3 du
prirent Coma

Autres dépenses

Toutes déperses emeoumes par le Coriraciant pour aspire là beam exécution des
Gpéraions Pétulières autres que Les dépenses couvertes et réglées par le dieposlion
precéentes du présent are 2 de gelé Aunove 2. et autres que ies dépenses cAcIuUS
des Cut Pétolies confirmée ax digarsitiont du Cour

ARFIGLE#

HUNCIPES D'IMPUTATION DES COUTS DES PRESTATIONS DK SERVICES,

MATERIAUX ET EQUIPEMENTS UTILES DANS LES OPERATIONS
PETROLIERES
JA Services techniques

Un lei asoma te sa imputé pour Les services tchniques rex per le Convuclant
où par as Sociétés Ali av pret des Upératons Pénollères sxéténs dan le
cadre du Cr, tels ue ls analyses de que, d'en, de cotés at rs airs 26308 €
myses, à conique de eh tarif ne dépassent pas cu» qui serait nomment
piétiqués durs Le cs fe serious mins procuré par des souités de servires et
Hborarirez indépendants

#

ANNEXE à

aise et Faisant parie iméguote du présent Corot etre Ha Képublique Klmique de
Meurthe cle Conteuctans.

PROCEDURE COMPTABLE

ARFICIE

DISPOSITIONS GENERALES

ui

24

27

25

2e

oies

La pésente Prvèdire Comnible sem aivie et rempoerée dans levécurion des
éhigatons du Cngar ago ele et athée.

L'ébiet de ces Procétore l'ommtable est désir Ja régles et méthodes de compabiité
our able fes coûts ef dérenes ééciués par Le Cenraenet coneemane es npéritione
nitrates {scope appelés "Coûts Péri"

Comptes et ecevés

La Cuire enrépisrers énérément dan des coplus dstins tous Je mrouvememis
£a repgar avec Les Opérations Pérolièex et dev Henis en peumaenee es etes,
les regles ci disimaeant notemme Je dépenses dexplontion, es dépenses
désahoaion pur découene «1, le eur échéant, les dépeses ile déveippement, Le
dépeuses de prénetion cles als fier par Péri d'Exploitation, ai que Len
dépenses éndcales emma

Les compas, Livres ce ire du Contact serum leuus suivant les bien de pl
soipable où vignes ce Rémblique Mhamigue de Mauritanle cr is pruigues et
rh on usage dan lnduntie pétniliére ermaton le

Canfoemément ns diepoations de Ferigle 202 du Combat. les compues, Lvtes et
side de Conlracianl sen NS an laïque Française 67 anglaise eu Fibliés en
LS

es les foie quil ser névessare de convertir em Dallars le dépaes ul sectes
pYées où 1ÉLhdes à loue autre ion, else sean eve aux a base des cure
de change coués sur le marché des champs de Paris, so des modes Exèes d'un
sr sevord

Inrerpetration:

Les définitions destenmas Aurnr dans airie Annee 2 sut es mêmes que elles des
roms coresedans, furent dans ke Conti.

AA eu dû A1 amait r'impane qui online
Cumpoibe e celles du Contrat, ce dorer prévu.

s dispootions de celte Procédine

Services rendus par dev sous-traitants

<Goits des prestaüens de sevices made par dei sous-mftants, des aondiants, des
epericoneeile ainsi que joua des cuûls fs à des suvices rendus far Re
Giéaserneient va toute autre nat el Répuqe Ilamique de Mauritanie.

Assurance et réclamations

Pres payées pare Les amnoes gel ut srralement source pères Qpérniens
Héolères dut re résinées ra Le Céarasreur ainsi que loue Alpenses exe
et payées pont lement de toto portes, réhauatiuns, mea £ aues dépenses
amp S denses de secrets juridiques om reoovrées pur ie paru d'assuranse el
es dépenser bol de Scie jai.

Si après arprobatign du Couvenement, mue uésarane Had souse te pour un BSQUE
parer, (uvre dépens epenumes at press par le Curimetant peur réglement de
Aout pales cramatons irdemnités, décisions judicisite et ares dépeiiés

Dépenses Juridiques

à coups notamment honoraires d'
enguite ét oatants payés pour réglement ou lé de Is tiges où réclamations. St
de tules actions vivent de conduites par le survice juridique de Cemacesni, une
Krérafian rasvnable sont inchnse dura les Cuiis Féizre, loquele ne dépasser
En ancre gi Ge prestation d'un ll series normale praiqué par un Tite,

Peut anciens

Ms Les aréett ee gs pds par Le Cntroesun au ire dés emprants contacté
après de Tiere a des granges 2 capote ahreru amprès de Sociélés Alias dans
meurs et ave a tés au fiaeurnent de €

arf our seules Opérations Flo liètes de Lévaloppument da sement shiméerial
& Pass nommant de Opéra Péri d'explorer d'ésahnaont, et
exodent pus soniate que pour cent (79% du aeutans lai de des Cours
Pérrcliers da déysloppemens Ces nprants et svanens euro Émis à agrément
de l'dmiisuaton.

Das Jus où 6 flnanesment est mage auprès de Soanétés Aides, es toux Pinéréls
smssibles Po devint pos medder Les un normalement ue usage sur Lei maris
Tinéneiers intematiunaue pour des ré de nature Smile

Dépenses générales cr administratives fes généraux")

dé Les Es génemnne 6 Répnblique Ilariigue de Maurinie orespordent mx
males & épenses du pernanel dla Conraetunt devant di République
lainique de Murano les Qpéraions Pérelières, Lente tes de ail eat
ps dream signé # eclis-ci ain que Lee cols demteuien et de
Fanctonmement d'un boot aénérl ei adraiai deu ces bureau ilnires
en République Hlmnique de Marti nécemines dux Opératious P'énétières

44 Modifications
Les dispositions de coûte Prooëdine Comprble pouvant étre mdliliéss d'un carianan
acier eue he Pacs,
Les Parier canviement que si l'une des dispusiions de cette lasudlure Corptahe
viens néquitible à lé d'une Paie, elles modifierant de norme Ro la disposition
cononrnée pour paille He nique queue,

Autieti 2

PRINCIPES ET BASES D'IMPLTATION LES COÛTS PETRGLIERS

La Contrastan tiendra un "Come des Cofis Pérolers" qu emctaern de manière détaillée
Les Coûts Pétulives once pre Le anime en exéenlion des Opérions Pétroières, ou
bit dugul seront naiss es aus dt dépenses sutvant.

21

24

24

240

zu

Dépenses de persanel

Mans paiements éHéctuts ou dépens encmimes pour couv les agpoinlements et
ane des empinyés du Contragtant et de ses Suites Afiaos, diezrament affa,
son temporaires, oi cp home, dûx Opéra Pétrligres sue Je tecrtoire de
Le République Erlamique de Mauatante, ÿ rompris las Charges élec sgiales et
touts durer enalémennies ou dépens prévus par Les couts Litres ant
lle où aura. réglementation aérmnisitive sntème da Conte.

Bâtiments

Dépages de eoratmitiom, d'ensesien et de » aflérete, ai que Koyers pavés pau
uns be, mins, affepéts 2 Dame. y compris Les Hrbitationx el œlces de
oise pour uplezés. le got es égpements, murs, agencements ui unnirures

nécmsanes à longe dé Hs amet mu pour Raéeulos des Dpéraions
Péclère.

SMatériam, équipement et ioyers

Ces des épripemens, mnérinne. maires, aides, Duras ct insallations
achetés ou Jus pour les besoins der Prato Péruliéres, amsi que loyers où
compenations payés où eue pour Jusge de tous Gquipeinents <i instaltione
Sécesaites max Upérauous Pétrbtiés, ÿ compris Je <gipemems apparent au
Conracint.

FTeanspori

oi le trinsport dés emplayés. éguipesrents, matériaux et foumiures à l'ineriou de
la République teinnique 42 Miimnie, aim guene !à République Lluuique de
Maude & Jauues pays, séceseics ax Épératiens Pauoies, Les code de

Fast des employés enmrenirn La Fai de déplacement des empleres ef de leurs
Burlles payés par le Continent selon polie rablie de elui-i.

Hi Lo Contrautant ajouiera une somme somme à de de us œénérab 2
Péraauer néceiscire à La éslistion dut Opérations Pércltéres € unes ur
De Comte sen Bortétés Aid, de os monta représentant le coût des
erices omis au bénéfice desuites Cpératoné Pere fères

Les montants faputés seront des mondanté plévisoises Eblis «ur ln bise de
expérience qu Cormactant senc forcés ummuelieuat eu fonction des cut
été supporté perle Contaciant sa inateeis exc os Bite suieants :

GE acum fout) dela première auoniain eve d'epioilation
Lois guur cent (5 4) des Cotis Féuoee us ris PÉnTIUS ;

it à conter de l'ecoi de Ba premiere autortation exit dexrtoiration :
un dei pour eut (19%) des Coûts Prier hs His financiers et
Fais rénéraus,

Provisions puur coñts d'abandon

Les cigs d'ahandon a rumue en ét conformément ax disposifions de lice 6.3 du
prirent Coma

Autres dépenses

Toutes déperses emeoumes par le Coriraciant pour aspire là beam exécution des
Gpéraions Pétulières autres que Les dépenses couvertes et réglées par le dieposlion
precéentes du présent are 2 de gelé Aunove 2. et autres que ies dépenses cAcIuUS
des Cut Pétolies confirmée ax digarsitiont du Cour

ARFIGLE#

HUNCIPES D'IMPUTATION DES COUTS DES PRESTATIONS DK SERVICES,

MATERIAUX ET EQUIPEMENTS UTILES DANS LES OPERATIONS
PETROLIERES
JA Services techniques

Un lei asoma te sa imputé pour Les services tchniques rex per le Convuclant
où par as Sociétés Ali av pret des Upératons Pénollères sxéténs dan le
cadre du Cr, tels ue ls analyses de que, d'en, de cotés at rs airs 26308 €
myses, à conique de eh tarif ne dépassent pas cu» qui serait nomment
piétiqués durs Le cs fe serious mins procuré par des souités de servires et
Hborarirez indépendants

#

ANNEXE à

aise et Faisant parie iméguote du présent Corot etre Ha Képublique Klmique de
Meurthe cle Conteuctans.

PROCEDURE COMPTABLE

ARFICIE

DISPOSITIONS GENERALES

ui

24

27

25

2e

oies

La pésente Prvèdire Comnible sem aivie et rempoerée dans levécurion des
éhigatons du Cngar ago ele et athée.

L'ébiet de ces Procétore l'ommtable est désir Ja régles et méthodes de compabiité
our able fes coûts ef dérenes ééciués par Le Cenraenet coneemane es npéritione
nitrates {scope appelés "Coûts Péri"

Comptes et ecevés

La Cuire enrépisrers énérément dan des coplus dstins tous Je mrouvememis
£a repgar avec Les Opérations Pérolièex et dev Henis en peumaenee es etes,
les regles ci disimaeant notemme Je dépenses dexplontion, es dépenses
désahoaion pur découene «1, le eur échéant, les dépeses ile déveippement, Le
dépeuses de prénetion cles als fier par Péri d'Exploitation, ai que Len
dépenses éndcales emma

Les compas, Livres ce ire du Contact serum leuus suivant les bien de pl
soipable où vignes ce Rémblique Mhamigue de Mauritanle cr is pruigues et
rh on usage dan lnduntie pétniliére ermaton le

Canfoemément ns diepoations de Ferigle 202 du Combat. les compues, Lvtes et
side de Conlracianl sen NS an laïque Française 67 anglaise eu Fibliés en
LS

es les foie quil ser névessare de convertir em Dallars le dépaes ul sectes
pYées où 1ÉLhdes à loue autre ion, else sean eve aux a base des cure
de change coués sur le marché des champs de Paris, so des modes Exèes d'un
sr sevord

Inrerpetration:

Les définitions destenmas Aurnr dans airie Annee 2 sut es mêmes que elles des
roms coresedans, furent dans ke Conti.

AA eu dû A1 amait r'impane qui online
Cumpoibe e celles du Contrat, ce dorer prévu.

s dispootions de celte Procédine

Services rendus par dev sous-traitants

<Goits des prestaüens de sevices made par dei sous-mftants, des aondiants, des
epericoneeile ainsi que joua des cuûls fs à des suvices rendus far Re
Giéaserneient va toute autre nat el Répuqe Ilamique de Mauritanie.

Assurance et réclamations

Pres payées pare Les amnoes gel ut srralement source pères Qpérniens
Héolères dut re résinées ra Le Céarasreur ainsi que loue Alpenses exe
et payées pont lement de toto portes, réhauatiuns, mea £ aues dépenses
amp S denses de secrets juridiques om reoovrées pur ie paru d'assuranse el
es dépenser bol de Scie jai.

Si après arprobatign du Couvenement, mue uésarane Had souse te pour un BSQUE
parer, (uvre dépens epenumes at press par le Curimetant peur réglement de
Aout pales cramatons irdemnités, décisions judicisite et ares dépeiiés

Dépenses Juridiques

à coups notamment honoraires d'
enguite ét oatants payés pour réglement ou lé de Is tiges où réclamations. St
de tules actions vivent de conduites par le survice juridique de Cemacesni, une
Krérafian rasvnable sont inchnse dura les Cuiis Féizre, loquele ne dépasser
En ancre gi Ge prestation d'un ll series normale praiqué par un Tite,

Peut anciens

Ms Les aréett ee gs pds par Le Cntroesun au ire dés emprants contacté
après de Tiere a des granges 2 capote ahreru amprès de Sociélés Alias dans
meurs et ave a tés au fiaeurnent de €

arf our seules Opérations Flo liètes de Lévaloppument da sement shiméerial
& Pass nommant de Opéra Péri d'explorer d'ésahnaont, et
exodent pus soniate que pour cent (79% du aeutans lai de des Cours
Pérrcliers da déysloppemens Ces nprants et svanens euro Émis à agrément
de l'dmiisuaton.

Das Jus où 6 flnanesment est mage auprès de Soanétés Aides, es toux Pinéréls
smssibles Po devint pos medder Les un normalement ue usage sur Lei maris
Tinéneiers intematiunaue pour des ré de nature Smile

Dépenses générales cr administratives fes généraux")

dé Les Es génemnne 6 Répnblique Ilariigue de Maurinie orespordent mx
males & épenses du pernanel dla Conraetunt devant di République
lainique de Murano les Qpéraions Pérelières, Lente tes de ail eat
ps dream signé # eclis-ci ain que Lee cols demteuien et de
Fanctonmement d'un boot aénérl ei adraiai deu ces bureau ilnires
en République Hlmnique de Marti nécemines dux Opératious P'énétières

44 Modifications
Les dispositions de coûte Prooëdine Comprble pouvant étre mdliliéss d'un carianan
acier eue he Pacs,
Les Parier canviement que si l'une des dispusiions de cette lasudlure Corptahe
viens néquitible à lé d'une Paie, elles modifierant de norme Ro la disposition
cononrnée pour paille He nique queue,

Autieti 2

PRINCIPES ET BASES D'IMPLTATION LES COÛTS PETRGLIERS

La Contrastan tiendra un "Come des Cofis Pérolers" qu emctaern de manière détaillée
Les Coûts Pétulives once pre Le anime en exéenlion des Opérions Pétroières, ou
bit dugul seront naiss es aus dt dépenses sutvant.

21

24

24

240

zu

Dépenses de persanel

Mans paiements éHéctuts ou dépens encmimes pour couv les agpoinlements et
ane des empinyés du Contragtant et de ses Suites Afiaos, diezrament affa,
son temporaires, oi cp home, dûx Opéra Pétrligres sue Je tecrtoire de
Le République Erlamique de Mauatante, ÿ rompris las Charges élec sgiales et
touts durer enalémennies ou dépens prévus par Les couts Litres ant
lle où aura. réglementation aérmnisitive sntème da Conte.

Bâtiments

Dépages de eoratmitiom, d'ensesien et de » aflérete, ai que Koyers pavés pau
uns be, mins, affepéts 2 Dame. y compris Les Hrbitationx el œlces de
oise pour uplezés. le got es égpements, murs, agencements ui unnirures

nécmsanes à longe dé Hs amet mu pour Raéeulos des Dpéraions
Péclère.

SMatériam, équipement et ioyers

Ces des épripemens, mnérinne. maires, aides, Duras ct insallations
achetés ou Jus pour les besoins der Prato Péruliéres, amsi que loyers où
compenations payés où eue pour Jusge de tous Gquipeinents <i instaltione
Sécesaites max Upérauous Pétrbtiés, ÿ compris Je <gipemems apparent au
Conracint.

FTeanspori

oi le trinsport dés emplayés. éguipesrents, matériaux et foumiures à l'ineriou de
la République teinnique 42 Miimnie, aim guene !à République Lluuique de
Maude & Jauues pays, séceseics ax Épératiens Pauoies, Les code de

Fast des employés enmrenirn La Fai de déplacement des empleres ef de leurs
Burlles payés par le Continent selon polie rablie de elui-i.

Hi Lo Contrautant ajouiera une somme somme à de de us œénérab 2
Péraauer néceiscire à La éslistion dut Opérations Pércltéres € unes ur
De Comte sen Bortétés Aid, de os monta représentant le coût des
erices omis au bénéfice desuites Cpératoné Pere fères

Les montants faputés seront des mondanté plévisoises Eblis «ur ln bise de
expérience qu Cormactant senc forcés ummuelieuat eu fonction des cut
été supporté perle Contaciant sa inateeis exc os Bite suieants :

GE acum fout) dela première auoniain eve d'epioilation
Lois guur cent (5 4) des Cotis Féuoee us ris PÉnTIUS ;

it à conter de l'ecoi de Ba premiere autortation exit dexrtoiration :
un dei pour eut (19%) des Coûts Prier hs His financiers et
Fais rénéraus,

Provisions puur coñts d'abandon

Les cigs d'ahandon a rumue en ét conformément ax disposifions de lice 6.3 du
prirent Coma

Autres dépenses

Toutes déperses emeoumes par le Coriraciant pour aspire là beam exécution des
Gpéraions Pétulières autres que Les dépenses couvertes et réglées par le dieposlion
precéentes du présent are 2 de gelé Aunove 2. et autres que ies dépenses cAcIuUS
des Cut Pétolies confirmée ax digarsitiont du Cour

ARFIGLE#

HUNCIPES D'IMPUTATION DES COUTS DES PRESTATIONS DK SERVICES,

MATERIAUX ET EQUIPEMENTS UTILES DANS LES OPERATIONS
PETROLIERES
JA Services techniques

Un lei asoma te sa imputé pour Les services tchniques rex per le Convuclant
où par as Sociétés Ali av pret des Upératons Pénollères sxéténs dan le
cadre du Cr, tels ue ls analyses de que, d'en, de cotés at rs airs 26308 €
myses, à conique de eh tarif ne dépassent pas cu» qui serait nomment
piétiqués durs Le cs fe serious mins procuré par des souités de servires et
Hborarirez indépendants

#

ANNEXE à

aise et Faisant parie iméguote du présent Corot etre Ha Képublique Klmique de
Meurthe cle Conteuctans.

PROCEDURE COMPTABLE

ARFICIE

DISPOSITIONS GENERALES

ui

24

27

25

2e

oies

La pésente Prvèdire Comnible sem aivie et rempoerée dans levécurion des
éhigatons du Cngar ago ele et athée.

L'ébiet de ces Procétore l'ommtable est désir Ja régles et méthodes de compabiité
our able fes coûts ef dérenes ééciués par Le Cenraenet coneemane es npéritione
nitrates {scope appelés "Coûts Péri"

Comptes et ecevés

La Cuire enrépisrers énérément dan des coplus dstins tous Je mrouvememis
£a repgar avec Les Opérations Pérolièex et dev Henis en peumaenee es etes,
les regles ci disimaeant notemme Je dépenses dexplontion, es dépenses
désahoaion pur découene «1, le eur échéant, les dépeses ile déveippement, Le
dépeuses de prénetion cles als fier par Péri d'Exploitation, ai que Len
dépenses éndcales emma

Les compas, Livres ce ire du Contact serum leuus suivant les bien de pl
soipable où vignes ce Rémblique Mhamigue de Mauritanle cr is pruigues et
rh on usage dan lnduntie pétniliére ermaton le

Canfoemément ns diepoations de Ferigle 202 du Combat. les compues, Lvtes et
side de Conlracianl sen NS an laïque Française 67 anglaise eu Fibliés en
LS

es les foie quil ser névessare de convertir em Dallars le dépaes ul sectes
pYées où 1ÉLhdes à loue autre ion, else sean eve aux a base des cure
de change coués sur le marché des champs de Paris, so des modes Exèes d'un
sr sevord

Inrerpetration:

Les définitions destenmas Aurnr dans airie Annee 2 sut es mêmes que elles des
roms coresedans, furent dans ke Conti.

AA eu dû A1 amait r'impane qui online
Cumpoibe e celles du Contrat, ce dorer prévu.

s dispootions de celte Procédine

Services rendus par dev sous-traitants

<Goits des prestaüens de sevices made par dei sous-mftants, des aondiants, des
epericoneeile ainsi que joua des cuûls fs à des suvices rendus far Re
Giéaserneient va toute autre nat el Répuqe Ilamique de Mauritanie.

Assurance et réclamations

Pres payées pare Les amnoes gel ut srralement source pères Qpérniens
Héolères dut re résinées ra Le Céarasreur ainsi que loue Alpenses exe
et payées pont lement de toto portes, réhauatiuns, mea £ aues dépenses
amp S denses de secrets juridiques om reoovrées pur ie paru d'assuranse el
es dépenser bol de Scie jai.

Si après arprobatign du Couvenement, mue uésarane Had souse te pour un BSQUE
parer, (uvre dépens epenumes at press par le Curimetant peur réglement de
Aout pales cramatons irdemnités, décisions judicisite et ares dépeiiés

Dépenses Juridiques

à coups notamment honoraires d'
enguite ét oatants payés pour réglement ou lé de Is tiges où réclamations. St
de tules actions vivent de conduites par le survice juridique de Cemacesni, une
Krérafian rasvnable sont inchnse dura les Cuiis Féizre, loquele ne dépasser
En ancre gi Ge prestation d'un ll series normale praiqué par un Tite,

Peut anciens

Ms Les aréett ee gs pds par Le Cntroesun au ire dés emprants contacté
après de Tiere a des granges 2 capote ahreru amprès de Sociélés Alias dans
meurs et ave a tés au fiaeurnent de €

arf our seules Opérations Flo liètes de Lévaloppument da sement shiméerial
& Pass nommant de Opéra Péri d'explorer d'ésahnaont, et
exodent pus soniate que pour cent (79% du aeutans lai de des Cours
Pérrcliers da déysloppemens Ces nprants et svanens euro Émis à agrément
de l'dmiisuaton.

Das Jus où 6 flnanesment est mage auprès de Soanétés Aides, es toux Pinéréls
smssibles Po devint pos medder Les un normalement ue usage sur Lei maris
Tinéneiers intematiunaue pour des ré de nature Smile

Dépenses générales cr administratives fes généraux")

dé Les Es génemnne 6 Répnblique Ilariigue de Maurinie orespordent mx
males & épenses du pernanel dla Conraetunt devant di République
lainique de Murano les Qpéraions Pérelières, Lente tes de ail eat
ps dream signé # eclis-ci ain que Lee cols demteuien et de
Fanctonmement d'un boot aénérl ei adraiai deu ces bureau ilnires
en République Hlmnique de Marti nécemines dux Opératious P'énétières

44 Modifications
Les dispositions de coûte Prooëdine Comprble pouvant étre mdliliéss d'un carianan
acier eue he Pacs,
Les Parier canviement que si l'une des dispusiions de cette lasudlure Corptahe
viens néquitible à lé d'une Paie, elles modifierant de norme Ro la disposition
cononrnée pour paille He nique queue,

Autieti 2

PRINCIPES ET BASES D'IMPLTATION LES COÛTS PETRGLIERS

La Contrastan tiendra un "Come des Cofis Pérolers" qu emctaern de manière détaillée
Les Coûts Pétulives once pre Le anime en exéenlion des Opérions Pétroières, ou
bit dugul seront naiss es aus dt dépenses sutvant.

21

24

24

240

zu

Dépenses de persanel

Mans paiements éHéctuts ou dépens encmimes pour couv les agpoinlements et
ane des empinyés du Contragtant et de ses Suites Afiaos, diezrament affa,
son temporaires, oi cp home, dûx Opéra Pétrligres sue Je tecrtoire de
Le République Erlamique de Mauatante, ÿ rompris las Charges élec sgiales et
touts durer enalémennies ou dépens prévus par Les couts Litres ant
lle où aura. réglementation aérmnisitive sntème da Conte.

Bâtiments

Dépages de eoratmitiom, d'ensesien et de » aflérete, ai que Koyers pavés pau
uns be, mins, affepéts 2 Dame. y compris Les Hrbitationx el œlces de
oise pour uplezés. le got es égpements, murs, agencements ui unnirures

nécmsanes à longe dé Hs amet mu pour Raéeulos des Dpéraions
Péclère.

SMatériam, équipement et ioyers

Ces des épripemens, mnérinne. maires, aides, Duras ct insallations
achetés ou Jus pour les besoins der Prato Péruliéres, amsi que loyers où
compenations payés où eue pour Jusge de tous Gquipeinents <i instaltione
Sécesaites max Upérauous Pétrbtiés, ÿ compris Je <gipemems apparent au
Conracint.

FTeanspori

oi le trinsport dés emplayés. éguipesrents, matériaux et foumiures à l'ineriou de
la République teinnique 42 Miimnie, aim guene !à République Lluuique de
Maude & Jauues pays, séceseics ax Épératiens Pauoies, Les code de

Fast des employés enmrenirn La Fai de déplacement des empleres ef de leurs
Burlles payés par le Continent selon polie rablie de elui-i.

Hi Lo Contrautant ajouiera une somme somme à de de us œénérab 2
Péraauer néceiscire à La éslistion dut Opérations Pércltéres € unes ur
De Comte sen Bortétés Aid, de os monta représentant le coût des
erices omis au bénéfice desuites Cpératoné Pere fères

Les montants faputés seront des mondanté plévisoises Eblis «ur ln bise de
expérience qu Cormactant senc forcés ummuelieuat eu fonction des cut
été supporté perle Contaciant sa inateeis exc os Bite suieants :

GE acum fout) dela première auoniain eve d'epioilation
Lois guur cent (5 4) des Cotis Féuoee us ris PÉnTIUS ;

it à conter de l'ecoi de Ba premiere autortation exit dexrtoiration :
un dei pour eut (19%) des Coûts Prier hs His financiers et
Fais rénéraus,

Provisions puur coñts d'abandon

Les cigs d'ahandon a rumue en ét conformément ax disposifions de lice 6.3 du
prirent Coma

Autres dépenses

Toutes déperses emeoumes par le Coriraciant pour aspire là beam exécution des
Gpéraions Pétulières autres que Les dépenses couvertes et réglées par le dieposlion
precéentes du présent are 2 de gelé Aunove 2. et autres que ies dépenses cAcIuUS
des Cut Pétolies confirmée ax digarsitiont du Cour

ARFIGLE#

HUNCIPES D'IMPUTATION DES COUTS DES PRESTATIONS DK SERVICES,

MATERIAUX ET EQUIPEMENTS UTILES DANS LES OPERATIONS
PETROLIERES
JA Services techniques

Un lei asoma te sa imputé pour Les services tchniques rex per le Convuclant
où par as Sociétés Ali av pret des Upératons Pénollères sxéténs dan le
cadre du Cr, tels ue ls analyses de que, d'en, de cotés at rs airs 26308 €
myses, à conique de eh tarif ne dépassent pas cu» qui serait nomment
piétiqués durs Le cs fe serious mins procuré par des souités de servires et
Hborarirez indépendants

#

2 Achatde maiérianx et d'équipement

Les marriaux et Jen équipement achetés uévessaires aux Cinérarions Prier seront
Aripatés au Cursus des Cor Pélraliena mu "CG Nan” supporté par de Contraclant

Le “Gode Ka” conorénère le prix dfachat éééduetion fire deë roms et réa
senelloment chan er Lee Gén 1e que le dax, droits de wii ssonaires
porteur, de transpoct de ehargemenr es Sdohargemet a de Hicence 1e à Le
Gaaiture do matérere ce d'équipement, sim que les peus entrant RON ICIUVRIES
Ana see d'ossurance

3.3 Cusnaon des éaipemem et installations appartenant au Contracean

Les éminents at ingemations appartenu eu Contact ei atilisés pour les hein
der Opératiuns Pérolières vero impates  Conre fee Codts Pécrbies à un lux de
lie destiné à couvrir l'mretien, Les cépatatons, Famacissenent el les Serres
Hhenauer aux Opéréions Pétrlièrs, À oandimion que de {els coûts a'excedent pas
ee normalement pratiqués dus La République Bleiique de Mauritanie pour des
prestations slt,

34 Évaluation des matériel transtérés

To matériel male dia otaepôte du Contrat où de es Soniérée A fées ou pat
atimporte Lust des entités sentiment le Cuñiruitan où feus Sociétés ALES Korn
alu avr ui

s Matériel neuf

atériel mul (ELA) représente era eu qui a jamais duré» cent
ur cent 00 du Goût débit a l'ariche 3 ei des

D Matédelen honet

Matériel en hot été "Propre le materiel a bon État de servie enere
utubie dan sa destination premiére sans réparation : suis anMé que pour cent
LS du Co Norme neuf défini à l'alinéi 4ÿ tes,

Gi Are marbre

Aug shatéiel usagé (ét My représente Le matoriel encore uiisable daus
écstimion première. mais suleinent dpits répualions ci remise et Gt *
ngueune pour cent (50%) an Coût Ne din arène neuf défi à l'alinéa ai ie
dessus.

de Matériel eu mauvais nt
Matériel en mauvais at état "D recente le oaréiel qu eus risuble

dans sa usa preère mt pour d'uires services : VnycinA, POUF CENT
15%) du Coût Na du maté nent din à P'linéa } ses:

à2 Dépenses d'exploration

Les dépemnes doxplmmion disdmebuns emecurues pué Je Goatragtant su le
tecrtoire de la République aigue de Maurieuie. y uempuis netanomrer ies fre de
vecemehe péiraiqnes ee séophyviques e les fre de rage dixieruton {à
exgiusion der Fans productif, qu serunt uomohirs selon les disposiions de
Sricle à. L 6 dei), seront somslérées comme ex charges deu tale dès
Leur sunée de séslation ou paient ÊS amaties son 1e régino d'amarinremant
suis pare C'onracten,

are

rs
VENTAIRES
&4  Héridiiné
Loneroné rente ironie pemcane en quand et even dé tuu es

ins anti pour Le Opérations P'étuères ci proxéders, à iersales rsurmbles,
pois une foi arm, au inventaires phyriques Les que regis pa es Pari.

52 Noesis

Le not in érile de gere un ineentnire physique sr méressée
ae CD jobs avait Îe conimmcement dudit
inven 1e 8 den enshés comm Cnéciant
mis si invatire.

ton

Au as : & conatnane te Ponant nu se rl as

présemer Jers dun inv Pare ma Parties seit Bés par Pirée BAD
ge le Comet, level devra als Éummir à colle Paitie dé Failié cop
faveurs

6 Female strebae

rails ot rebais at ED représentent le maté bars d'usage arinéporatte
Be cerant des bus

2348 Pris des mutérie ut équipements cédés par Le Coutrsctant

A1 Lee morale et équipements acquis pur la oi des entres corarmant 1e
entrant où partsfés emvre eux 2 valve, senont évalués ana le princes
defini aise LA gi des

Hé Les ratée et oupessante ac par n'mmpante quelle des ebtiés cunstiant
Le Coitractant au per des Tiers sect Gus au prh< de FETE pergu, Qui ne sen
Le au sas dalieur mu pr Ma aubant les principes délims à Parle
A ci des.

Gi Les sommes comépotanes saut parées sû crédit dur oommpts dre Coûts

Péuaiers.

ARTICLE 4
AMORTISSEMENT DES IMMOBILISAFIONS ET DÉPENSES D'EXPLORATION
44 Immobiationt

Pau le détermination du lutte net impasse que ie Coniraetant retire de l'ensemble
Le ses Cipérations PÉnren sue Le ferai de La République Iluique de Mauritanie,
A que pau à File LL do on, Le mme lin cslisèés par Le Contractant
nécessaires ape Cpéraliuns Pétrelies seront noms selen a cé d'amortissement
haéaire.

Les cu mimi d'aortiement se indiqués ci-lasaums selun L calégoric des
iraniens eencesné dr seront appliqués à compter de FAnnéo Civile durent
Fuel lesdits rumebilistione sont rafisée, ou à coupure l'une Ci ie a ours
de laquelle had imunobiliaations set mise En suTvice num 5 dre denère
Ace et postée. pra st emparis pour Ls première Année Cikiie en quest

Natuie dés immebitisetioe à amortit ame anal d'umerissement

Céneniction fes

Constnitions dérontshles

Maréil v: mobilier de agen ef de Logement

Puis products

Éépements de mouctien et de trenspurt
svipements de forage

Eomalatiors d'évscstion

Écuipemerrs nina

Échipemeint marines ct aériens

Ares mobiliers

2 Achatde maiérianx et d'équipement

Les marriaux et Jen équipement achetés uévessaires aux Cinérarions Prier seront
Aripatés au Cursus des Cor Pélraliena mu "CG Nan” supporté par de Contraclant

Le “Gode Ka” conorénère le prix dfachat éééduetion fire deë roms et réa
senelloment chan er Lee Gén 1e que le dax, droits de wii ssonaires
porteur, de transpoct de ehargemenr es Sdohargemet a de Hicence 1e à Le
Gaaiture do matérere ce d'équipement, sim que les peus entrant RON ICIUVRIES
Ana see d'ossurance

3.3 Cusnaon des éaipemem et installations appartenant au Contracean

Les éminents at ingemations appartenu eu Contact ei atilisés pour les hein
der Opératiuns Pérolières vero impates  Conre fee Codts Pécrbies à un lux de
lie destiné à couvrir l'mretien, Les cépatatons, Famacissenent el les Serres
Hhenauer aux Opéréions Pétrlièrs, À oandimion que de {els coûts a'excedent pas
ee normalement pratiqués dus La République Bleiique de Mauritanie pour des
prestations slt,

34 Évaluation des matériel transtérés

To matériel male dia otaepôte du Contrat où de es Soniérée A fées ou pat
atimporte Lust des entités sentiment le Cuñiruitan où feus Sociétés ALES Korn
alu avr ui

s Matériel neuf

atériel mul (ELA) représente era eu qui a jamais duré» cent
ur cent 00 du Goût débit a l'ariche 3 ei des

D Matédelen honet

Matériel en hot été "Propre le materiel a bon État de servie enere
utubie dan sa destination premiére sans réparation : suis anMé que pour cent
LS du Co Norme neuf défini à l'alinéi 4ÿ tes,

Gi Are marbre

Aug shatéiel usagé (ét My représente Le matoriel encore uiisable daus
écstimion première. mais suleinent dpits répualions ci remise et Gt *
ngueune pour cent (50%) an Coût Ne din arène neuf défi à l'alinéa ai ie
dessus.

de Matériel eu mauvais nt
Matériel en mauvais at état "D recente le oaréiel qu eus risuble

dans sa usa preère mt pour d'uires services : VnycinA, POUF CENT
15%) du Coût Na du maté nent din à P'linéa } ses:

à2 Dépenses d'exploration

Les dépemnes doxplmmion disdmebuns emecurues pué Je Goatragtant su le
tecrtoire de la République aigue de Maurieuie. y uempuis netanomrer ies fre de
vecemehe péiraiqnes ee séophyviques e les fre de rage dixieruton {à
exgiusion der Fans productif, qu serunt uomohirs selon les disposiions de
Sricle à. L 6 dei), seront somslérées comme ex charges deu tale dès
Leur sunée de séslation ou paient ÊS amaties son 1e régino d'amarinremant
suis pare C'onracten,

are

rs
VENTAIRES
&4  Héridiiné
Loneroné rente ironie pemcane en quand et even dé tuu es

ins anti pour Le Opérations P'étuères ci proxéders, à iersales rsurmbles,
pois une foi arm, au inventaires phyriques Les que regis pa es Pari.

52 Noesis

Le not in érile de gere un ineentnire physique sr méressée
ae CD jobs avait Îe conimmcement dudit
inven 1e 8 den enshés comm Cnéciant
mis si invatire.

ton

Au as : & conatnane te Ponant nu se rl as

présemer Jers dun inv Pare ma Parties seit Bés par Pirée BAD
ge le Comet, level devra als Éummir à colle Paitie dé Failié cop
faveurs

6 Female strebae

rails ot rebais at ED représentent le maté bars d'usage arinéporatte
Be cerant des bus

2348 Pris des mutérie ut équipements cédés par Le Coutrsctant

A1 Lee morale et équipements acquis pur la oi des entres corarmant 1e
entrant où partsfés emvre eux 2 valve, senont évalués ana le princes
defini aise LA gi des

Hé Les ratée et oupessante ac par n'mmpante quelle des ebtiés cunstiant
Le Coitractant au per des Tiers sect Gus au prh< de FETE pergu, Qui ne sen
Le au sas dalieur mu pr Ma aubant les principes délims à Parle
A ci des.

Gi Les sommes comépotanes saut parées sû crédit dur oommpts dre Coûts

Péuaiers.

ARTICLE 4
AMORTISSEMENT DES IMMOBILISAFIONS ET DÉPENSES D'EXPLORATION
44 Immobiationt

Pau le détermination du lutte net impasse que ie Coniraetant retire de l'ensemble
Le ses Cipérations PÉnren sue Le ferai de La République Iluique de Mauritanie,
A que pau à File LL do on, Le mme lin cslisèés par Le Contractant
nécessaires ape Cpéraliuns Pétrelies seront noms selen a cé d'amortissement
haéaire.

Les cu mimi d'aortiement se indiqués ci-lasaums selun L calégoric des
iraniens eencesné dr seront appliqués à compter de FAnnéo Civile durent
Fuel lesdits rumebilistione sont rafisée, ou à coupure l'une Ci ie a ours
de laquelle had imunobiliaations set mise En suTvice num 5 dre denère
Ace et postée. pra st emparis pour Ls première Année Cikiie en quest

Natuie dés immebitisetioe à amortit ame anal d'umerissement

Céneniction fes

Constnitions dérontshles

Maréil v: mobilier de agen ef de Logement

Puis products

Éépements de mouctien et de trenspurt
svipements de forage

Eomalatiors d'évscstion

Écuipemerrs nina

Échipemeint marines ct aériens

Ares mobiliers

2 Achatde maiérianx et d'équipement

Les marriaux et Jen équipement achetés uévessaires aux Cinérarions Prier seront
Aripatés au Cursus des Cor Pélraliena mu "CG Nan” supporté par de Contraclant

Le “Gode Ka” conorénère le prix dfachat éééduetion fire deë roms et réa
senelloment chan er Lee Gén 1e que le dax, droits de wii ssonaires
porteur, de transpoct de ehargemenr es Sdohargemet a de Hicence 1e à Le
Gaaiture do matérere ce d'équipement, sim que les peus entrant RON ICIUVRIES
Ana see d'ossurance

3.3 Cusnaon des éaipemem et installations appartenant au Contracean

Les éminents at ingemations appartenu eu Contact ei atilisés pour les hein
der Opératiuns Pérolières vero impates  Conre fee Codts Pécrbies à un lux de
lie destiné à couvrir l'mretien, Les cépatatons, Famacissenent el les Serres
Hhenauer aux Opéréions Pétrlièrs, À oandimion que de {els coûts a'excedent pas
ee normalement pratiqués dus La République Bleiique de Mauritanie pour des
prestations slt,

34 Évaluation des matériel transtérés

To matériel male dia otaepôte du Contrat où de es Soniérée A fées ou pat
atimporte Lust des entités sentiment le Cuñiruitan où feus Sociétés ALES Korn
alu avr ui

s Matériel neuf

atériel mul (ELA) représente era eu qui a jamais duré» cent
ur cent 00 du Goût débit a l'ariche 3 ei des

D Matédelen honet

Matériel en hot été "Propre le materiel a bon État de servie enere
utubie dan sa destination premiére sans réparation : suis anMé que pour cent
LS du Co Norme neuf défini à l'alinéi 4ÿ tes,

Gi Are marbre

Aug shatéiel usagé (ét My représente Le matoriel encore uiisable daus
écstimion première. mais suleinent dpits répualions ci remise et Gt *
ngueune pour cent (50%) an Coût Ne din arène neuf défi à l'alinéa ai ie
dessus.

de Matériel eu mauvais nt
Matériel en mauvais at état "D recente le oaréiel qu eus risuble

dans sa usa preère mt pour d'uires services : VnycinA, POUF CENT
15%) du Coût Na du maté nent din à P'linéa } ses:

à2 Dépenses d'exploration

Les dépemnes doxplmmion disdmebuns emecurues pué Je Goatragtant su le
tecrtoire de la République aigue de Maurieuie. y uempuis netanomrer ies fre de
vecemehe péiraiqnes ee séophyviques e les fre de rage dixieruton {à
exgiusion der Fans productif, qu serunt uomohirs selon les disposiions de
Sricle à. L 6 dei), seront somslérées comme ex charges deu tale dès
Leur sunée de séslation ou paient ÊS amaties son 1e régino d'amarinremant
suis pare C'onracten,

are

rs
VENTAIRES
&4  Héridiiné
Loneroné rente ironie pemcane en quand et even dé tuu es

ins anti pour Le Opérations P'étuères ci proxéders, à iersales rsurmbles,
pois une foi arm, au inventaires phyriques Les que regis pa es Pari.

52 Noesis

Le not in érile de gere un ineentnire physique sr méressée
ae CD jobs avait Îe conimmcement dudit
inven 1e 8 den enshés comm Cnéciant
mis si invatire.

ton

Au as : & conatnane te Ponant nu se rl as

présemer Jers dun inv Pare ma Parties seit Bés par Pirée BAD
ge le Comet, level devra als Éummir à colle Paitie dé Failié cop
faveurs

6 Female strebae

rails ot rebais at ED représentent le maté bars d'usage arinéporatte
Be cerant des bus

2348 Pris des mutérie ut équipements cédés par Le Coutrsctant

A1 Lee morale et équipements acquis pur la oi des entres corarmant 1e
entrant où partsfés emvre eux 2 valve, senont évalués ana le princes
defini aise LA gi des

Hé Les ratée et oupessante ac par n'mmpante quelle des ebtiés cunstiant
Le Coitractant au per des Tiers sect Gus au prh< de FETE pergu, Qui ne sen
Le au sas dalieur mu pr Ma aubant les principes délims à Parle
A ci des.

Gi Les sommes comépotanes saut parées sû crédit dur oommpts dre Coûts

Péuaiers.

ARTICLE 4
AMORTISSEMENT DES IMMOBILISAFIONS ET DÉPENSES D'EXPLORATION
44 Immobiationt

Pau le détermination du lutte net impasse que ie Coniraetant retire de l'ensemble
Le ses Cipérations PÉnren sue Le ferai de La République Iluique de Mauritanie,
A que pau à File LL do on, Le mme lin cslisèés par Le Contractant
nécessaires ape Cpéraliuns Pétrelies seront noms selen a cé d'amortissement
haéaire.

Les cu mimi d'aortiement se indiqués ci-lasaums selun L calégoric des
iraniens eencesné dr seront appliqués à compter de FAnnéo Civile durent
Fuel lesdits rumebilistione sont rafisée, ou à coupure l'une Ci ie a ours
de laquelle had imunobiliaations set mise En suTvice num 5 dre denère
Ace et postée. pra st emparis pour Ls première Année Cikiie en quest

Natuie dés immebitisetioe à amortit ame anal d'umerissement

Céneniction fes

Constnitions dérontshles

Maréil v: mobilier de agen ef de Logement

Puis products

Éépements de mouctien et de trenspurt
svipements de forage

Eomalatiors d'évscstion

Écuipemerrs nina

Échipemeint marines ct aériens

Ares mobiliers

2 Achatde maiérianx et d'équipement

Les marriaux et Jen équipement achetés uévessaires aux Cinérarions Prier seront
Aripatés au Cursus des Cor Pélraliena mu "CG Nan” supporté par de Contraclant

Le “Gode Ka” conorénère le prix dfachat éééduetion fire deë roms et réa
senelloment chan er Lee Gén 1e que le dax, droits de wii ssonaires
porteur, de transpoct de ehargemenr es Sdohargemet a de Hicence 1e à Le
Gaaiture do matérere ce d'équipement, sim que les peus entrant RON ICIUVRIES
Ana see d'ossurance

3.3 Cusnaon des éaipemem et installations appartenant au Contracean

Les éminents at ingemations appartenu eu Contact ei atilisés pour les hein
der Opératiuns Pérolières vero impates  Conre fee Codts Pécrbies à un lux de
lie destiné à couvrir l'mretien, Les cépatatons, Famacissenent el les Serres
Hhenauer aux Opéréions Pétrlièrs, À oandimion que de {els coûts a'excedent pas
ee normalement pratiqués dus La République Bleiique de Mauritanie pour des
prestations slt,

34 Évaluation des matériel transtérés

To matériel male dia otaepôte du Contrat où de es Soniérée A fées ou pat
atimporte Lust des entités sentiment le Cuñiruitan où feus Sociétés ALES Korn
alu avr ui

s Matériel neuf

atériel mul (ELA) représente era eu qui a jamais duré» cent
ur cent 00 du Goût débit a l'ariche 3 ei des

D Matédelen honet

Matériel en hot été "Propre le materiel a bon État de servie enere
utubie dan sa destination premiére sans réparation : suis anMé que pour cent
LS du Co Norme neuf défini à l'alinéi 4ÿ tes,

Gi Are marbre

Aug shatéiel usagé (ét My représente Le matoriel encore uiisable daus
écstimion première. mais suleinent dpits répualions ci remise et Gt *
ngueune pour cent (50%) an Coût Ne din arène neuf défi à l'alinéa ai ie
dessus.

de Matériel eu mauvais nt
Matériel en mauvais at état "D recente le oaréiel qu eus risuble

dans sa usa preère mt pour d'uires services : VnycinA, POUF CENT
15%) du Coût Na du maté nent din à P'linéa } ses:

à2 Dépenses d'exploration

Les dépemnes doxplmmion disdmebuns emecurues pué Je Goatragtant su le
tecrtoire de la République aigue de Maurieuie. y uempuis netanomrer ies fre de
vecemehe péiraiqnes ee séophyviques e les fre de rage dixieruton {à
exgiusion der Fans productif, qu serunt uomohirs selon les disposiions de
Sricle à. L 6 dei), seront somslérées comme ex charges deu tale dès
Leur sunée de séslation ou paient ÊS amaties son 1e régino d'amarinremant
suis pare C'onracten,

are

rs
VENTAIRES
&4  Héridiiné
Loneroné rente ironie pemcane en quand et even dé tuu es

ins anti pour Le Opérations P'étuères ci proxéders, à iersales rsurmbles,
pois une foi arm, au inventaires phyriques Les que regis pa es Pari.

52 Noesis

Le not in érile de gere un ineentnire physique sr méressée
ae CD jobs avait Îe conimmcement dudit
inven 1e 8 den enshés comm Cnéciant
mis si invatire.

ton

Au as : & conatnane te Ponant nu se rl as

présemer Jers dun inv Pare ma Parties seit Bés par Pirée BAD
ge le Comet, level devra als Éummir à colle Paitie dé Failié cop
faveurs

6 Female strebae

rails ot rebais at ED représentent le maté bars d'usage arinéporatte
Be cerant des bus

2348 Pris des mutérie ut équipements cédés par Le Coutrsctant

A1 Lee morale et équipements acquis pur la oi des entres corarmant 1e
entrant où partsfés emvre eux 2 valve, senont évalués ana le princes
defini aise LA gi des

Hé Les ratée et oupessante ac par n'mmpante quelle des ebtiés cunstiant
Le Coitractant au per des Tiers sect Gus au prh< de FETE pergu, Qui ne sen
Le au sas dalieur mu pr Ma aubant les principes délims à Parle
A ci des.

Gi Les sommes comépotanes saut parées sû crédit dur oommpts dre Coûts

Péuaiers.

ARTICLE 4
AMORTISSEMENT DES IMMOBILISAFIONS ET DÉPENSES D'EXPLORATION
44 Immobiationt

Pau le détermination du lutte net impasse que ie Coniraetant retire de l'ensemble
Le ses Cipérations PÉnren sue Le ferai de La République Iluique de Mauritanie,
A que pau à File LL do on, Le mme lin cslisèés par Le Contractant
nécessaires ape Cpéraliuns Pétrelies seront noms selen a cé d'amortissement
haéaire.

Les cu mimi d'aortiement se indiqués ci-lasaums selun L calégoric des
iraniens eencesné dr seront appliqués à compter de FAnnéo Civile durent
Fuel lesdits rumebilistione sont rafisée, ou à coupure l'une Ci ie a ours
de laquelle had imunobiliaations set mise En suTvice num 5 dre denère
Ace et postée. pra st emparis pour Ls première Année Cikiie en quest

Natuie dés immebitisetioe à amortit ame anal d'umerissement

Céneniction fes

Constnitions dérontshles

Maréil v: mobilier de agen ef de Logement

Puis products

Éépements de mouctien et de trenspurt
svipements de forage

Eomalatiors d'évscstion

Écuipemerrs nina

Échipemeint marines ct aériens

Ares mobiliers

